 

Exhibit 10.1

 



[EXECUTION COPY]



 



Published CUSIP Number: 01535EAD3

 

CREDIT AGREEMENT

 

Dated as of June 22, 2015

 

among

 

ALEXION PHARMACEUTICALS, INC.,
as the Administrative Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent,

 

THE OTHER LENDERS PARTY HERETO,

 

_____________________

 

JPMORGAN CHASE BANK, N.A.,
as Syndication Agent
_____________________

 

BANK OF AMERICA MERRILL LYNCH

J.P. MORGAN SECURITIES LLC

DNB MARKETS, INC.

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

SANTANDER BANK, N.A.

SUMITOMO MITSUI BANKING CORPORATION,

SUNTRUST BANK

as Joint Lead Arrangers and as Joint Bookrunners,

_____________________

DNB BANK ASA, NEW YORK BRANCH
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
SANTANDER BANK, N.A.

SUMITOMO MITSUI BANKING CORPORATION

SUNTRUST BANK

U.S. BANK NATIONAL ASSOCIATION

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents

_____________________

RBS CITIZENS, NATIONAL ASSOCIATION,

as Managing Agent

 



 

 

 

 

 

Table of Contents

 

      Page         ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS   1         1.01.
Defined Terms   1         1.02. Other Interpretive Provisions   57         1.03.
Accounting Terms   58         1.04. Rounding   59         1.05. Exchange Rates;
Currency Equivalents   59         1.06. Additional Alternative Currencies   60  
      1.07. Change of Currency   61         1.08. Times of Day   61        
1.09. Letter of Credit Amounts   61         1.10. References to Certain Irish
Terms   61         ARTICLE II. the COMMITMENTS and Credit Extensions   62      
  2.01. The Loans   62         2.02. Borrowings, Conversions and Continuations
of Loans   62         2.03. Letters of Credit   65         2.04. Swing Line
Loans   77         2.05. Prepayments   80         2.06. Termination or Reduction
of Commitments   84         2.07. Repayment of Loans   85         2.08. Interest
  86         2.09. Fees   87         2.11. Computation of Interest and Fees;
Retroactive Adjustments of Applicable Rate   88         2.12. Evidence of Debt  
89         2.13. Payments Generally; Administrative Agent’s Clawback   89      
  2.14. Sharing of Payments by Lenders   91         2.15. Designated Borrowers  
92         2.16. Increase in Commitments   94         2.17. Extensions of
Revolving Credit Commitments   100         2.18. Cash Collateral   102

 

i

 

 

Table of Contents

(continued)

 

      Page         2.19. Defaulting Lenders   104         2.20. Foreign Obligors
Not Obligated For U.S. Loan Party Obligations   106         ARTICLE III. TAXES,
YIELD PROTECTION AND ILLEGALITY   107         3.01. Taxes   107         3.02.
Illegality   113         3.03. Inability to Determine Rates   114         3.04.
Increased Costs; Reserves on Eurodollar Rate Loans   115         3.05.
Compensation for Losses   116         3.06. Mitigation Obligations; Replacement
of Lenders   117         3.07. Survival   118         ARTICLE IV. CONDITIONS
PRECEDENT TO Credit Extensions   118         4.01. Conditions of Initial Credit
Extension   118         4.02. Conditions to all Credit Extensions   122        
ARTICLE V. REPRESENTATIONS AND WARRANTIES   123         5.01. Existence,
Qualification and Power   123         5.02. Authorization; No Contravention  
124         5.03. Governmental Authorization; Other Consents   124         5.04.
Binding Effect   124         5.05. Financial Statements; No Material Adverse
Change   124         5.06. Litigation   125         5.07. No Default   125      
  5.08. Ownership of Real Property; Liens   125         5.09. Environmental
Matters   125         5.10. Insurance   126         5.11. Taxes   126        
5.12. Use of Proceeds   126         5.13. ERISA Compliance   126         5.14.
Subsidiaries; Equity Interests; Loan Parties   128         5.15. Margin
Regulations; Investment Company Act   128         5.16. Disclosure   128

 

ii

 

  

Table of Contents

(continued)

 

      Page         5.17. Compliance with Laws; PATRIOT Act   128         5.18.
Intellectual Property; Licenses, Etc   128         5.19. Solvency   129        
5.20. Collateral Documents   129         5.21. Anti-Corruption Laws   129      
  5.22. Representations as to Foreign Obligors   129         5.23. OFAC   130  
      ARTICLE VI. AFFIRMATIVE COVENANTS   131         6.01. Financial Statements
  131         6.02. Certificates; Other Information   131         6.03. Notices
  133         6.04. Payment of Obligations   134         6.05. Preservation of
Existence   134         6.06. Maintenance of Properties   135         6.07.
Maintenance of Insurance   135         6.08. Compliance with Laws   135        
6.09. Books and Records   135         6.10. Inspection Rights   135        
6.11. Transactions with Affiliates   136         6.12. Covenant to Guarantee
Obligations and Give Security   136         6.13. Conduct of Business   137    
    6.14. Further Assurances   137         6.15. Approvals and Authorizations  
138         ARTICLE VII. NEGATIVE COVENANTS   138         7.01. Liens   138    
    7.02. Indebtedness   139         7.03. Investments   140         7.04.
Fundamental Changes   141         7.05. Dispositions   143         7.06.
Restricted Payments   144

 

iii

 

 

Table of Contents

(continued)

 

      Page         7.07. Burdensome Agreements   145         7.08. Use of
Proceeds   146         7.09. Financial Covenants   146         7.10. Sanctions  
147         ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES   147         8.01.
Events of Default   147         8.02. Remedies upon Event of Default   149      
  8.03. Application of Funds   150         ARTICLE IX. ADMINISTRATIVE AGENT  
151         9.01. Appointment and Authority   151         9.02. Rights as a
Lender   152         9.03. Exculpatory Provisions   152         9.04. Reliance
by Administrative Agent   153         9.05. Delegation of Duties   154        
9.06. Resignation of Administrative Agent   154         9.07. Non-Reliance on
Administrative Agent and Other Lenders   156         9.08. No Other Duties, Etc
  156         9.09. Administrative Agent May File Proofs of Claim   156        
9.10. Collateral and Guaranty Matters   157         9.11. Secured Cash
Management Agreements and Secured Hedge Agreements   159         ARTICLE X.
GUARANTY   160         10.01. Guaranty of Subsidiary Obligations   160        
10.02. Rights of the Administrative Agent and the other Secured Parties   161  
      10.03. Certain Waivers   161         10.04. Obligations Independent   161
        10.05. Subrogation   162         10.06. Termination; Reinstatement   162
        10.07. Subordination   163         10.08. Keepwell   163         ARTICLE
XI. MISCELLANeOUS   163

 

iv

 

  

Table of Contents

(continued)

 

      Page         11.01. Amendments, Etc   163         11.02. Notices;
Effectiveness; Electronic Communications   166         11.03. No Waiver;
Cumulative Remedies; Enforcement   168         11.04. Expenses; Indemnity;
Damage Waiver   169         11.05. Payments Set Aside   172         11.06.
Successors and Assigns   172         11.07. Treatment of Certain Information;
Confidentiality   178         11.08. Right of Setoff   179         11.09.
Interest Rate Limitation   179         11.10. Counterparts; Integration;
Effectiveness   179         11.11. Survival of Representations and Warranties  
180         11.12. Severability   180         11.13. Replacement of Lenders  
180         11.14. Governing Law; Jurisdiction; Etc   181         11.15. Waiver
of Jury Trial   182         11.16. No Advisory or Fiduciary Responsibility   183
        11.17. Electronic Execution of Assignments and Certain Other Documents  
183         11.18. USA PATRIOT Act   184         11.19. Judgment Currency   184
        11.20. Dutch Parallel Debt   184         11.21. Guaranty Limitations for
Foreign Subsidiary Guarantors   185         11.22. Assumption of Global Term
Loans   186         11.23. ENTIRE AGREEMENT   186         ARTICLE XII.
COLLECTION ALLOCATION MECHANISM   186

 

v

 

 

SCHEDULES

 

1.01 Existing Letters of Credit 1.01(e) Existing Contractual Restrictions
1.01(l) Limited Risk Distributors 1.01(r) Restructuring 2.01 Commitments and
Applicable Percentages 5.06 Litigation 5.14 Subsidiaries and Other Equity
Investments; Loan Parties 7.07 Burdensome Agreements 11.02 Administrative
Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

 

Form of   A Committed Loan Notice B-1 Revolving Credit Note B-2 Term Note C
Compliance Certificate D Assignment and Assumption E-1 Guaranty (Administrative
Borrower) E-2 Guaranty (Domestic Subsidiary Guarantors) E-3 Guaranty (Foreign
Subsidiary Guarantors) F Swing Line Loan Notice G Designated Borrower Request
and Assumption Agreement H Designated Borrower Notice I-1-4 Forms of U.S. Tax
Compliance Certificate J Solvency Certificate K Letter of Credit Report

  

 

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of June 22, 2015, among
ALEXION PHARMACEUTICALS, INC., a Delaware corporation (the “Administrative
Borrower”), ALEXION PHARMA HOLDING, a company incorporated in Ireland with
company registration number 528477 and having its registered office at 25-28
North Wall Quay, Dublin 1 Ireland (“APH”), ALEXION PHARMA INTERNATIONAL TRADING,
a company incorporated in Ireland with company registration number 528478 and
having its registered office at 25-28 North Wall Quay, Dublin 1 Ireland (“APIT”)
and certain Subsidiaries of the Administrative Borrower party hereto pursuant to
Section 2.15 (collectively with APH and APIT, each a “Designated Borrower” and,
together with the Administrative Borrower, the “Borrowers” and, each a
“Borrower”); each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as
Administrative Agent, BANK OF AMERICA, N.A. (AN AFFILIATE OF MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED), J.P. MORGAN SECURITIES LLC, DNB MARKETS,
INC., THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., SANTANDER BANK, N.A., SUMITOMO
MITSUI BANKING CORPORATION and SUNTRUST BANK as joint lead arrangers and joint
bookrunners (the “Arrangers”).

 

PRELIMINARY STATEMENTS:

 

Pursuant to the Merger Agreement (as defined below), (a) Pulsar Merger Sub Inc.,
a Delaware corporation and a direct Wholly Owned Subsidiary (as defined below)
of the Administrative Borrower (“Initial Merger Sub”), will merge (the “First
Merger”) with and into Synageva BioPharma Corp. (the “Target”), with the Target
surviving as a Wholly Owned Subsidiary of the Administrative Borrower, and (b)
following the First Merger, the Target, as the surviving company of the First
Merger, will merge (the “Second Merger,” and, together with the First Merger,
the “Mergers”) with and into Galaxy Merger Sub LLC, a Delaware corporation
(which shall, upon consummation of the Second Merger, change its name to Alexion
Pharma LLC) and a direct Wholly Owned Subsidiary of the Administrative Borrower
(“New Synageva”, and, together with the Initial Merger Sub, the “Merger Subs”),
with New Synageva surviving the Second Merger as a Wholly Owned Subsidiary of
the Administrative Borrower.

 

In connection with the consummation of the transactions contemplated by the
Merger Agreement (as defined below), the Administrative Borrower has requested
the Lenders to extend credit as set forth herein.

 

The Lenders and the Issuing Banks (as defined below) are willing to extend such
credit on the terms and subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01.       Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

 

 

 

“Acquisition” means any acquisition of all or substantially all the assets or
business of, or all or substantially all the Equity Interests (other than
directors’ qualifying shares) not previously held by the Administrative Borrower
and its Subsidiaries in, or merger, consolidation or amalgamation with, a Person
or business unit or division or line of business of a Person (or any subsequent
Investment made in a person or business unit or division or line of business
previously acquired in an Acquisition).

 

“Act” has the meaning specified in Section 11.18.

 

“Adjusted Consolidated Net Leverage Ratio” has the meaning set forth in Section
7.09(a).

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrowers and the Lenders.

 

“Administrative Borrower” has the meaning specified in the introductory
paragraph hereto.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form approved by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders. The Aggregate
Commitments, as of the date of this Agreement, are $4,000,000,000.

 

“Aggregate Credit Exposures” means, at any time, in respect of (a) the Term
Facility, the aggregate amount of the Term Loans outstanding at such time and
(b) in respect of the Revolving Credit Facility, the sum of (i) the unused
portion of the Revolving Credit Facility at such time and (ii) the Total
Revolving Credit Outstandings at such time.

 

“Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time in accordance with the terms hereof.

 

“Agreement Currency” has the meaning specified in Section 11.19.

 

“AHBV” means Alexion Holding B.V. a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under Dutch law,
having its official seat (statutaire zetel) in Amsterdam, the Netherlands,
having its registered office at Prins Bernhardplein 200, 1097JB Amsterdam, the
Netherlands, and registered with the Dutch Trade Register (Handelsregister)
under number 34252590.

 

-2-

 

  

“All-in Yield” shall mean, as to any Loans (or other Indebtedness, if
applicable), the yield thereon to Lenders (or other lenders, as applicable)
providing such Loans (or other Indebtedness, if applicable) in the primary
syndication thereof, as reasonably determined by the Administrative Agent,
whether in the form of interest rate, margin, original issue discount, up-front
fees, rate floors or otherwise; provided, that original issue discount and
up-front fees shall be equated to interest rate based on an assumed four year
average life to maturity; and provided, further, that “All-in Yield” shall not
include arrangement, commitment, underwriting, structuring or similar fees that
are not shared with all lenders or holders of such Loans and customary consent
fees for an amendment paid generally to consenting lenders.

 

“Alternative Currency” means each of the following currencies: Euro, Sterling,
Swiss Francs, Yen and Australian Dollars, together with each other currency
(other than Dollars) that is approved in accordance with Section 1.06.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuers, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“APH” has the meaning specified in the Preliminary Statements to this Agreement.

 

“APIT” has the meaning specified in the Preliminary Statements to this
Agreement.

 

“Applicable Domestic Revolving Credit Percentage” means with respect to any
Domestic Revolving Credit Lender at any time, such Domestic Revolving Credit
Lender’s Applicable Percentage in respect of the Revolving Credit Facility
consisting only of the Class of Revolving Credit Commitments which are Domestic
Revolving Credit Commitments.

 

“Applicable Global Revolving Credit Percentage” means with respect to any Global
Revolving Credit Lender at any time, such Global Revolving Credit Lender’s
Applicable Percentage in respect of the Revolving Credit Facility consisting
only of the Class of Revolving Credit Commitments which are Global Revolving
Credit Commitments.

 

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the Closing Date,
such Term Lender’s Closing Date Term Commitment at such time and
(ii) thereafter, as applicable and as the context may require, (x) the principal
amount of such Term Lender’s Term Loans, (y) Term Loans of any applicable Class,
in each case, (after giving effect to any Incremental Term Loans made or to be
made with respect to any Incremental Term Commitment of such Term Lender) or (z)
on or prior to any Term Facility Increase Effective Date, such Term Lender’s
Incremental Term Commitment of any Class at such time, and (b) in respect of the
Revolving Credit Facility, with respect to any Revolving Credit Lender at any
time, the percentage (carried out to the ninth decimal place) of the Revolving
Credit Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment or, as the context may require, Revolving Credit Commitment of any
applicable Class (including on account of Domestic Revolving Credit Commitments
or Global Revolving

 



-3-

 

 

Credit Commitments, as applicable) at such time, subject (in each case) to
adjustment as provided in Section 2.19. If the commitment of each Revolving
Credit Lender to make Revolving Credit Loans and the obligation of the L/C
Issuers to make L/C Credit Extensions have been terminated pursuant to Section
8.02, or if the Revolving Credit Commitments have expired, then the Applicable
Percentage of each Revolving Credit Lender in respect of any Class of the
Revolving Credit Facility shall be determined based on the Applicable Percentage
of such Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect (including, with respect to any such Class), giving effect to
any subsequent assignments. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

“Applicable Rate” means, as applicable:

 

(a)       (i) from the Closing Date to the date on which the Administrative
Agent receives a Compliance Certificate pursuant to Section 6.02(a) for the
second full fiscal quarter ended after the Closing Date, 0.75% per annum for
Base Rate Loans, 1.75% per annum for Eurodollar Rate Loans and Letter of Credit
Fees and 0.25% per annum in respect of commitment fees and (ii) thereafter, the
applicable percentage per annum set forth below determined by reference to the
Consolidated Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

Applicable Rate Pricing
Level  Consolidated Net
Leverage Ratio  Eurodollar Rate
Loans and
Letters of Credit   Base Rate
Loans   Commitment Fee  I  < 1.00 to 1.00   1.25%   0.25%   0.15% II  ≥ 1.00 to
1.00
but < 2.00 to 1.00   1.50%   0.50%   0.20% III  ≥ 2.00 to 1.00
but < 3.00 to 1.00   1.75%   0.75%   0.25% IV  ≥ 3.00 to 1.00   2.000%   1.00% 
 0.30%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Level IV shall be effective as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and, in each case, shall remain in effect until
the date on which such Compliance Certificate is delivered, or

 



-4-

 

 

(b)        with respect to any Other Incremental Term Loan or Revolving Credit
Loan (or Swing Line Loan) under Extended Revolving Credit Commitments of any
Revolving Extension Series, the “Applicable Rate” set forth in the Incremental
Amendment or Revolving Extension Amendment (as applicable) relating thereto.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.11(b).

 

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility (or, as the context may require, the
Applicable Percentage in respect of the Revolving Credit Facility reflecting a
specified Class of Revolving Credit Commitments) at such time.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuers, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Applicant Borrower” has the meaning specified in Section 2.15.

 

“Appropriate Lender” means, at any time, (a) with respect to any of the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively (or as applicable and as the context shall require, a Lender that
has a Class of Commitments under such Facility or holds a specified Class of
Term Loans or a specified Class of Revolving Credit Loans) at such time,
(b) with respect to the Letter of Credit Sublimit, (i) the L/C Issuers and
(ii) if any Letters of Credit have been issued pursuant to Section 2.03(a), the
Global Revolving Credit Lenders and (c) with respect to the Swing Line Sublimit,
(i) the Swing Line Lender and (ii) if any Swing Line Loans are outstanding
pursuant to Section 2.04(a), the Global Revolving Credit Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, but without duplication, (a) in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease or

 



-5-

 

 

similar payments under the relevant lease or other applicable agreement or
instrument that would appear on a balance sheet of such Person prepared as of
such date in accordance with GAAP if such lease or other agreement or instrument
were accounted for as a Capitalized Lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
(i) the Administrative Borrower and its Subsidiaries for the fiscal year ended
December 31, 2014, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of the
Administrative Borrower and its Subsidiaries, including the notes thereto and
(ii) the Target and its Subsidiaries for the fiscal year ended December 31,
2014, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Target and its
Subsidiaries, including the notes thereto.

 

“Australian Dollars” means the lawful currency of Australia.

 

“Availability Period” means in respect of any Class of Revolving Credit
Commitments, the period from and including the Closing Date (or, if later, the
effective date for such Class of Revolving Facility Commitments) to the earliest
of (a) Revolving Credit Facility Maturity Date for such Class, (b) the date of
termination of the Revolving Credit Commitments pursuant to Section 2.06, and
(c) the date of termination of the commitment of each Revolving Credit Lender to
make Revolving Credit Loans and of the obligation of the L/C Issuers to make L/C
Credit Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.00%; and if the Base Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate. All Base Rate Loans shall be denominated in
Dollars.

 

“Borrower” and “Borrowers” each have the meaning specified in the introductory
paragraph hereto.

 

“Borrower Guaranty” means the guaranty made pursuant to Article X hereof.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 



-6-

 

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York or the state where the Administrative Agent’s Office with
respect to Obligations denominated in Dollars is located and:

 

(a) if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurodollar Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurodollar Rate Loan, means any such day that is also a London Banking
Day;

 

(b) if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurodollar Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurodollar Rate Loan, means a TARGET Day;

 

(c) if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

 

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurodollar Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurodollar Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

 

“CAM” means the mechanism for the allocation and exchange of interests in the
Classes and the collections thereunder established under Article XII.

 

“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Article XII.

 

“CAM Exchange Date” means the date on which any Event of Default referred to in
Section 8.01(f) or Section 8.01(g) shall occur.

 

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the sum of the Dollar Equivalents of the
Designated Obligations owed to such Lender (whether or not at the time due and
payable) immediately prior to the CAM Exchange and (b) the denominator shall be
the sum of the Dollar Equivalents of the Designated Obligations owed to all the
Lenders (whether or not at the time due and payable) immediately prior to the
CAM Exchange.

 



-7-

 

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Lenders, as collateral for the L/C Obligations or obligations of the Lenders to
fund participations in respect of L/C Obligations, cash or deposit account
balances or, if the Administrative Agent and the relevant L/C Issuer shall agree
in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and such L/C Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrowers or any Restricted Subsidiary free and clear of all
Liens (other than Liens created under the Collateral Documents or other Liens
permitted hereunder):

 

(a)        readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than two years from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof and (ii) obligations
issued by any State of the United States of America or political subdivision
thereof that is rated AAA by S&P and Aaa by Moody’s maturing within one year
from the date of acquisition thereof;

 

(b)        time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than two years from the date of acquisition thereof;

 

(c)        commercial paper issued by any Person organized under the laws of any
state of the United States of America rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 365 days from the date of
acquisition thereof;

 

(d)        Investments, classified in accordance with GAAP as current assets of
the Borrowers or any of their Restricted Subsidiaries, in money market
investment programs registered under the Investment Company Act of 1940, which
are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition;

 

(e)        Repurchase agreements with banks described in clause (b) above for
government obligations described in clause (a) above, with maturities of not
more than 360 days from the date of acquisition and for the stated price thereof
in such agreements;

 



-8-

 

 

(f)        corporate debt instruments, including medium term notes and floating
rate notes, issued by entities organized under the laws of the United States and
payable in Dollars; provided that such corporate debt instruments are rated A2
or better by Moody’s or A or better by S&P and mature in two years or less from
the date of issuance; and

 

(g)        other Investments held by the Administrative Borrower and its
Restricted Subsidiaries in accordance with the Administrative Borrower’s
Investment Policy.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
purchasing card, electronic funds transfer and other cash management
arrangements.

 

“Cash Management Bank” means (a) Bank of America and its Affiliates (in each
case, to the extent Bank of America remains a Lender hereunder), (b) JPMorgan
Chase Bank, N.A. and its Affiliates (in each case, to the extent JPMorgan Chase
Bank, N.A. remains a Lender hereunder), (c) any other Lender or Affiliate of a
Lender that is a counterparty to a Cash Management Agreement on Closing Date (in
each case, to the extent such Lender remains a Lender hereunder) and (d) any
other Person that, at the time it enters into a Cash Management Agreement, is a
Lender or an Affiliate of a Lender (in each case, to the extent such Lender
remains a Lender hereunder), in each case of the foregoing clauses (a), (b) and
(c), in their respective capacities as a party to a Cash Management Agreement;
provided that (i) any such Person that enters into a Cash Management Agreement
with the Administrative Borrower or any other U.S. Loan Party shall be a “Cash
Management Bank” solely with respect to the U.S. Loan Parties and (ii) any such
Person that enters into a Cash Management Agreement with any Designated Borrower
or any other Foreign Obligor shall be a “Cash Management Bank” solely with
respect to the Foreign Obligors.

 

“Cash Pooling Arrangements” shall mean a deposit account arrangement among a
Cash Management Bank and one or more Foreign Subsidiaries involving the pooling
of cash deposits in and overdrafts in respect of one or more deposit accounts
with such institution for cash management purposes.

 

“CBI Banking Authorization” means an authorization issued by the Central Bank of
Ireland under section 9A of the Central Bank Act 1971 of Ireland.

 

“CFC” means a Person that is a “controlled foreign corporation” under Section
957 of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking

 



-9-

 

 

Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)        any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the immediate right to acquire (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Administrative
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Administrative Borrower on a fully-diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right); or

 

(b)        during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the
Administrative Borrower cease to be composed of individuals (i) who were members
of that board or equivalent governing body on the first day of such period, (ii)
whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body.

 

“Class” shall mean, (a) when used in respect of any Loan or Borrowing, whether
such Loan or the Loans comprising such Borrowing are Initial Term Loans, Other
Incremental Term Loans, Global Term Loans, Domestic Term Loans, Global Revolving
Credit Loans (other than Extended Revolving Commitments), Domestic Revolving
Credit Loans (other than Extended Revolving Commitments) or Revolving Credit
Loans under Extended Revolving Commitments of a given Revolving Extension
Series; and (b) when used in respect of any Commitment, (i) whether such
Commitment is in respect of a commitment to make Initial Term Loans or Other
Incremental Term Loans, (ii) whether such Commitment is a Revolving Credit
Commitment (other than an Extended Revolving Commitment) or an Extended
Revolving Commitment of a given Revolving Extension Series, and (iii) whether
any such Commitment is comprised of a Global Commitment or Domestic Commitment.
Other Incremental Term Loans or Revolving Extension Series that have different
terms and conditions (together with the Commitments in respect thereof) from the
Initial Term Loans or any Existing Revolving Tranche, respectively, or from
other Other Incremental Term Loans or other Revolving Extension Series, as
applicable, shall be construed to be in separate and distinct Classes. Subject
to additional Classes as provided above, (i) Revolving Credit Commitments of any
Class which are comprised of Global Revolving Credit Commitments shall be
construed to be in a separate and distinct Class from Revolving Credit
Commitments of any Class comprised of Domestic Revolving Credit Commitments and
(ii) Term Commitments and/or Term Loans of any Class which are comprised

 



-10-

 

 

of (or, as applicable, made under) Closing Date Global Term Commitments or any
Incremental Global Term Commitment, as applicable, shall be construed to be in a
separate and distinct Class from Term Commitments and/or Term Loans of any Class
comprised of (or, as applicable, made under) Closing Date Domestic Term
Commitments or any Incremental Term Commitment (other than any Incremental
Global Term Commitment), as applicable.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

 

“Closing Date Acquisition” means the acquisition (in accordance with the Merger
Agreement) of all of the Equity Interests of the Target and its subsidiaries.

 

“Closing Date Domestic Term Commitment” means, as to each Term Lender, its
obligation to make Term Loans to the Borrowers on the Closing Date pursuant to
Section 2.01(a) in an aggregate principal amount at any one time outstanding not
to exceed the Dollar amount set forth opposite such Term Lender’s name on
Schedule 2.01 under the caption “Closing Date Term Commitment – Domestic
Tranche.” As of the Closing Date, the aggregate amount of the Closing Date
Domestic Term Commitments is $500,000,000.

 

“Closing Date Global Term Commitment” means, as to each Term Lender, its
obligation to make Term Loans to the Borrowers on the Closing Date pursuant to
Section 2.01(a) in an aggregate principal amount at any one time outstanding not
to exceed the Dollar amount set forth opposite such Term Lender’s name on
Schedule 2.01 under the caption “Closing Date Term Commitment – Global Tranche.”
As of the Closing Date, the aggregate amount of the Closing Date Global Term
Commitments is $3,000,000,000.

 

“Closing Date Term Commitment” means, as applicable and as the context may
require, on the Closing Date (a) the aggregate amount of the Term Lenders’
Closing Date Domestic Term Commitments and/or (b) the aggregate amount of the
Term Lenders’ Closing Date Global Term Commitments.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“Collateral Documents” means, collectively, the Securities Pledge Agreement, and
each of the security agreements, pledge agreements or other similar agreements
delivered to the Administrative Agent pursuant to Section 6.12, and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Administrative Agent for the benefit of the Secured
Parties.

 

“Commitment” means a Term Commitment and/or a Revolving Credit Commitment, as
the context may require. The Commitments may be comprised of Global Commitments
and/or Domestic Commitments.

 



-11-

 

 

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Administrative Borrower.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Administrative Borrower and its Restricted
Subsidiaries on a consolidated basis for the most recently completed Measurement
Period plus (a) the following to the extent deducted in calculating such
Consolidated Net Income: (i) Consolidated Interest Charges, (ii) the provision
for Federal, state, local and foreign income taxes, (iii) depreciation and
amortization expense, (iv) compensation paid to employees in the form of common
stock, (v) one-time non-recurring transaction fees, costs and expenses,
integration, reorganization and restructuring costs and facility consolidation
and closing costs incurred in connection with reorganizations, restructurings
and Investments (including, the incurrence of Indebtedness in connection
therewith) and Dispositions not otherwise prohibited hereunder, provided that
(A) such fees, costs and expenses are incurred within twelve (12) months of the
occurrence of such applicable triggering event and (B) the aggregate amount of
such fees, costs and expenses added back pursuant to this clause (v) shall not
to exceed 12.5% of Consolidated EBITDA for any Measurement Period (prior to
giving effect to such adjustments), (vi) one-time non-recurring severance costs
and expenses, payments to employees on account of their equity ownership and
one-time compensation charges incurred in connection with reorganizations,
restructurings and Investments (including, the incurrence of Indebtedness in
connection therewith) and Dispositions not otherwise prohibited hereunder,
provided that such costs, expenses and payments are incurred within twelve (12)
months of the occurrence of such applicable triggering event, (vii) Transaction
Expenses, integration costs, facility consolidation and closing costs, severance
costs and expenses and one-time compensation charges, in each case, in
connection with the Transaction in an aggregate amount not to exceed
$180,000,000, provided that such costs, expenses and charges are incurred within
twelve (12) months of the consummation of the Closing Date Acquisition, (viii)
the effects of adjustments pursuant to GAAP resulting from purchase accounting
in relation to the Transaction or any other Investment not prohibited by this
Agreement, or the amortization or write-off of any amounts thereof, net of
taxes, in each case, which do not represent a cash item in such period or any
future period, (ix) gains or losses associated with the revaluation of earnouts,
milestones or other similar contingent obligations incurred in connection with
the Transaction or any other Investment not prohibited by this Agreement
(including upfront, earnout or milestone payments), (x) one-time non-recurring

 



-12-

 

 

reasonable costs and expenses in an aggregate amount not to exceed $44,000,000
incurred in connection with the reorganization and relocation of the Borrowers’
European headquarters from Lausanne to Zurich, (xi) one-time non-recurring
up-front and milestone payments payable under research and development licensing
agreements, collaboration agreements or development agreements relating to
uncommercialized product candidates, (xii) other non-recurring expenses reducing
such Consolidated Net Income which do not represent a cash item in such period
or any future period (in each case of or by the Administrative Borrower and its
Subsidiaries for such Measurement Period and including, for the avoidance of
doubt, the $24,352,000 expense for inventory of Strensiq the Administrative
Borrower incurred during the first quarter of 2015), and (xiii) such other
costs, expenses and adjustments related to the Transaction or other Investments
not prohibited by this Agreement as the Administrative Agent shall approve, in
its reasonable discretion, and minus (b) the following to the extent included in
calculating such Consolidated Net Income: (i) all non-cash items increasing
Consolidated Net Income (in each case of or by the Administrative Borrower and
its Subsidiaries for such Measurement Period), (ii) amounts increasing
Consolidated Net Income during such period on account of agreements made with
the French government with respect to prospective reimbursement of Soliris and
for reimbursement for shipments of Soliris in years prior to January 1, 2014 and
(iii) amounts received in respect of upfront, earnout or milestone payments or
other similar contingent amounts in connection with any Disposition.
Notwithstanding the foregoing to the contrary, non-cash gains and losses
resulting from the equity method of accounting for investees shall be
disregarded in determining Consolidated EBITDA.

 

“Consolidated Funded Indebtedness” means, as of any date of determination,
Indebtedness of the Administrative Borrower and its Restricted Subsidiaries on a
consolidated basis; provided, however, obligations in respect of any economic
development incentive program from any State or any subdivision thereof in
connection with the Administrative Borrower’s business development activities in
such State or subdivision shall constitute Consolidated Funded Indebtedness
solely to the extent required under GAAP.

 

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with Indebtedness (including capitalized interest), in
each case to the extent treated as interest in accordance with GAAP and (b) the
portion of rent expense under Capitalized Leases that is treated as interest in
accordance with GAAP, in each case, of or by the Administrative Borrower and its
Restricted Subsidiaries on a consolidated basis for the most recently completed
Measurement Period.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA of the Administrative Borrower and its
Subsidiaries for the most recently completed Measurement Period to (b)
Consolidated Interest Charges of the Administrative Borrower and its Restricted
Subsidiaries for the most recently completed Measurement Period. The
Consolidated Interest Coverage Ratio shall be determined on a Pro Forma Basis.

 

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Administrative Borrower and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period; provided
that Consolidated Net Income shall

 



-13-

 

 

exclude (a) extraordinary gains or extraordinary non-cash losses for such
Measurement Period, (b) the net income of any Restricted Subsidiary during such
Measurement Period to the extent that the declaration or payment of dividends or
similar distributions by such Restricted Subsidiary of such income is not
permitted by operation of the terms of its Organization Documents or any
agreement, instrument or Law applicable to such Restricted Subsidiary during
such Measurement Period, except that the Administrative Borrower’s equity in any
net loss of any such Restricted Subsidiary for such Measurement Period shall be
included in determining Consolidated Net Income, (c) any income (or loss) for
such Period of any Person if such Person is not a Restricted Subsidiary, except
that the net income of any Unrestricted Subsidiary for such Measurement Period
shall be included in Consolidated Net Income up to the aggregate amount of cash
actually distributed by such Unrestricted Subsidiary during such Measurement
Period to the Administrative Borrower or a Restricted Subsidiary as a dividend
or other distribution (and in the case of a dividend or other distribution to a
Restricted Subsidiary, such Restricted Subsidiary is not precluded from further
distributing such amount to the Administrative Borrower as described in clause
(b) of this proviso), (d) any unrealized net gain or loss resulting from Swap
Contracts for currency exchange risk and any foreign currency transaction or
translation gains or losses, and (e) without duplication of any other amounts,
any expenses, charges or losses to the extent covered by indemnification or
other reimbursement obligations of third parties or covered by insurance (solely
to the extent the applicable insurer has been notified of the potential claim
and does not dispute coverage) and not otherwise permitted to be included in
Consolidated Net Income, provided that in the case of this clause (e) the
Administrative Borrower or the applicable Restricted Subsidiary either (x) has
received the proceeds of such indemnification or reimbursement right or
insurance claim at the time the Administrative Borrower delivers a Compliance
Certificate pursuant to Section 6.02(a) for the relevant Measurement Period or
(y) reasonably expects to receive the proceeds of such indemnification or
reimbursement right or insurance claim within the immediately succeeding period
of four fiscal quarters of the Administrative Borrower, provided, further that
such amounts excluded pursuant to clause (y) of this proviso shall not exceed
$50,000,000.

 

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) the result of (x) Consolidated Funded Indebtedness as of such date
minus (y) the Unrestricted Cash Amount as of such date to (b) Consolidated
EBITDA of the Administrative Borrower and its Subsidiaries for the most recently
completed Measurement Period. The Consolidated Net Leverage Ratio shall be
determined on a Pro Forma Basis.

 

“Consolidated Net Tangible Assets” means, with respect to the Administrative
Borrower and its Restricted Subsidiaries, the total amount of assets (less
applicable reserves and other properly deductible items) after deducting all
goodwill, as set forth on the most recent consolidated balance sheet of the
Administrative Borrower and its Restricted Subsidiaries delivered pursuant to
Section 6.01(a) or (b) (provided, that for the avoidance of any doubt, in
determining “Consolidated Net Tangible Assets” amounts attributable to
Investments in Unrestricted Subsidiaries shall be excluded). Consolidated Net
Tangible Assets shall be determined on a Pro Forma Basis.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 



-14-

 

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate for
Eurodollar Rate Loans plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of the Loans of such Lender that are
required to be funded by such Lender, within two Business Days of the date such
Loans were required to be funded hereunder, unless such Lender notifies the
Administrative Agent and the Administrative Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the L/C
Issuers, the Swing Line Lender or any other Lender any other amount required to
be paid by it hereunder (including, in the case of any Revolving Credit Lender,
in respect of its participation in Letters of Credit or Swing Line Loans) within
two Business Days of the date when due, (b) has notified the Administrative
Borrower, the Administrative Agent, a L/C Issuer or the Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Administrative
Borrower, to confirm in writing to the Administrative Agent and the
Administrative Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Administrative Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject

 



-15-

 

 

of a proceeding under any Debtor Relief Law, or (ii) had appointed for it a
receiver, examiner, custodian, conservator, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.19(b)) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Administrative Borrower, each L/C Issuer, the Swing Line Lender and each other
Lender promptly following such determination.

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Designated Borrower Notice” has the meaning specified in Section 2.15.

 

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.15.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Designated Obligations” means all obligations of the Borrowers with respect to
(a) principal of and interest on the Loans, (b) Unreimbursed Amounts and
interest thereon (including on account of any Lender Issued Guarantee) and (c)
accrued and unpaid fees under the Loan Documents.

 

“Disclosed Litigation” has the meaning set forth in Section 5.06.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Disposition Carryover Amount” means, for each fiscal year of the Administrative
Borrower, an amount by which (if any) the Disposition Prepayment Threshold
Amount for the prior fiscal year exceeds the aggregate amount of assets of the
Administrative Borrower and its Restricted Subsidiaries Disposed of during such
prior fiscal year pursuant to Section 7.05(b); provided, however, that in no
event shall such amount exceed 10% of Consolidated Net Tangible Assets as at the
end of such prior year (as reflected in the consolidated balance sheet of the
Administrative Borrower delivered pursuant to Section 6.01(a) for such prior
fiscal year).

 



-16-

 

 

“Disposition Prepayment Threshold Amount” has the meaning specified in Section
7.05(b).

 

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests of the
Administrative Borrower), pursuant to a sinking fund obligation or otherwise,
(b) is redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests of the Administrative Borrower), in whole or in part,
(c) provides for the scheduled, mandatory payments of dividends in cash, or
(d) is or becomes convertible into or exchangeable for Indebtedness or any other
Equity Interests that would constitute Disqualified Stock, in the case of each
of the foregoing clauses (a), (b), (c) and (d), prior to the date that is
ninety-one (91) days after the Latest Maturity Date in effect at the time of
issuance thereof and except as a result of a change of control or asset sale so
long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior repayment in full of
the Obligations that are accrued and payable and the termination of the
Commitments (provided, that only the portion of the Equity Interests that so
mature or are mandatorily redeemable, are so convertible or exchangeable or are
so redeemable at the option of the holder thereof prior to such date shall be
deemed to be Disqualified Stock). Notwithstanding the foregoing: (i) any Equity
Interests issued to any employee or to any plan for the benefit of employees of
the Administrative Borrower or the Subsidiaries or by any such plan to such
employees shall not constitute Disqualified Stock solely because they may be
required to be repurchased by the Administrative Borrower in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability and (ii) any class of Equity Interests of such
person that by its terms authorizes such person to satisfy its obligations
thereunder by delivery of Equity Interests that are not Disqualified Stock shall
not be deemed to be Disqualified Stock.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuers, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of Dollars with such
Alternative Currency.

 

“Domestic Commitment” means all Commitments, other than any Global Commitments.

 

“Domestic Revolving Credit Commitment” means, as to each Revolving Credit
Lender, its obligation to make Revolving Credit Loans to the Borrowers pursuant
to Section 2.01(b), in an aggregate principal amount at any one time outstanding
not to exceed the Dollar amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “Revolving Credit Commitment – Domestic Tranche”
(or, in the case of any Extended Revolving Credit Commitment, under the caption
reflecting such Revolving Extension Series) or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as

 



-17-

 

 

applicable, as such amount may be adjusted from time to time in accordance with
this Agreement or as amended from time to time pursuant to this Agreement
(including in connection with any Revolving Extension Amendment). All Domestic
Revolving Credit Commitments are part of, and not in addition to, the Revolving
Credit Commitments. As of the Closing Date, the aggregate amount of the Domestic
Revolving Credit Commitments is $100,000,000.

 

“Domestic Revolving Credit Lenders” means, at any time, any Lender that has a
Domestic Revolving Credit Commitment at such time (including, any Class of
Extended Revolving Credit Commitments comprised (in whole or in part) of
Domestic Revolving Credit Commitments).

 

“Domestic Term Lender” means (a) at any time on or prior to the Closing Date,
any Lender that has a Closing Date Domestic Term Commitment at such time and
(b) at any time after the Closing Date, any Lender that holds Domestic Term
Loans at such time or Incremental Term Commitment (that is not an Incremental
Global Term Commitment).

 

“Domestic Term Loan” means any Term Loan made by a Domestic Term Lender pursuant
to its Closing Date Domestic Term Commitment or Incremental Term Commitment
(other than any Incremental Global Term Commitment), as applicable.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any State thereof or the District of Columbia other than any
such Subsidiary that is a Foreign Subsidiary.

 

“Domestic Subsidiary Guarantor” means, collectively, (i) as of the Closing Date,
the Domestic Subsidiaries of the Administrative Borrower listed on Part (c) of
Schedule 5.14, and (ii) from time to time thereafter, each other Domestic
Subsidiary of the Administrative Borrower that has executed and delivered a
guaranty or guaranty supplement pursuant to the requirements of Section 6.12, in
each case, unless such guaranty has been released in accordance with Section
9.10(b) or otherwise. Notwithstanding anything to the contrary contained herein,
no Excluded Subsidiary shall be a “Domestic Subsidiary Guarantor” hereunder. As
of the Closing Date, the Domestic Subsidiary Guarantor is New Synageva.

 

“ECB Banking Authorization” means (a) in the case of a license under section 9
of the Central Bank Act 1971 of Ireland prior to 4 November 2014, such a license
which is deemed in accordance with the SSM Regulation to be an authorization
granted by the European Central Bank under the SSM Regulation, or (b) in any
other case, an authorization granted under the SSM Regulation on the application
therefor under section 9 of the Central Bank Act 1971 of Ireland.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 



-18-

 

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any Hazardous Materials into the environment or into public waste
management systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrowers within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which would reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (g) the determination
that any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the

 



-19-

 

 

meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Borrower or any ERISA Affiliate.

 

“Euro” and “EUR” mean the single currency of the Participating Member States.

 

“Eurodollar Rate” means:

 

(a)With respect to any Credit Extension:

 

(i)        denominated in a LIBOR Quoted Currency, the rate per annum equal to
the London Interbank Offered Rate (“LIBOR”), or a comparable or successor rate
which rate is approved by the Administrative Agent in its reasonable discretion,
as published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent in its reasonable discretion from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

 

(ii)       denominated in Australian dollars, the rate per annum equal to the
Bank Bill Swap Reference Bid Rate (“BBSY”) or a comparable or successor rate,
which rate is approved by the Administrative Agent in its reasonable discretion,
as published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent in its reasonable discretion from time to time) at or about
10:30 a.m. (Melbourne, Australia time) on the Rate Determination Date with a
term equivalent to such Interest Period;

 

(iii)        denominated in any other Non-LIBOR Quoted Currency, the rate per
annum as designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent, the Revolving
Credit Lenders and the L/C Issuers pursuant to Section 1.06(a); and

 

(b)        for any rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in its reasonable discretion in connection with any rate
set forth in this definition, the approved rate shall be applied in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent; and if the Eurodollar Rate shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

 

“Eurodollar Rate Loan” means a Revolving Credit Loan, or a Term Loan that bears
interest at a rate based on clause (a) of the definition of “Eurodollar Rate.”
Eurodollar Rate

 



-20-

 

 

Loans may be denominated in Dollars or in an Alternative Currency. All Loans
denominated in an Alternative Currency must be Eurodollar Rate Loans.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Property” means “Excluded Property” as such term is defined in the
Collateral Documents.

 

“Excluded Subsidiary” shall mean any of the following:

 

(a)        each Immaterial Subsidiary;

 

(b)        each Subsidiary that is not a Wholly Owned Subsidiary (for so long as
such Subsidiary remains a non-Wholly Owned Subsidiary);

 

(c)        each Subsidiary that is prohibited from Guaranteeing or granting
Liens to secure the applicable Obligations by any applicable Law or that would
require consent, approval, license or authorization of a Governmental Authority
to Guarantee or grant Liens to secure the Obligations (unless (x) such consent,
approval, license or authorization has been received or (y) such prohibition or
restriction is terminated or rendered unenforceable or otherwise deemed
ineffective by any other applicable Law);

 

(d)        each Subsidiary that is prohibited by any applicable material
Contractual Obligation (i) in effect on the Closing Date and set forth on
Schedule 1.01(e) from Guaranteeing or granting Liens to secure the Obligations
on the Closing Date or (ii) at the time such Subsidiary becomes a Subsidiary (in
each case, for so long (x) as such restriction or any replacement or renewal
thereof is in effect or (y) such prohibition or restriction is not terminated or
rendered unenforceable or otherwise deemed ineffective by any applicable Law);

 

(e)        any Subsidiary, if a Guarantee or the grant of a Lien to secure the
applicable Obligation by such Subsidiary would result in material adverse Tax
consequences to the Administrative Borrower or any of its Subsidiaries (as
determined in good faith by the Administrative Borrower) (it being agreed and
understood that pursuant to this clause (e), as of the Closing Date, a Guarantee
of or the granting of a Lien to secure the Obligations of APH or APIT by any
Foreign Subsidiary (other than AHBV and its Subsidiaries) would result in
material adverse Tax consequences to the Administrative Borrower and its
Subsidiaries);

 

(f)        any other Subsidiary with respect to which the Administrative Agent
and the Administrative Borrower reasonably agree that the cost or other
consequences (including Tax consequences) of providing a Guarantee of or
granting Liens to secure the Obligations are likely to be excessive in relation
to the value to be afforded thereby;

 

(g)        each Unrestricted Subsidiary;

 



-21-

 

 

(h)        solely with respect to a Guarantee of or the granting of a Lien to
secure any Obligations of a Subsidiary that is organized under the laws of the
United States, any State thereof or the District of Columbia, each Foreign
Subsidiary; and

 

(i)        each Limited Risk Distributor, solely to the extent such Limited Risk
Distributor is required (pursuant to a Contractual Obligation) to distribute its
earnings to one or more of the Loan Parties (other than such earnings
representing fees, commissions, royalties or other similar amounts payable to a
Limited Risk Distributor in connection with its distribution services in any
jurisdiction which are required to be retained by such Limited Risk Distributor
by any requirement of Law (or, in good faith, deemed necessary to be retained to
achieve favorable tax treatment under its jurisdiction of organization or
formation));

 

provided, however, that notwithstanding anything to the contrary herein or in
any other Loan Document, (a) no Person that is not a Guarantor on the Closing
Date shall be required to become a Guarantor hereunder until the earlier of (1)
180 days after the date of this Agreement and (2) fifteen (15) Business Days
after the Restructuring has been completed and (b) the Loan Parties on the
Closing Date shall be the Administrative Borrower, AHBV, APH, APIT and New
Synageva.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (including, for the avoidance of doubt, after giving
effect to each applicable sections of each Guaranty (including Article X hereof)
entitled “Keepwell” and any other “keepwell, support or other agreement” for the
benefit of such Guarantor and any and all guarantees of such Guarantor’s Swap
Obligations by other Loan Parties) at the time the Guaranty of such Guarantor,
or a grant by such Guarantor of a security interest, becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes excluded in accordance with the
first sentence of this definition.

 

“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by its gross or net income (however
denominated), franchise Taxes and branch profits Taxes (or Taxes similar to
branch profits Taxes imposed by any other jurisdiction), in each case imposed as
a result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof), (b)
Other Connection Taxes, (c) U.S. federal Taxes imposed on amounts payable to or
for the account of such Recipient pursuant to a Law in effect on the date on
which (i) such Recipient becomes a party to this Agreement (or if later,
acquires an interest in the applicable Loan or Commitment) (other

 



-22-

 

 

than pursuant to an assignment requested by the Administrative Borrower under
Section 11.13) or (ii) in the case of a Lender, such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01(a)(ii)
or (iii), amounts with respect to such Taxes were payable either to such
Recipient’s assignor immediately before such Recipient became a party hereto or
to such Lender immediately before it changed its Lending Office, (d) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (e)
any U.S. federal withholding Taxes imposed pursuant to FATCA.

 

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
February 7, 2012, among the Administrative Borrower, the Subsidiaries of the
Administrative Borrower from time to time party thereto as borrowers, various
financial institutions party thereto as lenders, Bank of America, N.A., as
administrative agent, and the other agents and arrangers party thereto, as
amended and in effect from time to time.

 

“Existing Letters of Credit” means each letter of credit identified on Schedule
1.01 hereto.

 

“Existing Revolving Maturity Date” shall have the meaning assigned to such term
in Section 2.17(a).

 

“Extended Revolving Credit Commitments” shall have the meaning assigned to such
term in Section 2.17(a).

 

“Extending Revolving Credit Lender” has the meaning assigned to such term in
Section 2.17(b).

 

“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.

 

“Fair Market Value” shall mean, with respect to any asset or property, the price
that could be negotiated in an arms’-length transaction between a willing seller
and a willing buyer, neither of whom is under undue pressure or compulsion to
complete the transaction (as determined in good faith by the management of the
Administrative Borrower).

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreements
entered into in connection therewith (and any rules or guidance implementing
such intergovernmental agreements).

 

“FDA” means the U.S. Food and Drug Administration, or any successor thereto.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal

 



-23-

 

 

Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to Bank of America on such day on
such transactions as determined by the Administrative Agent.

 

“Fee Letter” means the letter agreement, dated May 5, 2015, among the
Administrative Borrower, Bank of America, JPMorgan Chase Bank, N.A. and the
Arrangers, as amended.

 

“First Merger” has the meaning specified in the Preliminary Statements to this
Agreement.

 

“Financial Covenants” shall mean the covenants of the Borrowers set forth in
clauses (a) and (b) of Section 7.09.

 

“Foreign Disposition” has the meaning specified in Section 2.05(b)(iv).

 

“Foreign F/X Swap Contract” means a Swap Contract, where one or more
non-Guarantor Foreign Subsidiaries of the Administrative Borrower is a
counterparty thereto, for foreign exchange transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions which are entered into to hedge
against currency and related risks or any combination of any of the foregoing
(including any options to enter into any of the foregoing, but specifically
excluding the foregoing entered into to hedge against interest rate risks)
whether or not any such transaction is governed by or subject to any agreement.

 

“Foreign Government Scheme or Arrangement” has the meaning specified in Section
5.13(d).

 

“Foreign Lender” means, with respect to any Borrower, (a) if the applicable
Borrower is a U.S. Person, a Lender that is not a U.S. Person, and (b) if the
applicable Borrower is not a U.S. Person, a Lender that is resident or organized
under the laws of a jurisdiction other than that in which such Borrower is
resident for tax purposes. For purposes of this definition, the United States,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

 

“Foreign Obligor Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Foreign Obligor arising under or
otherwise with respect to (a) the Loan Documents, (b) any treasury, depository,
overdraft, credit or debit card, purchasing card, electronic funds transfer and
other cash management services under or in respect of Secured Cash Management
Agreements, (c) all rate swap transactions, basis swaps, credit derivative
transactions, forward rate transactions, commodity swaps, commodity options,
forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index

 



-24-

 

 

swaps or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of the foregoing
under or in respect of Secured Hedge Agreements, (d) Cash Pooling Arrangements
and (e) any Loan, Letter of Credit or Lender Issued Guarantee in connection with
any Credit Extension to a Designated Borrower (including, without limitation,
all Term Loans assumed by APH pursuant to Section 11.22), in each case, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Foreign Obligor in any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding, provided that, notwithstanding
anything to the contrary in any Loan Document, the “Foreign Obligor Obligations”
shall exclude any Excluded Swap Obligations.

 

“Foreign Plan” has the meaning specified in Section 5.13(e).

 

“Foreign Stock Holding Company” means a Subsidiary organized under the laws of
the United States or any political subdivision thereof that owns no material
assets (directly or through subsidiaries) other than Equity Interests in one or
more CFCs.

 

“Foreign Subsidiary” means any Subsidiary that is (a) organized under the laws
of a jurisdiction other than the United States, any State thereof or the
District of Columbia, (b) a direct or indirect subsidiary of a CFC or (c)
Foreign Stock Holding Company.

 

“Foreign Subsidiary Guarantor” means, collectively, the Foreign Subsidiaries of
the Administrative Borrower listed on Part (c) of Schedule 5.14, and each other
Foreign Subsidiary of the Administrative Borrower that shall execute and deliver
a guaranty or guaranty supplement pursuant to Section 6.12. Notwithstanding
anything to the contrary contained herein, no Excluded Subsidiary shall be
required to become a “Foreign Subsidiary Guarantor” hereunder. As of the Closing
Date, the Foreign Subsidiary Guarantors are AHBV, APH and APIT.

 

“Foreign Subsidiary F/X Obligations” means all advances to, and debts,
liabilities, obligations, covenants and duties of, each non-Guarantor Foreign
Subsidiary of the Administrative Borrower and each other Loan Party arising
under or in respect of any Foreign F/X Swap Contract that is entered into by and
between any such non-Guarantor Foreign Subsidiary, any such Loan Party and any
Hedge Bank, whether absolute or contingent, due or to become due, now existing
or hereafter arising and including interest and fees that accrue after the
commencement by or against any non-Guarantor Foreign Subsidiary or any other
Loan Party of any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, provided that, notwithstanding anything to
the contrary in any Loan Document, the “Foreign Subsidiary F/X Obligations”
shall exclude any Excluded Swap Obligations.

 

“Foreign Swap Obligor” means each non-Guarantor Foreign Subsidiary of the
Administrative Borrower and each other Loan Party in its respective capacity as
a counterparty to a Foreign F/X Swap Contract with any Hedge Bank.

 



-25-

 

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Global Revolving Credit Lender
that is a Defaulting Lender, (a) with respect to each L/C Issuer, such
Defaulting Lender’s Applicable Global Revolving Credit Percentage of the
Outstanding Amount of all outstanding L/C Obligations other than L/C Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other non-defaulting Global Revolving Credit Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Global Revolving Credit
Percentage of Swing Line Loans other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
non-defaulting Global Revolving Credit Lenders in accordance with the terms
hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Global Commitment” means, as applicable and as the context may require, (a)
each Global Revolving Credit Commitment and/or (b) (i) each Closing Date Global
Term Commitment and (ii) each Incremental Global Term Commitment. All Global
Commitments are part of, and not in addition to, the Aggregate Commitments.

 

“Global Revolving Credit Commitment” means, as to each Revolving Credit Lender,
its obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Credit Commitment –
Global Tranche” (or, in the case of any Extended Revolving Credit Commitment,
under the caption reflecting such Revolving Extension Series) or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement or as amended from time to time pursuant to this Agreement
(including in connection with any Revolving

 



-26-

 

 

Extension Amendment). All Global Revolving Credit Commitments are part of, and
not in addition to, the Revolving Credit Commitments. As of the Closing Date,
the aggregate amount of the Global Revolving Credit Commitments is $400,000,000.

 

“Global Revolving Credit Loan” has the meaning specified in Section 2.01(b).

 

“Global Revolving Credit Lenders” means, at any time, any Lender that has a
Global Revolving Credit Commitment.

 

“Global Term Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Closing Date Global Term Commitment and (b) at any time after
the Closing Date, any Lender that holds Global Term Loans at such time or
Incremental Global Term Commitment at such time.

 

“Global Term Loans” means any Term Loan made by a Global Term Lender pursuant to
its Closing Date Global Term Commitment or Incremental Global Term Commitment,
as applicable.

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or Disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness or other monetary obligation). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

 

“Guarantee Lender” means a foreign branch or subsidiary of Bank of America
issuing a Lender Issued Guarantee.

 



-27-

 

 

“Guaranteed Subsidiary Obligations” has the meaning specified in Section 10.01.

 

“Guarantors” means, collectively, (a) the Domestic Subsidiary Guarantors, (b)
the Foreign Subsidiary Guarantors, and (c) with respect to the payment and
performance by each Specified Loan Party of its obligations under its Guaranty
with respect to Swap Obligations, the Administrative Borrower. For the avoidance
of doubt, to the extent (x) not otherwise mutually agreed to by the
Administrative Borrower and the Administrative Agent, (y) permitted by
applicable Law and (z) no material adverse tax consequence would result
therefrom, each Designated Borrower shall guarantee the obligations of each
other Designated Borrower under the Credit Agreement and the other Loan
Documents.

 

“Guarantor Primary Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, each Guarantor arising under any (x)
treasury, depository, overdraft, credit or debit card, purchasing card,
electronic funds transfer and other cash management services under or in respect
of Secured Cash Management Agreements of the Guarantors, (y) rate swap
transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of the foregoing
under or in respect of Secured Hedge Agreements of the Guarantors, and (z) Cash
Pooling Arrangements of the Guarantors, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Guarantor or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, provided that, notwithstanding anything to the contrary in any
Loan Document, the “Guarantor Primary Obligations” shall exclude any Excluded
Swap Obligations.

 

“Guaranty” means, collectively, (a) the Continuing Guaranty (Administrative
Borrower) dated as of the Closing Date made by the Administrative Borrower in
favor of the Secured Parties, substantially in the form of Exhibit E-1, (b) the
Continuing Guaranty (Domestic Subsidiary Guarantors) dated as of the Closing
Date made by the Domestic Subsidiary Guarantors in favor of the Secured Parties,
substantially in the form of Exhibit E-2, (c) the Continuing Guaranty (Foreign
Subsidiary Guarantors) dated as of the Closing Date made by the Foreign
Subsidiary Guarantors in favor of the Secured Parties with respect to the
Foreign Obligor Obligations, substantially in the form of Exhibit E-3, and (d)
each other guaranty and guaranty supplement delivered pursuant to Section 6.12.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 



-28-

 

 

“Hedge Bank” means (a) Bank of America and its Affiliates (in each case, to the
extent Bank of America remains a Lender hereunder), (b) JPMorgan Chase Bank,
N.A. and its Affiliates (in each case, to the extent JPMorgan Chase Bank, N.A.
remains a Lender hereunder), (c) any other Lender or Affiliate of a Lender that
is a counterparty to a Secured Hedge Agreement or a Foreign F/X Swap Contract on
Closing Date (in each case, to the extent such Lender remains a Lender
hereunder) and (d) any other Person (as determined at the time it enters into
any agreement set forth in clause (i) and (ii) below) is a Lender or an
Affiliate of a Lender (in each case, to the extent such Lender remains a Lender
hereunder), in each case of the foregoing clauses (a), (b) and (c), in their
respective capacities as a party to (i) a Secured Hedge Agreement, or (ii) a
Foreign F/X Swap Contract with any non-Guarantor Foreign Subsidiary of the
Administrative Borrower; provided that (x) any such Lender or Affiliate that
enters into a Secured Hedge Agreement with the Administrative Borrower or any
other U.S. Loan Party shall be a “Hedge Bank” solely with respect to the U.S.
Loan Parties and (y) any such Lender or Affiliate of a Lender that enters into
an Secured Hedge Agreement or Foreign F/X Swap Contract with any Foreign Obligor
shall be a “Hedge Bank” solely with respect to the Foreign Obligors.

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Administrative Borrower most recently
ended for which financial statements have been (or were required to be)
delivered pursuant to Section 4.01, 6.01(a) or 6.01(b), have assets with a value
in excess of 10.0% of the Consolidated Net Tangible Assets (except solely as a
result of its ownership interests in its Subsidiaries) or revenues representing
in excess of 10.0% of total revenues of the Administrative Borrower and the
Restricted Subsidiaries on a consolidated basis as of such date, and (b) taken
together with all other Immaterial Subsidiaries (including each Foreign
Subsidiary that is an Immaterial Subsidiary) as of such date, did not have
assets with a value in excess of 10.0% of Consolidated Net Tangible Assets
(except solely as a result of its ownership interests in its Subsidiaries) or
revenues representing in excess of 10.0% of total revenues of the Administrative
Borrower and the Restricted Subsidiaries on a consolidated basis as of such
date.

 

“Impacted Loans” has the meaning specified in Section 3.03.

 

“Increasing Revolving Credit Lender” has the meaning specified in Section
2.16(a)(iii).

 

“Increasing Term Lender” has the meaning specified in Section 2.16(b)(iii).

 

“Incremental Amendment” has the meaning specified in Section 2.16(e).

 

“Incremental Amount” shall mean, at any time, any amounts so long as immediately
after giving effect to the establishment of the commitments in respect thereof
(and assuming any such Incremental Revolving Credit Commitments are fully drawn)
and the use of proceeds of the Loans thereunder, the Administrative Borrower
shall be in Pro Forma Compliance (giving effect, for the avoidance of any doubt,
to any Acquisition consummated concurrently therewith) only on

 



-29-

 

 

the date of the initial incurrence of the applicable Incremental Term
Commitments and/or Incremental Revolving Credit Commitments; provided that, in
calculating the Consolidated Net Leverage Ratio, the net cash proceeds of any
Indebtedness incurred pursuant to Section 2.16 at such time shall not be
considered Unrestricted Cash.

 

“Incremental Revolving Credit Commitment” has the meaning specified in Section
2.16(a).

 

“Incremental Term Commitment” shall mean any Increasing Term Lender’s commitment
to make any Incremental Term Loans (including, without limitation, Other
Incremental Term Loans) pursuant to Section 2.16(b).

 

“Incremental Global Term Commitment” an Incremental Term Commitment identified
as an “Incremental Global Term Commitment” in connection with incremental term
loans (including, without limitation, Other Incremental Term Loans) made by any
Increasing Term Lender pursuant to Section 2.16(b).

 

“Incremental Term Loan” shall mean, with respect to each Increasing Term Lender,
any incremental term loan (including, without limitation, Other Incremental Term
Loans) made by such Increasing Term Lender pursuant to Section 2.16(b) in
accordance with its Incremental Term Commitment.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)        all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)        unreimbursed obligations of such Person under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments;

 

(c)        all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

 

(d)        monetary obligations (excluding prepaid interest on Indebtedness)
secured by a Lien on property owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention
agreements);

 

(e)        all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person (other than in respect of the lease
of the Administrative Borrower’s headquarters location in an amount not to
exceed $150,000,000); and

 

(f)        all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. For purposes of clause (d), the

 



-30-

 

 

amount of Indebtedness of any Person that is non-recourse to such Person shall
be deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith. For the avoidance of doubt,
“Indebtedness” does not include obligations representing deferred compensation
to employees of the Administrative Borrower and its Subsidiaries incurred in the
ordinary course of business.

 

“Indemnified Taxes” means Taxes, other than Excluded Taxes and Other Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Initial Merger Sub” has the meaning specified in the introductory paragraph
hereto.

 

“Initial Term Loans” means an advance made by any Term Lender under the Term
Facility to the Administrative Borrower (a) on the Closing Date and (b)
thereafter, on the same terms and conditions as the Term Loans made pursuant to
the Closing Date Term Commitments.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Term Facility Maturity
Date or Revolving Credit Facility Maturity Date, as applicable, for such Class
of Loans; provided, however, that if any Interest Period for a Eurodollar Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan or Swing Line Loan, the last Business
Day of each March, June, September and December and the Term Facility Maturity
Date or Revolving Credit Facility Maturity Date, as applicable, for such Class
of Loans (with Swing Line Loans being deemed made under the Revolving Credit
Facility under the Class of Revolving Credit Commitments (that are Global
Commitments) with the latest Revolving Credit Facility Maturity Date maintained
by the Swing Line Lender (in its capacity as a Revolving Credit Lender) for
purposes of this definition).

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrowers
in their Committed Loan Notice, or such other period that is twelve months or
less requested by the Borrowers and consented to by all of the Appropriate
Lenders; provided that:

 

(a)        any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

 

(b)        any Interest Period pertaining to any Eurodollar Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding

 



-31-

 

 

day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of the calendar month at the end of such Interest Period; and

 

(c)        no Interest Period shall extend beyond the next earliest Revolving
Credit Facility Maturity Date or Term Facility Maturity Date, as applicable.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (it being
understood, for the avoidance of doubt, that the Guarantee of obligations of
another Person that do not constitute Indebtedness shall not constitute an
Investment), or (c) the purchase or other acquisition (for cash or non-cash
consideration, in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of, such Person. For the purposes of measuring the amount of any
Investment, the amount of any Investment shall be the amount (or, if other than
in cash, the value) of the initial actual Investment, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“Investment Policy” means the investment policy of the Administrative Borrower
and its Subsidiaries approved and duly adopted by the board of directors (or
other governing body) of the Administrative Borrower, as in effect on the
Closing Date (or as otherwise approved from time to time in the reasonable
discretion of the Administrative Agent).

 

“IP Rights” has the meaning specified in Section 5.18.

 

“Irish Borrower” means a Borrower incorporated in Ireland.

 

“Irish Companies Act” means the Companies Act 2014 of Ireland.

 

“Irish Qualifying Lender” means a Recipient which is beneficially entitled to
the interest payable in respect of an Obligation under this Agreement and:

 

(a)        which is a holder of an ECB Banking Authorization or CBI Banking
Authorization and whose Lending Office is located in Ireland; or

 

(b)        which is a building society (as defined for the purposes of Section
256(1) of the TCA) and which is carrying on a bona fide banking business in
Ireland (for the purposes of Section 246(3) of the TCA) and whose Lending Office
is located in Ireland; or

 

(c)        which is an authorized credit institution under the terms of
Directive 2013/36/EU and has duly established a branch in Ireland having made
all necessary notifications to its home state competent authorities required
thereunder (and, where applicable in accordance with the SSM Regulation) in
relation to its intention to carry on banking business in Ireland and such
credit institution is recognized by the Revenue Commissioners in Ireland as
carrying on a bona fide banking business in Ireland (for the purposes of Section
246(3) of the TCA) and whose Lending Office is located in Ireland; or

 



-32-

 

 

(d)        which is a company (within the meaning of Section 4 of the TCA);

 

(i) which, by virtue of the law of a Relevant Territory is resident in the
Relevant Territory for the purposes of tax and that jurisdiction imposes a tax
that generally applies to interest receivable in that jurisdiction by companies
from sources outside that jurisdiction; or

 

(ii) in receipt of interest which: (I) is exempted from the charge to Irish
income tax pursuant to the terms of a double taxation treaty entered into
between Ireland and another jurisdiction that is in force on the date the
relevant interest is paid; or (II) would be exempted from the charge to Irish
income tax pursuant to the terms of a double taxation treaty signed between
Ireland and another jurisdiction on or before the date on which the relevant
interest is paid but not in force on that date, assuming that treaty had the
force of law on that date;

 

provided that, in the case of both (i) and (ii) above, such company does not
provide its commitment in connection with a trade or business which is carried
on in Ireland through a branch or agency in Ireland; or

 

(e) which is a U.S. corporation that is incorporated in the United States and is
subject to U.S. federal income tax in the United States on its worldwide income
provided that such U.S. corporation does not provide its commitment in
connection with a trade or business which is carried on in Ireland through a
branch or agency in Ireland; or

 

(f)        which is a U.S. limited liability company, where the ultimate
recipients of the interest payable to that limited liability company satisfy the
requirements set out in clause (d) above and the business conducted through the
limited liability company is so structured for market reasons and not for tax
avoidance purposes; or

 

(g)        which is a company (within the meaning of Section 4 of the TCA);

 

(i) which advances money in the ordinary course of a trade which includes the
lending of money; (ii) in whose hands any interest payable in respect of money
so advanced is taken into account in computing the trading income of that
company; (iii) which has complied with the notification requirements set out in
Section 246(5)(a) of the TCA; and (iv) whose Lending Office is located in
Ireland; or

 

(h)        which is a qualifying company (within the meaning of section 110 of
the TCA) and whose Lending Office is located in Ireland; or

 

(i)        which is an investment undertaking (within the meaning of Section
739B of the TCA) and whose Lending Office is located in Ireland; or

 

(j)        which is a Treaty Lender.

 

“Irish Withholding Tax” means any withholding tax imposed by Ireland.

 

“IRS” means the United States Internal Revenue Service.

 



-33-

 

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and any Borrower (or any Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.

 

“Judgment Currency” has the meaning specified in Section 11.19.

 

“Latest Maturity Date” shall mean, at any date of determination, the latest of
the latest Revolving Credit Facility Maturity Date and the latest Term Facility
Maturity Date applicable to any Class of Loans or Commitments hereunder at such
time, in each case then in effect on such date of determination.

 

“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Global Revolving Credit Lender, such
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Global Revolving Credit Percentage. All L/C Advances shall be
denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing under the Global Revolving Credit
Commitments. All L/C Borrowings shall be denominated in Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means, individually and collectively, each of Bank of America,
JPMorgan Chase Bank, N.A., in their respective capacities as issuers of Letters
of Credit hereunder, and any other Global Revolving Credit Lender from time to
time designated by the Administrative Borrower as an L/C Issuer, with the
consent of such Lender (in its sole and absolute discretion) and the
Administrative Agent (such consent not to be unreasonably withheld, conditioned
or delayed), and their respective successors in such capacity (it being agreed
that any such other Global Revolving Credit Lender shall be under no obligation
to be an L/C Issuer hereunder). L/C Issuers may, in their discretion, arrange
for one or more Letters of Credit to be issued by their Affiliates, in which
case the term “L/C Issuer” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate (it being agreed that such L/C Issuer
shall, or shall cause such Affiliate to, comply with the requirements of Section
2.03 with respect to such Letters of Credit). At any time there is more than one
L/C Issuer, any singular references to the

 



-34-

 

 

L/C Issuer shall mean any L/C Issuer, either L/C Issuer, each L/C Issuer, the
L/C Issuer that has issued the applicable Letter of Credit, or both (or all) L/C
Issuers, as the context may require.

 

“L/C Issuer Sublimits” means, as of the Closing Date, (i) $62,500,000, in the
case of Bank of America, (ii) $37,500,000, in the case of JPMorgan Chase Bank,
N.A., and (iii) such amount as shall be designated to the Administrative Agent
and the Administrative Borrower in writing by an L/C Issuer; provided that any
L/C Issuer shall be permitted at any time to increase its L/C Issuer Sublimit
upon providing five (5) days’ prior written notice thereof to the Administrative
Agent and the Administrative Borrower to an amount not exceeding the Letter of
Credit Sublimit.

 

“L/C Obligations” means, as at any date of determination, (a) the aggregate
amount available to be drawn under all outstanding Letters of Credit plus (b)
the aggregate of all Unreimbursed Amounts, including all L/C Borrowings, plus
(c) without duplication of any amounts described in clauses (a) and (b) above,
the aggregate of all Lender Issued Guarantees. For purposes of computing the
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.09. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.

 

“Lender Issued Guarantee” means a guarantee issued by the Guarantee Lender, the
terms, conditions, fees and structure of which shall be determined by the
Guarantee Lender in its sole discretion, and which, in any event shall include,
without limitation, provisions substantially similar to those set forth in
Section 2.18 (as they apply to Letters of Credit) requiring the Borrower to Cash
Collateralize such Lender Issued Guarantee under certain circumstances, and with
respect to each Lender’s risk participation and reimbursement obligations,
provisions substantially similar to those set forth in Section 2.03 (as they
apply to Letters of Credit). Lender Issued Guarantees shall be part of the
Letter of Credit Sublimit and all obligations thereunder shall be treated as L/C
Obligations for all purposes of this Agreement.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Administrative
Borrower and the Administrative Agent which office may include any Affiliate of
such Lender or any domestic or foreign branch of such Lender or such Affiliate.
Unless the context otherwise requires each reference to a Lender shall include
its applicable Lending Office.

 

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder and shall
include the Existing Letters of Credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency and shall be made under the portion of the
Revolving Credit Facility that is comprised of Global Revolving Credit
Commitments.

 



-35-

 

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

 

“Letter of Credit Expiration Date” means, as to any applicable L/C Issuer, the
day that is three (3) Business Days prior to the Revolving Credit Facility
Maturity Date for the applicable Class of Revolving Credit Commitments
(comprised of Global Revolving Credit Commitments) maintained by such L/C Issuer
(in its capacity as a Revolving Credit Lender hereunder) (or, if such day is not
a Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Report” means a certificate substantially the form of Exhibit
K or any other form approved by the Administrative Agent.

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$100,000,000 and (b) the Revolving Credit Facility comprised of Global Revolving
Credit Commitments. Lender Issued Guarantees are part of, and not in addition
to, the Letter of Credit Sublimit (provided that such amounts shall not reduce
the Letter of Credit Sublimit to the extent such Lender Issued Guarantees are
issued on account of any Letter of Credit). The Letter of Credit Sublimit is
part of, and not in addition to, the portion of the Revolving Credit Facility
comprised of Global Revolving Credit Commitments.

 

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

 

“LIBOR Quoted Currency” means each of the following currencies: Dollars, Euro,
Sterling, Swiss Francs and Yen; in each case as long as there is a published
LIBOR rate with respect thereto.”

 

“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, assignment for security purposes, encumbrance, lien (statutory or
other), charge, or similar preference, priority or other security interest or
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).

 

“Limited Condition Acquisition” means any Acquisition, including by means of a
merger, amalgamation or consolidation, by the Borrower or one or more of its
Subsidiaries, the consummation of which is not conditioned upon the availability
of, or on obtaining, third party financing or in connection with which any fee
or expense would be payable by the Borrower or its Subsidiaries to the seller or
target in the event financing to consummate the acquisition is not obtained as
contemplated by the definitive acquisition agreement.

 

“Limited Risk Distributor” means (a) each of the Subsidiaries of AHBV identified
on Schedule 1.01(l) and (b) each other direct or indirect Subsidiary of the
Administrative Borrower, in each case, organized for the sole purpose of
distribution of pharmaceutical products of the Loan Parties in any foreign
jurisdiction pursuant to a distribution agreement with a Loan Party entered into
in the ordinary course of business.

 



-36-

 

 

“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) each Note, (c)
each Guaranty, (d) each Collateral Document, (e) each Fee Letter, (f) each
Issuer Document, (g) any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.18 of this Agreement, (h)
each Designated Borrower Request and Assumption Agreement, (i) the Post-Closing
Agreement, and (j) each other agreement or instrument (including, without
limitation, any assignment, assumption and ratification agreements) designated
as a “Loan Document” by the Administrative Agent and the Administrative
Borrower.

 

“Loan Parties” means, collectively, the Borrowers and each Guarantor. As of the
Closing Date, the Loan Parties are the Borrowers, New Synageva and AHBV.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“Material Acquisition” means any Acquisition, inbound license agreement,
Investment or other strategic transaction, the aggregate consideration
(including all cash and non-cash consideration and all deferred purchase price
consideration in the form of earnouts, milestones or other similar contingent
obligations) for which exceeds $150,000,000.

 

“Material Adverse Change” means any event, development or circumstance that has
had a material adverse effect upon (a) the business, assets, operations or
condition, financial or otherwise, of the Administrative Borrower and its
Restricted Subsidiaries taken as a whole; (b) the ability of each Borrower or
the other Loan Parties (taken as a whole) to perform its other obligations under
any Loan Document to which it is a party; or (c) the rights and remedies of, or
benefits available to, the Administrative Agent and the Lenders under the Loan
Documents or the legality, validity, binding effect or enforceability against
the Borrower or any Guarantor of any Loan Document to which it is a party.

 

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Administrative Borrower or any Subsidiary in
an aggregate principal amount exceeding $50,000,000.

 

“Material Subsidiary” shall mean any Subsidiary, other than an Immaterial
Subsidiary.

 

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Administrative Borrower.

 

“Merger Agreement” means the Agreement and Plan of Reorganization dated as of
May 5, 2015, among the Administrative Borrower, the Initial Merger Sub, New
Synageva and the Target, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms hereof.

 

“Merger Agreement Representations” shall mean such of the representations made
by or with respect to the Target and its subsidiaries in the Merger Agreement as
are material to the interests of the Lenders (in their capacities as such), but
only to the extent that the Administrative

 



-37-

 

 

Borrower (or a Subsidiary of the Administrative Borrower) has the right to
terminate its obligations under the Merger Agreement, or to decline to
consummate the Closing Date Acquisition pursuant to the Merger Agreement, as a
result of a breach of such representations in the Merger Agreement.

 

“Merger Consideration” means the “Transaction Consideration” as such term is
defined in the Merger Agreement.

 

“Mergers” has the meaning specified in the preliminary statements to this
Agreement.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, and (b) with respect to
Cash Collateral consisting of cash or deposit account balances provided in
accordance with the provisions of Sections 2.18(a)(i), (a)(ii) or (a)(iii), an
amount equal to 103% of the Outstanding Amount of all LC Obligations.

 

“Minimum Condition Date” means the date that the satisfaction of the Minimum
Condition (as defined in the Merger Agreement) occurred.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Net Cash Proceeds” means with respect to any Disposition by any Loan Party or
any of its Restricted Subsidiaries, the excess, if any, of (i) the sum of cash
and Cash Equivalents received in connection with such transaction (including any
cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), together with any applicable premium, penalty, interest and breakage
costs, (B) the reasonable and customary out-of-pocket expenses (including
attorneys’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant or
other customary fees) incurred by such Loan Party or such Restricted Subsidiary
in connection with such transaction, (C) taxes paid or reasonably estimated to
be actually payable as a result of any gain recognized in connection therewith;
and, where the Disposition is made by a Foreign Subsidiary, any other
incremental taxes attributable to repatriating/repaying such proceeds to a Loan
Party; provided that, if the amount of any estimated taxes pursuant to subclause
(C)

 



-38-

 

 

exceeds the amount of taxes actually required to be paid in cash in respect of
such Disposition, the aggregate amount of such excess shall constitute Net Cash
Proceeds, as and when such excess is reasonably determined by the Administrative
Borrower in good faith and (D) amounts provided as a reserve, in accordance with
GAAP, against any liabilities under any indemnification obligations or purchase
price adjustment associated with such Disposition (provided that, to the extent
and at the time any such amounts are released from such reserve, such amounts
shall constitute Net Cash Proceeds).

 

“New Synageva” has the meaning specified in the preliminary statements to this
Agreement.

 

“Non-Consenting Lender” has the meaning specified in Section 11.01.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.”

 

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or any Subsidiary of a Loan Party
arising under or otherwise with respect to (a) any Loan Document, (b) any
Secured Cash Management Agreement, (c) any Secured Hedge Agreements, (d) Cash
Pooling Arrangements, and (e) any Loan, Letter of Credit or Lender Issued
Guarantee, in each case, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, provided that, notwithstanding anything to the contrary in any
Loan Document, the “Obligations” shall exclude any Excluded Swap Obligations.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 



-39-

 

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of any present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than (i) connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to or enforced any
Loan Document and (ii) any Dutch Taxes as a result of any Recipient having an
interest, directly or indirectly, of 5% or more in AHBV or any other Loan Party
that is a resident of the Netherlands for tax purposes).

 

“Other Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.16(b)(i).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording filing or similar Taxes that arise from any payment under,
from the execution, delivery, performance, enforcement or registration of, from
the receipt or perfection of a security interest under, or otherwise with
respect to, any Loan Document, except any such Taxes that are Excluded Taxes.

 

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans (including any Class thereof) on any date, the Dollar
Equivalent of the amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Credit Loans and Swing Line Loans, as the case may be,
occurring on such date; (b) with respect to any L/C Obligations on any date, the
Dollar Equivalent Amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by any
Loan Party of Unreimbursed Amounts and (c) with respect to any Lender Issued
Guarantees on any date, the Dollar Equivalent of the maximum amount required to
be paid under such Lender Issued Guarantees, including all principal, interest
and fees thereunder.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, an overnight rate determined by the Administrative Agent
or the L/C Issuer, as the case may be, in accordance with banking industry rules
on interbank compensation.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 



-40-

 

 

“Pension Act” means the Pension Protection Act of 2006, as amended.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Permitted Encumbrances” means:

 

(a)        (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA, (ii) pledges and
deposits to secure insurance premiums or reimbursement obligations under
insurance policies or (iii) obligations in respect of letters of credit or bank
guarantees that have been posted by the Borrower or any of its Subsidiaries to
support the payments of the items set forth in clauses (i) and (ii);

 

(b)        (i) deposits or other security to secure the performance of bids,
trade contracts and leases (other than Indebtedness), statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business; and (ii) obligations in
respect of letters of credit or bank guarantees that have been posted to support
payment of the items set forth in clause (i);

 

(c)        easements, rights-of-way, restrictions and other similar encumbrances
affecting real property of any Person which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(d)        encumbrances consisting of (i) leases, licenses, subleases or
sublicenses granted to other Persons in the ordinary course of business
(including with respect to IP Rights and software) which do not (A) interfere in
any material respect with the business of the Administrative Borrower or the
other Loan Parties, (B) secure any Indebtedness for borrowed money or (C)
otherwise contravene any other provision of this Agreement or (ii) the rights
reserved or vested in any Person by the terms of any lease, license, franchise,
grant or permit held by Administrative Borrower or any of its Subsidiaries or by
a statutory provision, to terminate any such lease, license, franchise, grant or
permit, or to require annual or periodic payments as a condition to the
continuance thereof;

 

(e)        Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

 



-41-

 

 

(f)        Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business or (iii) in favor of a banking institution or
securities intermediary arising as a matter of law or under the banking
institution’s general terms of business encumbering deposits (including the
right of set-off) and which are within the general parameters customary in the
banking industry;

 

(g)        Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by the Administrative
Borrower or any of its Subsidiaries in the ordinary course of business and not
prohibited by this Agreement;

 

(h)        Liens that are contractual rights of set-off relating to purchase
orders and other agreements entered into with customers of the Administrative
Borrower or any of its Subsidiaries in the ordinary course of business;

 

(i)        Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(j)        Liens deemed to exist in connection with Investments in repurchase
agreements permitted under this Agreement;

 

(k)        Liens on earnest money deposits of cash or Cash Equivalents made by
the Administrative Borrower or any of the Subsidiaries in connection with any
letter of intent or purchase agreement permitted hereunder;

 

(l)        Liens imposed by law, constituting landlord’s, carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s, supplier’s,
construction, tax or other like Liens, securing obligations that are not overdue
by more than 30 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, the applicable Borrower or
any Subsidiary shall have set aside on its books reserves in accordance with
GAAP;

 

(m)        the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

 

(n)        Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases or other obligations not constituting
Indebtedness;

 

(o)        Liens securing insurance premiums financing arrangements; provided
that such Liens are limited to the applicable unearned insurance premiums;

 

(p)        Liens on cash and Cash Equivalents in connection with a Secured Hedge
Agreement securing customary initial deposits and margin deposits which are
required as a matter of Law;

 

(q)        Liens securing obligations in respect of customary letters of credit,
bank guarantees, warehouse receipts or similar obligations permitted hereunder
and incurred in the ordinary course of business or consistent with past practice
(provided that no such letters of credit,

 



-42-

 

 

bank guarantees, warehouse receipts or similar obligations support obligations
in respect of Indebtedness); and

 

(r)        Liens on any amounts held by a trustee under any indenture issued in
escrow pursuant to customary escrow arrangements pending the release thereof, or
under any indenture pursuant to customary discharge, redemption or defeasance
provisions.

 

“Permitted Junior Intercreditor Agreement” shall mean, with respect to any Liens
on Collateral that are intended to be junior to any Liens securing the Initial
Term Loans (and other Obligations that are secured by Liens on the Collateral
ranking equally and ratably with the Liens securing the Initial Term Loans)
(including, for the avoidance of doubt, junior Liens pursuant to
Section 2.16(d)(iii)), one or more intercreditor agreements, each of which shall
be in form and substance reasonably satisfactory to the Administrative Agent.

 

“Permitted Liens” has the meaning specified in Section 7.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Borrower or
any ERISA Affiliate or any such Plan to which any Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“Post-Closing Agreement” means that certain Post-Closing Agreement dated as of
Closing Date, among the Borrowers and the Administrative Agent with respect to
certain documents and actions to be delivered or taken after the Closing Date,
as amended, restated, supplemented or otherwise modified from time to time.

 

“Priority Indebtedness” means, without duplication, (a) any Indebtedness of
Restricted Subsidiaries that are not Loan Parties (whether or not any such
Indebtedness is secured by any Liens), (b) any Indebtedness (other than pursuant
to a Loan Document) of any Loan Party that is secured by any Lien and (c) any
Indebtedness of any Loan Party in respect of any Guarantee by any such Loan
Party of any Indebtedness of any Unrestricted Subsidiary. Priority Indebtedness
shall be determined on a Pro Forma Basis.

 

“Pro Forma Basis” shall mean, as to any Person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the most recent Measurement Period ended on or before the occurrence of such
event (the “Reference Period”): (i) any Disposition and any asset acquisition,
Investment (or series of related Investments), merger, amalgamation,
consolidation (including the Transactions) (or any similar transaction or
transactions), any dividend, distribution or other similar payment, (ii) any
operational changes or restructurings of the business of the Administrative
Borrower or any of its Subsidiaries that the Administrative Borrower or any of
its Subsidiaries has determined to make

 



-43-

 

 

and/or made during or subsequent to the Reference Period (including in
connection with Disposition or asset acquisition described in clause (i)) and
which are expected to have a continuing impact and are factually supportable,
which would include cost savings resulting from head count reduction, closure of
facilities and other operational changes and other cost savings in connection
therewith, (iii) the designation of any Restricted Subsidiary as an Unrestricted
Subsidiary or of any Unrestricted Subsidiary as a Restricted Subsidiary and
(iv) any incurrence, repayment, repurchase or redemption of Indebtedness (or any
issuance, repurchase or redemption of Disqualified Stock or preferred stock),
other than fluctuations in revolving borrowings in the ordinary course of
business (and not resulting from a transaction as described in clause (i)
above).

 

Pro forma calculations made pursuant to the definition of this term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Administrative Borrower. Any such pro forma calculation may include adjustments
appropriate, in the reasonable good faith determination of the Administrative
Borrower and set forth in a certificate of a Responsible Officer, to reflect
operating expense reductions, other operating improvements, synergies or such
operational changes or restructurings described in clause (ii) of the
immediately preceding paragraph reasonably expected to result from the
applicable pro forma event in the fifteen (15) month period following the
consummation of the pro forma event; provided, that the aggregate amount of
adjustments in respect of pro forma operating improvements or synergies shall
not exceed 10.0% of Consolidated EBITDA for such period prior to giving effect
to any such adjustment. The Administrative Borrower shall deliver to the
Administrative Agent a certificate of a Responsible Officer of the
Administrative Borrower setting forth such demonstrable or additional operating
expense reductions and other operating improvements or synergies and information
and calculations supporting them in reasonable detail.

 

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date on which the relevant calculation is being made had
been the applicable rate for the entire period (taking into account any hedging
obligations applicable to such Indebtedness if such hedging obligation has a
remaining term in excess of 12 months). Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer of the Administrative Borrower
to be the rate of interest implicit in such Capitalized Lease Obligation in
accordance with GAAP. For purposes of making the computation referred to above,
interest on any Indebtedness under a revolving credit facility computed on a pro
forma basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period, except to the extent the outstandings
thereunder are reasonably expected to increase as a result of any transactions
described in clause (i) of the first paragraph of this definition of “Pro Forma
Basis” which occurred during the respective period or thereafter and on or prior
to the date of determination. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as the Borrower may designate.

 



-44-

 

 

“Pro Forma Compliance” shall mean, at any date of determination (a) no Event of
Default has occurred and is continuing or, on a Pro Forma Basis after giving
effect to the relevant transactions (including, without limitation, the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
would result therefrom and (b) that on a Pro Forma Basis after giving effect to
the relevant transactions (including, without limitation, the assumption, the
issuance, incurrence and permanent repayment of Indebtedness), Administrative
Borrower and its Subsidiaries shall have demonstrated (in a manner, and pursuant
to calculations reasonably satisfactory to the Administrative Agent) that
Consolidated Net Leverage Ratio is not greater than the maximum ratio then
permitted pursuant to Section 7.09(a) minus (at any time after December 31,
2015) 0.25x, as recomputed as at the last day of the most recently ended fiscal
quarter of the Administrative Borrower for which the financial statements
required pursuant to Section 6.01(a) or (b) (including, applicable Compliance
Certificates in connection therewith), as applicable, have been delivered.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified ECP Guarantor” shall mean, at any time in respect of any Swap
Obligations, each Loan Party with total assets exceeding $10,000,000 at the time
the relevant Guarantee or grant of relevant security interest becomes effective
with respect to such Swap Obligation or such other Person that qualifies at such
time as an “eligible contract participant” under the Commodity Exchange Act and
can cause another person to qualify as an “eligible contract participant” at
such time under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Equity Interests” shall mean any Equity Interest other than
Disqualified Stock.

 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as reasonably determined
by the Administrative Agent; provided that to the extent such market practice is
not administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

 

“Recipient” means the Administrative Agent, any Lender (including the Swing Line
Lender), any L/C Issuer or any other recipient of any payment to be made by or
on account of any obligation of any Loan Party hereunder.

 

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

 

“Register” has the meaning specified in Section 11.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Relevant Territory” means (a) a member state of the European Union (other than
Ireland), or (b) to the extent not a member state of the European Union, a
jurisdiction with which Ireland has entered into a double taxation treaty that
either has the force of law by virtue of

 



-45-

 

 

section 826(1) of the TCA or which will have the force of law on completion of
the procedures set out in section 826(1) of the TCA.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

 

“Required Lenders” means, at any time, Lenders having Aggregate Credit Exposures
representing more than 50% of the Aggregate Credit Exposures of all Lenders. The
Aggregate Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that any
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Non-Defaulting Lender shall be deemed to be held by the Lender
that is the Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

 

“Required Revolving Lenders” means, at any time, Revolving Credit Lenders
holding more than 50% of the sum of the (a) Total Revolving Credit Outstandings
(with the aggregate amount of each Revolving Credit Lender’s risk participation
and funded participation in L/C Obligations and Swing Line Loans being deemed
“held” by such Revolving Credit Lender for purposes of this definition) at such
time and (b) aggregate unused portion of the Revolving Credit Commitment at such
time. The unused portion of the Revolving Credit Commitment of, and the portion
of the Total Revolving Credit Outstandings held or deemed held by, any
Defaulting Lender shall be disregarded in determining Required Revolving Lenders
at any time; provided that the amount of any participation in any Swing Line
Loan and Unreimbursed Amounts that such Defaulting Lender has failed to fund
that have not been reallocated to and funded by another Non-Defaulting Lender
shall be deemed to be held by the Lender that is the Swing Line Lender or L/C
Issuer, as the case may be, in making such determination.

 

“Required Term Lenders” means, at any time, Term Lenders holding more than 50%
of the Term Facility on such date; provided that the portion of the Term
Facility held by any Defaulting Lender shall be disregarded in determining
Required Term Lenders at any time.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, vice president, assistant treasurer, controller,
secretary or any assistant secretary of a Loan Party and, with respect to any
Loan Party incorporated under the laws of the Netherlands, a member of the
management board of such Loan Party, and, solely for purposes of notices given
pursuant to Article II, any other officer or employee of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of

 



-46-

 

 

such Loan Party and such Responsible Officer shall be conclusively presumed to
have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to any Person’s stockholders, partners or members (or the
equivalent of any thereof).

 

“Restricted Subsidiary” means, at any time, any Subsidiary of the Administrative
Borrower that is not an Unrestricted Subsidiary.

 

“Restructuring” means, collectively, the internal restructuring transactions to
be undertaken by the Administrative Borrower and its Restricted Subsidiaries
concurrently with, or within the 12-month period following, the Closing Date, as
described on Schedule 1.01(r) hereto, with such changes as would not adversely
affect the interests of the Lenders in any material respect (as reasonably
determined by the Administrative Agent, in consultation with the Administrative
Borrower), including intercompany transfers of any assets (including Equity
Interests) of any direct or indirect Subsidiary of the Target, and any related
incurrence of intercompany Indebtedness and any related intercompany
transactions that the Administrative Borrower deems reasonably necessary or
beneficial in connection therewith.

 

“Revaluation Date” means (a) with respect to any Revolving Credit Loan, each of
the following: (i) each date of a Borrowing of a Eurodollar Rate Loan
denominated in an Alternative Currency, (ii) each date of a continuation of a
Eurodollar Rate Loan denominated in an Alternative Currency pursuant to
Section 2.02, and (iii) such additional dates as the Administrative Agent shall
reasonably determine or the Required Revolving Lenders shall reasonably require;
and (b) with respect to any Letter of Credit, each of the following: (i) each
date of issuance of a Letter of Credit denominated in an Alternative Currency,
(ii) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by the L/C Issuer
under any Letter of Credit denominated in an Alternative Currency, (iv) in the
case of all Existing Letters of Credit denominated in Alternative Currencies,
the Closing Date, and (v) such additional dates as the Administrative Agent or
any L/C Issuer shall reasonably determine or the Required Revolving Lenders
shall reasonably require.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans (i) of the same Type, (ii) in the same currency, (iii) in
the case of Global Revolving Credit Loans, under the Global Revolving Credit
Commitments, (iv) in the case of Domestic Revolving Credit Loans, under the
Domestic Revolving Credit Commitments and (vi) in the case of Eurodollar Rate
Loans, having the same Interest Period, made by each of the applicable Revolving
Credit Lenders pursuant to Section 2.01(b).

 

“Revolving Credit Commitment” means, as applicable and as the context may
require, at any time (a) the aggregate amount of the Revolving Credit Lenders’
Global Revolving Credit

 



-47-

 

 

Commitments at such time and/or (b) the aggregate amount of the Revolving Credit
Lenders’ Domestic Revolving Credit Commitments at such time.

 

“Revolving Credit Exposure” means, as applicable and as the context may require,
(a) with respect to any Domestic Revolving Credit Lender at any time, the
aggregate Outstanding Amount at such time of its outstanding Domestic Revolving
Credit Loans and (b) with respect to any Global Revolving Credit Lender at any
time, the aggregate Outstanding Amount at such time of its outstanding Global
Revolving Credit Loans and the aggregate Outstanding Amount of such Global
Revolving Credit Lender’s participation in L/C Obligations and Swing Line Loans
at such time.

 

“Revolving Credit Extension Requirements” means, in connection with any Credit
Extension under the Revolving Credit Facility, satisfaction of each of the
following conditions: (a) the Total Global Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility comprised of Global Revolving Credit
Commitments, (b) the Total Domestic Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility comprised of Domestic Revolving Credit
Commitments, (c) the Revolving Credit Exposure of any Global Revolving Credit
Lender shall not exceed such Global Revolving Credit Lender’s Global Revolving
Credit Commitment, (d) the Revolving Credit Exposure of any Domestic Revolving
Credit Lender shall not exceed such Domestic Revolving Credit Lender’s Domestic
Revolving Credit Commitment, (f) the Revolving Credit Exposure of any Global
Revolving Credit Lender under any Class of Global Revolving Credit Commitments
shall not exceed such Global Revolving Credit Lender’s Global Revolving Credit
Commitment of such Class and (g) the Revolving Credit Exposure of any Domestic
Revolving Credit Lender under any Class of Domestic Revolving Credit Commitments
shall not exceed such Domestic Revolving Credit Lender’s Domestic Revolving
Credit Commitment of such Class.

 

“Revolving Credit Facility” means, as applicable and as the context may require,
at any time (a) the aggregate amount of all Revolving Credit Lenders’ Revolving
Credit Commitments at such time or (b) the aggregate amount of the Revolving
Credit Lenders’ Revolving Credit Commitments under any specific Class. The
aggregate amount of the Revolving Credit Facility on the Closing Date is
$500,000,000.

 

“Revolving Credit Facility Maturity Date” shall mean, as the context may
require, (a) with respect to Revolving Credit Commitments (except Extended
Revolving Credit Commitments), June 22, 2020 and (b) with respect to any Class
of Extended Revolving Credit Commitments, the maturity date set forth in the
Revolving Extension Amendment with respect to such Class of Extended Revolving
Credit Commitments; provided in each case that if such day is not a Business
Day, the Revolving Credit Facility Maturity Date shall be the Business Day
immediately preceding such day.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time (including, any Class of Extended Revolving
Credit Commitments).

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

 



-48-

 

 

“Revolving Credit Note” means a promissory note made by the applicable Borrower
in favor of a Revolving Credit Lender evidencing Revolving Credit Loans or, as
applicable, Swing Line Loans, as the case may be, made by such Revolving Credit
Lender, substantially in the form of Exhibit B-1.

 

“Revolving Extension Amendment” has the meaning assigned to such term in Section
2.17(c).

 

“Revolving Extension Request” has the meaning assigned to such term in Section
2.17(a).

 

“Revolving Extension Series” has the meaning assigned to such term in Section
2.17(d).

 

“Revolving Facility Increase Effective Date” has the meaning specified in
Section 2.16(a)(iv).

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

“Sanction(s)” means any international economic sanction administered or enforced
by (a) OFAC, (b) the United Nations Security Council, (c) the European Union, or
(d) Her Majesty’s Treasury.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Merger” has the meaning specified in the Preliminary Statements to this
Agreement.

 

“Secured Cash Management Agreement” means (a) for any U.S. Loan Party, any Cash
Management Agreement that is entered into by and between the Administrative
Borrower or any other U.S. Loan Party and any Cash Management Bank and (b) for
any Foreign Obligor, any Cash Management Agreement that is entered into by and
between any Designated Borrower or any other Foreign Obligor and any Cash
Management Bank.

 

“Secured Hedge Agreement” means (a) for any U.S. Loan Party, any Swap Contract
that is entered into by and between the Administrative Borrower or any other
U.S. Loan Party and any Hedge Bank and (b) for any Foreign Obligor, any Swap
Contract that is entered into by and between a Designated Borrower or any other
Foreign Obligor and any Hedge Bank.

 



-49-

 

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders
(including the Swing Line Lender), the L/C Issuers, the Hedge Banks party to a
Secured Hedge Agreement, the Cash Management Banks party to a Secured Cash
Management Agreement, each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05, and the other Persons the
Obligations owing to which are or are purported to be secured by the Collateral
under the terms of the Collateral Documents.

 

“Securities Pledge Agreement” means, collectively, (a) that certain Securities
Pledge Agreement (U.S. Loan Parties), executed and delivered on the Closing
Date, by and between the U.S. Loan Parties and the Administrative Agent, (b)
that certain Share Pledge Agreement, executed and delivered on the Closing Date,
by and between AHBV and the Administrative Agent, (c) that certain Share Pledge
Agreement, executed and delivered on the Closing Date, by and between APH and
the Administrative Agent and (d) any other securities pledge agreement that may
be entered into after the Closing Date with respect to a Subsidiary of the
Administrative Borrower pursuant to Section 6.12, in each case, in form and
substance reasonably satisfactory to the Administrative Agent and as amended and
in effect from time to time.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries on a consolidated basis exceed the debts and liabilities,
direct, subordinated, contingent or otherwise, of such Person and its
Subsidiaries on a consolidated basis, (b) the present fair saleable value of the
property of such Person and its Subsidiaries on a consolidated basis will be no
less than the amount that will be required to pay the probable liability of such
Person and its Subsidiaries on a consolidated basis on their existing debts and
other liabilities, direct, subordinated, contingent or otherwise, as such debts
and other liabilities become absolute and matured, (c) such Person and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (d) such Person and its Subsidiaries on
a consolidated basis do not have unreasonably small capital with which to
conduct the businesses in which they are engaged, as such businesses are now
conducted and are proposed to be conducted and (e) such Person and its
Subsidiaries do not intend to, nor do they believe they will, incur debts beyond
their ability to pay such debts as they mature. For the purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that would reasonably be expected to become an actual and matured
liability.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act and the regulations thereunder
(without giving effect to the applicable section in each Guaranty (including
Article X hereof) entitled “Keepwell”).

 

“Specified Products” means the Administrative Borrower and its Subsidiaries’
products commonly known as Soliris, Strensiq and Kanuma.

 



-50-

 

 

“Specified Representations” shall mean those representations and warranties of
the Loan Parties set forth in Section 5.01(a) and (b)(ii), Section 5.02 (other
than clause (b)(ii)), Section 5.04, Section 5.06(a), Section 5.12 (with respect
to the use of proceeds of on the Closing Date), Section 5.15, Section 5.17(b),
Section 5.19 (as to the Administrative Borrower and its Restricted Subsidiaries
(including Target) on a consolidated basis), Section 5.20 (subject to the final
paragraph of Section 4.01(a) relating to Collateral), Section 5.21, and Section
5.23, provided, however, that the representations and warranties contained in
Section 5.21 or Section 5.23, as to the Target and its Subsidiaries, shall be
limited to those representations made by the Target in the Merger Agreement,
except the extent that the use of proceeds of the Facilities by the
Administrative Borrower and its affiliates on the Closing Date could be
reasonably be expected to result in liability of any Arranger, the
Administrative Agent, any Lender or Affiliate of any of the foregoing, as a
result of any failure of the Target or its Subsidiaries to comply with the
representations and warranties contained in Section 5.21 or Section 5.23).

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

 

“SSM Regulation” means Council Regulation (EU) No 1024/2013 of 15 October 2013
conferring specific tasks on the European Central Bank concerning policies
relating to the prudential supervision of credit institutions.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having power to elect a majority of
directors or other governing body of such entity (other than securities or
interests having such power only by reason of the happening of a contingency),
are at the time beneficially owned, and/or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Administrative Borrower.

 

“Successor Administrative Borrower” has the meaning specified in Section
7.04(e).

 

“Successor Designated Borrower” has the meaning specified in Section 7.04(e).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options,

 



-51-

 

 

forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit F or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Administrative Borrower.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Revolving Credit Facility comprised of Global Revolving Credit
Commitments. The Swing Line Sublimit is part of, and not in addition to, the
Revolving Credit Facility comprised of Global Revolving Credit Commitments.

 

“Swiss Francs” and “CHF” mean the lawful currency of Switzerland.

 



-52-

 

 

“Syndication Agent” means JPMorgan Chase Bank, N.A., in its capacity as
syndication agent.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Target” has the meaning specified in the Preliminary Statements to this
Agreement.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges,
in the nature of taxes, imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

“TCA” means the Tax Consolidation Act, 1997.

 

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and Class, denominated in Dollars and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Term Lenders pursuant
to Section 2.01(a) or any in connection with any increase in the Term Facility
pursuant to Section 2.16(b) (including any Borrowing of Other Terms Loan, in
accordance with the terms thereof).

 

“Term Commitment” shall mean, with respect to each Term Lender, collectively its
(a) Closing Date Term Commitment and (b) Incremental Term Commitment (including,
without limitation, any Incremental Global Term Commitment) of any Class, if
any.

 

“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Closing Date Term Commitments at such time and
(b) thereafter, as applicable and as the context may require, (i) the aggregate
principal amount of the Term Loans of all Term Lenders outstanding at such time
(after giving effect to any Incremental Term Loans (including, without
limitation, Other Incremental Term Loans) made or to be made with respect to any
Incremental Term Commitment) or (ii) the aggregate principal amount of any
specific Class of Term Loans of the applicable Term Lenders outstanding at such
time (after giving effect to any Incremental Term Loans (including, without
limitation, Other Incremental Term Loans) made or to be made with respect to any
Incremental Term Commitment). The aggregate amount of the Term Facility on the
Closing Date is $3,500,000,000.

 



-53-

 

 

“Term Facility Maturity Date” shall mean, as the context may require, (a) with
respect to all Terms Loans (except Other Incremental Term Loans), June 22, 2020,
and (b) with respect to any Class of Other Incremental Term Loans, the maturity
date set forth in the Incremental Amendment with respect to such Class of Other
Incremental Term Loans; provided in each case that if such day is not a Business
Day, the Term Facility Maturity Date shall be the Business Day immediately
preceding such day.

 

“Term Facility Increase Effective Date” has the meaning specified in Section
2.16(b)(iv).

 

“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date, any Lender that holds Term Loans at such time or Incremental Term
Commitment at such time.

 

“Term Loan” means an advance made by any Term Lender under the Term Facility
(including any Incremental Term Loans made pursuant to Section 2.16(b)).

 

“Term Loan Amortization Amount” means, at any applicable time, an amount equal
to the product of (a) (i) in the case of Domestic Term Loans, the sum of (x) the
Term Facility comprised of Closing Date Domestic Term Commitments on the Closing
Date plus (y) the aggregate amount of all Incremental Term Loans (except Other
Incremental Term Loans) that are Domestic Term Loans made pursuant to Section
2.16(b) times (ii) 1.25% and (b) (i) in the case of Global Term Loans, the sum
of (x) the Term Facility comprised of Closing Date Global Term Commitments on
the Closing Date plus (y) the aggregate amount of all Incremental Term Loans
(except Other Incremental Term Loans) that are Global Term Loans made pursuant
to Section 2.16(b) times (ii) 1.25%.

 

“Term Note” means a promissory note made by any applicable Borrower in favor of
a Term Lender evidencing Term Loans made by such Term Lender, substantially in
the form of Exhibit B-2.

 

“Threshold Amount” means $50,000,000.

 

“Total Domestic Revolving Credit Outstandings” means the aggregate Outstanding
Amount of all Domestic Revolving Credit Loans.

 

“Total Global Revolving Credit Outstandings” means the aggregate Outstanding
Amount of all Global Revolving Credit Loans, Swing Line Loans and L/C
Obligations.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolving Credit Outstandings” mean the aggregate amount of Total
Domestic Revolving Credit Outstandings and Total Global Revolving Credit
Outstandings.

 

“Transaction” means, collectively, (a) the consummation of the Closing Date
Acquisition and the Mergers in accordance with the Merger Agreement, (b) the
execution and delivery of this Agreement and the funding of the Loans on the
Closing Date, (c) the repayment of all outstanding amounts and termination of
all lending commitments under the Existing Credit

 



-54-

 

 

Agreement on the Closing Date, (d) the consummation of any other transactions in
connection with the foregoing, and (e) the payment of the fees and expenses
incurred in connection with any of the foregoing.

 

“Transaction Expenses” means any fees (other than commitment fees, letter of
credit fees and other similar fees on account of loans and letters of credit,
but including upfront fees, annual agency fees and arrangement fees) or expenses
(other than interest expense) incurred or paid by the Administrative Borrower or
any of its Subsidiaries in connection with the Transaction, this Agreement and
the other Loan Documents and the transactions contemplated hereby and thereby.

 

“Treaty Lender” means a Recipient other than a Recipient falling within
paragraph (d), (e) or (f) of the definition of Irish Qualifying Lender set out
above which is on the date any relevant payment is made entitled under a double
taxation agreement (a “Treaty”) in force on that date to that payment without
any deduction of Tax.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Cash” shall mean the aggregate amount of cash or Permitted
Investments of the Administrative Borrower or any of its Subsidiaries that (i)
would not appear as “restricted” on a consolidated balance sheet of the
Administrative Borrower or any of its Subsidiaries and (ii) is not otherwise
subject to any Lien, except in favor of the Administrative Agent pursuant to any
Loan Document to secure the Obligations.

 

“Unrestricted Cash Amount” shall mean, on any date, the lesser of (a) an amount
equal to (i) $500,000,000 plus (ii) solely for one year following the Closing
Date, (x) $500,000,000 minus (y) any decrease in the amount of Unrestricted Cash
(from such amount maintained as of the Closing Date) and (b) the sum of (i)
Unrestricted Cash of the Administrative Borrower and the Domestic Subsidiary
Guarantors maintained in the United States, and (ii) solely to the extent of
Revolving Credit Loans made to, Letters of Credit issued for the account of, and
Term Loans assumed (in accordance with the terms of this Agreement) by
Designated Borrowers that are

 



-55-

 

 

Foreign Subsidiaries, Unrestricted Cash of such Designated Borrowers and Foreign
Subsidiary Guarantors.

 

“Unrestricted Subsidiary” shall mean any Subsidiary of the Administrative
Borrower, whether now owned or acquired or created after the Closing Date, that
is designated on or after the Closing Date by the Administrative Borrower as an
Unrestricted Subsidiary hereunder by written notice to the Administrative Agent;
provided, that the Administrative Borrower shall only be permitted to so
designate a new Unrestricted Subsidiary on or after the Closing Date so long as
(a) no Default or Event of Default has occurred and is continuing or would
result therefrom, (b) immediately after giving effect to such designation, the
Administrative Borrower shall be in Pro Forma Compliance with the Financial
Covenant as of the last day of the then most recently ended Measurement Period,
(c) (i) all Investments in such Unrestricted Subsidiary at the time of
designation (as contemplated by the immediately following sentence) are
permitted in accordance with the relevant requirements of Section 7.03 and (ii)
the aggregate amount of all Investments (including Guarantees of Indebtedness of
any such Unrestricted Subsidiary) in Unrestricted Subsidiaries (with each such
Unrestricted Subsidiary being valued at its Fair Market Value at the time such
Unrestricted Subsidiary was so designated) shall not exceed in the aggregate
$250,000,000 during the term of this Agreement (it being understood and agreed
that such aggregate limitation for purposes of determining compliance with this
clause (c) shall be calculated without giving effect to any return representing
a return of capital with respect to such Unrestricted Subsidiary, whether or not
repaid in cash prior to such time of determination (including as a result of
Subsidiary Redesignation)), (d) such Subsidiary being designated as an
“Unrestricted Subsidiary” shall also, concurrently with such designation and
thereafter, constitute an “unrestricted subsidiary” under any Material
Indebtedness issued or incurred on or after the Closing Date, (e) such
Subsidiary was not previously designated as an Unrestricted Subsidiary and
thereafter re-designated as a Restricted Subsidiary and (f) if such designation
is on the Closing Date, the designation shall not occur until the conditions set
forth in Section 4.02 are satisfied (or waived in accordance with Section 11.01)
and the funding of the initial Loans has occurred. The designation of any
Restricted Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Administrative Borrower (or its Restricted Subsidiaries)
therein at the date of designation in an amount equal to the Fair Market Value
of the Administrative Borrower’s (or its Restricted Subsidiaries’) Investments
therein, which shall be required to be permitted on such date in accordance with
Section 7.03 (and not as an Investment permitted thereby in a Restricted
Subsidiary). The Administrative Borrower may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary for purposes of this Agreement (each, a
“Subsidiary Redesignation”); provided, that (i) no Default or Event of Default
has occurred and is continuing or would result therefrom (after giving effect to
the provisions of the immediately succeeding sentence), (ii) immediately after
giving effect to such redesignation, the Administrative Borrower shall be in Pro
Forma Compliance with the Financial Covenant as of the last day of the most
recently ended Measurement Period and (iii) the Administrative Borrower shall
have delivered to the Administrative Agent an officer’s certificate executed by
a Responsible Officer of the Administrative Borrower, certifying to the best of
such officer’s knowledge, compliance with the requirements of preceding
clause (i). The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary on or after the Closing Date shall constitute the incurrence at the
time of designation of any Investment, Indebtedness or Liens of such Subsidiary
existing at such time.

 



-56-

 

 

“U.S. Loan Party” means any Loan Party that is not a Foreign Obligor.

 

“U.S. Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any U.S. Loan Party arising under or otherwise with
respect to (a) the Loan Documents, (b) any treasury, depository, overdraft,
credit or debit card, purchasing card, electronic funds transfer and other cash
management services under or in respect of Secured Cash Management Agreements,
(c) all rate swap transactions, basis swaps, credit derivative transactions,
forward rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
the foregoing under or in respect of Secured Hedge Agreements, (d) Cash Pooling
Arrangements, and (e) any Loan, Letter of Credit or Lender Issued Guarantee,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
U.S. Loan Party in any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

 

“Wholly Owned Subsidiary” of any Person shall mean a Subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable Law) are owned
by such Person or another Wholly Owned Subsidiary of such Person. Unless the
context otherwise requires, “Wholly Owned Subsidiary” shall mean a Subsidiary of
the Administrative Borrower that is a Wholly Owned Subsidiary of the Borrower.

 

“Yen” means the lawful currency of Japan.

 

1.02.       Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 



-57-

 

 

(a)        The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto”, “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

(b)        In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)        Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

 

1.03.       Accounting Terms. (a) Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of the Financial Covenant)
contained herein, Indebtedness of the Borrowers and their Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 on financial liabilities shall be disregarded.

 

(b)        Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS or the election by the Administrative Borrower to adopt IFRS as
provided in the last sentence of this subsection (b)) would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowers or the Required Lenders

 



-58-

 

 

shall so request, the Administrative Agent, the Lenders and the Borrowers shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (A) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein (or adoption of IFRS) and (B) the Borrowers shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP (or adoption of IFRS). Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above. If the Administrative
Borrower notifies the Administrative Agent that it is required to report under
IFRS or has elected to do so through an early-adoption policy, “GAAP” shall mean
international financial reporting standards pursuant to IFRS (provided that
after such conversion, the Administrative Borrower cannot elect to report under
U.S. generally accepted accounting principles).

 

(c)        Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrowers and their Subsidiaries or to
the determination of any amount for the Borrowers and their Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
exclude each variable interest entity that any Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

 

1.04.       Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05.       Exchange Rates; Currency Equivalents.

 

The Administrative Agent or the applicable L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating the Financial Covenant hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the applicable L/C Issuer, as
applicable.

 

Wherever in this Agreement in connection with a Committed Borrowing, conversion,
continuation or prepayment of a Eurodollar Rate Loan or the issuance, amendment
or extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in

 



-59-

 

 

Dollars, but such Committed Borrowing, Eurodollar Rate Loan or Letter of Credit
is denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or that applicable L/C Issuer, as the
case may be. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto (provided, however, that the foregoing shall in no way
limit the liability, or derogate from any obligations, of the Administrative
Agent in carrying out its duties under this Agreement and the other Loan
Documents, in accordance with this Agreement and the other Loan Documents).

 

1.06.       Additional Alternative Currencies.

 

The Administrative Borrower may from time to time after the Closing Date request
that Eurodollar Rate Loans be made and/or Letters of Credit be issued in a
currency other than those specifically listed in the definition of “Alternative
Currency;” provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars. In the case of any such request with respect to the making of
Eurodollar Rate Loans, such request shall be subject to the approval of the
Administrative Agent and the Revolving Credit Lenders; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the L/C
Issuers.

 

Any such request shall be made to the Administrative Agent not later than 11:00
a.m., ten (10) Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuers,
in its or their sole discretion). In the case of any such request pertaining to
Revolving Credit Loans, the Administrative Agent shall promptly notify each
Revolving Credit Lender thereof; and in the case of any such request pertaining
to Letters of Credit, the Administrative Agent shall promptly notify each L/C
Issuer thereof. Each Revolving Credit Lender (in the case of any such request
pertaining to Revolving Credit Loans) or each L/C Issuer (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m., five (5) Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Revolving Credit
Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.

 

Any failure by a Revolving Credit Lender or a L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Revolving Credit Lender or such
L/C Issuer, as the case may be, to permit Revolving Credit Loans to be made or
Letters of Credit to be issued in such requested currency. If the Administrative
Agent and all the Revolving Credit Lender consent to making Revolving Credit
Loans in such requested currency, the Administrative Agent shall so notify the
Administrative Borrower and

 



-60-

 

 

such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Borrowings of Revolving Credit Loans; and
if the Administrative Agent and all the L/C Issuers consent to the issuance of
Letters of Credit in such requested currency, the Administrative Agent shall so
notify the Administrative Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Administrative Borrower.

 

1.07.       Change of Currency.

 

(a)        Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Committed Borrowing in the currency of
such member state is outstanding immediately prior to such date, such
replacement shall take effect, with respect to such Committed Borrowing, at the
end of the then current Interest Period.

 

(b)        Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent and the Borrowers may from
time to time agree (such consent of the Borrowers not to be unreasonably
withheld, delayed or conditioned) to be appropriate to reflect the adoption of
the Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

(c)        Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent and the Borrowers
may from time to time agree (such consent of the Borrowers not to be
unreasonably withheld, delayed or conditioned) to be appropriate to reflect a
change in currency of any other country and any relevant market conventions or
practices relating to the change in currency.

 

1.08.       Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.09.       Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

 

1.10.       References to Certain Irish Terms. In this Agreement, “examiner” and
“examinership” shall have the meaning ascribed to such terms in the Irish
Companies Act.

 



-61-

 

 

ARTICLE II.
the COMMITMENTS and Credit Extensions

 

2.01.       The Loans. (a) The Term Borrowing. Subject to the terms and
conditions set forth herein, each Term Lender severally agrees to make a Term
Loan to the Administrative Borrower, in Dollars, on the Closing Date in an
aggregate amount (for all such Term Loans) not to exceed such Term Lender’s
Closing Date Term Commitment. The Term Borrowing on the Closing Date shall
consist of Term Loans made simultaneously by the Term Lenders in accordance with
their respective Closing Date Term Commitment. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed. Term Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

(b)        The Revolving Credit Borrowings. Subject to the terms and conditions
set forth herein (i) each Global Revolving Credit Lender severally agrees to
make loans (each such loan, a “Global Revolving Credit Loan”) to the Borrowers
in Dollars or in one or more Alternative Currencies from time to time, on any
Business Day during the applicable Availability Period, in an aggregate Dollar
Equivalent amount not to exceed at any time outstanding the amount of such
Lender’s Global Revolving Credit Commitment and (ii) each Domestic Revolving
Credit Lender severally agrees to make loans (each such loan, a “Domestic
Revolving Credit Loan” and, together with the Global Revolving Credit Loans,
collectively, the “Revolving Credit Loans” or, each, a “Revolving Credit Loan”)
to the Administrative Borrower in Dollars from time to time, on any Business Day
during the applicable Availability Period, in an aggregate amount not to exceed
at any time outstanding the amount of such Lender’s Domestic Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, each of the Revolving Credit Extension Requirements shall be
satisfied. Within the limits of each Revolving Credit Lender’s applicable
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.01(b), prepay under
Section 2.05, and reborrow under this Section 2.01(b). Revolving Credit Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

2.02.       Borrowings, Conversions and Continuations of Loans. (a) Each Term
Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the applicable Borrower’s irrevocable
notice to the Administrative Agent, which may be given by (A) telephone or (B) a
Committed Loan Notice; provided that any telephonic notice must be confirmed
promptly by delivery to the Administrative Agent of a Committed Loan Notice.
Each such Committed Loan Notice must be received by the Administrative Agent not
later than 12:00 noon (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, (ii) four Business Days
(or five Business Days in the case of a Special Notice Currency) prior to the
requested date of any Borrowing or continuation of Eurodollar Rate Loans
denominated in Alternative Currencies, and (iii) on the requested date of any
Borrowing of Base Rate Loans; provided, however, that if the Borrowers wish to
request Eurodollar Rate Loans having an Interest Period other than one, two,
three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 12:00 noon (i) four Business Days prior to the requested date of such
Borrowing, conversion or continuation of Eurodollar Rate Loans denominated in
Dollars,

 



-62-

 

 

or (ii) five Business Days (or six Business days in the case of a Special Notice
Currency) prior to the requested date of such Borrowing, conversion or
continuation of Eurodollar Rate Loans denominated in Alternative Currencies,
whereupon the Administrative Agent shall give prompt notice to the Appropriate
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. Not later than 12:00 noon, (i) three Business Days
before the requested date of such Borrowing, conversion or continuation of
Eurodollar Rate Loans denominated in Dollars, or (ii) four Business Days (or
five Business days in the case of a Special Notice Currency) prior to the
requested date of such Borrowing, conversion or continuation of Eurodollar Rate
Loans denominated in Alternative Currencies, the Administrative Agent shall
notify the applicable Borrower (which notice may be by telephone) whether or not
the requested Interest Period has been consented to by all the Appropriate
Lenders. Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$5,000,000 in excess thereof, or otherwise equal to the remaining balance of
applicable Commitments. Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$2,000,000 or a whole multiple of $1,000,000 in excess thereof, or otherwise
equal to the remaining balance of applicable Commitments. Each Committed Loan
Notice shall specify (i) whether the applicable Borrower is requesting a Term
Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans or Revolving
Credit Loans from one Type to the other, or a continuation of Eurodollar Rate
Loans, (ii) whether such Term Loan or Revolving Credit Loan is to be a Domestic
Term Loan, Global Term Loan, Domestic Revolving Credit Loan or Global Revolving
Credit Loan, as applicable, (iii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iv) the principal amount of Loans to be borrowed, converted or continued, (v)
the Type of Loans to be borrowed or to which existing Term Loans or Revolving
Credit Loans are to be converted, (vi) if applicable, the duration of the
Interest Period with respect thereto, (vii) the currency of the Loans to be
borrowed, (viii) if applicable, the Class of Loans and/or Commitments that is
the subject of such request, and (ix) if applicable, the Designated Borrower. If
the applicable Borrower fails to specify a Type of Loan in a Committed Loan
Notice or if the applicable Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Term Loans or Revolving Credit
Loans shall be made as, or converted to, Base Rate Loans; provided, however,
that with respect to any such Loan denominated in an Alternative Currency, such
Loan shall be automatically continued as a Eurodollar Rate Loan of the same
currency with an Interest Period of one month. Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans. If any
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.
Notwithstanding anything to the contrary herein, (a) a Swing Line Loan may not
be converted to a Eurodollar Rate Loan, (b) no Revolving Credit Loan may be
converted into or continued as a Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Loan and reborrowed in
the other currency and (c) no Term Loan may be converted into or continued as a
Loan denominated in an Alternative Currency. Notwithstanding anything to the
contrary herein, a Committed Loan Notice with respect to Loans to be made on the
Closing Date may be conditioned upon the occurrence of the Closing Date and may
be revoked if the Closing Date does not occur, subject to the reimbursement of
any breakage costs (in respect of Eurodollar Rate

 



-63-

 

 

Loans) as provided for in any funding indemnity agreement between the Borrowers
and the Administrative Agent.  If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided
pursuant to any such conditional Committed Loan Notice, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the Closing Date are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

 

(b)          Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Appropriate Lender of the amount (and currency)
of its relevant Applicable Percentage under the applicable Facility of the
applicable Term Loans or Revolving Credit Loans, and if no timely notice of a
conversion or continuation is provided by the applicable Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans or continuation of Loans denominated in a currency
other than Dollars, in each case as described in the preceding subsection.  In
the case of a Term Borrowing or a Revolving Credit Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office for the applicable
currency not later than 1:00 p.m. in the case of any Loan denominated in
Dollars, and not later than the Applicable Time specified by the Administrative
Agent in the case of any Loan in an Alternative Currency, in each case on the
Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (or, if such
Borrowing is the initial Credit Extension, Section 4.01, or, if applicable,
Section 2.17), the Administrative Agent shall make all funds so received
available to the Borrowers in like funds as received by the Administrative Agent
either by (i) crediting the account of the applicable Borrower on the books of
Bank of America with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the applicable Borrower; provided,
however, that if, (x) on the date a Committed Loan Notice with respect to a
Revolving Credit Borrowing for the Administrative Borrower denominated in
Dollars under the Global Revolving Credit Commitments is given by the
Administrative Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Revolving Credit Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings, and second, shall be made available to the
Administrative Borrower as provided above and (y) on the date a Committed Loan
Notice with respect to a Revolving Credit Borrowing under the Global Revolving
Credit Commitments for any Designated Borrower is given by a Designated
Borrower, there are Designated Borrower L/C Borrowings outstanding, then the
proceeds of such Revolving Credit Borrowing, first, shall be applied to the
payment in full of any such Designated Borrower L/C Borrowings, and second,
shall be made available to the Designated Borrower as provided above, provided,
however, that notwithstanding anything to the contrary contained in this
Agreement, no Revolving Credit Borrowing by a Designated Borrower that is a
Foreign Obligor shall be used to pay any L/C Borrowings of or attributed to any
U.S. Loan Party (or any other Subsidiary that is organized under the laws of the
United States or any political subdivision thereof).

 

(c)          Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of an Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of

 

-64-

 

 

the Required Lenders, and the Required Revolving Lenders may demand that any or
all of the then outstanding Eurodollar Rate Loans denominated in an Alternative
Currency be prepaid, or redenominated into Dollars in the amount of the Dollar
Equivalent thereof, on the last day of the then current Interest Period with
respect thereto.

 

(d)          The Administrative Agent shall promptly notify the Administrative
Borrower and the Lenders of the interest rate applicable to any Interest Period
for Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Administrative Borrower and the Lenders of any change in Bank of America’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change.

 

(e)          After giving effect to all Term Borrowings, all conversions of Term
Loans from one Type to the other, and all continuations of Term Loans as the
same Type, there shall not be more than eight (8) Interest Periods in effect in
respect of the Term Facility.  After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than eight (8) Interest Periods in effect in respect of the
Revolving Credit Facility.

 

(f)          Notwithstanding anything to the contrary in this Agreement, any
Lender may exchange, continue or rollover all or a portion of its Loans in
connection with any refinancing, extension, incremental increase, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Administrative
Borrower, the Administrative Agent, and such Lender.

 

2.03.         Letters of Credit.  (a) The Letter of Credit Commitment.  (i)
Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the applicable Letter of Credit Expiration
Date, to issue Letters of Credit denominated in Dollars or in one or more
Alternative Currencies for the account of any Borrower or any of its respective
Restricted Subsidiaries (other than any Foreign Stock Holding Company), and to
amend or extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and (B)
the Revolving Credit Lenders severally agree to participate in Letters of Credit
issued for the account of any Borrower or any of its respective Restricted
Subsidiaries (other than any Foreign Stock Holding Company) and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Credit Outstandings
shall not exceed the Revolving Credit Facility, (y) the Revolving Credit
Exposure of any Revolving Credit Lender shall not exceed such Lender’s Revolving
Credit Commitment, and (z) the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit.  Each request by any Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrowers that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Notwithstanding the foregoing or anything to the contrary contained
herein, no L/C Issuer shall be obligated to issue. amend or extend any Letter of
Credit if, immediately after giving effect thereto, the outstanding L/C
Obligations in respect of all Letters of Credit issued by such L/C Issuer would
exceed such Person’s L/C Issuer Sublimit.  Within the foregoing limits,

 

-65-

 

 

and subject to the terms and conditions hereof, the Borrowers’ and their
Restricted Subsidiaries’ (other than, for the avoidance of any doubt, any
Foreign Stock Holding Company) ability to obtain Letters of Credit (as provided
herein) shall be fully revolving, and accordingly the Borrowers and their
Restricted Subsidiaries (other than any Foreign Stock Holding Company) may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed in
accordance with the terms hereof.  All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.

 

(ii)          No L/C Issuer shall issue any Letter of Credit if:

 

(A)         subject to Section 2.03(b)(iii), the expiry date of the requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the applicable L/C Issuer and the Administrative Agent
have approved such expiry date; or

 

(B)         the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date of such L/C Issuer, unless the
Administrative Agent and the applicable L/C Issuer have approved such expiry
date (it being understood that in the event the expiry date of any requested
Letter of Credit would occur after such Letter of Credit Expiration Date, from
and after such Letter of Credit Expiration Date, the Borrowers shall immediately
Cash Collateralize the then Outstanding Amount of all L/C Obligations in respect
of such Letters of Credit in accordance with Section 2.18).

 

(iii)         No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:

 

(A)         any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing the Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;

 

(B)         the issuance of the Letter of Credit would violate one or more
policies of such L/C Issuer applicable to letters of credit generally;

 

(C)         except as otherwise agreed by the Administrative Agent and such L/C
Issuer, the Letter of Credit is in an initial stated amount less than $50,000;

 

-66-

 

 

(D)         the Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

 

(E)         if other than in Dollars, such L/C Issuer does not as of the
issuance date of the requested Letter of Credit issue Letters of Credit in the
requested currency;

 

(F)         the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or

 

(G)         any Global Revolving Credit Lender is at that time a Defaulting
Lender, unless such L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to such L/C Issuer (in its sole
discretion) with the applicable Borrower or such Revolving Credit Lender to
eliminate such L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 2.19(a)(iv)) with respect to the Defaulting Lender arising
from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other L/C Obligations as to which such L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion.

 

(iv)        No L/C Issuer shall amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.

 

(v)        No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

 

(vi)         Each L/C Issuer shall act on behalf of the Global Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by such L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included each L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuers.

 

(b)          Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.  

 

(i)          Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Administrative Borrower delivered to the applicable
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower making such request.  Such Letter of Credit Application may be
sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided

 

-67-

 

 

by the applicable L/C Issuer, by personal delivery or by any other means
acceptable to the applicable L/C Issuer.  Such Letter of Credit Application must
be received by such L/C Issuer and the Administrative Agent not later than 12:00
noon at least two Business Days (or such later date and time as the
Administrative Agent and such L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the applicable L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount and currency thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as such L/C Issuer may reasonably request.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the applicable L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as such L/C Issuer
may reasonably request.  Additionally, the Borrowers shall furnish to the
applicable L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as such L/C Issuer or the Administrative Agent
may reasonably require.

 

(ii)         Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the applicable Borrower and, if not, such L/C Issuer
will provide the Administrative Agent with a copy thereof.  Unless the
applicable L/C Issuer has received written notice from the Required Revolving
Lenders, the Administrative Agent or any Loan Party, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Article IV shall not
then be satisfied, then, subject to the terms and conditions hereof, such L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the applicable Borrower (or the applicable Restricted Subsidiary) or enter into
the applicable amendment, as the case may be, in each case in accordance with
such L/C Issuer’s usual and customary business practices.  Immediately upon the
issuance of each Letter of Credit, each Global Revolving Credit Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the applicable L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Global Revolving Credit Lender’s Applicable
Global Revolving Credit Percentage (determined without regard to any Class or
Classes of Global Revolving Credit Commitments of such Lender) times the amount
of such Letter of Credit.

 

(iii)        If any Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter

 

-68-

 

 

of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the applicable L/C Issuer to prevent any such extension at least once in
each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
such L/C Issuer, no Borrower shall be required to make a specific request to
such L/C Issuer for any such extension.  Once an Auto-Extension Letter of Credit
has been issued, the Global Revolving Credit Lenders shall be deemed to have
authorized (but may not require) the applicable L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the applicable Letter of Credit Expiration Date of such L/C Issuer (except as
contemplated under Section 2.03(a)(ii)(B)); provided, however, that such L/C
Issuer shall not permit any such extension if (A) such L/C Issuer has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing such L/C Issuer not to permit such extension.

 

(iv)        Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the
applicable Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.

 

(c)          Drawings and Reimbursements; Funding of Participations.  (i) Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the applicable L/C Issuer shall notify the
applicable Borrower and the Administrative Agent thereof; provided that any
failure to give or delay in giving such notice shall not relieve the applicable
Borrower of its obligation to reimburse such L/C Issuer and the Lenders with
respect to any drawing under any Letter of Credit.  In the case of a Letter of
Credit denominated in an Alternative Currency, the applicable Borrower shall
reimburse the applicable L/C Issuer in such Alternative Currency, unless (A)
such L/C Issuer (at its option) shall have specified in such notice that it will
require reimbursement in Dollars, or (B) in the absence of any such requirement
for reimbursement in Dollars, the applicable Borrower shall have notified the
applicable L/C Issuer promptly following receipt of the notice of drawing that
the applicable Borrower will reimburse the applicable L/C Issuer in Dollars.  In
the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in an Alternative Currency, the applicable L/C Issuer shall
notify the applicable Borrower of the Dollar Equivalent of the amount of the
drawing promptly following the determination thereof.  If the applicable
Borrower shall have received such notice from the applicable L/C Issuer on or
prior to 11:00 a.m. on any Business Day, not later than 4:00 p.m. on such
Business Day, or, if the Borrower shall have received such notice later than
11:00

 

-69-

 

 

a.m. on any Business Day, not later than 11:00 a.m. on the immediately following
Business Day (each such Business Day or immediately following Business Day, as
the case may be, an “Honor Date”), the applicable Borrower shall reimburse such
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing and in the applicable currency.  In the event that (A) a drawing
denominated in an Alternative Currency is to be reimbursed in Dollars pursuant
to the second sentence in this Section 2.03(c)(i) and (B) the Dollar amount paid
by the applicable Borrower, whether on or after the Honor Date, shall not be
adequate on the date of that payment to purchase in accordance with normal
banking procedures a sum denominated in the Alternative Currency equal to the
drawing, the applicable Borrower agrees, as a separate and independent
obligation, to indemnify the applicable L/C Issuer for the loss resulting from
its inability on that date to purchase the Alternative Currency in the full
amount of the drawing.  If the applicable Borrower fails to so reimburse such
L/C Issuer by such time, the Administrative Agent shall promptly notify each
Global Revolving Credit Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in an Alternative Currency) (the
“Unreimbursed Amount”), and the amount of such Global Revolving Credit Lender’s
Applicable Global Revolving Credit Percentage thereof.  In such event, the
applicable Borrower shall be deemed to have requested a Borrowing of Base Rate
Loans under the Global Revolving Credit Commitments to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Global
Revolving Credit Commitments and the conditions set forth in Section 4.02 (other
than the delivery of a Committed Loan Notice).  Any notice given by any L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

 

(ii)         Each Global Revolving Credit Lender shall upon any notice pursuant
to Section 2.03(c)(i) make funds available (and the Administrative Agent may
apply Cash Collateral provided for this purpose) for the account of the
applicable L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Global
Revolving Credit Percentage (determined without regard to any separate Class or
Classes of Global Revolving Credit Commitments of such Lender) of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Global Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the applicable
Borrower under the Global Revolving Credit Commitments in such amount.  The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer in Dollars.

 

(iii)        With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans under the Global
Revolving Credit Commitments because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the applicable Borrower shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate.  In such

 

-70-

 

 

event, each Global Revolving Credit Lender’s payment to the Administrative Agent
for the account of the applicable L/C Issuer pursuant to Section 2.03(c)(ii)
shall be deemed payment in respect of its participation in such L/C Borrowing
and shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.

 

(iv)        Until each Global Revolving Credit Lender funds its Global Revolving
Credit Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the
applicable L/C Issuer for any amount drawn under any Letter of Credit, interest
in respect of such Lender’s Applicable Global Revolving Credit Percentage of
such amount shall be solely for the account of such L/C Issuer.

 

(v)         Each Global Revolving Credit Lender’s obligation to make Global
Revolving Credit Loans or L/C Advances to reimburse each L/C Issuer for amounts
drawn under Letters of Credit of such L/C Issuer, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the applicable L/C Issuer, any
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default, (C) any existing Class of Revolving Credit Commitments
or (D) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided, however, that each Global Revolving Credit Lender’s
obligation to make Global Revolving Credit Loans pursuant to this Section
2.03(c) is subject to the conditions set forth in Section 4.02 (other than
delivery by the applicable Borrower of a Committed Loan Notice).  No such making
of an L/C Advance shall relieve or otherwise impair the obligation of the
applicable Borrower to reimburse the applicable L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)        If any Global Revolving Credit Lender fails to make available to the
Administrative Agent for the account of any L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the applicable L/C Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
applicable L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing.  If
such Global Revolving Credit Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Global Revolving
Credit Loan included in the relevant Committed Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be.  A certificate of any
L/C Issuer submitted to any Global Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

 

-71-

 

 

(d)          Repayment of Participations.  (i) At any time after any L/C Issuer
has made a payment under any Letter of Credit and has received from any Global
Revolving Credit Lender such Lender’s L/C Advance in respect of such payment in
accordance with Section 2.03(c), if the Administrative Agent receives for the
account of the applicable L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the applicable
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Global Revolving Credit Percentage thereof in Dollars and
in the same funds as those received by the Administrative Agent.

 

(i)          If any payment received by the Administrative Agent for the account
of the applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Global Revolving Credit Lender shall pay to the Administrative Agent for
the account of such L/C Issuer its Applicable Global Revolving Credit Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect.  The obligations of the Global Revolving Credit Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

 

(e)          Obligations Absolute.  The obligation of the applicable Borrower to
reimburse each L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)          any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)         the existence of any claim, counterclaim, setoff, defense or other
right that any Borrower or any Restricted Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
applicable L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)        any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)        waiver by the applicable L/C Issuer of any requirement that exists
for such L/C Issuer’s protection and not the protection of the Borrowers or any
waiver by the applicable L/C Issuer which does not in fact materially prejudice
the Borrowers;

 

-72-

 

 

(v)         honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

 

(vi)        any payment made by the applicable L/C Issuer in respect of an
otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under such Letter of
Credit if presentation after such date is authorized by the UCC, the ISP or the
UCP, as applicable;

 

(vii)       any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

(viii)      any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrowers or any
Restricted Subsidiary or in the relevant currency markets generally; or

 

(ix)         any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Borrowers or
any of their respective Restricted Subsidiaries.

 

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with any of the applicable Borrower’s instructions or
other irregularity, the applicable Borrower will immediately notify the
applicable L/C Issuer.  The Borrowers shall be conclusively deemed to have
waived any such claim against the applicable L/C Issuer and its correspondents
unless such notice is given as aforesaid.

 

(f)          Role of L/C Issuers.  Each Lender and each Borrower agree that, in
paying any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Global Revolving Credit Lenders or the Required
Revolving Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final and non-appealable judgment; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document.  The Borrowers
hereby assume all risks of the acts or omissions of any beneficiary or
transferee

 

-73-

 

 

with respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude any applicable Borrower
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (ix) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the applicable Borrower may have a claim against the
applicable L/C Issuer, and such L/C Issuer may be liable to the applicable
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by such Borrower which such
Borrower proves were caused by such L/C Issuer’s willful misconduct or gross
negligence or such L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit, in each case, by obtaining a final and nonappleable judgment in such
Borrowers’ favor by a court of competent jurisdiction.  In furtherance and not
in limitation of the foregoing, each L/C Issuer may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and no L/C Issuer shall
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.  Any L/C Issuer may send a Letter
of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(g)          Certain Matters Regarding Irish Beneficiaries.  Each L/C Issuer
that may from time to time issue any Letter of Credit for the benefit of an
Irish beneficiary represents and warrants to the Administrative Borrower that it
is (and at all times while any such Letter of Credit remains outstanding shall
be) authorized to Issue Letters of Credit and/or Lender Issued Guarantees by
reason of being either: (i) a credit institution within the meaning of Directive
2013/36/EC (the Directive) who has obtained a valid and continuing authorization
within the meaning of the Directive from a competent authority in a Member State
of the European Union and that the authority responsible for the supervision of
that entity under the Directive has notified the Central Bank of Ireland of the
intention of that entity to carry on the business of issuing guarantees and
letters of credit in Ireland; (ii) such entity is the holder of a valid and
effective banking licence granted by the Central Bank of Ireland pursuant to
section 9 of the Central Bank Act 1971 (as amended) before the commencement of
the European Union (Single Supervisory Mechanism) Regulations 2014 that is
deemed, in accordance with Council Regulation (EU) No. 1024/2013 of 15 October
20139 conferring specific tasks on the European Central Bank (the “ECB”)
concerning policies relating to the prudential supervision of credit
institutions”, to be an authorisation granted by the ECB under that Regulation;
or (iii) an insurance company authorised by the Central Bank of Ireland under
the European Communities (Non-Life Insurance) Framework Regulations, 1994 (as
amended).

 

(h)          Applicability of ISP; Limitation of Liability. Unless otherwise
expressly agreed by an L/C Issuer and the applicable Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit and it being understood the applicable

 

-74-

 

 

L/C Issuer and applicable Borrower may agree that the rules of the UCP shall
apply to a Letter of Credit), the rules of the ISP shall apply to each Letter of
Credit.  Notwithstanding the foregoing, no L/C Issuer shall be responsible to
the applicable Borrower for, and each L/C Issuer’s rights and remedies against
the applicable Borrower shall not be impaired by, any action or inaction of such
L/C Issuer required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where such L/C Issuer or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

(i)          Letter of Credit Fees.  The applicable Borrower shall pay to the
Administrative Agent for the account, subject to Section 2.19, of each Global
Revolving Credit Lender in accordance with its Applicable Global Revolving
Credit Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit equal to the Applicable Rate times the Dollar
Equivalent of the daily amount available to be drawn under such Letter of
Credit.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09.  Letter of Credit Fees shall be (i) due and
payable on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on each applicable Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears.  If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.  Notwithstanding anything to the contrary
contained herein, upon the request of the Required Revolving Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

 

(j)          Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers.  The applicable Borrower shall pay directly to the applicable L/C
Issuer for its own account, in Dollars, a fronting fee with respect to each
Letter of Credit issued by such L/C Issuer, at the rate per annum equal to
0.125% (or such lesser amount to any respective L/C Issuer as the applicable
Borrower may agree in writing with such L/C Issuer), computed on the Dollar
Equivalent of the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears.  Such fronting fee shall be due and payable on
the tenth Business Day after the end of each March, June, September and December
in respect of the most recently-ended quarterly period (or portion thereof, in
the case of the first payment), commencing with the first such date to occur
after the issuance of such Letter of Credit, on each applicable Letter of Credit
Expiration Date and thereafter on demand.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.09.  In
addition, the applicable Borrower shall pay directly to each L/C Issuer for its
own account, in Dollars, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

 

-75-

 

 

(k)          Release of Lenders’ Obligations.  Notwithstanding anything to the
contrary contained herein or in any other Loan Document, in the event that (i)
any L/C Issuer shall have issued, in accordance with Section 2.03(a)(ii)(B), a
Letter of Credit with an expiry date occurring after the Letter of Credit
Expiration Date and (ii) the applicable Borrower shall have Cash Collateralized
the Outstanding Amount of all such L/C Obligations in respect of such Letter of
Credit pursuant to Section 2.18, then, upon the provision of such Cash
Collateral and without any further action, each Revolving Credit Lender
hereunder shall be automatically released from any further obligation to such
L/C Issuer in respect of such Letter of Credit, including, without limitation,
any obligation of any such Revolving Credit Lender to reimburse such L/C Issuer
for amounts drawn under such Letter of Credit or to purchase any risk
participation therein; provided, however, that all such obligations of each
applicable Revolving Credit Lender hereunder to such L/C Issuer in respect of
such Letter of Credit shall be revived if any Cash Collateral provided by the
relevant Borrower in respect of such Letter of Credit is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such L/C Issuer) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such Cash Collateral had not been provided.  The obligations of the Revolving
Credit Lenders under this paragraph shall survive termination of this Agreement.

 

(l)          Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(m)          Letters of Credit and Lender Issued Guarantees Issued for
Restricted Subsidiaries.  Notwithstanding that a Letter of Credit or Lender
Issued Guarantee issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary of the
Administrative Borrower, the Administrative Borrower shall be obligated to
reimburse each L/C Issuer or Guarantee Lender, as applicable, hereunder for any
and all drawings under each Letter of Credit issued by such L/C Issuer or Lender
Issued Guarantee (including, in the case of any Letter of Credit or Lender
Issued Guarantee issued for the account of a Designated Borrower, to the extent
such Designated Borrower fails to reimburse such L/C Issuer or Guarantee Lender
for any drawing under any such Letter of Credit or Lender Issued Guarantee, as
applicable, in accordance with the terms hereof).  The Administrative Borrower
hereby acknowledges that the issuance of Letters of Credit and Lender Issued
Guarantees for the account of Restricted Subsidiaries of the Administrative
Borrower inures to the benefit of the Administrative Borrower, and that the
Administrative Borrower’s business derives substantial benefits from the
businesses of such Restricted Subsidiaries.

 

(n)          Discretionary Issuance of Lender Issued Guarantees.  Upon request
of any Borrower, and at the sole discretion of the Administrative Agent, the
Guarantee Lender shall issue Lender Issued Guarantees (within the Letter of
Credit Sublimit) in support of obligations of the Administrative Borrower or any
of its Restricted Subsidiaries, the form and substance of which shall be
satisfactory to the Administrative Agent.

 

(o)          L/C Issuer Reports to the Administrative Agent.  Unless otherwise
agreed by the Administrative Agent, each L/C Issuer shall, in addition to its
notification obligations set forth elsewhere in this Section, provide the
Administrative Agent a Letter of Credit Report, as set forth below:

 

-76-

 

 

(i)          on any Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such L/C
Issuer; and

 

(ii)         for so long as any Letter of Credit issued by an L/C Issuer is
outstanding, such L/C Issuer shall deliver to the Administrative Agent (A) on
the last Business Day of each calendar month, (B) at all other times a Letter of
Credit Report is required to be delivered pursuant to this Agreement, and (C) on
each date that (1) an L/C Credit Extension occurs or (2) there is any
expiration, cancellation and/or disbursement, in each case, with respect to any
such Letter of Credit, a Letter of Credit Report appropriately completed with
the information for every outstanding Letter of Credit issued by such L/C
Issuer.

 

2.04.         Swing Line Loans.  (a) The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the other Global Revolving Credit Lenders set forth in this
Section 2.04, may in its sole discretion make loans in Dollars (each such loan,
a “Swing Line Loan”) to the Borrowers from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Global Revolving
Credit Percentage of the Outstanding Amount of Global Revolving Credit Loans and
L/C Obligations of the Lender acting as Swing Line Lender, may exceed the amount
of such Lender’s Global Revolving Credit Commitment; provided, however, (x)
after giving effect to any Swing Line Loan, each of the Revolving Credit
Extension Requirements shall be satisfied, (y) the Borrowers shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan and
(z) the Swing Line Lender shall not be under any obligation to make any Swing
Line Loan if it shall determine (which determination shall be conclusive and
binding absent manifest error) that it has, or by such Credit Extension may
have, Fronting Exposure.  Within the foregoing limits, and subject to the other
terms and conditions hereof, the Borrowers may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04.  Each Swing
Line Loan shall bear interest only at a rate based on the Base
Rate.  Immediately upon the making of a Swing Line Loan, each Global Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Global Revolving
Credit Lender’s Applicable Global Revolving Credit Percentage (determined
without regard to any separate Class or Classes of Revolving Credit Commitments
of such Lender) times the amount of such Swing Line Loan.  All Swing Line Loans
shall be issued under the Global Revolving Credit Commitments and no Domestic
Revolving Credit Lender shall have any obligation or be deemed to participate in
any Swing Line Loan on account of its Domestic Revolving Credit Commitments.  

 

(b)          Borrowing Procedures.  Each Swing Line Borrowing shall be made upon
any Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (A) telephone or (B) by a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swing line Lender and the Administrative Agent of a Swing Line
Loan Notice.  Each such Swing Line Loan Notice must be received by the Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a

 

-77-

 

 

minimum of $500,000, (ii) the requested borrowing date, which shall be a
Business Day, and (iii) if such request is made by the Administrative Borrower
on behalf of a Designated Borrower, the applicable Designated
Borrower.  Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice from the
Administrative Agent (including at the request of any Global Revolving Credit
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender shall be free to, not later than 3:00 p.m. on the
borrowing date specified in such Swing Line Loan Notice, make the amount of its
Swing Line Loan available to the Borrowers either at its office by crediting the
account of a Borrower on the books of the Swing Line Lender in Same Day Funds or
by wire transfer of such funds, in each case in accordance with instructions
provided to, and reasonably acceptable to, the Swing Line Lender by the
applicable Borrower.

 

(c)          Refinancing of Swing Line Loans.  

 

(i)          The Swing Line Lender at any time in its sole discretion may
request, on behalf of the Borrowers (each of whom hereby irrevocably authorize
the Swing Line Lender to so request on its behalf), that each Global Revolving
Credit Lender make a Base Rate Loan in an amount equal to such Lender’s
Applicable Global Revolving Credit Percentage of the amount of Swing Line Loans
then outstanding for the account of such Borrower.  Such request shall be made
in writing (which written request shall be deemed to be a Committed Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Revolving Credit Facility and the conditions set forth in Section 4.02 (other
than delivery of a Committed Loan Notice).  The Swing Line Lender shall furnish
the applicable Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent.  Each Global
Revolving Credit Lender shall make an amount equal to its Applicable Global
Revolving Credit Percentage of the amount specified in such Committed Loan
Notice available to the Administrative Agent in Same Day Funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m. on the day specified in such Committed Loan Notice, whereupon, subject
to Section 2.04(c)(ii), each Global Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the applicable
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

 

(ii)         If for any reason any Swing Line Loan cannot be refinanced by such
a Global Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the
request

 

-78-

 

 

for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Global
Revolving Credit Lenders fund its risk participation in the relevant Swing Line
Loan and each Global Revolving Credit Lender’s payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to Section 2.04(c)(i)
shall be deemed payment in respect of such participation.

 

(iii)        If any Global Revolving Credit Lender fails to make available to
the Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing.  If such Global Revolving Credit Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Global Revolving Credit Loan included in the relevant
Committed Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be.  A certificate of the Swing Line Lender submitted to any Global
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

 

(iv)        Each Global Revolving Credit Lender’s obligation to make Global
Revolving Credit Loans or to purchase and fund risk participations in Swing Line
Loans pursuant to this Section 2.04(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, any Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, (C) the Class of any
such Loans or (D) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Global Revolving
Credit Lender’s obligation to make Global Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02
(other than delivery of a Committed Loan Notice).  No such funding of risk
participations shall relieve or otherwise impair the obligation of any Borrower
to repay Swing Line Loans made for such Borrower’s account, together with
interest as provided herein.

 

(d)          Repayment of Participations.  (i) At any time after any Global
Revolving Credit Lender has purchased and funded a risk participation in a Swing
Line Loan, if the Swing Line Lender receives any payment on account of such
Swing Line Loan, the Swing Line Lender will distribute to such Global Revolving
Credit Lender its Applicable Global Revolving Credit Percentage (determined
without regard to any separate Class or Classes of Global Revolving Credit
Commitments of such Lender) thereof in the same funds as those received by the
Swing Line Lender.

 

-79-

 

 

(i)          If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Global Revolving Credit Lender shall pay to the Swing Line
Lender its Applicable Global Revolving Credit Percentage thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate.  The Administrative Agent will make such demand upon the request
of the Swing Line Lender.  The obligations of the Global Revolving Credit
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

(e)          Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the applicable Borrower for interest on the
Swing Line Loans.  Until each Global Revolving Credit Lender funds its Base Rate
Loan or risk participation pursuant to this Section 2.04 to refinance such
Global Revolving Credit Lender’s Applicable Global Revolving Credit Percentage
of any Swing Line Loan, interest in respect of such Applicable Global Revolving
Credit Percentage shall be solely for the account of the Swing Line Lender.

 

(f)          Payments to Swing Line Lender.  The applicable Borrower shall make
all payments with respect to Swing Line Loans directly to the Administrative
Agent for the benefit of the Swing Line Lender.

 

2.05.      Prepayments.  (a) Optional.  (i) Subject to the last sentence of this
Section 2.05(a)(i), the Borrowers may, upon notice to the Administrative Agent
by the Administrative Borrower, at any time or from time to time voluntarily
prepay Term Loans or Revolving Credit Loans in whole or in part without premium
or penalty; provided that (i) such notice must be in a form reasonably
acceptable to the Administrative Agent and be received by the Administrative
Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans denominated in Dollars, (B) four Business
Days (or five, in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurodollar Rate Loans denominated
in Alternative Currencies, and (C) on the date of prepayment of Base Rate Loans;
(ii) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $5,000,000 in excess thereof, (iii)  any
prepayment of Base Rate Loans shall be in a principal amount of $2,000,000 or a
whole multiple of $1,000,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding, (iv) the Borrowers shall cause
any prepayment of the Term Facility to be made by such applicable Borrowers, in
such a manner, and in such amounts as will result in the aggregate amount of
such prepayment by all such Borrowers being applied to each class of Term Loans
(including Domestic Term Loans and Global Term Loans), on a pro rata basis, (v)
Borrowers may specify prepayments on account of Revolving Credit Loans be
applied only to Global Revolving Credit Loans or Domestic Revolving Credit
Loans, ratably within such Class.  Each such notice shall specify the date and
amount of such prepayment, the Borrowers making such prepayments and the Type(s)
of Loans of each such Borrower to be prepaid by such Borrower and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such

 

-80-

 

 

Lender’s relevant Applicable Percentage in respect of the relevant
Facility).  If such notice is given by any Borrower, the applicable Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein; provided that a notice of
optional prepayment may state that such notice is conditional upon the
effectiveness of any facility or instrument refinancing all or a portion of the
outstanding Term Loans or Revolving Credit Commitments or upon the consummation
of any other transaction or event, in which case such notice of prepayment may
be revoked by the Administrative Borrower (by notice to the Administrative Agent
on or prior to the specified date) if such condition is not satisfied.  Any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05.  Subject to Section 2.18, each prepayment of the
outstanding Term Loans pursuant to this Section 2.05(a) shall be applied to the
Term Loans of the Term Lenders (in the manner specified in Section 2.05(b)(v))
in accordance with their respective relevant Applicable Percentages.

 

(ii)         The applicable Borrower may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $500,000.  Each such notice shall specify the date and amount of such
prepayment and the relevant Class (if applicable) of the Loans being
prepaid.  If such notice is given by the Administrative Borrower, the
Administrative Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

(b)          Mandatory.  

 

(i)          If any Loan Party or any of its Subsidiaries Disposes of any
property pursuant to Section 7.05(b)) and, in connection therewith, is required
to prepay the outstanding principal amount of the Loans, the Borrowers shall
prepay an aggregate principal amount of their respective Loans (in such
proportionate amounts as the Borrowers shall determine in their discretion,
subject to the limitations set forth herein) equal to 100% of such Net Cash
Proceeds of such Disposition so required to be applied to the prepayment of
Loans pursuant to Section 7.05(b) on or prior to the date that is five (5)
Business Days after the date of receipt thereof by such Person (such prepayments
to be applied as set forth in clause (ii) below); provided, however, that, with
respect to any Net Cash Proceeds realized under a Disposition described in this
Section 2.05(b)(i), at the election of the Borrowers (as notified by the
Administrative Borrower to the Administrative Agent on or prior to the date of
such Disposition), and so long as no Event of Default shall have occurred and be
continuing, such Loan Party or such Subsidiary may reinvest all or any portion
of such Net Cash Proceeds in assets useful for its business so long as within
365 days after the receipt of such Net Cash Proceeds, such reinvestment shall
have been consummated (as certified by the Administrative Borrower in writing to
the Administrative Agent); and provided further, however, that any Net Cash
Proceeds not so reinvested within such 365 day period shall be promptly applied
to the prepayment of the Loans as set forth in Section 2.05(b)(v).

 

-81-

 

 

Notwithstanding any other provisions of this Section 2.05(b)(i), (A) to the
extent that any or all of the Net Cash Proceeds of any Disposition by a Foreign
Subsidiary giving rise to a prepayment event pursuant to the foregoing
provisions of this Section 2.05(b)(i) (a “Foreign Disposition”) are prohibited
by applicable Law from being repatriated to the United States, the portion of
such Net Cash Proceeds so affected will not be required to be applied to repay
Loans at the times provided in this Section 2.05(b) but may be retained by the
applicable Foreign Subsidiary so long as applicable Law will not permit
repatriation to the United States (the Borrowers hereby agreeing to use
commercially reasonable efforts to cause the applicable Foreign Subsidiary to
promptly take all actions reasonably required by the applicable Law to permit
such repatriation), and once such repatriation of any of such affected Net Cash
Proceeds is permitted under the applicable Law, such repatriation will be
immediately effected and such repatriated Net Cash Proceeds will be promptly
applied to the repayment of the Loans pursuant to this Section 2.05(b) to the
extent provided herein and (B) to the extent that the Borrowers have determined
in good faith that repatriation of any of or all the Net Cash Proceeds of any
Foreign Disposition would have material adverse tax consequences (taking into
account any foreign tax credit or benefit actually realized in connection with
such repatriation) with respect to such Net Cash Proceeds, the Net Cash Proceeds
so affected will not be required to be applied to repay Loans at the times
provided in this Section 2.05(b) but may be retained by the applicable Foreign
Subsidiary.

 

(ii)         Each prepayment of Loans pursuant to Section 2.05(b)(i) shall be
applied, first, to the Term Facility and, second, to the Revolving Credit
Facility in the manner set forth in clause (viii) of this Section 2.05(b);
provided, that the Borrowers shall cause any prepayment of the Term Facility to
be made by such applicable Borrowers, in such a manner, and in such amounts as
will result in the aggregate amount of such prepayment by all such Borrowers
being applied to each class of Term Loans (including Domestic Term Loans and
Global Term Loans), on a pro rata basis.  Any prepayment which does not comply
with the foregoing requirements (i) may be rejected by the Administrative Agent
and the Lenders and (ii) shall be deemed to be an Event of Default under Section
8.01(a).

 

(iii)        Notwithstanding any of the other provisions of this Section
2.05(b), so long as no Event of Default shall have occurred and be continuing,
if, on any date on which a prepayment would otherwise be required to be made
pursuant to this Section 2.05(b), the aggregate amount of Net Cash Proceeds
required by such clause to be applied to prepay Loans on such date is less than
or equal to $5,000,000, the Borrowers may defer such prepayment until the first
date on which the aggregate amount of Net Cash Proceeds or other amounts
otherwise required under this Section 2.05(b) to be applied to prepay Loans
exceeds $5,000,000.  During such deferral period the Borrowers may apply all or
any part of such aggregate amount to prepay Revolving Credit Loans and may,
subject to the fulfillment of the applicable conditions set forth in Article IV,
reborrow such amounts (which amounts, to the extent originally constituting Net
Cash Proceeds, shall be deemed to retain their original character as Net Cash
Proceeds when so reborrowed) for application as required by this Section
2.05(b). Upon the occurrence of an Event of Default during any such deferral
period, the Borrowers

 

-82-

 

 

shall promptly prepay the Loans in the amount of all Net Cash Proceeds received
by the Borrowers and other amounts, as applicable, that are required to be
applied to prepay Loans under this Section 2.05(b) (without giving effect to the
first sentence of this clause (iii)) but which have not previously been so
applied.

 

(iv)        Notwithstanding any of the other provisions of this Section 2.05(b),
so long as no Event of Default shall have occurred and be continuing, if any
prepayment of Eurodollar Rate Loans is required to be made under this Section
2.05(b) prior to the last day of the Interest Period therefor, in lieu of making
any payment pursuant to this Section 2.05(b) in respect of any such Eurodollar
Rate Loan prior to the last day of the Interest Period therefor, the Borrowers
may, in their sole discretion an upon prior notice to the Administrative Agent,
deposit an amount sufficient to make any such prepayment otherwise required to
be made thereunder together with accrued interest to the last day of such
Interest Period into a segregated deposit account (which is subject to sole and
exclusive control of the Administrative Agent) until the last day of such
Interest Period, at which time the Administrative Agent shall be irrevocably
authorized (without any further action by or notice to or from the Borrowers or
any other Loan Party) to apply such amount in such deposit account to the
prepayment of such Loans in accordance with this Section 2.05(b) (and to the
extent requested by the Administrative Agent, the Administrative Borrower shall
confirm in writing the authorization set forth herein).  Notwithstanding the
foregoing to the contrary, upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be irrevocably authorized
(without any further action by or notice to or from the Borrowers or any other
Loan Party) to apply such amount in such deposit account to the prepayment of
the outstanding Loans in accordance with the relevant provisions of this Section
2.05(b).

 

(v)         If for any reason (other than as result of any fluctuation in
currency exchange rates contemplated by clause (vi) below) the Total Global
Revolving Credit Outstandings at any time exceed the Revolving Credit Facility
comprised of Global Revolving Credit Commitments at such time, the applicable
Borrowers shall immediately prepay their respective Global Revolving Credit
Loans, Swing Line Loans and L/C Borrowings and/or Cash Collateralize their
respective L/C Obligations (other than the L/C Borrowings) in an aggregate
amount equal to such excess; provided, that the applicable Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.05(b)(v) unless after the prepayment in full of the Global Revolving Credit
Loans, Swing Line Loans and L/C Borrowings such Total Global Revolving Credit
Outstandings exceeds the Revolving Credit Facility comprised of Global Revolving
Credit Commitments then in effect.

 

(vi)        If, as result of any fluctuation in currency exchange rates, the
Administrative Agent notifies the Administrative Borrower at any time (A) that
the Total Global Revolving Credit Outstandings at such time exceed an amount
equal to 105% of the Global Revolving Credit Commitments then in effect, (B) L/C
Obligations at such time exceed an amount equal to 105% of any applicable L/C
Issuer Sublimit or the Letter of Credit Sublimit (as applicable), or (C) L/C
Obligations owing to any L/C Issuer at such time exceed an amount equal to 105%
of such L/C Issuer’s L/C Issuer

 

-83-

 

 

Sublimit, then (in each case), within two Business Days after receipt of such
notice, the applicable Borrowers shall prepay Global Revolving Credit Loans
and/or the applicable Borrowers shall Cash Collateralize the L/C Obligations in
an aggregate amount at least equal to such excess; provided, however, that,
subject to the provisions of Section 2.18, the Borrowers shall not be required
to Cash Collateralize the L/C Obligations pursuant to this Section
2.05(b)(vi)(A) unless after the prepayment in full of the Global Revolving
Credit Loans, the Total Global Revolving Credit Outstandings exceed the Global
Revolving Credit Commitments then in effect.  Upon the drawing of any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from any
Borrower or any other Loan Party) to reimburse the L/C Issuers or the Revolving
Credit Lenders, as applicable.

 

(vii)       If for any reason the Total Domestic Revolving Credit Outstandings
at any time exceed the Revolving Credit Facility comprised of Domestic Revolving
Credit Commitments at such time, the applicable Borrowers shall immediately
prepay their respective Domestic Revolving Credit Loans in an aggregate amount
equal to such excess.

 

(viii)      Except as otherwise provided in clauses (v), (vi) or (vii),
prepayments of the Revolving Credit Facility made pursuant to this Section
2.05(b), shall be applied to the first, shall be applied ratably to the L/C
Borrowings and the Swing Line Loans, and second, shall be applied ratably across
each outstanding Class of Revolving Credit Loans, in each case, without a
corresponding reduction in the Revolving Credit Commitment, and the amount
remaining, if any, after the prepayment in full of all L/C Borrowings, Swing
Line Loans and Revolving Credit Loans may be retained by the applicable Borrower
for use in the ordinary course of business.

 

(ix)         Notwithstanding anything to the contrary in this Agreement
(including this Section 2.05), no prepayment by a Foreign Obligor shall be used
to pay or be applied against any obligations of or attributed to any U.S. Loan
Party (or any other Subsidiary that is organized under the laws of the United
States or any political subdivision thereof).

 

2.06.      Termination or Reduction of Commitments.  (a) Optional.  The
Borrowers may, upon notice to the Administrative Agent by the Administrative
Borrower, terminate the Revolving Credit Facility, the Letter of Credit Sublimit
or the Swing Line Sublimit, or from time to time permanently reduce the
Revolving Credit Facility, the Letter of Credit Sublimit or the Swing Line
Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. three (3) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $5,000,000 or any whole multiple of $5,000,000 in
excess thereof and (iii) the Borrowers shall not terminate or reduce (A) the
Revolving Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility, (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swing Line Sublimit if, after giving effect thereto and to any

 

-84-

 

 

concurrent prepayments hereunder, the Outstanding Amount of Swing Line Loans
would exceed the Swing Line Sublimit; and provided, further, that any notice of
reduction or termination may state that such notice is conditional upon the
effectiveness of any facility or instrument refinancing all or a portion of the
outstanding Term Loans or Revolving Credit Commitments or upon the consummation
of any other transaction or event, in which case such notice may be revoked by
the Administrative Borrower (by notice to the Administrative Agent on or prior
to the specified date) if such condition is not satisfied.

 

(b)          Mandatory.  (i) The aggregate Closing Date Term Commitments shall
be automatically and permanently reduced to zero upon the making of each Term
Lender’s Term Loan on the Closing Date.

 

(ii)         The aggregate Incremental Term Commitments shall be automatically
and permanently reduced to zero on the Term Facility Increase Effective Date
applicable thereto upon the making of such Incremental Term Loans.

 

(iii)        If after giving effect to any reduction or termination of Revolving
Credit Commitments under this Section 2.06, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the Revolving Credit Facility comprised of the
Global Revolving Credit Commitments at such time, the Letter of Credit Sublimit
or the Swing Line Sublimit, as the case may be, shall be automatically reduced
by the amount of such excess.

 

(c)          Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify the Appropriate Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swing Line Sublimit,
the Revolving Credit Commitment or the Term Commitments under this Section
2.06.  Upon any reduction of the Term Commitments of any Class, the Term
Commitment of each Term Lender under a relevant Class, if any, shall be reduced
by such Lender’s Applicable Percentage of such reduction amount.  Upon any
reduction of the Revolving Credit Commitments, the Revolving Credit Commitment
of each Revolving Credit Lender shall be reduced on a pro rata basis across all
Classes of Revolving Credit Commitments (including, without limitation, Global
Revolving Credit Commitments and Domestic Revolving Credit Commitments) by such
Lender’s Applicable Revolving Credit Percentage of such reduction amount.  All
fees in respect of the Revolving Credit Facility accrued until the effective
date of any termination of the Revolving Credit Facility shall be paid on the
effective date of such termination.

 

2.07.      Repayment of Loans.  (a) Term Loans.  

 

(i)          On the last Business Day of each March, June, September and
December (commencing on December 31, 2015), each applicable Borrower shall repay
the Outstanding Amount of the Domestic Term Loans (other than Other Incremental
Term Loans) of such Borrower in installments equal to the Term Loan Amortization
Amount; provided that the final principal repayment installment of such Domestic
Term Loans shall be repaid on the Term Facility Maturity Date and in any event
shall be in an amount equal to the aggregate Outstanding Amount of all such
Domestic Term Loans on such date.

 

-85-

 

 

(ii)         On the last Business Day of each March, June, September and
December (commencing on December 31, 2015), each applicable Borrower shall repay
the Outstanding Amount of the Global Term Loans (other than Other Incremental
Term Loans) of such Borrower in installments equal to the Term Loan Amortization
Amount; provided that the final principal repayment installment of such Global
Term Loans shall be repaid on the Term Facility Maturity Date and in any event
shall be in an amount equal to the aggregate Outstanding Amount of all such
Global Term Loans on such date.

 

(iii)        In the event that any Other Incremental Term Loans are made, the
applicable Borrower shall repay each Class of Other Incremental Term Loans on
the dates and in the amounts set forth in the related Incremental Amendment for
such class of Other Incremental Term Loans; provided that the final principal
repayment installment of each such Class of Term Loans shall be repaid on the
Term Facility Maturity Date for such Class and in any event shall be in an
amount equal to the aggregate Outstanding Amount of all such Term Loans of such
Class on such date.

 

(b)          Revolving Credit Loans.  The applicable Borrower shall repay to the
relevant Revolving Credit Lenders on the applicable Revolving Credit Facility
Maturity Date for each Class of Revolving Credit Loans of such Borrower the
aggregate principal amount of Revolving Credit Loans of such Class outstanding
to such Borrower on such date (it being understood and agreed that, subject to
the other terms and conditions hereof, the Borrowers may make Borrowings of
Revolving Credit Loans under any remaining Revolving Credit Commitments of any
other Class to effect such repayment).  

 

(c)          Swing Line Loans.  The applicable Borrower shall repay the Swing
Line Loans of such Borrower on the earlier to occur of (i) the date ten Business
Days after such Loan is made and (ii) the latest Revolving Credit Facility
Maturity Date for any Class of Revolving Credit Commitments maintained by the
Swing Line Lender (in its capacity as a Revolving Credit Lender).

 

(d)          Reallocation of Applicable Percentages after Maturity.  Upon the
occurrence of a Revolving Credit Facility Maturity Date for any applicable Class
of Revolving Credit Loans, the relevant Applicable Percentages with respect to
each remaining Class of Revolving Credit Commitments shall be readjusted without
any further action or consent of any other party (calculated without regard to
the Class of Revolving Credit Commitments as to which the Revolving Credit
Facility Maturity Date has occurred), to reflect the expiration of the Class of
Revolving Credit Commitments as to which the Revolving Credit Facility Maturity
Date has occurred.

 

2.08.      Interest.  (a) Subject to the provisions of Section 2.08(b), (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof

 

-86-

 

 

from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate of the Revolving Credit Commitments of such Class.

 

(b)          (i)          If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)          If any Event of Default exists under Section 8.01(f) or (g), the
applicable Borrowers shall pay interest on the principal amount of their
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iii)         Upon the request of the Required Lenders, while any Event of
Default exists (other than as set forth in clauses (b)(i) and (b)(ii) above),
the applicable Borrowers shall pay interest on the principal amount of their
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)        Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

 

(c)          Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09.      Fees.  In addition to certain fees described in Sections 2.03(i) and
(j):

 

(a)          Commitment Fee.  The Administrative Borrower shall pay to the
Administrative Agent for the account of each (i) Global Revolving Credit Lender
in accordance with its Applicable Global Revolving Credit Percentage, a
commitment fee in Dollars equal to the Applicable Rate times the actual daily
amount by which the Revolving Credit Facility comprised of Global Revolving
Credit Commitments exceeds the sum of (x) the Dollar Equivalent of the
Outstanding Amount of Global Revolving Credit Loans and (y) the Dollar
Equivalent of the Outstanding Amount of L/C Obligations (including Obligations
under Lender Issued Guarantees), subject to adjustment as provided in Section
2.19, and (ii) Domestic Revolving Credit Lender in accordance with its
Applicable Domestic Revolving Credit Percentage, a commitment fee in Dollars
equal to the Applicable Rate times the actual daily amount by which the
Revolving Credit Facility comprised of Domestic Revolving Credit Commitments
exceeds the Outstanding Amount of Domestic Revolving Credit Loans.  For the
avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards or considered usage of the Aggregate Commitments for purposes of
determining the commitment fee.  The commitment fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing

 

-87-

 

 

with the first such date to occur after the Closing Date, and on the last day of
the Availability Period.  The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

 

(b)          Other Fees.  (i) The Administrative Borrower shall pay to the
Persons entitled thereto, in Dollars, the fees in the amounts and at the times
specified in the Fee Letter.  Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

 

(ii)         The Administrative Borrower shall pay to the Lenders, in Dollars,
such fees as shall have been separately agreed upon in writing in the amounts
and at the times so specified.  Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

 

2.10.      [Reserved].

 

2.11.      Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.  (a) All computations of interest for Base Rate Loans
(including Base Rate Loans determined by reference to the Eurodollar Rate) shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year), or, in the case of interest in respect of Loans denominated in
Alternative Currencies as to which market practice differs from the foregoing,
in accordance with such market practice.  Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.13(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.  With respect to all
Non-LIBOR Quoted Currencies, the calculation of the applicable interest rate
shall be determined in accordance with market practice.

 

(b)          If, as a result of any restatement of or other adjustment to the
financial statements of the Administrative Borrower or for any other reason, any
Borrower or the Lenders determine that (i) the Consolidated Net Leverage Ratio
as calculated by the Administrative Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Consolidated Net Leverage Ratio
would have resulted in higher pricing for such period, the applicable Borrowers
shall immediately and retroactively be obligated to pay to the Administrative
Agent for the account of the applicable Lenders or applicable L/C Issuer, as the
case may be, promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrowers under the Bankruptcy Code, automatically and without further
action by the Administrative Agent, any Lender or any L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period.  This paragraph shall not limit the rights of the Administrative Agent,
any Lender or any L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(i) or 2.08(b) or under Article VIII.  The Administrative Borrower’s

 

-88-

 

 

obligations under this paragraph shall terminate upon the termination of all
Commitments and the indefeasible repayment of all other Obligations hereunder.

 

2.12.      Evidence of Debt.  (a) The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to each applicable Borrower and the interest and payments
thereon.  Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrowers hereunder to pay any
amount owing with respect to their respective Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender made through the Administrative
Agent, each Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.

 

(b)          In addition to the accounts and records referred to in Section
2.12(a) above, each Global Revolving Credit Lender and the Administrative Agent
shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Lender of participations in Letters
of Credit and Swing Line Loans.  In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Global Revolving Credit Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

2.13.      Payments Generally; Administrative Agent’s Clawback.  (a)
General.  All payments to be made by the Borrowers shall be made free and clear
of and without condition or deduction for any counterclaim, defense, recoupment
or setoff.  Except as otherwise expressly provided herein and except with
respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein.  Except
as otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States.  If, for any reason, any Borrower is prohibited by
any Law from making any required payment hereunder in an Alternative Currency,
such Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount.  The Administrative Agent will promptly
distribute to each Appropriate Lender its relevant Applicable Percentage in
respect of

 

-89-

 

 

the relevant Facility (or other applicable share (including on account of Other
Incremental Term Loans, Extended Revolving Credit Commitments, Global Revolving
Credit Commitments and/or Domestic Revolving Credit Commitments) as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office.  All payments received by the Administrative Agent
(i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

(b)          (i)          Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount.  In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to the applicable Borrower
to but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the applicable Overnight Rate, plus
any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrowers, the interest rate applicable to Base Rate
Loans.  If the applicable Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the applicable Borrower the amount
of such interest paid by the Borrower for such period.  If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Borrowing.  Any
payment by the applicable Borrower shall be without prejudice to any claim any
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

 

(ii)         Payments by Borrowers; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Administrative Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or any L/C Issuer hereunder
that the applicable Borrower will not make such payment, the Administrative
Agent may assume that the applicable Borrowers have made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Appropriate Lenders or applicable L/C Issuer, as the case may
be, the amount due.  In such event, if any applicable Borrower has not in fact
made such payment, then each of the Appropriate Lenders or applicable L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or applicable

 

-90-

 

 

L/C Issuer, in Same Day Funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the applicable Overnight Rate.

 

A notice of the Administrative Agent to any Lender or the Administrative
Borrower with respect to any amount owing under this subsection (b) shall be
conclusive, absent manifest error.

 

(c)          [Reserved].

 

(d)          Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the applicable Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(e)          Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Term Loans and Revolving Credit Loans, to fund participations
in Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 11.04(c) are several and not joint.  The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under Section
11.04(c) on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 11.04(c).

 

(f)          Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.14.      Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any of the Facilities due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities due and payable to
all Lenders hereunder and under the other Loan Documents at such time obtained
by all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on

 

-91-

 

 

account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:

 

(i)          if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)         the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of any Borrowers pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender, Extended Revolving
Credit Commitments, Incremental Term Loans, Domestic Revolving Credit
Commitments and Global Revolving Credit Commitments), (y) the application of
Cash Collateral provided for in Section 2.18, or (z) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrowers or any
Affiliate thereof (as to which the provisions of this Section shall apply).

 

It is acknowledged and agreed that the foregoing provisions of this Section
reflect an agreement entered into solely among the Lenders (and not any Loan
Party).  Each Loan Party agrees that no consent of any Loan Party (under any
Loan Document) shall be required with respect to any action taken by the Lenders
pursuant to such provisions.  Each Borrower agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation or subparticipation pursuant to the foregoing arrangements may
exercise against each Borrower rights of set-off and counterclaim with respect
to such participation or subparticipation as fully as if such Lender were a
direct creditor of such Borrower, as the case may be, in the amount of such
participation or subparticipation.

 

2.15.      Designated Borrowers.

 

(a)          Effective as of the date hereof APH and APIT shall each be a
“Designated Borrower” hereunder and may receive Loans under the Revolving Credit
Facility for its account on the terms and conditions set forth in this
Agreement.

 

(b)          The Administrative Borrower may at any time, upon not less than 15
Business Days’ notice from the Administrative Borrower to the Administrative
Agent (or such shorter period as may be agreed by the Administrative Agent in
its sole discretion), designate any additional wholly-owned Foreign

 

-92-

 

 

Subsidiary (that is not an Immaterial Subsidiary or a Foreign Stock Holding
Company) of the Administrative Borrower (an “Applicant Borrower”) as a
Designated Borrower to receive Loans hereunder by delivering to the
Administrative Agent (which shall promptly deliver counterparts thereof to each
Lender) a duly executed notice and agreement in substantially the form of
Exhibit G (a “Designated Borrower Request and Assumption Agreement”).  The
parties hereto acknowledge and agree that prior to any Applicant Borrower
becoming entitled to utilize the credit facilities provided for herein the
Administrative Agent shall have received such supporting resolutions, incumbency
certificates, opinions of counsel and other documents or information, in form,
content and scope reasonably satisfactory to the Administrative Agent, as may be
required by the Administrative Agent or the Required Lenders in their sole
discretion, and Notes signed by such Applicant Borrower to the extent any
Lenders so require.  If the Administrative Agent and the Required Lenders
reasonably determine that an Applicant Borrower shall be entitled to receive
Loans hereunder, then promptly following receipt of all such requested
resolutions, incumbency certificates, opinions of counsel and other documents or
information reasonably requested, the Administrative Agent shall send a notice
in substantially the form of Exhibit H (a “Designated Borrower Notice”) to the
Administrative Borrower and the Lenders specifying the effective date upon which
the Applicant Borrower shall constitute a Designated Borrower for purposes
hereof, whereupon each of the Lenders agrees to permit such Designated Borrower
to receive Loans hereunder, on the terms and conditions set forth herein, and
each of the parties agrees that such Designated Borrower otherwise shall be a
Borrower for all purposes of this Agreement; provided that (i) no Committed Loan
Notice or Letter of Credit Application may be submitted by or on behalf of such
Designated Borrower until the date five Business Days after such effective date
and (ii) no Designated Borrower Request and Assumption Agreement shall become
effective as to any Applicant Borrower if (x) it shall be unlawful for such
Applicant Borrower to become a Borrower hereunder or (y) any Lender shall be
prohibited under applicable Law or shall not be licensed to make Loans or
otherwise extend credit to such Applicant Borrower as provided herein.

 

(c)          Notwithstanding anything herein to the contrary, the Obligations of
each Designated Borrower are several in nature and not joint.

 

(d)          Each Foreign Subsidiary of the Administrative Borrower that is or
becomes a “Designated Borrower” pursuant to this Section 2.15 hereby irrevocably
appoints the Administrative Borrower as its non-exclusive agent for all purposes
relevant to this Agreement and each of the other Loan Documents, including
(i) the giving and receipt of notices, (ii) the execution and delivery of all
documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Loans made by
the Lenders to any such Designated Borrower hereunder, but such appointment does
not limit the right of each Designated Borrower to take these actions directly
for its own account; provided, that in the event that the Administrative Agent
shall receive conflicting instructions from the Administrative Borrower and a
Designated Borrower, the Administrative Agent shall follow the instruction of
the Administrative Borrower.  Any acknowledgment, consent, direction,
certification or other action which might otherwise be valid or effective only
if given or taken by all Borrowers, or by each Borrower acting singly, shall be
valid and effective if given or taken only by the Administrative Borrower,
whether or not any such other Borrower joins therein.  Any notice, demand,
consent, acknowledgement, direction, certification or other communication
delivered to the Administrative Borrower in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.

 

-93-

 

 

(e)          The Administrative Borrower may from time to time, upon not less
than 15 Business Days’ notice from the Administrative Borrower to the
Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent in its sole discretion), terminate a Designated Borrower’s
status as such, provided that there are no outstanding Loans payable by such
Designated Borrower, or other amounts payable by such Designated Borrower on
account of any Loans made to it, as of the effective date of such termination.
The Administrative Agent will promptly notify the Lenders of any such
termination of a Designated Borrower’s status.

 

2.16.      Increase in Commitments.

 

(a)          Increase in Revolving Credit Facility.

 

(i)          Provided no Event of Default has occurred and is continuing, upon
notice to the Administrative Agent (which shall promptly notify the Revolving
Credit Lenders), the Administrative Borrower may, from time to time over the
term of this Agreement, request an increase in the Revolving Credit Facility by
an aggregate amount (for all such requests) not to exceed the Incremental Amount
(any such increase in the Revolving Credit Facility, an “Incremental Revolving
Credit Commitment”); provided that (i) any such request for an increase shall be
in a minimum amount of $50,000,000, and (ii) in no event shall the aggregate
amount of increases in respect of the Revolving Credit Facility effected under
this Section 2.16(a), plus the aggregate amount of increases in respect of the
Term Facility effected under Section 2.16(b) exceed the Incremental Amount.  At
the time of sending such notice, the Administrative Borrower (in consultation
with the Administrative Agent) shall specify in such notice the time period
within which each Lender is requested to respond.

 

(ii)         Each Revolving Credit Lender shall notify the Administrative Agent
within such time period whether or not it agrees to increase its Revolving
Credit Commitment and, if so, whether by an amount equal to, greater than, or
less than its Applicable Revolving Credit Percentage of such requested
increase.  Any Revolving Credit Lender not responding within such time period
shall be deemed to have declined to increase its Revolving Credit Commitment.

 

(iii)        The Administrative Agent shall notify the Administrative Borrower
and each Revolving Credit Lender of the Revolving Credit Lenders’ responses to
each request made hereunder.  To the extent existing Revolving Credit Lenders do
not agree to provide the entire amount of such requested increase on the terms
requested, the Administrative Borrower may also invite additional Eligible
Assignees to provide such Revolving Credit Commitments, provided that any such
Eligible Assignees who agree to do so (together with any existing Revolving
Credit Lender participating in any such increase, each, an “Increasing Revolving
Credit Lender”) enters into a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and subject to the approval of the
Administrative Agent, the Letter of Credit Issuers and the Swing Line Lender (to
the extent the same would be required for an assignment under Section
11.06).  Nothing contained herein shall constitute, or otherwise be deemed to
be, a commitment on the part of any Revolving Credit Lender to increase its
Revolving Credit Commitment hereunder.

 

-94-

 

 

(iv)        The Administrative Agent and the Administrative Borrower shall
determine (in their sole discretion) (A) the final allocation of such increase
(which allocation may be made to specific Lenders, and not others (despite the
willingness of such other Lenders to provide any requested increase)) among
Increasing Revolving Credit Lenders and Schedule 2.01 attached hereto shall be
automatically updated to reflect the same and (B) the effective date (the
“Revolving Facility Increase Effective Date”) of any such increase.  The
Administrative Agent shall promptly notify the Administrative Borrower and the
Revolving Credit Lenders of the final allocation of such increase and the
Revolving Facility Increase Effective Date.

 

(b)          Increase in Term Facility.  

 

(i)          Provided no Event of Default has occurred and is continuing, upon
notice to the Administrative Agent (which shall promptly notify the Term
Lenders), the Administrative Borrower may from time to time over the term of
this Agreement, request an increase in the Term Facility by an aggregate amount
(for all such requests) not to exceed the Incremental Amount; provided that (i)
any such request for an increase shall be in a minimum amount of $50,000,000,
and (ii) in no event shall the aggregate amount of increases in respect of the
Term Facility effected under this Section 2.16(b), plus the aggregate amount of
increases in respect of the Revolving Credit Facility effected under Section
2.16(a) exceed the Incremental Amount.  At the time of sending such notice, the
Administrative Borrower (in consultation with the Administrative Agent) shall
specify in such notice (A) the time period within which each Term Lender is
requested to respond and (B) whether such Incremental Term Commitments are to be
(x) commitments to make term loans with terms identical to (and which shall
together with any then outstanding Initial Term Loans form a single Class of)
the Initial Term Loans or (y) commitments to make term loans with pricing,
maturity, amortization, participation in mandatory prepayments and/or other
terms different from the Initial Term Loans (“Other Incremental Term Loans”).

 

(ii)         Each Term Lender shall notify the Administrative Agent within such
time period whether or not it agrees to participate in any such increase in the
Term Facility and, if so, whether by an amount equal to, greater than, or less
than its Applicable Percentage of the existing Term Loans.  Any Term Lender not
responding within such time period shall be deemed to have declined to
participate in such increase in the Term Facility.

 

(iii)        The Administrative Agent shall notify the Administrative Borrower
and each Term Lender of the Term Lenders’ responses to each request made
hereunder.  To the extent existing Term Lenders do not agree to provide the
entire amount of such requested increase in the Term Facility on the terms
requested, the Administrative Borrower may also invite additional Eligible
Assignees to provide such increase, provided that any such Eligible Assignees
who agree to do so (together with any existing Term Lender participating in any
such increase, each, an “Increasing Term Lender”) enters into a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent (to the extent the same would be required for an assignment under
Section 11.06).  Nothing contained herein shall constitute, or

 

-95-

 

 

otherwise be deemed to be, a commitment on the part of any Term Lender to
participate in such increase in the Term Facility.

 

(iv)        The Administrative Agent and the Administrative Borrower shall
determine (in their sole discretion) (A) the final allocation of such increase
(which allocation may be made to specific Lenders, and not others (despite the
willingness of such other Lenders to provide any requested Incremental Term
loans)) among Increasing Term Lenders and Schedule 2.01 attached hereto shall be
automatically updated to reflect the same and (B) the effective date (the “Term
Facility Increase Effective Date”) of any such increase.  The Administrative
Agent shall promptly notify the Administrative Borrower and the Term Lenders of
the final allocation of such increase and the Term Facility Increase Effective
Date.

 

(c)          Conditions to Effectiveness of Increase.  As a condition precedent
to increase in the Revolving Credit Facility and/or the Term Facility pursuant
to this Section 2.16, and the Administrative Borrower shall deliver to the
Administrative Agent (i) a certificate of each Loan Party dated as of the
Revolving Facility Increase Effective Date or the Term Facility Increase
Effective Date, as the case may be, signed by a Responsible Officer of such Loan
Party certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, (ii) a certificate of the
Administrative Borrower dated as of the Revolving Facility Increase Effective
Date or the Term Facility Increase Effective Date, as the case may be, signed by
a Responsible Officer of the Administrative Borrower certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects (except to the extent such representations and warranties are
qualified with respect to materiality, in which case such representations and
warranties are true and correct in all respects) on and as of such Revolving
Facility Increase Effective Date or the Term Facility Increase Effective Date,
as the case may be, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (except to the extent such representations
and warranties are qualified with respect to materiality, in which case such
representations and warranties are true and correct in all respects) as of such
earlier date, and except that for purposes of this Section 2.16, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to subsections (a) and (b), respectively, of Section 6.01; provided that in the
event that the tranche of Incremental Term Loans is used to finance a Limited
Condition Acquisition and to the extent the Incremental Term Lenders
participating in such tranche of Incremental Term Loans agree, the foregoing
clause (A) shall be limited to customary “specified representations”
substantially consistent with the Specified Representations and those
representations of the seller or the target company (as applicable) included in
the acquisition agreement related to such Limited Condition Acquisition that are
material to the interests of the Lenders and only to the extent that the
Administrative Borrower or its applicable Subsidiary has the right to terminate
its obligations under such acquisition agreement as a result of a failure of
such representations to be accurate, (B) after giving effect to any such
increase, the Borrowers shall be in compliance on a pro forma basis with each of
its Financial Covenants (including, in the case of any increase in accordance
with the definition of Incremental Amount, a calculation of the Consolidated Net
Leverage Ratio on a Pro Forma Basis), and (C) no Default or Event of Default has
occurred and is continuing; provided, that in the event that any tranche of

 

-96-

 

 

Incremental Term Loans is used to finance a Limited Condition Acquisition, to
the extent the Incremental Term Lenders participating in such tranche of
Incremental Term Loans agree, the foregoing clause (C) shall be tested at the
time of the execution of the acquisition agreement related to such Limited
Condition Acquisition (provided, that such Incremental Term Lenders shall not be
permitted to waive any Default or Event of Default then existing or existing
after giving effect to such tranche of Incremental Term Loans) and (iii) such
other documents and legal opinions consistent with those delivered on the
Closing Date as to such matters as are reasonably requested by the
Administrative Agent.  The parties hereto agree that, notwithstanding any other
provision of this Agreement, the Administrative Agent, the Borrowers, each
Increasing Revolving Credit Lender and each other Revolving Credit Lender, as
applicable, may make arrangements reasonably satisfactory to such parties to
cause an Increasing Revolving Credit Lender to temporarily hold risk
participations in the Revolving Credit Loans of the other Revolving Credit
Lenders (rather than fund its Applicable Revolving Credit Percentage of all
applicable outstanding Revolving Credit Loans concurrently with the applicable
Revolving Facility Increase Effective Date) with a view toward minimizing
breakage costs and transfers of funds in connection with any increase in the
Revolving Credit Facility.  The Borrowers acknowledges that if (despite any
arrangements established pursuant to the foregoing sentence), as a result of a
non-pro-rata increase in the Revolving Credit Commitments, any Eurodollar Rate
Loans must be prepaid or converted (in whole or in part) on a day other than the
last day of an Interest Period therefor in order to keep the applicable
outstanding Revolving Credit Loans ratable with any revised Applicable Revolving
Credit Percentages, then such prepayment or conversion shall be subject to the
provisions of Section 3.05.

 

(d)          Term of Increase.  

 

(i)          Any increase in the Revolving Credit Facility shall be made on the
same terms (including, without limitation, interest, payment and maturity
terms), and shall be subject to the same conditions as existing Revolving Credit
Commitments (or, if more than one Class of Revolving Credit Commitments is then
outstanding, the Revolving Credit Commitments with the then latest Revolving
Credit Facility Maturity Date) (it being understood that (A) increases may be
effected separately under Global Revolving Credit Commitments and Domestic
Revolving Credit Commitments and (B) customary arrangement or commitment fees
payable to Arrangers or one or more Increasing Revolving Credit Lenders, as the
case may be, may be different from those paid with respect to the existing
Revolving Credit Commitments of the existing Revolving Credit Lenders on or
prior to the Closing Date or with respect to any other Increasing Revolving
Credit Lender in connection with any other increase in the Revolving Credit
Facility pursuant to this Section 2.16).

 

(ii)         Any increase in the Term Facility (except Other Incremental Term
Loans) shall be made on the same terms (including, without limitation, interest,
payment, amortization and maturity terms), and shall be subject to the same
conditions as existing Term Commitments (it being understood that (A) increases
may be effected separately as Global Term Loans or Domestic Term Loans and (B)
customary arrangement or commitment fees payable to the Arrangers or one or more
Increasing Term Lenders, as the case may be, may be different from those paid
with respect to the existing Term Commitments of the existing Term Lenders on or
prior to the Closing

 

-97-

 

 

Date or with respect to any other Increasing Term Lender in connection with any
other increase in the Term Facility pursuant to this Section 2.16).

 

(iii)        Other Incremental Term Loans may be made on pricing, maturity,
amortization, participation in mandatory prepayments and/or other terms
different from the Initial Term Loans as set forth in the notice provided by the
Administrative Borrower to the Administrative Agent pursuant to Section
2.16(b)(i); provided, that:

 

(A)         the Other Incremental Term Loans incurred pursuant to this
Section 2.16 shall rank equally and ratably in right of security with the
Initial Term Loans or, at the option of the Administrative Borrower, shall rank
junior in right of security with the Initial Term Loans (provided, that if such
Other Incremental Term Loans rank junior in right of security with the Initial
Term Loans, such Other Incremental Term Loans shall be subject to a Permitted
Junior Intercreditor Agreement and, for the avoidance of doubt, shall not be
subject to clauses (D) and (H) below),

 

(B)         the final maturity date of any such Other Incremental Term Loans
shall be no earlier than the Latest Maturity Date applicable to the Term Loans
in effect at the date of incurrence of such Other Incremental Term Loans and,
except as to pricing, amortization, final maturity date, participation in
mandatory prepayments and ranking as to security (which shall, subject to the
other clauses of this proviso, be determined by the Borrower and the Incremental
Term Lenders in their sole discretion), shall have (x) the same terms as the
Initial Loans or (y) such other terms as shall be reasonably satisfactory to the
Administrative Agent,

 

(C)         the Weighted Average Life to Maturity of any such Other Incremental
Term Loans shall be no shorter than the remaining Weighted Average Life to
Maturity of the Term Loans with the longest remaining Weighted Average Life to
Maturity,

 

(D)         with respect to any Other Incremental Term Loan, the All-in Yield
shall be as agreed by the respective Incremental Term Lenders and the
Administrative Borrower, except that the All-in Yield in respect of any such
Other Incremental Term Loan may exceed the All-in Yield in respect of the
Initial Term Loans by no more than 0.50%, or if it does so exceed such All-in
Yield (such difference, the “Term Yield Differential”) then the Applicable
Margin applicable to such Initial Term Loans shall be increased such that after
giving effect to such increase, the Term Yield Differential shall not exceed
0.50%,

 

(E)         such Other Incremental Term Loans may participate on a pro rata
basis or a less than pro rata basis (but not a greater than pro rata basis) than
the Initial Term Loans in any mandatory prepayment hereunder,

 

(F)         there shall be no borrower (other than the Administrative Borrower)
or guarantor (other than the Domestic Subsidiary Guarantors) in respect of any
Incremental Term Loan Commitments,

 

-98-

 

 

(G)         Other Incremental Term Loans and Incremental Revolving Facility
Commitments shall not be secured by any asset of the Borrower or its
Subsidiaries other than the Collateral,

 

(H)         to the extent that any representation or warranty, affirmative
covenant, negative covenant or event of default relating to any such Other
Incremental Term Loan is more restrictive than or is in addition to such
respective terms and/or provisions applicable to the Initial Term Loans, as
reasonably determined by the Administrative Agent (each such provision, an
“Incorporated Provision”), then, upon written notice by the Administrative Agent
to the Administrative Borrower, for so long as such Other Incremental Term Loan
remains outstanding, each such Incorporated Provision shall be automatically
(without any further action of any other Person) incorporated as an additional
term and provision hereof applicable to each of the Initial Term Loans;(it being
understood that the provisions hereof that are applicable to the Initial Term
Loans shall not be modified in any manner to make any other terms or provisions
hereof less restrictive); and

 

(I)         to the extent the terms of such Other Incremental Term Loans are
inconsistent with the Initial Term Facility, such terms shall be reasonably
satisfactory to the Administrative Agent.

 

(e)          Incremental Amendment.  Other Incremental Term Loans shall be
established pursuant to an amendment (each, a “Incremental Amendment”) to this
Agreement among the Administrative Borrower, the Administrative Agent and each
Increasing Term Lender, if any, providing Other Incremental Term Loans
thereunder, which shall be consistent with the provisions set forth in Section
2.16(d) (but which shall not require the consent of any other Lender).  The
effectiveness of any Incremental Amendment shall be subject to the satisfaction
on the date thereof of each of the conditions set forth in Section 2.16(c), any
other condition as may be agreed among the Administrative Borrower, the
Administrative Agent and the Increasing Term Lender(s) providing the Other
Incremental Term Loans.  The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Incremental Amendment and the matters
specified therein.  Each of the parties hereto hereby agrees that this Agreement
and the other Loan Documents may be amended pursuant to an Incremental
Amendment, without the consent of any other Lender, to the extent (but only to
the extent) necessary to (i) reflect the existence and terms of the Other
Incremental Term Loans incurred pursuant thereto, and (ii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Administrative Borrower, to effect the provisions of this Section 2.16, in each
case, in a manner consistent with the terms of Section 2.16(d) and the Required
Lenders hereby expressly authorize the Administrative Agent to enter into any
such Incremental Amendment.  Any amendment to this Agreement or any other Loan
Document that is necessary to effect the provisions of this Section 2.16(e) and
any such collateral and other documentation shall be deemed “Loan Documents”.

 

(f)          Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.14 or 11.01 to the contrary.

 

-99-

 

 

2.17.      Extensions of Revolving Credit Commitments.

 

(a)          Request for Extended Revolving Commitments.  The Borrowers may at
any time and from time to time, upon written request to and the consent of the
Administrative Agent, request (each, a “Revolving Extension Request”) that an
aggregate principal amount of not less than $100,000,000 of the then existing
Revolving Credit Commitments of any Class (each, an “Existing Revolving
Tranche”) be amended to, among other things, extend the applicable Revolving
Credit Facility Maturity Date with respect thereto (the “Existing Revolving
Maturity Date”) to a date that is no earlier than the then Latest Maturity Date
of any other Revolving Credit Commitment hereunder (any such Revolving Credit
Commitments so amended, “Extended Revolving Credit Commitments”); provided that
(i) after giving effect to any Extended Revolving Credit Commitments under this
Section 2.17, there shall be no more than three (3) Classes of Revolving Credit
Commitments (without giving regard to Domestic Revolving Credit Commitments and
Global Revolving Credit Commitments) outstanding at any time and (ii) any such
Extended Revolving Credit Commitments shall be offered on the same terms to each
Revolving Credit Lender under the applicable Existing Revolving Tranche on a
ratable basis.  For the avoidance of doubt, the reference to “on the same terms”
in the preceding sentence shall mean, that all of the Revolving Credit Lenders
holding such Existing Revolving Tranche are offered to be extended for the same
amount of time, offered the same type of Revolving Credit Commitment and that
the interest rate changes and fees payable with respect to such extension are
the same.  Promptly after receipt of any Revolving Extension Request, the
Administrative Agent shall provide a copy of such request to each of the
Revolving Credit Lenders under the applicable Existing Revolving Tranche to be
amended, which request shall set forth the proposed terms (which shall be
determined in consultation with the Administrative Agent) of the Extended
Revolving Credit Commitments to be established.  Each Revolving Extension
Request shall specify (A) the applicable Class of Revolving Credit Commitments
and Revolving Credit Loans hereunder to be extended, (B) whether such Revolving
Credit Commitments are Global Revolving Credit Commitments or Domestic Revolving
Credit Commitments, (C) the date to which the applicable maturity date is sought
to be extended, and (D) the changes, if any, to the Applicable Rate to be
applied in determining the interest payable on the Revolving Credit Loans of,
and fees payable hereunder to, Extending Revolving Credit Lenders in respect of
that portion of their Revolving Credit Commitments and Revolving Credit Loans
extended to such new maturity date; provided, however, that such Extended
Revolving Credit Commitments shall, except as to interest rates, fees and any
other pricing terms and final maturity, have the same terms (including borrowing
terms and payment terms (other than payment on the applicable Revolving Credit
Facility Maturity Date)) as the existing Class of Revolving Credit Commitments
from which they are extended.  At the time of sending such notice, the
Administrative Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each applicable Revolving Credit Lender is
requested to respond to such request (which shall in no event be less than
fifteen (15) calendar days (or such shorter period as may be agreed by the
Administrative Agent) from the date of delivery of such notice to such Revolving
Credit Lenders) and shall agree to such procedures, if any, as may be
established by, or reasonably acceptable to, the Administrative Agent to
accomplish the purposes of this Section 2.17.

 

(b)          Election to Extend.  Any Revolving Credit Lender wishing to have
all or a portion of its Revolving Credit Commitments under the Existing
Revolving Tranche amended into

 

-100-

 

 

Extended Revolving Credit Commitments (each, an “Extending Revolving Credit
Lender”) specified in the Revolving Extension Request shall notify the
Administrative Agent on or prior to the response date specified in such
Revolving Extension Request of the amount of its Revolving Credit Commitments it
has elected to be amended (subject to any minimum denomination requirements
imposed by the Administrative Agent not to exceed $25,000,000).  No Revolving
Credit Lender shall have any obligation to agree to provide any Extended
Revolving Credit Commitment pursuant to any Revolving Extension Request.  Any
Revolving Credit Lender not responding on or prior to such response date shall
be deemed to have declined such Revolving Extension Request.  The Administrative
Agent shall notify the Administrative Borrower and each Revolving Credit Lender
under the applicable Existing Revolving Credit Tranche of responses to such
Revolving Extension Request.  In the event that the aggregate principal amount
of existing Revolving Credit Commitments that the Extending Revolving Credit
Lenders have elected to amend pursuant to the relevant Revolving Extension
Request exceeds the amount of Extended Revolving Credit Commitments requested by
the Borrowers, the principal amount of Extended Revolving Credit Commitments
requested by the Borrowers shall be allocated to each Extending Revolving Credit
Lender in such manner and in such amounts as may be agreed by Administrative
Agent and the Administrative Borrower, in their sole discretion.

 

(c)          Revolving Extension Amendment.  Extended Revolving Credit
Commitments shall be established pursuant to an amendment (each, a “Revolving
Extension Amendment”) to this Agreement among the Borrowers, the Administrative
Agent and each Extending Revolving Credit Lender, if any, providing an Extended
Revolving Credit Commitment, which shall be consistent with the provisions set
forth in Sections 2.17(a), (b) and (d) (but which shall not require the consent
of any other Lender).  The effectiveness of any Revolving Extension Amendment
shall be subject to the satisfaction on the date thereof of each of the
conditions set forth in Sections 4.02(a) and (b) (with all references in such
Sections to a Borrowing being deemed to be references to such Revolving
Extension Request) and receipt of a certificate to that effect and, any other
condition as may be agreed among the Borrowers, the Administrative Agent and the
Extending Revolving Credit Lenders.  The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Revolving Extension Amendment
and the matters specified therein.  Each of the parties hereto hereby agrees
that this Agreement and the other Loan Documents may be amended pursuant to a
Revolving Extension Amendment, without the consent of any other Lender, to the
extent (but only to the extent) necessary to (i) reflect the existence and terms
of the Extended Revolving Credit Commitments incurred pursuant thereto, and (ii)
effect such other amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrowers, to effect the provisions of this Section 2.17, in each
case, in a manner consistent with the terms of this Section 2.17 and the
Required Lenders hereby expressly authorize the Administrative Agent to enter
into any such Revolving Extension Amendment.

 

(d)          Terms of Extended Revolving Credit Commitments.  Except as
expressly provided herein, all Extended Revolving Credit Commitments effected
pursuant to any Revolving Extension Request and Revolving Extension Amendment
shall be subject to the same terms, and shall be subject to the same conditions
as the Existing Revolving Tranche.  After giving effect to any Extended
Revolving Credit Commitment, all borrowings under the Global Revolving Credit
Commitments (including any such Extended Revolving Credit Commitments) or, as
applicable, Domestic Revolving Credit Commitments and repayments thereunder
shall be

 

-101-

 

 

made on a pro rata basis (except for (x) any payments of interest and fees at
different rates on any Revolving Extension Series (and related Loans
thereunder), (y) repayments required upon the applicable Revolving Credit
Facility Maturity Date of other Revolving Credit Commitments and (z) except as
otherwise expressly set forth herein).  If a Revolving Extension Amendment has
become effective hereunder, not later than the third Business Day prior to the
Existing Maturity Date, the Borrowers shall make prepayments of Revolving Credit
Loans and shall Cash Collateralize Letters of Credit, such that, after giving
effect to such prepayments and such provision of Cash Collateral, the aggregate
Total Global Revolving Credit Exposure and/or, as applicable, Total Domestic
Revolving Credit Exposure as of such date will not exceed the aggregate
applicable Extended Revolving Credit Commitments consisting of Global Revolving
Credit Commitments and Domestic Revolving Credit Commitments of the Extended
Revolving Lenders (and the Borrowers shall not be permitted thereafter to
request any Revolving Credit Loan or any issuance, amendment, renewal or
extension of a Letter of Credit if, after giving effect thereto, the applicable
Revolving Credit Exposure would exceed the aggregate amount of the Extended
Revolving Credit Commitments (consisting of, as applicable, Global Revolving
Credit Commitments and Domestic Revolving Credit Commitments) then in effect).

 

(e)          Revolving Extension Series. Any Extended Revolving Credit
Commitments effected pursuant to a Revolving Extension Request shall be
designated a series (each, a “Revolving Extension Series”) of Extended Revolving
Commitments for all purposes of this Agreement; provided that any Extended
Revolving Credit Commitments effected from an Existing Revolving Tranche may, to
the extent provided in the applicable Revolving Extension Amendment, be
designated as an increase in any previously established Revolving Extension
Series with respect to such Existing Revolving Tranche.

 

(f)          Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.14 or 11.01 to the contrary.

 

2.18.      Cash Collateral.

 

(a)          Certain Credit Support Events.  If (i) any L/C Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Borrowing, (ii) as of any Letter of Credit Expiration
Date, any L/C Obligation of the relevant L/C Issuer for any reason remains
outstanding, (iii) the Borrowers shall be required to provide Cash Collateral
pursuant to Section 8.02(c), or (iv) there shall exist a Defaulting Lender, the
applicable Borrowers shall, solely with respect to their respective outstanding
Letters of Credit or L/C Borrowings, as applicable, immediately (in the case of
clause (iii) above) or within two (2) Business Day (in all other cases)
following any request by the Administrative Agent or the applicable L/C Issuer,
provide Cash Collateral not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause (iv)
above, after giving effect to Section 2.19(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).  

 

(b)          Grant of Security Interest.  The Borrowers, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the applicable L/C Issuer and the Lenders, and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto,

 

-102-

 

 

and in all proceeds of the foregoing, all as security for the obligations to
which such Cash Collateral may be applied pursuant to Section 2.18(c).  If at
any time the Administrative Agent reasonably determines that Cash Collateral is
subject to any right or claim of any Person other than the Administrative Agent
or the applicable L/C Issuer as herein provided, or that the total amount of
such Cash Collateral is less than the Minimum Collateral Amount, the applicable
Borrower or, to the extent provided by any Defaulting Lender, such Defaulting
Lender, will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (it being understood and agreed that, except as a
result of the application of Section 2.19(a)(ii), no Defaulting Lender shall be
otherwise required to separately provide Cash Collateral).  All Cash Collateral
(other than credit support not constituting funds subject to deposit) shall be
maintained in blocked, non-interest bearing deposit accounts of the
Administrative Agent.  The applicable Borrower shall pay on demand therefor from
time to time all customary account opening, activity and other administrative
fees and charges in connection with the maintenance and disbursement of Cash
Collateral.  Each Designated Borrower hereby agrees to take all such further
acts and to execute, acknowledge, deliver, record, file, and register such
documents and instruments as the Administrative Agent may reasonably require to
carry out the provisions of this Section 2.18.

 

(c)          Application.  Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.18 or
Sections 2.03, 2.05, 2.19 or 8.02 in respect of Letters of Credit or L/C
Borrowings shall be held and applied to the satisfaction of the specific L/C
Obligations, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein; provided that, notwithstanding the foregoing or anything else to the
contrary contained in this Agreement, no Cash Collateral provided in respect of
any Obligations of a Foreign Obligor shall be applied to the satisfaction of any
Obligations of or attributable to the Administrative Borrower or any other U.S.
Loan Party; provided, however, that the Borrowers shall cause Cash Collateral to
be provided by each applicable Borrower in an amount sufficient to Cash
Collateralize the L/C Obligations related to such Borrower, as provided herein.

 

(d)          Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Revolving Credit Lender (or, as
appropriate, its assignee following compliance with Section 11.06(b)(vi))) or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, (x) Cash Collateral furnished by or
on behalf of a Loan Party shall not be released (other than to the application
to the payment of Obligations) during the continuance of an Event of Default,
(y) any such release shall be without prejudice to, and any disbursement or
other transfer of Cash Collateral shall be and remain subject to, any other Lien
conferred under the Loan Documents and the other applicable provisions of the
Loan Documents, and (z) the Person providing Cash Collateral and the applicable
L/C Issuer may agree that Cash Collateral shall not be released but instead held
to support future anticipated Fronting Exposure or other obligations.

 

-103-

 

 

2.19.      Defaulting Lenders.

 

(a)          Adjustments.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)          Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Required Lenders”,
“Required Revolving Lenders”, “Required Term Lenders” and Section 11.01.

 

(ii)         Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender, if any, to the L/C Issuers or Swing Line Lender
hereunder; third, to Cash Collateralize the L/C Issuers’ Fronting Exposure, if
any, with respect to such Defaulting Lender according with Section 2.18; fourth,
as the Administrative Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrowers, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y) if
applicable, Cash Collateralize the L/C Issuers’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.18; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuers or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, any L/C Issuer or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrowers as a result of any judgment of
a court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, or as
applicable, L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata
basis with respect to any applicable Class prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Classes of the relevant Classes of Loans and/or funded and unfunded

 

-104-

 

 

participations in L/C Obligations and Swing Line Loans (as applicable) are held
by the Lenders ratably in accordance with the Commitments (including any
applicable Class of Commitments) hereunder without giving effect to Section
2.19(a)(iv).  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.19(a)(ii) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.  

 

(iii)        Certain Fees.

 

(A)         No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) or (b) for any period during which that Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)         Each Defaulting Lender shall be entitled to receive Letter of Credit
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its relevant Applicable Percentage of the stated amount of
Letters of Credit or for which it has provided Cash Collateral pursuant to
Section 2.18.

 

(C)         With respect to any fee payable under Section 2.09(a) or any Letter
of Credit Fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the Borrowers shall (x) pay to each Non-Defaulting
Lender (that is Global Revolving Credit Lender) that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swing Line Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the applicable L/C Issuer and Swing Line Lender, as applicable, the amount of
any such fee otherwise payable to such Defaulting Lender to the extent allocable
to such applicable L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

 

(iv)        Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Global Revolving Credit Lender
that is a Defaulting Lender, all or any part of such Defaulting Lender’s
participation in L/C Obligations and Swing Line Loans shall be reallocated among
the Non-Defaulting Lenders that are Global Revolving Credit Lenders in
accordance with their respective Applicable Global Revolving Credit Percentages
(calculated without regard to such Defaulting Lender’s Global Revolving Credit
Commitment) but only to the extent that after giving effect to such reallocation
(x) the Revolving Credit Extension Requirements are satisfied and (y) no
Non-Defaulting Lender is allocated any Class of Revolving Credit Commitments
which it does not maintain.  No reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Revolving Credit Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

-105-

 

 

(v)         Cash Collateral, Repayment of Swing Line Loans.  If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the applicable Borrowers shall, without prejudice to any right or remedy
available to it hereunder or under applicable Law, (x) first, prepay their
respective Swing Line Loans in an amount equal to the Swing Line Lenders’
Fronting Exposure and (y) second, Cash Collateralize the L/C Issuers’ Fronting
Exposure in accordance with the procedures set forth in Section 2.18.

 

(b)          Defaulting Lender Cure.  If the Administrative Borrower, the
Administrative Agent, and in the case of a Global Revolving Credit Lender that
is a Defaulting Lender, the Swing Line Lender and the L/C Issuers, agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
reasonably determine to be necessary to cause the Loans and funded and, as
applicable, unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Applicable
Revolving Credit Percentages (without giving effect to Section 2.19(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

2.20.      Foreign Obligors Not Obligated For U.S. Loan Party
Obligations.  Notwithstanding any contrary provisions in any Loan Document, all
references in the Loan Documents to payments, proceeds, liabilities,
Obligations, Loans, fees, collections, Guarantees, Collateral, security
interests, pledges, L/C Advances, L/C Borrowings and any other arrangement
affecting the payment obligations of the Borrowers and the other Loan Parties
and their responsibilities to the Administrative Agent, the Lenders, Swing Line
Lender, L/C Issuers and the other Secured Parties, shall mean, in the case of
and as applied to any U.S. Loan Party, only such U.S. Loan Party and the other
U.S. Loan Parties Guaranteeing the Obligations of such U.S. Loan Party, such
that no payments received from, or collections on account of the property or
assets of, a Foreign Obligor (or rights to such receipt or such collection)
shall be applied to such U.S. Loan Party’s Obligations (or the Obligations of
any other Subsidiary organized under the laws of the United States or any
political subdivision thereof), it being the intention of the parties hereto to
avoid adverse tax consequences due to the application of Section 956 of the
Code.  All provisions contained in any Loan Document or side letter shall be
interpreted consistently with this Section 2.20 to the extent possible, and
where such other provisions conflict with the provisions of this Section 2.20,
the provisions of this Section 2.20 shall govern.

 

-106-

 

 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01.      Taxes.  (a) Payments Free of Taxes; Obligation to Withhold; Payments
on Account of Taxes.  (i) Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
Laws.  If any applicable Laws require the deduction or withholding of any Tax
from any such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, including upon the basis of the information and documentation to
be delivered pursuant to subsection (e) below.

 

(ii)          If any Loan Party or the Administrative Agent shall be required by
the Code to withhold, deduct or remit any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then (A) the
applicable withholding agent shall withhold or make such deductions as are
required under the Code (if applicable, based upon the information and
documentation it has received pursuant to subsection (e) below), (B) the
applicable withholding agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with the Code, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes the sum payable by the applicable Loan Party
shall be increased as necessary so that after any required withholding or
deduction (including withholdings or deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

(iii)         If any Loan Party or the Administrative Agent shall be required by
any applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the applicable withholding agent, as required by such Laws,
shall withhold or make such deductions as are determined by it to be required
based upon the information and documentation it has received pursuant to
subsection (e) below, (B) the applicable withholding agent shall, to the extent
required by such Laws, timely pay the full amount so withheld or deducted to the
relevant Governmental Authority in accordance with such Laws, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the applicable Loan Party shall be increased
as necessary so that after any required withholding or deduction (including
withholdings or deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made; provided
that no Loan Party shall be required to make an increased payment to a specific
Recipient under paragraph (C) in connection with any withholding or deduction of
(I) any amounts in respect of Irish Withholding Tax to the extent the relevant
payment could have been made to such Recipient without such withholding or
deduction if such Recipient were an Irish Qualifying Lender, but on that date
the Recipient is not or has ceased to be an Irish Qualifying Lender (other than
as a result of any Change in Law after the date on which such Recipient became
party to this

 

-107-

 

 

Agreement (or, if later, acquired the interest in the applicable Loan or
Commitment) or (II) any amounts in respect of Taxes (including, without
limitation, any Irish Withholding Tax) to the extent the relevant payment could
have been made to such Recipient without such withholding or deduction had had
the Recipient complied with its obligations under Section 3.01(e).

 

(b)          Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of subsection (a) above, but without duplication of any amounts in
respect of which an additional payment was made pursuant to Section 3.01(a), the
Administrative Borrower shall (or shall cause the applicable Loan Party to)
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes, excluding in each case, such amounts resulting from
a Lender’s assignment, grant of a participation, transfer or assignment or
designation of a new Lending Office or other office for receiving payments under
any Loan Document.

 

(c)          Tax Indemnifications.  (i) Without duplication of any amounts in
respect of which an additional payment was made pursuant to Section 3.01(a), the
Administrative Borrower shall (or shall cause the applicable Loan Party to),
indemnify each Recipient, and shall (or shall cause the applicable Loan Party
to) make payment in respect thereof within 10 Business Days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
reasonable expenses arising therefrom or with respect thereto (except that no
Loan Party shall be required to indemnify or pay any amounts to a specific
Recipient under this Section 3.01(c) in connection with any withholding or
deduction of (I) any amounts in respect of Irish Withholding Tax to the extent
such Irish Withholding Tax would not have been imposed or required to be
deducted, withheld or paid if the such Recipient were an Irish Qualifying
Lender, but on that date the Recipient is not or has ceased to be an Irish
Qualifying Lender other than as a result of any Change in Law after the date on
which such Recipient became party to this Agreement or (II) any amounts in
respect of Taxes (other than Taxes imposed under the Code, but including,
without limitation, any Irish Withholding Tax) to the extent such Tax would not
have been imposed or required to be deducted, withheld or paid had the Recipient
complied with its obligations under Section 3.01(e)); provided that if the
Administrative Borrower reasonably believes that such Taxes were not correctly
or legally asserted, each Recipient will use reasonable efforts to cooperate
with the Administrative Borrower to obtain a refund of such Taxes so long as
such efforts would not, in the sole good faith determination of such Recipient,
(A) result in any unreimbursed additional costs, expenses or risks, (B) require
such Recipient to disclose any confidential information, (C) require such
Recipient to take any action that is inconsistent with its policies and
procedures, or (D) be otherwise disadvantageous to it; provided further that no
Loan Party shall be required to compensate or make any payment to any Recipient
pursuant to this Section 3.01 for any amounts incurred in any fiscal year for
which such Recipient is claiming compensation if such Recipient does not furnish
notice of such claim within six (6) months from the end of such fiscal year;
provided further that if the circumstances giving rise to such claim have a
retroactive effect, then the beginning of such six (6) month period shall be
extended to include such period of retroactive effect.  A certificate as to the
amount of such payment or liability delivered to the Administrative Borrower by
a Lender or any L/C Issuer (with a copy to the Administrative

 

-108-

 

 

Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or any L/C Issuer, shall be conclusive absent manifest error.  

 

(ii)          Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against Indemnified Taxes or Other Taxes
attributable such Lender or such L/C Issuer, (but only to such Lender or such
L/C Issuer, (but only to the extent that the Administrative Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Administrative Borrower to do so), (y)
the Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.06(d) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Loan Parties, as applicable, against any Excluded
Taxes attributable to such Lender or such L/C Issuer, in each case, that are
payable or paid by or asserted against the Administrative Agent or a Loan Party
in connection with any Loan Document, and all related losses, claims,
liabilities, penalties, interest and expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender or any L/C Issuer by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender and
each L/C Issuer hereby authorizes the Administrative Agent and the
Administrative Borrower to set off and apply any and all amounts at any time
owing to such Lender or such L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

(d)          Evidence of Payments.  Upon request by the Administrative Borrower
or the Administrative Agent, as the case may be, after any payment of Taxes by
any Loan Party or the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, the Administrative Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the
Administrative Borrower, as the case may be, the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to the Administrative Borrower or the
Administrative Agent, as the case may be.

 

(e)          Status of Lenders; Tax Documentation.  Any Lender to which interest
may be paid free of withholding Tax due to such Lender falling within paragraph
(d) of the definition of an Irish Qualifying Lender shall, following a request
from a Borrower, (x) provide details of its name, address and country of tax
residence to the Borrower to enable it to comply with its reporting obligations
under Section 891A of the TCA and (y) provide the Irish Borrower with any
correct, complete and accurate information that may be required for the Irish
Borrower to comply with its obligations under Section 891E of the TCA and any
Recipient that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall (x) to the extent
required under applicable Law, apply for such exemption or reduction with (and
obtain any related clearances or documentation from) the applicable taxing
authorities and (y) deliver to the Administrative Borrower and to the
Administrative Agent, at the time or times prescribed by applicable Laws or
reasonably requested by the

 

-109-

 

 

Administrative Borrower or the Administrative Agent, such properly completed and
executed documentation as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition:

 

(i)          each Recipient shall deliver to the Administrative Borrower and the
Administrative Agent such other documentation or information prescribed by
applicable laws or reasonably requested by the Administrative Borrower or the
Administrative Agent as will enable the Administrative Borrower or the
Administrative Agent to determine whether or not such Recipient is subject to
withholding or information reporting requirements under applicable law.  

 

(ii)         Without limiting the generality of the foregoing:

 

(A)         any Recipient that is a U.S. Person shall deliver to the
Administrative Borrower and the Administrative Agent (in such number of copies
as shall be reasonably requested by the Administrative Borrower or the
Administrative Agent) on or prior to the date on which such Recipient becomes a
party to this Agreement (and from time to time thereafter upon the reasonable
request of the Administrative Borrower or the Administrative Agent), executed
originals of IRS Form W-9 (or any successor forms) certifying that such Lender
is exempt from U.S. federal withholding and backup withholding tax; and

 

(B)         any Recipient that is not a U.S. Person shall, to the extent it is
legally entitled to do so, deliver to the Administrative Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
Administrative Borrower or the Administrative Agent) on or prior to the date on
which such Recipient becomes a party to this Agreement and on or before the
date, if any, a Lender changes its Lending Office (and from time to time
thereafter upon the reasonable request of the Administrative Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(I)         in the case of any Recipient claiming the benefits of an income tax
treaty to which the United States is a party, executed originals of IRS Form
W-8BEN-E (or any successor forms) together with such other documentation as is
required by the Code or Treasury Regulations in connection with the delivery of
such form,

 

(II)        executed originals of IRS Form W-8ECI (or any successor forms),
together with such other documentation as is required by the Code or Treasury
Regulations in connection with the delivery of such form;

 

(III)       in the case of any Recipient claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Recipient is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Administrative Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled

 

-110-

 

 

foreign corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN-E (or any
successor forms); or,

 

(IV)        to the extent any Recipient is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI (or any successor
forms), IRS Form W-8BEN-E (or any successor forms), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit I-2 or Exhibit I-3, IRS Form
W-9 (or any successor forms), and/or other required certification documents from
each beneficial owner, as applicable; provided that if the Recipient is a
partnership and one or more direct or indirect partners of such Recipient are
claiming the portfolio interest exemption, such Recipient may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit I-4 on behalf of
each such direct and indirect partner;

 

(C)         any Recipient that is not a U.S. Person shall, to the extent it is
legally entitled to do so, deliver to the Administrative Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Recipient becomes a party to
this Agreement and on or before the date, if any, a Lender changes its Lending
Office (and from time to time thereafter upon the reasonable request of the
Administrative Borrower or the Administrative Agent), executed originals of any
other form prescribed by applicable: law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Administrative Borrower or the Administrative Agent to determine the
withholding or deduction required to be made; and

 

(D)         if a payment made to a Recipient under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Administrative Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Administrative Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Administrative Borrower or the Administrative Agent
as may be necessary for the Administrative Borrower and the Administrative Agent
to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for the
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

-111-

 

 

(iii)        Each Recipient agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Administrative Borrower and the Administrative Agent in
writing of its legal inability to do so

 

(iv)        Each Recipient to which interest is payable by an Irish Borrower:

 

shall (x) prior to it becoming party to this Agreement and (y) within ten (10)
Business Days after the request of the Administrative Borrower or the
Administrative Agent, confirm in writing to the Administrative Borrower or the
Administrative Agent, as applicable, such Person is:

 

(I)         not an Irish Qualifying Lender;

 

(II)        an Irish Qualifying Lender (other than a Treaty Lender); or

 

(III)       a Treaty Lender.

 

As provided in clause (iii) above, each Recipient agrees that if any
certification previously delivered pursuant to this Section 3.01(e)(iv) expires
or becomes obsolete or inaccurate in any respect, it shall update such
certification.

 

(f)          Treatment of Certain Refunds.  Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or any L/C Issuer, or have any obligation
to pay to any Lender or any L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or such L/C Issuer, as the case
may be.  If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund (including a refund applied as a credit
against Taxes due) of any Taxes as to which it has been indemnified by the
Administrative Borrower or a another Loan Party, as the case may be, or with
respect to which the Administrative Borrower or such other Loan Party, as the
case may be, has paid additional amounts pursuant to this Section 3.01, it shall
promptly pay to the Administrative Borrower or such other Loan Party, as the
case may be, an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Administrative Borrower or
such other Loan Party, as the case may be, under this Section 3.01 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) and net of any loss or gain realized in the conversion of such
funds from or to another currency incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that Administrative Borrower, upon the
request of the Recipient, agrees to repay (or cause the applicable Loan Party to
repay) the amount paid over to Administrative Borrower or any other Loan Party,
as the case may be, (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Recipient in the event the Recipient
is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to any Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the indemnification

 

-112-

 

 

payments or additional amounts giving rise to such refund had never been
paid.  This subsection shall not be construed to require the Recipient to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to any Loan Party or any other Person.

 

(g)          Mitigation.  Without limiting the obligations of any Lender or L/C
Issuer under Section 3.06, if the Administrative Borrower or any other Loan
Party shall be required pursuant to this Section 3.01 to pay any additional
amount to, or indemnify, any Recipient, such Recipient shall use reasonable
efforts to avoid or minimize any amounts which might otherwise be payable
pursuant to this Section 3.01, provided, however, such efforts shall not, in the
sole good faith determination of such Recipient, (A) result in any unreimbursed
additional costs, expenses or risks, (B) require such Recipient to disclose any
confidential information, (C) require such Recipient to take any action that is
inconsistent with its policies and procedures, or (D) be otherwise
disadvantageous to it.

 

(h)          FATCA.  For purposes of determining withholding Taxes imposed under
FATCA, from and after the effective date of the Agreement, the Borrowers and the
Administrative Agent may treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

 

3.02.      Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to perform any of its
obligations hereunder or make, maintain, fund or charge interest with respect to
any Credit, or to determine or charge interest rates based upon the Eurodollar
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the applicable offshore interbank market for any applicable currency, then, on
notice thereof by such Lender to the Administrative Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans in the affected currency or currencies or, in the case of
Eurodollar Rate Loans in Dollars, to convert such Eurodollar Rate Loans to Base
Rate Loans to Eurodollar Rate Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Administrative Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, (x) the applicable
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable and such Loans are denominated in Dollars,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate

 

-113-

 

 

applicable to such Lender without reference to the Eurodollar Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurodollar Rate.  Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted.

 

3.03.      Inability to Determine Rates.  If in connection with any request for
a Eurodollar Rate Loan or a conversion to or continuation thereof, (a) (i) the
Administrative Agent determines that deposits (whether in Dollars or an
Alternative Currency) are not being offered to banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Eurodollar Rate Loan, or (ii) adequate and reasonable means do not exist
for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan (whether denominated in Dollars or an
Alternative Currency) or in connection with an existing or proposed Base Rate
Loan, (in each case with respect to clause (a) above, “Impacted Loans”), or (b)
the Administrative Agent or the Required Lenders determine that for any reason
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Administrative Borrower and each Lender.  Thereafter, (x)
the obligation of the Lenders to make or maintain Eurodollar Rate Loans in the
affected currency or currencies shall be suspended, (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, the Administrative Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans in the affected currency or currencies (to the extent of
the affected Eurodollar Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this Section 3.03, the Administrative Agent, in
consultation with the Administrative Borrower and the affected Lenders, may
establish an alternative interest rate for the Impacted Loans, in which case,
such alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this Section 3.03,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Administrative Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any applicable Law has made it
unlawful, or that any applicable Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Administrative Borrower written notice thereof.

 

-114-

 

 

3.04.      Increased Costs; Reserves on Eurodollar Rate Loans.  (a) Increased
Costs Generally.  If any Change in Law occurring after the date that such Lender
or L/C Issuer first became a Lender or L/C Issuer, as applicable shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e) other
than as set forth below) or any L/C Issuer;

 

(ii)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clause (a) and clauses (c) through (e) of Excluded
Taxes, (C) Connection Income Taxes or (D) Other Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)        impose on any Lender or any L/C Issuer or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or such L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such L/C Issuer, the
Administrative Borrower will pay (or shall cause the applicable Loan Party to
pay), not in duplication of amounts payable under Section 3.01, to such Lender
or such L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)          Capital Requirements.  If any Lender or any L/C Issuer determines
that any Change in Law occurring after the date that such Lender or L/C Issuer
first became a Lender or L/C Issuer, as applicable, affecting such Lender or
such L/C Issuer or any Lending Office of such Lender or such Lender’s or such
L/C Issuer’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such L/C Issuer’s capital or on the capital of such Lender’s or such
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swing Line Loans held by, such Lender, or the Letters of Credit issued
by an L/C Issuer, to a level below that which such Lender or such L/C Issuer or
such Lender’s or such L/C Issuer’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such L/C Issuer’s
policies and the policies of such Lender’s or such L/C Issuer’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrowers will pay to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such

 



-115-

 

 

Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding company
for any such reduction suffered.

 

(c)          Certificates for Reimbursement.  A certificate of a Lender or an
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or such L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the
Administrative Borrower shall include a written statement, setting forth in
reasonable detail the basis for calculating such amount or amounts and shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender or such
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)          Delay in Requests.  Failure or delay on the part of any Lender or
any L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section 3.04 shall not constitute a waiver of such Lender’s or such L/C
Issuer’s right to demand such compensation, provided that the Borrowers shall
not be required to compensate a Lender or an L/C Issuer pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
such L/C Issuer, as the case may be, notifies the Administrative Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(e)          Additional Reserve Requirements.  The Borrowers shall pay to each
Lender, (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive) and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurodollar Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Administrative Borrower
shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender,
together with a written statement, setting forth in reasonable detail the basis
for calculating the additional amounts owed to such Lender under this Section
3.04(e).  If a Lender fails to give notice 10 days prior to the relevant
Interest Payment Date, such additional interest or costs shall be due and
payable 10 days from receipt of such notice.

 

3.05.      Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, which demand shall include a
written statement, setting forth in reasonable detail the basis for calculating
amounts owed to such Lender pursuant to this Section 3.05, from time to time,
the Administrative Borrower (with respect to any

 

-116-

 

 

Borrowings made by the Administrative Borrower) and each of the Designated
Borrowers (with respect to any Borrowings made by such Designated Borrowers)
shall promptly compensate such Lender for and hold such Lender harmless from any
loss, cost or expense actually incurred, without duplication of any amounts to
which a Lender is otherwise entitled pursuant to the other provisions of this
Article III, by it as a result of:

 

(a)          any continuation, conversion, payment or prepayment of any
applicable Loan other than a Base Rate Loan on a day other than the last day of
the Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

 

(b)          any failure by any such Borrower (for a reason other than the
failure of such Lender to make a Loan) to prepay, borrow, continue or convert
any Loan other than a Base Rate Loan on the date or in the amount notified by
the applicable Borrower (or any other Borrower);

 

(c)          any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

 

(d)          any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Administrative Borrower pursuant to Section 11.13;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract (but excluding any loss of anticipated profit).  The
applicable Borrower shall also pay any customary administrative fees charged by
such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by a Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the offshore interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

 

3.06.      Mitigation Obligations; Replacement of Lenders.  (a) Designation of a
Different Lending Office.  Each Lender may make any Credit Extension to each
Borrower through any Lending Office, provided that the exercise of this option
shall not affect the obligation of such Borrower to repay the Credit Extension
in accordance with the terms of this Agreement.  If any Lender requests
compensation under Section 3.04, or has invoked the provisions of Section 3.02,
or requires the Borrowers to pay any Indemnified Taxes or additional amounts to
any Lender, any L/C Issuer, or any Governmental Authority for the account of any
Lender or any L/C Issuer pursuant to Section 3.01, or if any Lender gives a
notice pursuant to Section 3.02, then at the request of the Administrative
Borrower such Lender or such L/C Issuer shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or such L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section

 

-117-

 

 

3.01 or 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender or such L/C Issuer, as the case may be, to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender or
such L/C Issuer, as the case may be.  The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender or any L/C Issuer in
connection with any such designation or assignment.

 

(b)          Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrowers may replace such Lender in accordance with
Section 11.13.

 

3.07.      Survival.  All of the obligations of the Loan Parties under this
Article III shall survive termination of the Aggregate Commitments, repayment of
all other Obligations hereunder, and resignation of the Administrative Agent.

 

ARTICLE IV.
CONDITIONS PRECEDENT TO Credit Extensions

 

4.01.      Conditions of Initial Credit Extension.  The obligation of each L/C
Issuer and each Lender to make its initial Credit Extensions hereunder on the
Closing Date is subject to satisfaction (or waiver in accordance with Section
11.01) of the following conditions precedent, except to the extent such
conditions are subject to the Post-Closing Agreement:

 

(a)          The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies or other electronic copies (followed promptly
by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party, if applicable, each dated as of
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and each of the Lenders:

 

(i)          executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent and each Arranger;

 

(ii)         a Note executed by the Borrower in favor of each Lender requesting
a Note at least two (2) Business Days prior to the Closing Date;

 

(iii)        executed counterparts (sufficient in number for distribution to the
Administrative Agent and each Arranger) of each of the Guaranties referred to in
clause (a) through (c) of the definition thereof and each of the Securities
Pledge Agreements referred to in clauses (a) through (c) of the definition
thereof, together with, to the extent applicable, certificates representing the
Securities Collateral referred to in the Securities Pledge Agreement accompanied
by undated transfer powers executed in blank;

 

-118-

 

 

(iv)        proper financing statements in form appropriate for filing under the
Uniform Commercial Code in all jurisdictions that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Securities Pledge Agreements, covering the Collateral described in the
Securities Pledge Agreements;

 

(v)         a completed Perfection Certificate, dated the Closing Date and
signed by a Responsible Officer of the Administrative Borrower, together with
all attachments contemplated thereby, and (to the extent reasonably requested by
the Administrative Agent) the results of a search of the Uniform Commercial Code
(or equivalent), Tax, judgment and Lien filings made with respect to the Loan
Parties in the jurisdictions contemplated by the Perfection Certificate and
copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are
Permitted Liens or have been, or will be simultaneously or substantially
concurrently with the Closing Date, released (or arrangements reasonably
satisfactory to the Administrative Agent for such release shall have been made);

 

(vi)        a certificate of the Secretary or Assistant Secretary or similar
officer of each Loan Party dated the Closing Date and certifying:

 

(A)         that attached thereto is a true and complete copy of the certificate
or articles of incorporation, certificate of limited partnership, certificate of
formation or other equivalent constituent and governing documents, including all
amendments thereto, of such Loan Party, certified as of a recent date by the
Secretary of State (or other similar official or Governmental Authority) of the
jurisdiction of its organization or by the Secretary or Assistant Secretary or
similar officer of such Loan Party or other person duly authorized by the
constituent documents of such Loan Party,

 

(B)         that attached thereto is a true and complete copy of a certificate
as to the good standing of such Loan Party (to the extent that such concept
exists in such jurisdiction) as of a recent date from such Secretary of State
(or other similar official or Governmental Authority),

 

(C)         that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
constituent and governing documents) of such Loan Party as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in the following clause (D),

 

(D)         that attached thereto is a true and complete copy of resolutions
duly adopted by the Board of Directors (or equivalent governing body) of such
Loan Party (or its managing general partner or managing member), authorizing the
execution, delivery and performance of the Loan Documents to which such person
is a party and that such resolutions have not been modified, rescinded or
amended and are in full force and effect on the Closing Date, and

 

-119-

 

 

(E)         as to the incumbency and specimen signature of each officer or
authorized signatory executing any Loan Document or any other document delivered
in connection herewith on behalf of such Loan Party;

 

(vii)       a written opinion of Wachtell, Lipton, Rosen & Katz, counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders,
covering such matters relating to the Loan Documents and the transactions
contemplated thereby as the Administrative Agent and the Lenders shall
reasonably request;

 

(viii)      a written opinion of Loyens & Loeff, local counsel to the Loan
Parties in Netherlands, addressed to the Administrative Agent and each Lender,
in form and substance reasonably satisfactory to the Administrative Agent and
the Lenders, covering such matters relating to the Loan Documents and the
transactions contemplated thereby as the Administrative Agent and the Lenders
shall reasonably request;

 

(ix)         a written opinion of A&L Goodbody, local counsel to the Loan
Parties in Ireland, addressed to the Administrative Agent and each Lender, in
form and substance reasonably satisfactory to the Administrative Agent and the
Lenders, covering such matters relating to capacity, authority and due execution
of the Loan Documents and the transactions contemplated thereby by APH and/or
APIT, to which it is a party;

 

(x)          a written opinion of Arthur Cox, local counsel to the
Administrative Agent in Ireland, addressed to the Administrative Agent and each
Lender, in form and substance reasonably satisfactory to the Administrative
Agent and the Lenders, covering such matters relating to enforceability of the
Loan Documents to which APH and/or APIT is a party;

 

(xi)         a written opinion of Potter Anderson Corroon LLP, local counsel to
the Loan Parties in Delaware, addressed to the Administrative Agent and each
Lender, in form and substance reasonably satisfactory to the Administrative
Agent and the Lenders, covering such matters relating to the financing
statements referred to in Section 4.01(a)(v) that are to be filed in the office
of the Secretary of State of the State of Delaware naming the Administrative
Borrower and New Synageva, as debtors;

 

(xii)        a certificate signed by a Responsible Officer of the Administrative
Borrower (A) certifying and attaching, as true and complete, copies of the
Merger Agreement and schedules and exhibits thereto, duly executed by the
parties thereto and (B) certifying that (x) as of the Minimum Condition Date,
the Merger Agreement Representations are true and correct and (y) the Specified
Representations are true and correct in all material respects as of the Closing
Date (after giving effect to the Transactions) as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct in all material respects as of

 

-120-

 

 

such earlier date); provided that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates;

 

(xiii)       a solvency certificate from the chief financial officer of the
Administrative Borrower (after giving effect to the Transaction) substantially
in the form attached hereto as Exhibit J;

 

(xiv)      Committed Loan Notice together with a duly completed flow of funds
memorandum.

 

Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document, it is understood and agreed that to the extent any Collateral (other
than Collateral with respect to which a Lien may be perfected (x) by the filing
of a Uniform Commercial Code financing statement or (y) by the delivery and
taking possession of stock certificates of Target and the respective
Subsidiaries of the Administrative Borrower and Target (with respect to Target
and its Subsidiaries, so long as the Administrative Borrower has used
commercially reasonable efforts to obtain such certificates, solely to the
extent such stock certificates are received from Target on or prior to the
Closing Date)) is not or cannot be provided or the security interest of the
Administrative Agent therein is not or cannot be perfected on the Closing Date
after the Administrative Borrower’s use of commercially reasonable efforts to do
so and without undue burden or expense, then the provision or and/or perfection
of the security interest in such Collateral shall not constitute a condition
precedent to the availability of the Facilities on the Closing Date but,
instead, shall be required pursuant to the Post-Closing Agreement to be
delivered and perfected within ninety (90) days after the Closing Date (subject
to extensions approved by the Administrative Agent in its sole discretion).

 

(b)          The Closing Date Acquisition shall be consummated substantially
concurrently with the initial funding of the Facilities in accordance with the
Merger Agreement and the Merger Agreement shall not have been amended or
modified by the Administrative Borrower, and no condition shall have been waived
or consent granted by the Administrative Borrower, in any respect that is
materially adverse to the Lenders (in their capacities as such) without the
Arrangers’ written consent.

 

(c)          Substantially concurrently with the initial funding of the
Facilities, all indebtedness outstanding under the Existing Credit Agreement
will be repaid and the commitments thereunder terminated and all Liens securing
such Indebtedness shall be terminated and released.

 

(d)          Except as disclosed (i) in the publicly available Company SEC
Documents (as defined in the Merger Agreement) filed with or furnished to the
SEC (including the exhibits and schedules thereto) since December 31, 2013 and
prior to the date of the Merger Agreement (excluding any disclosure set forth in
any such Company SEC Document that is in any risk factor section, or in any
other section to the extent they are forward-looking statements or are similarly
non-specific, predictive, cautionary or forward-looking in nature), where the
relevance of the information to a particular representation is reasonably
apparent on the face of such disclosure or (ii) in the Company Disclosure
Schedule (as defined in the Merger Agreement), as of the

 

-121-

 

 

Minimum Condition Date, since December 31, 2014, there has not been any fact,
change, circumstance, event, occurrence or development that has had or would
reasonably be expected to have, individually or in the aggregate, a Synageva
Material Adverse Effect (as defined in the Merger Agreement as of the date of
the Merger Agreement).

 

(e)          The Administrative Agent shall have received, at least five (5)
Business Days prior to the Closing Date, all documentation and other information
required with respect to the Loan Parties by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act to the extent requested in
writing at least ten (10) Business Days prior to the Closing Date.

 

(f)          Substantially concurrently with the initial funding under the
Facilities, (i) all fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid, in each case, to the extent invoiced at least two (2) Business Days prior
to the Closing Date.

 

(g)          Substantially concurrently with the initial funding under the
Facilities, unless waived by the Administrative Agent, the Borrowers shall have
paid all reasonable and documented fees, charges and disbursements of outside
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced two (2) Business Days prior to
the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrowers and the Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto in reasonable detail.  The Administrative Agent
shall promptly notify the Lenders and the Borrowers in writing of the occurrence
of the Closing Date and each of the Lenders hereby agrees that the receipt of
such notification shall be conclusive and binding.

 

4.02.      Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than the initial Request for
Credit Extension on the Closing Date or a Committed Loan Notice requesting only
a conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:

 

(a)          The representations and warranties of the Borrowers and each other
Loan Party contained in Article V or any other Loan Document shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of

 

-122-

 

 

the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), and except that for purposes of this Section
4.02, the representations and warranties contained in Sections 5.05(a) and (b)
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b), respectively.

 

(b)          No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

(c)          The Administrative Agent and, if applicable, the applicable L/C
Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

(d)          If the applicable Borrower is a Designated Borrower, then the
conditions of Section 2.15 to the designation of such Borrower as a Designated
Borrower shall have been met to the satisfaction of the Administrative Agent.

 

(e)          In the case of a Credit Extension to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent, the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuers (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrowers shall be deemed to be a representation
and warranty that the conditions specified in Sections 4.02(a), (b) and, if
applicable, (d) have been satisfied on and as of the date of the applicable
Credit Extension.

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

 

5.01.      Existence, Qualification and Power.  Each Loan Party and each of its
Restricted Subsidiaries (a) is duly organized or formed, validly existing and,
as applicable, in good standing (to the extent that such concept exists in such
jurisdiction) under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority to (i) own or lease its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party and consummate the
Transaction, and (c) is duly qualified and is licensed and, as applicable, in
good standing (to the extent that such concept exists in such jurisdiction)
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (a) (other than with respect
to any Loan Party), (b)(i) (other than with

 

-123-

 

 

respect to any Borrower) or (c), to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Change.

 

5.02.      Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party and the borrowings and other extensions of credit hereunder (a) have been
duly authorized by all necessary corporate or other organizational action, and
(b) do not and will not (i) contravene the terms of any of such Person’s
Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien (other than Liens created under
the Loan Documents) under, or require any payment to be made under (A) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject or (iii) violate any applicable
Law, except in the case of clauses (ii) and (iii) of this Section 5.02(b), with
respect to any conflict, breach, violation, or payment, to the extent that such
conflict, breach, violation, or payment would not reasonably be expected to
result in, individually or in the aggregate, a Material Adverse Change.

 

5.03.      Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents or (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
first priority nature thereof, subject only to Permitted Liens), except for (i)
filings and other actions necessary to perfect the Liens on the Collateral
granted by the Loan Parties in favor of the Secured Parties, (ii) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and which are in full force and effect,
(iii) filings with the SEC, including a Current Report on Form 8-K and (iv)
those approvals, consents, exemptions, authorizations or other actions, notices
or filings, the failure of which to obtain or make would not reasonably be
expected to have a Material Adverse Change.

 

5.04.      Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto, and when so delivered will constitute,
a legal, valid and binding obligation of such Loan Party, enforceable against
each Loan Party that is party thereto in accordance with its terms, subject to
applicable bankruptcy, insolvency, examinership, reorganization, moratorium or
other Laws affecting creditors’ rights generally and subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

5.05.      Financial Statements; No Material Adverse Change.  (a) The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (ii) fairly present in all material respects the financial
condition of (x) the Administrative Borrower and its Restricted Subsidiaries and
(y) the Target and its Restricted Subsidiaries, as applicable, as of the date
thereof and their results of operations for the period covered thereby in
accordance

 

-124-

 

 

with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.

 

(b)          The unaudited consolidated balance sheet of (x) the Administrative
Borrower and its Subsidiaries dated March 31, 2015, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date and (y) the Target and its Subsidiaries dated
March 31, 2015, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and (ii)
fairly present in all material respects the financial condition of the
Administrative Borrower and its Subsidiaries and the Target and its
Subsidiaries, as applicable, as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.

 

(c)          Since the date of the Audited Financial Statements (for this
purpose, assuming that the Transaction has been consummated before such date),
there has been no event or circumstance, either individually or in the
aggregate, that has had or would reasonably be expected to have a Material
Adverse Change.

 

5.06.      Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrowers, threatened in writing,
at law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrowers or (prior to the Closing Date) the Target or any of their
Restricted Subsidiaries or against any of their properties or revenues that (a)
purport to affect or pertain to this Agreement or any other Loan Document, which
has a reasonable likelihood of adverse determination, and if adversely
determined, would be reasonably likely to result in liability to an Arranger or
a Lender, or (b) except as specifically disclosed in Schedule 5.06 (the
“Disclosed Litigation”), has a reasonable likelihood of adverse determination,
and if adversely determined either individually or in the aggregate would
reasonably be expected to have a Material Adverse Change.

 

5.07.      No Default.  Neither any Loan Party nor any Restricted Subsidiary
thereof is in default under or with respect to any Contractual Obligation that
would, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Change.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

5.08.      Ownership of Real Property; Liens.  Each Loan Party and each of its
Restricted Subsidiaries has good and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Change.  The property of the Borrowers and its Restricted Subsidiaries
is subject to no Liens, other than Liens permitted hereunder, including
Permitted Liens.

 

5.09.      Environmental Matters.  The Loan Parties and their respective
Restricted Subsidiaries conduct in the ordinary course of business a review of
the effect of existing Environmental Laws and claims alleging potential
liability or responsibility for violation of any

 

-125-

 

 

Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Borrowers have reasonably concluded that such claims
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Change.

 

5.10.      Insurance.  The properties of the Borrowers and their Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies that are not Affiliates of the Borrowers, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the applicable Borrower or the applicable Restricted Subsidiary operate.

 

5.11.      Taxes.  The Borrowers and their Restricted Subsidiaries have filed
all Federal, state and other tax returns and reports required to be filed, and
have paid all material Federal, state and other Taxes imposed upon them or their
properties, income or assets otherwise due and payable by them (except for Taxes
which are being contested in good faith by appropriate proceedings and for which
adequate reserves have been provided in accordance with GAAP).  There is no
proposed tax assessment against any Borrower or any Restricted Subsidiary that
would, if made, have a Material Adverse Change.  No Irish Borrower is required
to make any deduction for or on account of Irish Withholding Tax from any
payment it may make under a Loan Document to a Person that is an Irish
Qualifying Lender, other than a Treaty Lender or to a Treaty Lender where the
relevant Borrower has received authorization from the Irish Revenue
Commissioners that it may make the payment free of any deductions for or on
account of Tax.

 

5.12.      Use of Proceeds.  The Borrowers have and will use the proceeds of any
Loans, Letters of Credit or other Credit Extension under this Agreement and the
other Loan Documents: (i) to fund a portion of the Merger Consideration in
connection with the Closing Date Acquisition, (ii) to repay certain Indebtedness
of the Administrative Borrower and its Subsidiaries (including, without
limitation, Indebtedness under the Existing Credit Agreement) and (iii) to pay
Transaction Expenses, and (iv) on and after the Closing Date, for working
capital, acquisitions, and general corporate purposes not in contravention of
any Law or of any Loan Document.

 

5.13.      ERISA Compliance.  (a) Each Plan (other than a Multiemployer Plan) of
the Loan Parties and each Restricted Subsidiary of the Loan Parties is in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other Federal or state laws, except as would not reasonably be expected
to have a Material Adverse Change.  Each Pension Plan that is intended to be a
qualified plan under Section 401(a) of the Code has received a favorable
determination or opinion letter from the Internal Revenue Service to the effect
that the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the Internal Revenue Service to be
exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by the Internal
Revenue Service.  To the best knowledge of the Borrowers, nothing has occurred
that would reasonably be expected to cause the loss of such tax-qualified status
that would reasonably be expected to have a Material Adverse Change.

 

(b)          There are no pending or, to the knowledge of the Borrowers,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Change.  There has been no prohibited

 

-126-

 

 

transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or would reasonably be expected to have a Material
Adverse Change.

 

(c)          Except as would not reasonably be expected to have a Material
Adverse Change, (i) no ERISA Event has occurred, and the Borrowers are not aware
of any fact, event or circumstance that would reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan; (ii)
each Borrower and each ERISA Affiliate has met all applicable requirements under
the Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; (iii) as of the most recent valuation date for any Pension Plan,
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and the Borrowers are not aware of any facts or
circumstances that would reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iv) neither the Borrowers nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid; (v) neither the
Borrowers nor any ERISA Affiliate has engaged in a transaction that would
reasonably be expected to be subject to Section 4069 or Section 4212(c) of
ERISA; and (vi) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, in either case with respect to which there is an actual
or potential unsatisfied liability, and no event or circumstance has occurred
or, to the knowledge of the Borrowers and their ERISA Affiliates, exists that
would reasonably be expected to cause the PBGC to institute proceedings under
Title IV of ERISA to terminate any Pension Plan.

 

(d)          With respect to each scheme or arrangement mandated by a government
other than the United States (a “Foreign Government Scheme or Arrangement”) and
with respect to any Pension Plan maintained or sponsored by any Loan Party or
any Restricted Subsidiary of any Loan Party that is not subject to United States
law (a “Foreign Plan”), except as would not reasonably be expected to have a
Material Adverse Change:

 

(i)          any employer and employee contributions required by law or by the
terms of any Foreign Government Scheme or Arrangement or any Foreign Plan have
been made, or, if applicable, accrued, in accordance with normal accounting
practices by each Foreign Obligor;

 

(ii)         the fair market value of the assets of each Foreign Plan required
to be funded by applicable law, the liability of each insurer for any Foreign
Plan required to be funded through insurance or the book reserve established for
any Foreign Plan to the extent required by generally accepted accounting
practices in the relevant jurisdiction, together with any accrued contributions,
is sufficient to procure or provide for the accrued benefit obligations, as of
the date hereof, with respect to all current and former participants in such
Foreign Plan according to the actuarial assumptions and valuations most recently
used to account for such obligations in accordance with applicable generally
accepted accounting principles in the relevant jurisdiction; and

 

(iii)        each Foreign Plan required to be registered has been registered and
has been maintained in good standing with applicable regulatory authorities.

 

-127-

 

 

5.14.      Subsidiaries; Equity Interests; Loan Parties.  As of the Closing
Date, no Loan Party has any Subsidiaries other than those specifically disclosed
in Part (a) of Schedule 5.14.

 

5.15.      Margin Regulations; Investment Company Act.  (a) The Borrowers are
not engaged and will not engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock, and the proceeds of the Loans will not
be used, in each case, in a manner that would violate Regulation U.

 

(b)          Neither of the Borrowers nor any Guarantor, is or is required to be
registered as an “investment company” under the Investment Company Act of 1940,
as amended.

 

5.16.      Disclosure.  No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the Transaction or any of
the other transactions contemplated hereby or delivered hereunder or under any
other Loan Document (in each case as modified or supplemented by other
information so furnished, and to the extent relating to the Target on or prior
to the Closing Date, to the Administrative Borrower’s knowledge) when taken as a
whole together with any disclosures made by the Borrowers in filings with the
SEC (that are made available to the Lenders pursuant to the terms of this
Agreement) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, the Borrowers represent
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time made, it being understood that (a) such
estimates, projections, forecasts and other forward-looking information, as to
future events, are not to be viewed as facts and that the actual results may
differ significantly from the projected or forecasted information or results and
that such differences may be material and that such estimates, projections,
forecasts and forward-looking information are not a guarantee of financial
performance and (b) no representation or warranty is made with respect to
information of a general economic or general industry nature.

 

5.17.      Compliance with Laws; PATRIOT Act.  (a) Each Loan Party and each
Restricted Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Change.

 

(b)          Each Loan Party and each Restricted Subsidiary thereof is in
compliance in all material respects with the requirements of the Act.

 

5.18.      Intellectual Property; Licenses, Etc.  The Loan Parties and
Restricted Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are (a) related to the Specified Products and (b) except where the failure to
own or possess the right to use such IP Rights would reasonably be expected to
have a

 

-128-

 

 

Material Adverse Change, such other IP Rights reasonably necessary for the
operation of their respective businesses, in each case of clauses (a) and (b)
above, without conflict with the rights of any other Person.  To the knowledge
of the Borrowers, no slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by any Loan Party or any Restricted Subsidiary infringes upon any
rights held by any other Person, except in each case, to the extent that such
infringement would not reasonably be expected to have a Material Adverse
Change.  No claim or litigation regarding any of the foregoing is pending or, to
the knowledge of the Borrowers, threatened in writing, which, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Change.

 

5.19.      Solvency.  After giving effect to the Transaction, each Borrower is,
and the Borrowers and their Restricted Subsidiaries on a consolidated basis are,
Solvent.

 

5.20.      Collateral Documents.  Except as expressly contemplated hereby or
under any other Loan Document, the provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject only
to Permitted Liens) on all right, title and interest of the respective Loan
Parties in the Collateral described therein.  Except for filings completed prior
to the Closing Date and as contemplated hereby and by the Collateral Documents,
no filing or other action will be necessary to perfect or protect such
Liens.  Notwithstanding anything herein (including this Section 5.20) or in any
other Loan Document to the contrary, neither any Borrower nor any other Loan
Party makes any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary to secure U.S.
Obligations, or as to the rights and remedies of the Agents or any Lender with
respect thereto, under foreign law.

 

5.21.      Anti-Corruption Laws.  The Loan Parties and their Restricted
Subsidiaries (and as to matters related to the Restricted Subsidiaries (other
than Loan Parties) occurring prior to the Closing Date, to the best knowledge of
the Loan Parties) have (a) conducted their businesses in material compliance
with (i) the United States Foreign Corrupt Practices Act of 1977, (ii) the UK
Bribery Act 2010, and (iii) other material anti-corruption legislation in other
jurisdictions that are applicable to the Borrowers’ and their Restricted
Subsidiaries’ conduct of their businesses (collectively, clauses (i), (ii) and
(iii), “Anti-Corruption Laws”), and (b) instituted and maintained policies and
procedures designed to promote and achieve compliance with such laws.  No Credit
Extension or the use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law.

 

5.22.      Representations as to Foreign Obligors.  Each Borrower represents and
warrants to the Administrative Agent, the Lenders and L/C Issuers that:

 

(a)          Each Foreign Obligor is subject to civil and commercial Laws with
respect to such Foreign Obligor’s obligations under this Agreement and the other
Loan Documents to which such Person is a party (collectively as to such Foreign
Obligor, the “Applicable Foreign Obligor Documents”), and the execution,
delivery and performance by each Foreign Obligor of the Applicable Foreign
Obligor Documents constitute and will constitute private and commercial acts and
not public or governmental acts.  Neither any Foreign Obligor nor any of its
property

 

-129-

 

 

has any immunity from jurisdiction of any court or from any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) under the laws of the jurisdiction in
which any Foreign Obligor is organized and existing in respect of such Person’s
obligations under the Applicable Foreign Obligor Documents.

 

(b)          The Applicable Foreign Obligor Documents are in proper legal form
under the Laws of the jurisdiction in which each Foreign Obligor is organized
and existing for the enforcement thereof against each Foreign Obligor under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents.  It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Obligor Documents that the Applicable Foreign Obligor Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which any Foreign Obligor is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Foreign Obligor Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Foreign Obligor Document or any other document is sought to be enforced and (ii)
any charge or tax as has been timely paid.

 

(c)          [Reserved].

 

(d)          The execution, delivery and performance of the Applicable Foreign
Obligor Documents executed by each Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which each Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

 

5.23.      OFAC.  No Borrower, nor any Restricted Subsidiaries, nor, to the
knowledge of the Administrative Borrower, any director, officer, employee, agent
or affiliate of the Administrative Borrower or any Restricted Subsidiary, is an
individual or entity that is, or is owned or controlled by any individual or
entity that is (i) currently the subject or target of any Sanctions, (ii)
included on OFAC’s List of Specially Designated Nationals, HMT’s Consolidated
List of Financial Sanctions Targets and the Investment Ban List, or any similar
list enforced by any other relevant sanctions authority or (iii) located,
organized or resident in a Designated Jurisdiction.  No Loan, nor the proceeds
from any Loan or other Credit Extension, has been used, directly or indirectly,
in any manner that will result in any violation by any Borrower or any of its
Subsidiaries or any Secured Party or Arranger of Sanctions.

 

Notwithstanding anything herein to the contrary, if the Administrative Borrower
delivers notice on the Closing Date that any Borrower is unable to make on the
Closing Date any representation or warranty contained in this Article V (other
than a Specified Representation) that it is required to make on the Closing
Date, then, such Borrower shall not be required to make or deemed to have made
such representation and warranty on the Closing Date, provided that the delivery
of

 

-130-

 

 

such notice shall constitute an Event of Default under Section 8.01(d) upon (but
only after giving effect thereto) the initial extensions of credit hereunder on
the Closing Date.

 

ARTICLE VI.
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than (i) Obligations under any Secured Cash
Management Agreement, Secured Hedge Agreement or Cash Pooling Arrangement and
(ii) contingent indemnification obligations for which no claim has been
asserted) shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized in the manner set forth in the Agreement,
back-stopped by a letter of credit reasonably satisfactory to the applicable L/C
Issuer or deemed reissued under another agreement reasonably satisfactory to the
applicable L/C Issuer), the Borrowers shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.03) cause each Restricted
Subsidiary to:

 

6.01.      Financial Statements.  Deliver to the Administrative Agent (which
will promptly furnish such information to each Lender):

 

(a)          as soon as available, but in any event within 95 days after the end
of each fiscal year of the Administrative Borrower, a consolidated balance sheet
of the Administrative Borrower and its Restricted Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

 

(b)          as soon as available, but in any event within 50 days after the end
of each of the first three fiscal quarters of each fiscal year of the
Administrative Borrower, a consolidated balance sheet of the Administrative
Borrower and its Restricted Subsidiaries as at the end of such fiscal quarter,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal quarter and for the portion of the
Administrative Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, chief accounting officer, vice president of treasury,
treasurer or controller of the Administrative Borrower as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Administrative Borrower and its Restricted Subsidiaries in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.

 

6.02.      Certificates; Other Information.  Deliver to the Administrative Agent
(which will promptly furnish such information to each Lender):

 

-131-

 

 

(a)          within 5 days of the delivery of the financial statements referred
to in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed
by the chief executive officer, chief financial officer, chief accounting
officer, vice president of treasury, treasurer or controller of the
Administrative Borrower (which delivery may, unless the Administrative Agent, or
a Lender requests executed originals, be by electronic communication including
fax or email and shall be deemed to be an original authentic counterpart thereof
for all purposes), and in the event of any change in accounting principles used
in the preparation of such financial statements, the Administrative Borrower
shall also provide, if necessary for the determination of compliance with the
Financial Covenant, a statement of reconciliation conforming such financial
statements to GAAP;

 

(b)          [reserved];

 

(c)          promptly after the same are publicly available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of the Administrative Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Administrative Borrower may file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934, and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

 

(d)          promptly after the receipt thereof by any Responsible Officer of
the Administrative Borrower, details with respect to any material (i) “warning
letter”, “untitled letter” or similar notification, or (ii) notification of a
mandated or requested recall affecting the Specified Products, in each case,
from the FDA (or analogous foreign, state or local Governmental Authority);

 

(e)          promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Restricted Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation of any Loan Party or any Restricted Subsidiary thereof;

 

(f)          as soon as available, but in any event within 45 days after the end
of each fiscal year of the Administrative Borrower, and at such other times as
the Borrowers may reasonably deem necessary, a report supplementing Schedule
5.14 containing a description of all changes in the information included in such
Schedule as may be necessary for such Schedule to be accurate and complete, each
such report to be signed by a Responsible Officer of the Administrative Borrower
and to be in a form reasonably satisfactory to the Administrative Agent; and

 

(g)          promptly, such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party or any Restricted
Subsidiary thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent (for itself or on behalf of any Lender) may from time to
time reasonably request, including copies of manufacturing safety and efficacy
data filed with the FDA (or analogous foreign, state or local Governmental
Authority).

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may

 

-132-

 

 

be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Administrative Borrower posts such
documents, or provides a link thereto on the Administrative Borrower’s website
on the Internet at the website address listed on Schedule 11.02; or (ii) on
which such documents are delivered to the Administrative Agent for posting on
the Administrative Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Administrative Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Administrative Borrower to deliver such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Administrative Borrower shall notify the Administrative
Agent and each Lender (by telecopier or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Administrative Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

The Borrowers hereby acknowledge that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrowers hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrowers or their Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities.  The
Administrative Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to the Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Administrative Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Administrative Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 11.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent shall be entitled
to treat any Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, the Administrative Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

 

6.03.      Notices.  Promptly after a Responsible Officer of the Administrative
Borrower obtains knowledge thereof, notify the Administrative Agent (which will
promptly thereafter furnish to the Lenders):

 

-133-

 

 

(a)          of the occurrence of any Default;

 

(b)          of any matter that has resulted or would reasonably be expected to
result in a Material Adverse Change, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of any Borrower or any Restricted
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between any Borrower or any Restricted Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material adverse
development in, any litigation or proceeding affecting any Borrower or any
Restricted Subsidiary, including pursuant to any applicable Environmental Laws,
in each case, that has had or would reasonably be expected to have a Material
Adverse Change;

 

(c)          of the occurrence of any ERISA Event; and

 

(d)          of any material change in accounting policies or financial
reporting practices by any Loan Party or any Restricted Subsidiary thereof,
including any determination by any Borrower referred to in Section 2.11(b).

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Administrative Borrower setting forth details of
the occurrence referred to therein and stating what action the Borrowers have
taken and propose to take with respect thereto.  Each notice pursuant to Section
6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

6.04.      Payment of Obligations.

 

(a)          Pay and discharge as the same shall become due and payable, all its
obligations and liabilities (excluding Tax liabilities), including (i) all
lawful claims which, if unpaid, would by Law become a Lien upon its property
unless the same are being contested in good faith and to the extent (x)
enforcement action on account of any such Lien has not been taken and
(y) adequate reserves in accordance with GAAP are being maintained by such
Person; and (ii) all Indebtedness, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, in each case, except to the extent that failure to pay the
same would not reasonably be expected to, individually or in the aggregate, have
a Material Adverse Change.

 

(b)          The Borrowers and their Restricted Subsidiaries will file all
material Federal and material state and other material Tax returns and reports
required to be filed by them, and will pay all material Federal, state and other
Taxes, assessments and governmental charges in the nature of taxes or levies
upon it or its properties or assets, in each case, required to be paid by them,
whether or not shown to be due and payable on said returns, except those which
are being contested in good faith by appropriate proceedings and for which
adequate reserves have been provided in accordance with GAAP.

 

6.05.      Preservation of Existence.  (a)  Preserve, renew and maintain in full
force and effect its legal existence and good standing (to the extent that such
concept exists in such jurisdiction) under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05, except,
in the case of any non-Loan Party Subsidiary of any Borrower, to the extent the
failure to do so would not reasonably be expected to result in a

 

-134-

 



 

Material Adverse Change; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of the business of the Administrative Borrower and its
Subsidiaries, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Change or (in the case of any non-Loan Party
Subsidiary of any Borrower) to the extent the Administrative Borrower shall
determine that the maintenance thereof is no longer desirable in the conduct of
the business of the Administrative Borrower and its Subsidiaries and that the
loss thereof is not disadvantageous in any material respect to the Lenders; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation or non-renewal of which would reasonably be
expected to have a Material Adverse Change.

 

6.06.      Maintenance of Properties.  (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; and (b)
make all necessary repairs thereto and renewals and replacements thereof, in
each case, except where the failure to do so would not reasonably be expected to
have a Material Adverse Change.

 

6.07.      Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies that are not Affiliates of any Borrower, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

 

6.08.      Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith would not reasonably be expected to have a
Material Adverse Change.

 

6.09.      Books and Records.  (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of such Borrowers or such Restricted Subsidiary, as the case
may be; and (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Borrowers or such Restricted Subsidiary, as the case may
be.

 

6.10.      Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent (accompanied by a reasonable number of
representatives of the Lenders) to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its officers, and independent public accountants, all at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Administrative Borrower, in each case, subject
to reasonable requirements of confidentiality, including requirements imposed by
law or by contract; provided, however, that (a) except during the occurrence and
continuance of an Event of Default, the Borrowers shall not be required to
reimburse the Administrative Agent for the charges, costs and expenses in

 

-135-

 

  

connection with such visits or inspections and the Administrative Agent shall
not exercise rights under this Section 6.10 more often than one (1) time per
year and (b) after the occurrence and during the continuance of an Event of
Default, the Administrative Agent (or any of its representatives or independent
contractors) may do any of the foregoing at the expense of the Borrowers at any
time during normal business hours and upon reasonable advance notice.

 

6.11.      Transactions with Affiliates.  Cause any transaction of any kind with
any Affiliate of the Administrative Borrower, whether or not in the ordinary
course of business, to be made on fair and reasonable terms substantially as
favorable to the Administrative Borrower or such Restricted Subsidiary as would
be obtainable by the Administrative Borrower or such Restricted Subsidiary at
the time in a comparable arm’s length transaction with a Person other than an
Affiliate, other than (i) transactions between or among any Loan Parties; (ii)
sales or awards of Equity Interests to Affiliates of the Administrative
Borrower; (iii) reasonable and customary directors’ fees, indemnification and
similar arrangements, consulting fees, employee salaries, bonuses or employment
agreements, compensation or employee benefit arrangements, incentive and
severance arrangements with any officer, director or employee entered into in
the ordinary course of business; (iv) (a) any transactions made in compliance
with the provisions of Sections 7.03, 7.04 or 7.06 (including, without,
limitation any such transactions with joint ventures for the purchase or sale of
property or other assets and services, in the ordinary course of business
pursuant to Section 7.03) or (b) any transactions among the Administrative
Borrower and/or its Restricted Subsidiaries made in compliance with the
provisions of Sections 7.02, 7.03, 7.04, 7.05 or 7.06; (v) loans and advances to
officers and employees of any Loan Party in the ordinary course of business in
accordance with the past practices of any Loan Party to the extent otherwise
permitted by this Agreement; (vi) written agreements entered into or assumed in
connection with Acquisitions with Persons who were not Affiliates prior to such
transactions approved by a majority of the Board of Directors of the
Administrative Borrower or any Designated Borrower; (vii) transactions involving
less than $10,000,000 in the aggregate during the term of this Agreement; (viii)
the Administrative Borrower and its Restricted Subsidiaries may make payments
pursuant to any tax sharing agreements among Administrative Borrower and its
Restricted Subsidiaries that are Loan Parties; (ix) transactions approved by a
majority of the members of the Board of Directors of the Administrative Borrower
or such Subsidiary who does not have any material direct or indirect financial
interest in or with respect to such transaction; (x) transactions ancillary to
or in connection with the Closing Date Acquisition; and (xi) any transaction in
respect of which the Administrative Borrower delivers to the Administrative
Agent (for delivery to the Lenders) a letter addressed to the Board of Directors
of the Administrative Borrower (or the board of directors of the relevant
Subsidiary) from an accounting, appraisal or investment banking firm that is in
the good faith determination of the Administrative Borrower qualified to render
such letter, which letter states that such transaction is on terms that are no
less favorable to the Borrowers or the relevant Subsidiary, as applicable, than
would be obtained in a comparable arm’s length transaction with a Person other
than an Affiliate.

 

6.12.      Covenant to Guarantee Obligations and Give Security.  The
Administrative Borrower shall, at the Administrative Borrower’s expense:

 

(a)          cause each Domestic Subsidiary (other than any Excluded
Subsidiary), within 45 days after the formation or acquisition of such Domestic
Subsidiary (or such Domestic

 

-136-

 

 

Subsidiary ceasing to be an Excluded Subsidiary (including, as a result of
ceasing to be an Unrestricted Subsidiary)) or such longer period as the
Administrative Agent may agree, to (i) duly execute and deliver to the
Administrative Agent (for the benefit of the Secured Parties) (A) a guaranty or
guaranty supplement guaranteeing the other Loan Parties’ obligations under the
Loan Documents, (B) a securities pledge agreement or securities pledge agreement
supplement granting Liens on the Collateral to secure payment of all the
Obligations under the Loan Documents, and (C) documents of the type set forth in
Section 4.01(a)(iv) and (v) with respect to such Subsidiary, and (ii) deliver to
the Administrative Agent customary opinion(s), addressed to the Administrative
Agent and the other Secured Parties, of counsel for such Subsidiary as to the
matters contained in clause (i) and as to such other matters as the
Administrative Agent may reasonably request, all such documents to be in form,
content and scope reasonably satisfactory to the Administrative Agent, and

 

(b)          cause each Foreign Subsidiary (other than an Excluded Subsidiary),
within 90 days after the formation or acquisition of such Foreign Subsidiary (or
such Foreign Subsidiary ceasing to be an Excluded Subsidiary (including, as a
result of ceasing to be an Unrestricted Subsidiary)) or such longer period as
the Administrative Agent may agree, to (i) duly execute and deliver to the
Administrative Agent (for the benefit of the Secured Parties) (A) a guaranty or
guaranty supplement guaranteeing the Foreign Obligors’ Obligations under the
Loan Documents, (B) a securities pledge agreement or securities pledge agreement
supplements (or equivalent document in any applicable foreign jurisdiction)
granting Liens on the Collateral to secure payment of all Foreign Obligors’
Obligations under the Loan Documents. and (C) documents of the type set forth in
Section 4.01(a)(iv) and (v) with respect to such Subsidiary, and (ii) deliver to
the Administrative Agent customary opinion(s), addressed to the Administrative
Agent and the other Secured Parties, of counsel for such Subsidiary as to the
matters contained in clause (i) and as to such other matters as the
Administrative Agent may reasonably request, all such documents to be in form,
content and scope reasonably satisfactory to the Administrative Agent.

 

6.13.      Conduct of Business.  Continue to conduct only those lines of
business conducted by the Administrative Borrower and its Restricted
Subsidiaries on the date hereof or a business reasonably related thereto or a
reasonable extension thereof in the good faith determination of the
Administrative Borrower.

 

6.14.      Further Assurances.  Promptly upon the reasonable request by the
Administrative Agent, or any Lender or L/C Issuer through the Administrative
Agent, (a) correct any material defect or error that may be discovered in any
Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to (i) carry out more effectively the purposes of the Loan
Documents, (ii) to the fullest extent permitted by applicable Law, subject any
Loan Party’s or any of its Restricted Subsidiaries’ properties, assets, rights
or interests to the Liens now or hereafter intended to be covered by any of the
Collateral Documents, (iii) perfect and maintain the validity, effectiveness and
priority of any of the Collateral Documents and any of the Liens intended to be
created thereunder and (iv) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Secured Parties the rights granted
or now or hereafter intended to be granted to the Secured Parties under

 

-137-

 

  

any Loan Document or under any other instrument executed in connection with any
Loan Document to which any Loan Party or any of its Restricted Subsidiaries is
or is to be a party, and cause each of its Restricted Subsidiaries to do so.

 

6.15.      Approvals and Authorizations.  Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Obligor is
organized and existing, and all approvals and consents of each other Person in
such jurisdiction, in each case that are required in connection with the Loan
Documents, unless the failure to do so would not reasonably be expected to cause
a Material Adverse Change.

 

ARTICLE VII.
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than (i) Obligations under any Secured Cash
Management Agreement, Secured Hedge Agreement or Cash Pooling Arrangement and
(ii) contingent indemnification obligations for which no claim has been
asserted) shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized, back-stopped by a letter of credit
reasonably satisfactory to the applicable L/C Issuer or deemed reissued under
another agreement reasonably satisfactory to the applicable L/C Issuer), the
Borrowers shall not, nor shall they permit any Restricted Subsidiary to,
directly or indirectly:

 

7.01.      Liens.  Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following (collectively, “Permitted Liens”):

 

(a)          Liens pursuant to any Loan Document (including Liens on Cash
Collateral);

 

(b)          Liens securing Indebtedness permitted under Section 7.02(c);
provided that such Liens shall not encumber any Collateral or any IP Rights of
the Loan Parties and their Restricted Subsidiaries;

 

(c)          Liens securing Indebtedness or other obligations, provided that (i)
immediately after giving effect to the incurrence of such Liens, the aggregate
amount of Priority Indebtedness, would not exceed an amount equal to 15% of
Consolidated Net Tangible Assets and (ii) no such Liens shall encumber any
Collateral or any IP Rights of the Loan Parties and their Restricted
Subsidiaries;

 

(d)          Permitted Encumbrances;

 

(e)          Liens securing Indebtedness or other obligations (i) of a Borrower
or any Restricted Subsidiary in favor of any Borrower or any Guarantor and (ii)
of any Restricted Subsidiary that is not a Guarantor in favor of any Restricted
Subsidiary that is not a Guarantor; and

 

-138-

 

  

(f)          other Liens with respect to property or assets of the
Administrative Borrower or any Subsidiary securing obligations (other than
Indebtedness for borrowed money); provided that the aggregate amount of
obligations secured pursuant to this clause (f) shall not, at any time, exceed
$25,000,000.

 

For purposes of determining compliance with this Section 7.01, (i) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of Permitted Liens (or any portion thereof) described in Sections
7.01(a) through (f) but may be permitted in part under any combination thereof
and (ii) in the event that a Lien securing an item of Indebtedness (or any
portion thereof) meets the criteria of one or more of the categories of
permitted Liens (or any portion thereof) described in Sections 7.01(a) through
(f), the Administrative Borrower may, in its sole discretion, classify or divide
such Lien securing such item of Indebtedness (or any portion thereof) in any
manner that complies with this Section 7.01 and will be entitled to only include
the amount and type of such Lien or such item of Indebtedness secured by such
Lien (or any portion thereof) in one of the above clauses and such Lien securing
such item of Indebtedness (or portion thereof) will be treated as being incurred
or existing pursuant to only such clause or clauses (or any portion thereof).  

 

7.02.      Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)          obligations (contingent or otherwise) existing or arising under any
Swap Contract; provided that (i) such obligations are (or were) entered into by
such Person in the ordinary course of business for the purpose, and not for the
purpose of speculation or taking a “market view;” and (ii) no such obligation
shall be secured by any Liens on any asset of any Loan Party or any Restricted
Subsidiary other than Liens on cash and Cash Equivalents in connection with a
Secured Hedge Agreement securing customary initial deposits and margin deposits
which are required as a matter of Law;

 

(b)          Indebtedness of the Loan Parties; provided that (i) all such
Indebtedness shall be unsecured, (ii) at the time such Indebtedness is incurred,
the Borrowers shall be in Pro Forma Compliance, (iii) such Indebtedness shall
not have a maturity date occurring earlier than the Latest Maturity Date, (iv)
such Indebtedness shall have a Weighted Average Life to Maturity that is no
shorter than the longest Weighted Average Life to Maturity of any Class of Term
Commitments under the Term Facility, and (v) such Indebtedness shall not be
Guaranteed by any Subsidiary of the Administrative Borrower that is not a Loan
Party;

 

(c)          Indebtedness of any Loan Party under that certain Assistance
Agreement, dated as of November 19, 2012, by and among the Administrative
Borrower and the State of Connecticut Department of Economic and Community
Development, as amended, and any renewals or extensions thereof; provided that
the aggregate principal amount of such Indebtedness outstanding at any time
shall not exceed $26,000,000 plus the aggregate amount of interest thereon which
has been capitalized and added to the principal amount thereof;

 

(d)          Priority Indebtedness, provided that, after giving effect to such
incurrence, the aggregate amount of Priority Indebtedness would not exceed 15%
of Consolidated Net Tangible Assets;

 

-139-

 



 

(e)          Indebtedness under the Loan Documents; and

 

(f)          Indebtedness of a Loan Party to the Administrative Borrower or any
other Subsidiary and of any Restricted Subsidiary that is not a Loan Party to
any Loan Party or any other Subsidiary (including, without limitation, any such
Indebtedness incurred in connection with the Restructuring), provided that
Indebtedness owed by any Loan Party to any Subsidiary that is not a Loan Party
incurred pursuant to this Section 7.02(f) shall be subordinated in right of
payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent (other than, in the case of this proviso, any such
Indebtedness incurred in connection with the Restructuring that is terminated,
forgiven, repaid or otherwise extinguished within 180 days after the Closing
Date (or such longer period as may be approved by the Administrative Agent, in
its sole discretion)).

 

For purposes of determining compliance with this Section 7.02, (A) Indebtedness
need not be permitted solely by reference to one category of permitted
Indebtedness (or any portion thereof) described in Sections 7.02(a) through (f)
but may be permitted in part under any relevant combination thereof (and subject
to compliance, where relevant, with Section 7.02), (B) in the event that an item
of Indebtedness (or any portion thereof) meets the criteria of one or more of
the categories of permitted Indebtedness (or any portion thereof) described in
Sections 7.02(a) through (f), the Borrower may, in its sole discretion, classify
or divide such item of Indebtedness (or any portion thereof) in any manner that
complies with this Section 7.02 and will be entitled to only include the amount
and type of such item of Indebtedness (or any portion thereof) in one of the
above clauses (or any portion thereof) and such item of Indebtedness (or any
portion thereof) shall be treated as having been incurred or existing pursuant
to only such clause or clauses (or any portion thereof); provided that all
Indebtedness outstanding under this Agreement shall at all times be deemed to
have been incurred pursuant to clause (e) of this Section 7.02.

 

7.03.      Investments.  Make any Investments except:

 

(a)          Investments in Unrestricted Subsidiaries; provided that (i) no
Event of Default has occurred and is continuing or, on a Pro Forma Basis after
giving effect to such Investment, would result therefrom, (ii) the aggregate
amount of all Investments (including (x) any Guarantees of Indebtedness of any
such Unrestricted Subsidiary and (y) the Fair Market Value of the assets of any
Unrestricted Subsidiary (at the time of such Unrestricted Subsidiary’s
designation as such), which shall be deemed an Investment) shall not exceed in
the aggregate $250,000,000 during the term of this Agreement (it being
understood and agreed that such aggregate limitation for purposes of determining
compliance with this clause (ii) shall be calculated without giving effect to
any return representing a return of capital with respect to such Unrestricted
Subsidiary, whether or not repaid in cash prior to such time of determination
(including as a result of Subsidiary Redesignation));

 

(b)          Investments in any Loan Party;

 

(c)          Investments to effect (x) the Transactions and (y) the
Restructuring; and

 

-140-

 

 

(d)          other Investments (except Investments in Unrestricted
Subsidiaries); provided that no Event of Default has occurred and is continuing
or, on a Pro Forma Basis, would result after giving effect to such Investment.

 

Any Investment in any person other than a Loan Party that is permitted by this
Section 7.03 may be made through intermediate Investments in Subsidiaries that
are not Loan Parties and such intermediate Investments shall be disregarded for
purposes of determining the outstanding amount of Investments pursuant to any
clause set forth above.  The amount of any Investment made other than in the
form of cash or cash equivalents shall be the Fair Market Value thereof valued
at the time of the making thereof, and without giving effect to any subsequent
write-downs or write-offs thereof.

 

7.04.      Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets (whether now owned or
hereafter acquired) of the Administrative Borrower and the Restricted
Subsidiaries, taken as a whole, to or in favor of any Person, except that, so
long as no Event of Default has occurred and is continuing or, on a Pro Forma
Basis after giving effect to the relevant transactions, would result therefrom:

 

(a)          any Restricted Subsidiary may merge or consolidate with or dissolve
or liquidate into (i) Administrative Borrower, provided that the Administrative
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Restricted Subsidiaries; provided that (x) when any Loan Party (other than
the Administrative Borrower) is merging with another Restricted Subsidiary, such
Loan Party (or in the case of two Loan Parties, subject to the execution of
appropriate assumption and ratification agreements reasonably requested by the
Administrative Agent, a Loan Party) shall be the continuing or surviving Person
and (y) notwithstanding the provisions of clause (x) above to the contrary, when
any Designated Borrower is merging or consolidating with or dissolving or
liquidating into another Restricted Subsidiary, such Designated Borrower (or in
the case of two Designated Borrowers, subject to the execution of appropriate
assumption and ratification agreements reasonably requested by the
Administrative Agent, a Designated Borrower) shall be the continuing or
surviving Person;

 

(b)          any (i) Loan Party (other than the Administrative Borrower) may
Dispose of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to the Administrative Borrower or to another Loan Party that is not a
Foreign Obligor and (ii) Foreign Obligor (other than a Designated Borrower) may
Dispose of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to any other Foreign Obligor;

 

(c)          any Restricted Subsidiary that is not a Loan Party may dispose of
all or substantially all its assets (including any Disposition that is in the
nature of a liquidation) to another Restricted Subsidiary;

 

(d)          so long as no Event of Default has occurred and is continuing or
would result therefrom, any of the Borrowers and any of their Subsidiaries may
merge, dissolve or liquidate into or consolidate with any other Person or permit
any other Person to merge into or consolidate with it; provided, however, that
in each case, immediately after giving effect thereto (i) in the case of any
such merger to which the Administrative Borrower is a party, (x) the
Administrative

 

-141-

 

 

Borrower is the surviving Person or (y) if the Person formed by or surviving any
such merger or consolidation is not the Administrative Borrower (any such
Person, the “Successor Administrative Borrower”), (A) the Successor
Administrative Borrower shall be an entity organized or existing under the Laws
of the United States, any state thereof or the District of Columbia and such
transaction shall not have an adverse effect on the attachment, perfection or
priority of the Liens granted under the Collateral Documents, (B) the Successor
Administrative Borrower shall expressly assume all the obligations of the
Administrative Borrower under this Agreement and the other Loan Documents to
which the Administrative Borrower is a party pursuant to documents in form and
substance reasonably satisfactory to the Administrative Agent, (C) each other
Loan Party, shall have confirmed that its Guarantee shall apply to the Successor
Administrative Borrower’s obligations under the Loan Documents, (D) each other
Loan Party, shall have by a supplement to the Securities Pledge Agreement and
other applicable Collateral Documents, in form and substance satisfactory to the
Administrative Agent, confirmed that its obligations thereunder shall apply to
the Successor Administrative Borrower’s obligations under the Loan Documents,
(E) the Administrative Borrower shall have delivered to the Administrative Agent
such supporting resolutions, incumbency certificates, opinions of counsel and
other documents or information, in form, content and scope reasonably
satisfactory to the Administrative Agent, as may be required by the
Administrative Agent and (F) the Administrative Agent and the Lenders shall have
received satisfactory results of “know your customer”, Sanctions, Act and other
similar due diligence reasonably requested by the Administrative Agent and the
Lenders, (ii) in the case of any such merger to which a Designated Borrower is a
party, (x) the Designated Borrower is the surviving Person or (y) if the Person
formed by or surviving any such merger or consolidation is not a Designated
Borrower (any such Person, the “Successor Designated Borrower”), (A) the
Successor Designated Borrower shall be an entity organized or existing under the
Laws of the United States, any state thereof or the District of Columbia,
Ireland or (solely to the extent no Global Revolving Credit Lender or Global
Term Lender, as applicable, is prohibited under applicable Law or is not
licensed to make Loans or otherwise extend credit to such Successor Designated
Borrower in such jurisdiction) Switzerland or any member of the European Union,
and such transaction shall not have an adverse effect on the attachment,
perfection or priority of the Liens granted under the Collateral Documents, (B)
the Successor Designated Borrower shall expressly assume all the obligations of
the applicable Designated Borrower under this Agreement and the other Loan
Documents to which the applicable Designated Borrower is a party pursuant to
documents in form and substance reasonably satisfactory to the Administrative
Agent, (C) each other applicable Loan Party shall have confirmed that its
Guarantee shall apply to the Successor Designated Borrower’s obligations under
the Loan Documents, (D) each other applicable Loan Party, shall have by a
supplement to the Securities Pledge Agreement and other applicable Collateral
Documents, in form and substance reasonably satisfactory to the Administrative
Agent, confirmed that its obligations thereunder shall apply to the Successor
Designated Borrower’s obligations under the Loan Documents, (E) the Designated
Borrower shall have delivered to the Administrative Agent such supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information, in form, content and scope reasonably satisfactory to the
Administrative Agent, as may be required by the Administrative Agent and (F) the
Administrative Agent and the Lenders shall have received satisfactory results of
“know your customer”, Sanctions, Act and other similar regulatory due diligence
reasonably requested by the Administrative Agent and the Lenders; (iii) in the
case of any such merger to which any Loan Party (other than a Borrower) is

 

-142-

 

 

a party, (x) such Loan Party is the surviving Person or (y) the surviving Person
shall, become a Loan Party and expressly assume all the obligations of a Loan
Party under this Agreement and the other Loan Documents pursuant to documents in
form and substance reasonably satisfactory to the Administrative Agent(provided
that Administrative Agent and the Lenders shall have received satisfactory
results of “know your customer”, Sanctions, Act and other similar regulatory due
diligence reasonably requested by the Administrative Agent and the Lenders), and
(iv) in the case of any such merger to which any Restricted Subsidiary (other
than a Loan Party) is a party, the surviving person shall be or become a
Restricted Subsidiary, which shall have complied with the requirements of
Section 6.12 to the extent applicable thereto; and

 

(e)          mergers, consolidations, dissolutions and liquidations to effect
the Restructuring; provided, however, that no such mergers, consolidations,
dissolutions and liquidations shall be effected with respect to any Loan Party,
except as set forth in the other provisions of this Section 7.04;

 

provided, however, that notwithstanding the foregoing, the Borrowers shall not,
nor shall they permit any Restricted Subsidiary to, directly or indirectly (a)
cause any U.S. Loan Party to become a Foreign Subsidiary, (b) cause any Foreign
Obligor (that is not a Foreign Stock Holding Company) to become a Foreign Stock
Holding Company, or (c) restrict in any manner the ability of such U.S. Loan
Party to Guarantee or, except as permitted by Section 7.07, provide collateral
security for all Obligations under this Agreement and the other Loan Documents
to the extent required by the Loan Documents.

 

7.05.      Dispositions.  Make any Disposition, except:

 

(a)          Dispositions consisting of non-exclusive licenses of IP Rights
consistent with past practice, other licenses of IP Rights (other than exclusive
licenses of the Specified Products) in the ordinary course of business in the
biotechnology industry and licenses of research programs at Fair Market Value
and on customary terms;

 

(b)          Dispositions by the Administrative Borrower and its Restricted
Subsidiaries not otherwise permitted under this Section 7.05, provided that (i)
no Event of Default has occurred and is continuing at such time or, on a Pro
Forma Basis after giving effect to such Disposition, would result therefrom,
(ii) if the aggregate Net Cash Proceeds thereof received in any fiscal year
exceeds an amount equal to the sum of (x) 10% of Consolidated Net Tangible
Assets (as reflected in the consolidated balance sheet of the Administrative
Borrower delivered pursuant to Section 6.01(a) for the prior fiscal year, and,
with respect to fiscal year 2015, reduced on a percentage basis to reflect the
portion of the fiscal year remaining after the Closing Date, the “Disposition
Prepayment Threshold Amount”) and (y) the Disposition Carryover Amount, such
excess shall be applied to prepay the outstanding principal amount of the Loans
pursuant to Section 2.05(b)(i), provided, further that in each fiscal year,
Dispositions made pursuant to this clause (b) shall be deemed to utilize the
Disposition Prepayment Threshold Amount before amounts comprising the
Disposition Carryover Amount (if any);

 

(c)          Dispositions of (i) inventory in the ordinary course of business
and (ii) Dispositions of cash and Cash Equivalents;

 

-143-

 

 

(d)          the sale or discount or factoring or other Disposition, in each
case without recourse and in the ordinary course of business, of Receivable
arising in the ordinary course of business (x) which are overdue or (y) which a
Borrower or any Subsidiary may reasonably determine are difficult to collect;

 

(e)          Dispositions of defaulted Receivables for collection purposes for
fair value;

 

(f)          Leases, subleases, licenses or sublicenses of property (excluding
any licenses or sub-licenses of IP Rights) in the ordinary course of business
and which do not materially interfere with the business of the Borrowers and
their Subsidiaries, taken as a whole;

 

(g)          Dispositions in the ordinary course of business consisting of the
abandonment of IP Rights which, in the reasonable good faith determination of
the Administrative Borrower, are uneconomical, negligible, obsolete or otherwise
not material in the conduct of its business; and

 

(h)          Dispositions of property by Administrative Borrower or any
Subsidiary to the Administrative Borrower or to a Wholly Owned Subsidiary;
provided that such transfer must be permitted as an Investment pursuant to
Section 7.03;

 

(i)          Dispositions of obsolete or worn out property, in the ordinary
course of business, or of property no longer used or useful in the business of
the Borrowers or their Subsidiaries, in each case whether now owned or hereafter
acquired;

 

(j)          Dispositions of equipment or real property to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property or to
Indebtedness incurred to acquire such replacement property;

 

(k)          the making of any Investment permitted by Section 7.03, the
creation, incurrence or assumption of any Lien permitted under Section 7.01 and
the making of any Restricted Payments permitted by Section 7.06 (in each case,
to the extent constituting a Disposition); and

 

(l)          Dispositions among the Loan Parties and their Subsidiaries to
effect the Restructuring.

 

7.06.      Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, except that:

 

(a)          the Borrowers and their Restricted Subsidiaries may declare and
make Restricted Payments in an aggregate amount not to exceed $150,000,000 in
any fiscal year; provided that no Event of Default has occurred and is
continuing at such time or, on a Pro Forma Basis after giving effect to such
Restricted Payment, would result therefrom;

 

(b)          the Borrowers and their Restricted Subsidiaries may make other
Restricted Payments, provided that the Borrowers shall be in Pro Forma
Compliance;

 

(c)          each Subsidiary may make Restricted Payments to the Borrowers, the
Guarantors and any other Person that owns an Equity Interest in such Subsidiary,
provided that, in the case

 

-144-

 

 

of any Subsidiary that is not a wholly-owned subsidiary, such Restricted
Payments are made to the holders of such Equity Interests ratably (or on a more
favorable basis from the perspective of the Borrower and its Subsidiaries, taken
as a whole) according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;

 

(d)          the Borrowers and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

 

(e)          the Borrowers and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests;

 

(f)          the Borrowers may repurchase Equity Interests issued by it that
have been withheld in respect of taxes payable upon the vesting of equity awards
pursuant to the Borrowers’ and their Subsidiaries’ equity incentive plans or
program;

 

(g)          the Borrowers may repurchase Equity Interests upon the exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options;

 

(h)          the Borrowers may make Restricted Payments, pursuant to and in
accordance with equity compensation plans or programs and other benefit and
compensation plans, programs or agreements for directors, officers, employees or
advisors of the Borrowers and their Subsidiaries;

 

(i)          the Borrowers and each Subsidiary may make Restricted Payments to
the Administrative Borrower or any of its Affiliates on account of any Taxes
imposed on the Administrative Borrower or any such Affiliate in respect of
income of such Borrower or Subsidiary;

 

(j)          the Borrowers or any Subsidiary may distribute Equity Interests (or
rights thereto) not constituting Disqualified Stock pursuant to a stockholder
rights plan or redeem such rights in accordance with the terms of such plan;

 

(k)          the Borrowers and each Subsidiary may make Restricted Payments to
shareholders of any Person (other than an Affiliate of the Borrower) acquired by
merger pursuant to an Investment permitted under this Agreement, at the time of
such Acquisition;

 

(l)          the Borrowers may pay any dividend or distribution within 60 days
after the date of declaration thereof, if at the date of declaration such
payment would have complied with the provisions of this Agreement (including the
other provisions of this Section 7.06); and

 

(m)          Restricted Payment to effect the Transactions or the Restructuring.

 

7.07.      Burdensome Agreements.  Enter into or permit to exist any Contractual
Obligation (other than this Agreement and any other Loan Documents) that limits
the ability of any Restricted Subsidiary to make Restricted Payments to any
Borrower or any Guarantor, except for (i) any Contractual Obligations which are
(A) in effect on the date hereof and set forth on Schedule 7.07, (B) in effect
at the time any Restricted Subsidiary becomes a Subsidiary of

 

-145-

 

 

Administrative Borrower, so long as such Contractual Obligations were not
entered into solely in contemplation of such Person becoming a Subsidiary of a
Borrower (and in the case of causes (A) and (B), any renewal, extension or
replacement thereof so long as such renewal, extension or replacement does not
expand the scope of such Contractual Obligations), (C) contained in sales
agreements, purchase agreements, acquisition agreements (including by way of
merger, acquisition or consolidation) entered into by the Administrative
Borrower or any Subsidiary and solely to the extent in effect pending the
closing of such transaction and with respect to the assets covered thereby; (D)
customary provisions in joint venture agreements and other similar agreements
applicable solely to such joint ventures and not prohibited by the terms of this
Agreement, (E) customary restrictions in leases, subleases, licenses,
sublicenses or asset sale agreements otherwise permitted hereunder so long as
such restrictions apply only to the assets that are the subject thereof, (F)
customary provisions restricting subletting or assignment of any lease governing
a leasehold interest, (G) customary provisions restricting assignment or
transfer of any agreement entered into in the ordinary course of business
(except with respect to Equity Interests that constitute Collateral) and (H)
which, if terminated, would not result in liability or loss of revenue to the
Borrower or any of its Restricted Subsidiaries in excess of the Threshold
Amount, (ii) any restriction in (x) any agreement with respect to Indebtedness
permitted under Section 7.02 or (y) agreements relating to Liens permitted under
Section 7.01 that impose restrictions solely on the property subject to such
Liens (other than, in the case of clauses (x) and (y), restrictions with respect
to Equity Interests that constitute Collateral), or (iii) restrictions imposed
by applicable Law.

 

7.08.      Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose, in each
case so as to result in a violation of Regulation U.

 

7.09.      Financial Covenants.  (a) Maximum Consolidated Net Leverage
Ratio.  Permit the Consolidated Net Leverage Ratio, as of the end of each fiscal
quarter occurring after the Closing Date, to be greater than (i) 3.75 to 1.00,
in the case of each such fiscal quarter ending on or prior to September 30, 2016
or (ii) 3.50 to 1.00, in the case of each such fiscal quarter ending after
September 30, 2016, provided, however, that upon the consummation of a Material
Acquisition and upon the written election of the Administrative Borrower (which
may be exercised not more than two (2) times during the term of this Agreement)
to the Administrative Agent (which shall promptly notify the Lenders), the
Administrative Borrower may increase the maximum Consolidated Net Leverage Ratio
(x) by 0.50x (but in no event to a ratio greater than (I) 4.25 to 1.00, in the
case of each such fiscal quarter ending on or prior to September 30, 2016 or
(II) 4.00 to 1.00, in the case of each such fiscal quarter ending after
September 30, 2016) above the Consolidated Net Leverage Ratio then in effect for
the next two (2) fiscal quarters that end following the date of the consummation
of such Material Acquisition and (y) by 0.25x (but in no event to a ratio
greater than (I) 4.00 to 1.00, in the case of each such fiscal quarter ending on
or prior to September 30, 2016 or (II) 3.75 to 1.00, in the case of each such
fiscal quarter ending after September 30, 2016) above the Consolidated Net
Leverage Ratio then in effect for the third and fourth fiscal quarters ending
following the date of the consummation of such Material Acquisition (the
“Adjusted Consolidated Net Leverage Ratio”) (it being understood that, in the
event an additional Material Acquisition is consummated during the period set
forth

 

-146-

 

 

in this proviso, a second such written election may be made by the
Administrative Borrower, whereupon the Consolidated Net Leverage Ratio shall be
increased as set forth in clauses (x) and (y) with respect to the successive
four (4) fiscal quarters that end following such second Material Acquisition,
but subject to the limitations set forth in clauses (i) and (II) in each of
clauses (x) and (y)).  The Adjusted Consolidated Net Leverage Ratio shall be
effective as of the date of consummation of the applicable Material Acquisition
(including, without limitation, for determining Pro Forma Compliance with the
requirements of this Agreement for such Material Acquisition).

 

(b)          Minimum Consolidated Interest Coverage Ratio.  Permit the
Consolidated Interest Coverage Ratio, as of the end of each full fiscal quarter
occurring after the Closing Date, to be less than 3.50 to 1.00.

 

7.10.      Sanctions.  Permit any Loan or the proceeds of any Loan or other
Credit Extension, to be used, directly or indirectly, in any manner that will
result in any violation by any Borrower or any of its Subsidiaries or any
Secured Party or Arranger of Sanctions.

 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

 

8.01.      Events of Default.  Any of the following shall constitute an Event of
Default:

 

(a)          Non-Payment.  Any Borrower or any other Loan Party fails to (i) pay
(in the required currency) when and as required to be paid herein, any amount of
principal of any Loan, or (ii) pay (in the required currency) within three
Business Days after the same becomes due, any interest on any Loan or any fee
due hereunder, or (iii) pay (in the required currency) within five Business Days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

 

(b)          Specific Covenants.  Any Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02(a), 6.03(a),
6.05(a), 6.10, or Article VII; or

 

(c)          Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or Section 8.01(b)
above) contained in any Loan Document on its part to be performed or observed
and such failure continues unremedied for a period of 30 days after (x) written
notice thereof from the Administrative Agent to the Administrative Borrower or
(y) any Responsible Officer knows of such failure; or

 

(d)          Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) when made or deemed
made; or

 

(e)          Cross-Default.  (i) Any Loan Party or any Restricted Subsidiary
thereof (A) fails to make any payment when due beyond any applicable grace
period (whether by scheduled

 

-147-

 

 

maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument (other than (x) any Swap Contract, as to which clause (ii) below
shall apply and (y) indebtedness permitted under Section 7.02(b) (to the extent
it then exceeds the Threshold Amount), as to which clause (iii) below shall
apply) or agreement evidencing, securing or relating thereto, or any other event
occurs, the effect of which default or other event is to cause, or to permit the
holder or holders of such Indebtedness or the beneficiary or beneficiaries of
such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Restricted
Subsidiary thereof is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which a
Loan Party or any Restricted Subsidiary thereof is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by such Loan
Party or such Subsidiary as a result thereof is greater than the Threshold
Amount or (iii) fails to observe or perform any agreement or condition relating
to any Indebtedness permitted under Section 7.02(b) (to the extent it then
exceeds the Threshold Amount), or any other event occurs, in each case, the
effect of which default or other event is to cause (x) the outstanding amount of
such Indebtedness to be demanded or to become due (whether by acceleration or
otherwise) or an offer to be required to be made to repurchase, prepay, defease
or redeem the outstanding amount of such Indebtedness to be made, prior to its
stated maturity or (y) the holder of such Indebtedness to commence any suit to
enforce such Indebtedness or commence enforcement of remedies against any
collateral securing such Indebtedness; provided that this clause (iii) shall not
apply to any secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness if (a)
such sale or transfer is permitted hereunder and under the documents providing
for such Indebtedness and (b) repayments are made as required by the terms of
the respective Indebtedness; or

 

(f)          Insolvency Proceedings, Etc.  Any Loan Party or any Restricted
Subsidiary thereof institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days (provided that such 60
calendar day period shall not apply with respect to any such proceeding under
the bankruptcy code of the Netherlands (de faillissementswet)); or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days,

 

-148-

 

 

or an order for relief is entered in any such proceeding (provided that such 60
calendar day period shall not apply with respect to any such proceeding under
the bankruptcy code of the Netherlands (de faillissementswet)); or

 

(g)          Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Restricted Subsidiary thereof becomes unable or admits in writing its inability
or fails generally to pay its debts as they become due, or (ii) any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of any such Person and is not
released, vacated or fully bonded within 45 days after its issue or levy; or

 

(h)          Judgments.  There is entered against any Loan Party or any
Restricted Subsidiary thereof one or more final judgments or orders for the
payment of money in an aggregate amount (as to all such judgments and orders)
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Company, has been notified of the potential claim and does not dispute coverage)
and (A) enforcement proceedings are commenced by any creditor upon such judgment
or order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(i)          ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j)          Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any provision of any Loan Document, or purports in
writing to revoke, terminate (except in accordance with the terms hereof or
thereof) or rescind any provision of any Loan Document; or

 

(k)          Change of Control.  There occurs any Change of Control.

 

8.02.      Remedies upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(a)          declare the commitment of each Lender to make Loans and any
obligation of each L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan

 

-149-

 

 

Document to be immediately due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived by the
Borrowers;

 

(c)          require that the Administrative Borrower Cash Collateralize the L/C
Obligations and/or the Designated Borrowers Cash Collateralize their respective
L/C Obligations (in each case in an amount equal to the Minimum Collateral
Amount with respect thereto); and

 

(d)          exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code or other
applicable Debtor Relief Law, the obligation of each Lender to make Loans and
any obligation of each L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrowers to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

 

8.03.      Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall (subject to the provisions of
Sections 2.18, 2.19 and 2.20) be applied by the Administrative Agent in the
following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and L/C Issuers arising
under the Loan Documents and amounts payable under Article III, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations (other than (i) Obligations under Secured Hedge Agreements and
Secured Cash Management Agreements, and (ii) Guaranteed Subsidiary Obligations
consisting of Foreign Subsidiary F/X Obligations) arising under the Loan
Documents, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and the unpaid amount of Obligations
owing (including interest) under Secured Hedge Agreements, Guaranteed Subsidiary
Obligations consisting of Foreign Subsidiary

 

-150-

 

 

F/X Obligations and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuers, to
ratably Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

 

Subject to Section 2.03(c) and 2.18, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above. Excluded
Swap Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to payments from other Loan Parties to preserve the allocation
to Obligations otherwise set forth above in this Section 8.03.

 

Notwithstanding the foregoing, (a) Obligations arising under Secured Cash
Management Agreements, Secured Hedge Agreements and Cash Pooling Arrangements to
which Bank of America is not a counterparty shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank
(including, in its capacity as a provider of any Cash Pooling Arrangement) or
Hedge Bank, as the case may be and (b) no amounts received from or on account of
a Foreign Obligor shall be used to pay or applied against any Obligations of or
attributed to any U.S. Loan Party or any other Subsidiary that is organized
under the laws of the United States or any political subdivision thereof.  Each
Cash Management Bank (including, in its capacity as a provider of any Cash
Pooling Arrangement) or Hedge Bank not a party to the Credit Agreement that has
given the notice contemplated by clause (a) of the preceding sentence shall, by
such notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto.

 

ARTICLE IX.
ADMINISTRATIVE AGENT

 

9.01.      Appointment and Authority.

 

(a)          Each of the Lenders and the L/C Issuers hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C

 

-151-

 

 

Issuers, and neither the Borrowers nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions.  It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law.  Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

(b)          The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential Hedge Bank and a potential Cash Management Bank) and the L/C
Issuers hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and such L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article XI
(including Section 11.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

9.02.      Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03.      Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:

 

(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel,

 

-152-

 

 

may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and

 

(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

(d)          The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and non-appealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Administrative Borrower, a Lender or a L/C
Issuer.

 

(e)          The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04.      Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance extension, renewal or increase of a Letter
of Credit, that by its terms must be fulfilled to the satisfaction of a Lender
or any L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or such L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for a
Borrower), independent accountants and other experts

 

-153-

 

 

selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.05.      Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

9.06.      Resignation of Administrative Agent.  

 

(a)          The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and the Administrative
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrowers, to appoint a successor
(with the consent of such successor), which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States, and in each case such successor shall require the consent of the
Borrower at all times other than during the existence of an Event of Default
under Section 8.01(a) or (f) (such consent not to be unreasonably withheld or
delayed).  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent from among the Revolving Credit Lenders meeting the
qualifications set forth above, provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender.  Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)          If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable Law, by notice in writing to the
Administrative Borrower, if applicable, and, to the extent permitted by
applicable law, remove such Person as Administrative Agent and, in consultation
with the Borrowers, appoint a successor.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment,
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

(c)          With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its

 

-154-

 

 

duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the L/C Issuers under any of the Loan Documents, the
retiring or removed Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) except for any indemnity payments or other amounts then owed to the retiring
or removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and each L/C Issuer directly, until such time, if any,
as the Required Lenders appoint a successor Administrative Agent as provided for
above.  Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent, (other than as provided in Section 3.07 and other than any
rights to indemnity payments or other amounts owed to the retiring or removed
Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable) and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section).  The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor, and the
retiring or removed Administrative Agent shall cease to be entitled to all such
fees upon the effectiveness of its resignation or removal as Administrative
Agent.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 11.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

 

(d)          Any resignation by Bank of America as Administrative Agent pursuant
to this Section shall also constitute its resignation as an L/C Issuer and the
Swing Line Lender.  If Bank of America resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the appointment by the Borrowers of a successor L/C Issuer or
Swing Line Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as applicable, (b) the retiring L/C Issuer and
Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

 

-155-

 

 

9.07.      Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08.      No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Arrangers, Syndication Agent, the Documentation
Agents or Managing Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or a L/C Issuer hereunder.

 

9.09.      Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial
proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same in accordance with
this Agreement and the other Loan Documents;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of

 

-156-

 

 

reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or any L/C Issuer to authorize the Administrative
Agent to vote in respect of the claim of any Lender or any L/C Issuer or in any
such proceeding.

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar Laws in any other jurisdictions to which a Loan Party is subject, (b) at
any other sale or foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable Law.  In connection with any such credit bid and purchase, the
Obligations owed to the Secured Parties shall be entitled to be, and shall be,
credit bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase).  In connection with any such bid (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (l) of Section 11.01 of this Agreement, (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any Equity Interests and/or
debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (iv) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Equity Interests and/or debt instruments issued by any acquisition vehicle
on account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

 

9.10.      Collateral and Guaranty Matters.  Without limiting the provisions of
Section 9.09, each of the Lenders (including in its capacities as a potential
Cash Management Bank and a potential Hedge Bank) and each of the L/C Issuers
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

 

-157-

 

 

(a)          to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (x)
contingent indemnification obligations, (y) contingent Guaranteed Subsidiary
Obligations, and (z) Obligations under any Secured Cash Management Agreements
and Secured Hedge Agreements, provided, that with respect to Foreign Subsidiary
F/X Obligations guaranteed pursuant to the Borrower Guaranty and Secured Hedge
Agreements only, no Hedge Bank holding any Foreign Subsidiary F/X Obligations or
Obligations under any Secured Hedge Agreement, as the case may be, has provided
written notice to the Administrative Agent, at least two (2) Business Days prior
to the proposed date of any such release of Liens, that arrangements for
replacement collateral, if any, consistent with the requirements of any
applicable Foreign F/X Swap Contract or Secured Hedge Agreement have not been
made for the benefit of such Hedge Bank) and the expiration or termination of
all Letters of Credit (other than Letters of Credit that have been Cash
Collateralized, back-stopped by a letter of credit or deemed reissued under
another agreement, in each case, in a manner satisfactory to the applicable L/C
Issuer, in its sole discretion), (ii) in connection with a transaction permitted
under Section 7.04, (iii) if sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition not prohibited hereunder or under any other Loan Document, (iv) if
approved, authorized or ratified in writing in accordance with Section 11.01,
(v) that constitutes Excluded Property, or (vi) in connection with any event
described in Section 9.10(c);

 

(b)          (i) to release any Guarantor from its obligations under the
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder, (ii) to release any Guarantor from its obligations under
the Guaranty if such Person is designated as an Unrestricted Subsidiary
hereunder, (iii) to release any Guarantor from its obligations under the
Guaranty in connection with a transaction permitted under Section 7.04 and (iv)
to terminate this Agreement (including the Borrower Guaranty) and the other Loan
Documents (other than Secured Cash Management Agreements and Secured Hedge
Agreements) upon termination of the Aggregate Commitments and payment in full of
all Obligations (other than (x) contingent indemnification obligations, (y)
contingent Guaranteed Subsidiary Obligations, and (z) Obligations under any
Secured Cash Management Agreements, Secured Hedge Agreements or Cash Pooling
Arrangements, provided, that with respect to Foreign Subsidiary F/X Obligations
guaranteed pursuant to the Borrower Guaranty and Secured Hedge Agreements only,
no Hedge Bank holding any Foreign Subsidiary F/X Obligations or Obligations
under any Secured Hedge Agreement, as the case may be, has provided written
notice to the Administrative Agent, at least two (2) Business Days prior to the
proposed date of any such release of Liens, that arrangements for replacement
collateral, if any, consistent with the requirements of any applicable Foreign
F/X Swap Contract or Secured Hedge Agreement have not been made for the benefit
of such Hedge Bank) and the expiration or termination of all Letters of Credit
(other than Letters of Credit that have been Cash Collateralized, back-stopped
by a letter of credit or deemed reissued under another agreement, in each case,
in a manner satisfactory to the applicable L/C Issuer, in its sole discretion);

 

(c)          (i) to release any Designated Borrower from its obligations under
each Loan Document if such Person ceases to be a Designated Borrower as provided
in Section 2.15(e) (including, without limitation, release any Lien on any
property granted to or held by the Administrative Agent by such Designated
Borrower under any Loan Document) and (ii) to

 

-158-

 

 

release any Foreign Subsidiary Guarantor from its obligations under the Guaranty
if at any time (x) such Person ceases to be a Foreign Subsidiary or (y) there
exists no Designated Foreign Borrower; and

 

(d)          to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Administrative Agent
will, at the Administrative Borrower’s expense, execute and deliver to the
applicable Loan Party such documents or take such other actions as such Loan
Party may reasonably request to effectuate or evidence the release of such item
of Collateral from the assignment and security interest granted under the
Collateral Documents or to subordinate its interest in such item, or to release
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10; provided
that the Administrative Borrower shall have delivered to the Administrative
Agent, at least five (5) Business Days prior to the date of the proposed
execution of any document evidencing such release or subordination (or such
shorter period as the Administrative Agent may agree in its reasonable
discretion), a written request therefor identifying the relevant Collateral or
Loan Party, together with a certification by the Administrative Borrower stating
that such transaction is or was in compliance with this Agreement and the other
Loan Documents and otherwise in form and substance satisfactory to the
Administrative Agent.  The Administrative Agent shall have no liability
whatsoever to any Secured Party as the result of effectuating or executing any
document evidencing any release of Collateral or Loan Party by it as permitted
(or which the Administrative Agent in good faith believes to be permitted) by
this Section 9.10 and any execution and delivery of documents pursuant to this
Section 9.10 shall be without recourse or warranty by the Administrative Agent.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

9.11.      Secured Cash Management Agreements and Secured Hedge Agreements.  No
Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.03,
the Borrower Guaranty, any other Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) (or to notice
of or to consent to any amendment, waiver or modification of the provisions
hereof of or the Borrower Guaranty or other Guaranty or any Collateral Document)
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents (it being

 

-159-

 

 

understood that Administrative Agent may take any and all action expressly
specified in Section 9.10).  Notwithstanding any other provision of this Article
IX to the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Secured Cash Management Agreements, Secured Hedge
Agreements, Cash Pooling Arrangements or consisting of Foreign Subsidiary F/X
Obligations except to the extent (a) expressly specified in Section 9.10 and (b)
the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

 

9.12       Lender Acknowledgement.  The Lenders and L/C Issuers hereby
irrevocably authorize the Administrative Agent to enter into any Permitted
Junior Intercreditor Agreement, and agree to be bound by the provisions of the
Permitted Junior Intercreditor Agreement.

 

ARTICLE X.
GUARANTY

 

10.01.     Guaranty of Subsidiary Obligations.  The Administrative Borrower
hereby absolutely and unconditionally, and jointly and severally with any other
applicable Guarantors, guarantees, as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of the Guarantor Primary Obligations and the
Foreign Subsidiary F/X Obligations, in each case, including all renewals,
extensions, amendments, refinancings and other modifications thereof and all
costs, including reasonable attorneys’ fees and expenses incurred by the
Administrative Agent and any other Secured Party in connection with the
collection or enforcement thereof, and whether recovery upon such indebtedness
and liabilities may be or hereafter become unenforceable or shall be an allowed
or disallowed claim under any proceeding or case commenced by or against the
Administrative Borrower, any Guarantor or any Foreign Swap Obligor under any
Debtor Relief Law, and including interest that accrues after the commencement by
or against any such Person of any proceeding under any Debtor Relief Laws
(collectively, the “Guaranteed Subsidiary Obligations”), provided that the term
“Guaranteed Subsidiary Obligations” shall exclude any Excluded Swap
Obligations.  The Administrative Agent’s and the other Secured Parties’ books
and records showing the amount of the Guaranteed Subsidiary Obligations shall be
admissible in evidence in any action or proceeding, and shall be binding upon
the Administrative Borrower and conclusive for the purpose of establishing the
amount of the Guaranteed Subsidiary Obligations, absent demonstrable
error.  This Borrower Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Guaranteed Subsidiary Obligations
or any instrument or agreement evidencing any Guaranteed Subsidiary Obligation,
or by the existence, validity, enforceability, perfection, non-perfection or
extent of any collateral therefor, or by any fact or circumstance relating to
the Guaranteed Subsidiary Obligations which might otherwise constitute a defense
to the obligations of the Administrative Borrower under this Borrower Guaranty,
and the Administrative Borrower hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing, other than payment in full in cash of all Obligations and termination
of the Commitments in accordance herewith.  Anything contained herein to the
contrary notwithstanding, the obligations of the Administrative Borrower under
this Borrower Guaranty at any time shall be limited to an

 

-160-

 

 

aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code or any comparable provisions
of any similar federal, state or foreign law.

 

10.02.    Rights of the Administrative Agent and the other Secured Parties.  The
Administrative Borrower consents and agrees that the Administrative Agent and
the other Secured Parties may, at any time and from time to time, without notice
or demand, and without affecting the enforceability or continuing effectiveness
of this Borrower Guaranty: (a) amend, extend, renew, compromise, discharge,
accelerate or otherwise change the time for payment or the terms of the
Guaranteed Subsidiary Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any
security for the payment of this Borrower Guaranty or any Guaranteed Subsidiary
Obligations; (c) apply such security to the Guaranteed Subsidiary Obligations
and direct the order or manner of the sale thereof as the Administrative Agent
and the other Secured Parties in their sole discretion may determine; and (d)
release or substitute one or more of any endorsers or other guarantors of any of
the Guaranteed Subsidiary Obligations.  Without limiting the generality of the
foregoing, the Administrative Borrower consents to the taking of, or failure to
take, any action which might in any manner or to any extent vary the risks of
the Administrative Borrower under this Borrower Guaranty or which, but for this
provision, might operate as a discharge of the Administrative Borrower.

 

10.03.     Certain Waivers.  The Administrative Borrower waives (a) any defense
arising by reason of any disability or other defense of any Loan Party or any
Foreign Swap Obligor, or the cessation from any cause whatsoever (including any
act or omission of the Administrative Agent or any other Secured Party) of the
liability of any Loan Party or any Foreign Swap Obligor; (b) any defense based
on any claim that the Administrative Borrower’s obligations under this Borrower
Guaranty exceed or are more burdensome than those of the Guarantors or any
Foreign Swap Obligor; (c) the benefit of any statute of limitations affecting
the Administrative Borrower’s liability under this Borrower Guaranty; (d) any
right to require the Administrative Agent or any other Secured Party to proceed
against any other Loan Party or any Foreign Swap Obligor, proceed against or
exhaust any security for the Guarantor Primary Obligations or Foreign Subsidiary
F/X Obligations, or pursue any other remedy in the Administrative Agent’s or any
other Secured Parties’ power whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by the Administrative Agent or
any other Secured Party; and (f) to the fullest extent permitted by law, any and
all other defenses or benefits that may be derived from or afforded by
applicable Law limiting the liability of or exonerating guarantors or sureties,
other than payment in full in cash of all Obligations (other than unasserted
contingent obligations not yet due) and termination of all Commitments.  For so
long as any Obligations remain outstanding, the Administrative Borrower
expressly waives all setoffs and counterclaims and all presentments, demands for
payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Guaranteed Subsidiary Obligations,
and all notices of acceptance of this Borrower Guaranty or of the existence,
creation or incurrence of new or additional Guaranteed Subsidiary Obligations.

 

10.04.     Obligations Independent.  The obligations of the Administrative
Borrower under this Borrower Guaranty are those of primary obligor, and not
merely as surety, and are

 

-161-

 

 

independent of the Guaranteed Subsidiary Obligations and the obligations of any
other guarantor, and a separate action may be brought against the Administrative
Borrower to enforce this Borrower Guaranty whether or not any Loan Party, any
Foreign Swap Obligor or any other Person is joined as a party.

 

10.05.     Subrogation.  The Administrative Borrower shall not exercise any
right of subrogation, contribution, indemnity, reimbursement or similar rights
with respect to any payments it makes under this Borrower Guaranty until all of
the Guaranteed Subsidiary Obligations and any amounts payable under this
Borrower Guaranty have been indefeasibly paid in full and any commitments of the
Lenders or facilities provided by the Lenders with respect to the Guaranteed
Subsidiary Obligations are terminated.  If any amounts are paid to the
Administrative Borrower in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Administrative Agent for the benefit of the Secured
Parties to reduce the amount of the Guaranteed Subsidiary Obligations, whether
matured or unmatured.  The obligations of the Administrative Borrower under this
paragraph shall survive termination of this Borrower Guaranty.

 

10.06.     Termination; Reinstatement.  This Borrower Guaranty is a continuing
and irrevocable guaranty of all Guaranteed Subsidiary Obligations now or
hereafter existing and shall remain in full force and effect until the
termination of the Aggregate Commitments and payment in full of all Obligations
(other than (x) contingent indemnification obligations, (y) contingent
Guaranteed Subsidiary Obligations, and (z) Obligations under any Secured Cash
Management Agreements and Secured Hedge Agreements, provided, that with respect
to Foreign Subsidiary F/X Obligations guaranteed pursuant to the Borrower
Guaranty and Secured Hedge Agreements only, no Hedge Bank holding any Foreign
Subsidiary F/X Obligations or Obligations under any Secured Hedge Agreement, as
the case may be, has provided written notice to the Administrative Agent, at
least two (2) Business Days prior to the proposed date of any such release of
Liens, that arrangements for replacement collateral, if any, consistent with the
requirements of any applicable Foreign F/X Swap Contract or Secured Hedge
Agreement have not been made for the benefit of such Hedge Bank) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
that have been Cash Collateralized, back-stopped by a letter of credit or deemed
reissued under another agreement, in each case, in a manner satisfactory to the
applicable L/C Issuer, in its sole discretion).  Notwithstanding the foregoing,
this Borrower Guaranty shall continue in full force and effect or be revived, as
the case may be, if any payment by or on behalf of the Administrative Borrower,
any Guarantor or any Foreign Swap Obligor is made, or the Administrative Agent
or any other Secured Party exercises its right of setoff, in respect of the
Guaranteed Subsidiary Obligations and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or any other Secured Party
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Administrative Agent is in possession of or has released this Borrower
Guaranty and regardless of any prior revocation, rescission, termination or
reduction.  The obligations of the Administrative Borrower under this paragraph
shall survive termination of this Borrower Guaranty.

 

-162-

 

 

10.07.     Subordination.  The Administrative Borrower hereby subordinates the
payment of all obligations and indebtedness of the Guarantors and the Foreign
Swap Obligors owing to the Administrative Borrower, whether now existing or
hereafter arising, including but not limited to any obligation of any Guarantor
or any Foreign Swap Obligor to the Administrative Borrower as subrogee of the
Administrative Agent or any other Secured Party or resulting from the
Administrative Borrower’s performance under this Borrower Guaranty, to the
indefeasible payment in full in cash of all Guaranteed Subsidiary
Obligations.  If the Administrative Agent so requests at any time when an Event
of Default shall have occurred and is continuing, any such obligation or
indebtedness of the Guarantors and the Foreign Swap Obligors to the
Administrative Borrower shall be enforced and performance received by the
Administrative Borrower as trustee for the Secured Parties and the proceeds
thereof shall be paid over to the Administrative Agent for the benefit of the
Secured Parties on account of the Guaranteed Subsidiary Obligations, but without
reducing or affecting in any manner the liability of the Administrative Borrower
under this Borrower Guaranty.

 

10.08.     Keepwell.  The Administrative Borrower at the time any Guaranty or
the grant of the security interest under the Loan Documents, in each case, by
any Specified Loan Party, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under its Guaranty and
the other Loan Documents in respect of such Swap Obligation (but, in each case,
only up to the maximum amount of such liability that can be hereby incurred
without rendering such Administrative Borrower’s obligations and undertakings
under this Section 10.08 voidable under applicable Law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  The
obligations and undertakings of the Administrative Borrower under this Section
10.08 shall remain in full force and effect until the termination of the
Aggregate Commitments, the payment in full of all Obligations and the expiration
or termination of all Letters of Credit.  The Administrative Borrower intends
this Section 10.08 to constitute, and this Section 10.08 shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

 

ARTICLE XI.
MISCELLANeOUS

 

11.01.     Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or the Administrative Agent with the consent of
the Required Lenders) and the applicable Loan Party or Loan Parties signatory
thereto, as the case may be, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

 

(a)          waive any condition set forth in Section 4.01 (other than Section
4.01(f)(i) or (g)), without the written consent of each Lender;

 

-163-

 

 

(b)          without limiting the generality of clause (a) above, waive any
condition set forth in Section 4.02 as to any Credit Extension under a
particular Facility without the written consent of the Required Revolving
Lenders or the Required Term Lenders, as the case may be;

 

(c)          extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood that a waiver of any condition precedent set
forth in Section 4.01 or 4.02 or the waiver of any Default, Event of Default or
mandatory prepayment shall not constitute an extension or increase of any
Commitment of any Lender);

 

(d)          postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments of the Loans required
under Section 2.05(b)) of principal, interest, fees or other amounts due to the
Lenders (or any of them) hereunder or under such other Loan Document without the
written consent of each Lender entitled to such payment; it being understood
that the waiver of any mandatory prepayment of the Loans required under Section
2.05(b) shall not constitute a postponement of any date scheduled for the
payment of principal or interest;

 

(e)          reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso
to this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

 

(f)          change (i) Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
adversely affected thereby or (ii) the order of application of any reduction in
the Commitments or any prepayment of Loans among the Facilities from the
application thereof set forth in the applicable provisions of Section 2.05(b) or
2.06(b), respectively, in any manner that materially and adversely affects the
Lenders under a Facility without the written consent of (i) if such Facility is
the Term Facility, the Required Term Lenders and (ii) if such Facility is the
Revolving Credit Facility, the Required Revolving Lenders;

 

(g)          change (i) any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 11.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders” or “Required Term Lenders” without the written consent of each Lender
under the applicable Facility;

 

(h)          release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender, or release all or substantially all

 

-164-

 

 

of the Collateral of the Foreign Obligors in any transaction or series of
related transactions, without the written consent of each Lender holding Foreign
Obligor Obligations, in each case, except as otherwise provided herein;

 

(i)          release all or substantially all of the value of the Guaranty,
without the written consent of each Lender, or release all or substantially all
of the Guaranty of the Foreign Obligors, without the written consent of each
Lender holding Foreign Obligor Obligations, except to the extent the release of
any Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);

 

(j)          amend Section 1.06 or the definition of “Alternative Currency”
without the written consent of each Revolving Credit Lender and each L/C Issuer;

 

(k)          amend Section 2.15 without the written consent of each Revolving
Credit Lender and each L/C Issuer; or

 

(l)          impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term Facility, the Required Term
Lenders and (ii) if such Facility is the Revolving Credit Facility, the Required
Revolving Lenders;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by them;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.  Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender or all Lenders or each affected Lender under a Facility may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender (it being understood
that a waiver of any condition precedent set forth in Section 4.01 or 4.02 or
the waiver of any Default, Event of Default or mandatory prepayment shall not
constitute an extension or increase of any Commitment of any Lender) and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender or all Lenders or each affected Lender under a Facility that by
its terms affects any Defaulting Lender disproportionately adversely relative to
the other affected Lenders shall require the consent of such Defaulting Lender.
Further, notwithstanding anything to the contrary, any Loan Document may be
waived, amended, supplemented or modified pursuant to an agreement or agreements
in writing entered into by the Administrative Borrower and the Administrative
Agent (without the consent of any Lender) to

 

-165-

 

 

cure a defect or error or to grant a new Lien for the benefit of the Secured
Parties or extend an existing Lien over additional property.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document (a “Non-Consenting Lender”) that
requires the consent of all Lenders or each affected Lender (or all Lenders or
each affected Lender under a Facility) and that has been approved by the
Required Lenders (or the Required Revolving Lenders or Required Term Lenders, as
applicable, in respect of such Facility), the Borrowers may replace such
non-consenting Lender in accordance with Section 11.13; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Borrowers to be made pursuant to this paragraph).

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (i) to add one or more additional Classes of revolving
credit commitments or term loans to this Agreement, in each case subject to the
limitations in Section 2.17, and to permit the extensions of credit and all
related obligations and liabilities arising in connection therewith from time to
time outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Required Lenders, the Lenders providing such additional credit
facilities to participate in any required vote or action required to be approved
by the Required Lenders or by any other number, percentage or class of Lenders
hereunder.

 

11.02.         Notices; Effectiveness; Electronic Communications.  (a) Notices
Generally.  Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile or other form of electronic
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)          if to the Administrative Borrower (or to any other Loan Party), the
Administrative Agent, Bank of America, in its capacity as L/C Issuer or the
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and

 

(ii)         if to any other Lender or other L/C Issuer, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrowers).

 

-166-

 

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)          Electronic Communications.  Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or any L/C
Issuer pursuant to Article II if such Lender or such L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent, the
Swing Line Lender, Bank of America in its capacity as L/C Issuer or the
Administrative Borrower may each, in its or their discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)          The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any other Loan Party, any
Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrowers’, any other Loan Party’s or the Administrative
Agent’s transmission of Borrower Materials or notices through the platform, any
other electronic platform or

 

-167-

 

 

electronic messaging service, or through the Internet, except to the extent that
such losses, claims, damages, liabilities or expenses are determined by a court
of competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party.

 

(d)          Change of Address, Etc.  Each of the Administrative Borrower, the
Administrative Agent, Bank of America in its capacity as L/C Issuer and the
Swing Line Lender may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender and other L/C Issuer may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Administrative Borrower, the Administrative Agent, Bank of America
in its capacity as L/C Issuer and the Swing Line Lender.  In addition, each
Lender and each other L/C Issuer agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender and such L/C
Issuer.  Furthermore, each Public Lender agrees to cause at least one individual
at or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrowers or their securities for purposes of
United States Federal or state securities laws.

 

(e)          Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic notices, Committed
Loan Notices, Letter of Credit Applications and Swing Line Loan Notices)
purportedly given by or on behalf of Administrative Borrower or any other
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Administrative Borrower shall
indemnify the Administrative Agent, each L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of any Loan Party.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

11.03.     No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender, any L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

-168-

 

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) Bank of
America in its capacity as L/C Issuer or the Swing Line Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.08 (subject to the terms of Section 2.14), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.14, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.  Each Secured Party, whether or not a party hereto, will
be deemed, by its acceptance of the benefits of the Collateral and of the
Guarantees of the Obligations provided under the Loan Documents, to have agreed
to the foregoing provisions.

 

11.04.     Expenses; Indemnity; Damage Waiver.  (a) Costs and Expenses.  The
Administrative Borrower shall pay, whether or not the Closing Date occurs,
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including, but not limited to, the
reasonable and documented fees, charges and disbursements of (x) Morgan, Lewis &
Bockius LLP, as counsel for the Administrative Agent and Bank of America, N.A.,
in its capacity as an Arranger and (y) one firm of special counsel and one firm
of local counsel for the Administrative Agent and the Arrangers in each relevant
jurisdiction such special and/or local counsel is reasonably necessary, as
determined by the Administrative Agent and the Arrangers in their sole
discretion), in connection with the Transaction, the syndication of the credit
facilities provided for herein, the preparation, due diligence, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and documented out-of-pocket expenses
incurred by each L/C Issuer in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, the
Lenders or the L/C Issuers (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent and the L/C Issuers and
one counsel for all the Lenders (and, solely in the event of any actual or
perceived conflict of interest between any Lenders or any L/C Issuers, one
additional counsel to each group of affected Lenders or L/C Issuers similarly
situated in each appropriate jurisdiction)), in connection with the enforcement
or protection of their rights (A) in connection with this Agreement and the
other Loan Documents, including their rights under this Section, or (B) in
connection with Loans made or Letters of Credit issued hereunder, including

 

-169-

 

 

all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)          Indemnification by the Borrowers.  The Administrative Borrower
shall indemnify the Administrative Agent (and any sub-agent thereof), each
Arranger, each Lender, each L/C Issuer, and each Related Party, attorney,
accountant and controlling persons of any of the foregoing Persons, and their
respective successors and assignees (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including, without
limitation, the reasonable and documented out-of-pocket fees, disbursements and
other charges of one counsel for all Indemnified Parties taken as a whole and,
if reasonably necessary, a single local counsel for all Indemnified Parties
taken as a whole in each relevant jurisdiction and, solely in the case of an
actual or perceived conflict of interest, one additional counsel in each
relevant jurisdiction to the affected Indemnified Parties similarly situated
taken as a whole), incurred by any Indemnitee or asserted against any Indemnitee
by any Person (including any Borrower or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) any aspect of the Transaction and any of the other transactions
contemplated thereby, (ii) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (iii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by any L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iv) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
any Borrower or any of its Subsidiaries, or (v) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any other Loan Party or any of the Borrowers’ or
such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or a Related Party of such
Indemnitee, (B) result from a claim brought by any Borrower or any other Loan
Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim by a court of competent jurisdiction, (C) arise from claims, litigation,
investigations or proceedings (any of the foregoing, a “Proceeding”) in which
the dispute is solely among Indemnitees and their Related Parties that do not
involve (x) an act or omission by the Administrative Borrower or any of its
Affiliates or (y) any Proceeding against an Indemnitee or its Related Parties in
its capacity or in fulfilling its role as Administrative Agent,

 

-170-

 

 

L/C Issuer, Swing Line Lender, Arranger, bookrunner or similar role or
(d) result from a claim brought by any Borrower or any other Loan Party against
an Indemnitee for a material breach of such Indemnitee’s material obligations
hereunder, if such Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim by a court of competent
jurisdiction.  Without limiting the provisions of Section 3.01(c), this Section
11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.  The
Administrative Borrower shall not be liable for any settlement of any pending or
threatened Proceeding effected without the Administrative Borrower’s prior
written consent (which consent shall not be unreasonably withheld, delayed or
conditioned); provided, however, that the foregoing indemnity will apply to any
such settlement in the event that the Administrative Borrower was offered the
ability to assume the defense of the action that was the subject matter of such
settlement and elected not to assume such defense; provided, further, that if a
Proceeding is settled with the Administrative Borrower’s prior written consent
or if there is a final judgment in any such Proceeding, the Administrative
Borrower agrees to indemnify and hold harmless each Indemnitee to the extent and
in the manner set forth above.  The Administrative Borrower shall not, without
the prior written consent of the applicable Indemnitee, effect any settlement of
any pending or threatened Proceeding against an Indemnitee in respect of which
indemnity could have been sought hereunder by such Indemnitee unless such
settlement does not include any statement as to any admission of fault by or on
behalf of such Indemnitee and includes an unconditional release of such
indemnified party from all liability arising out of such proceedings.  Each
Indemnitee will, except to the extent prohibited by applicable Law, rule or
regulation, promptly notify the Administrative Borrower upon receipt of written
notice of any claim or threat to institute a claim, provided that any failure by
any Indemnitee to give such notice shall not relieve the Administrative Borrower
from the obligation to indemnify the Indemnitee.

 

(c)          Reimbursement by Lenders.  To the extent that the Borrowers for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Swing Line Lender or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Swing Line Lender or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Aggregate Credit Exposures at such time) of such unpaid amount (including
any such unpaid amount in respect of a claim asserted by such Lender), such
payment to be made severally among them based on such Lenders’ relevant
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought, provided, further that, the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the Swing Line Lender in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent), an L/C Issuer or the Swing
Line Lender in connection with such capacity.  The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.13(d).

 

(d)          Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, none of the parties hereto shall assert and each of
the parties hereto hereby waives, and acknowledges that no other Person shall
have, any claim against any other party

 

-171-

 

 

hereto, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No party hereto shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such person through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby.

 

(e)          Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.  Notwithstanding anything to
the contrary herein, the Designated Borrowers and Foreign Obligors shall make no
payment under this Section 11.04 except for payments directly allocable to
Foreign Obligor Obligations, and all other payments under this Section 11.04
shall be made by the Administrative Borrower and/or the U.S. Loan Parties.

 

(f)          Survival.  The agreements in this Section and the indemnity
provisions of Section 11.02(e) shall survive the resignation of the
Administrative Agent, any L/C Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

11.05.    Payments Set Aside.  To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment.  The obligations of the Lenders and the
L/C Issuers under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

11.06.    Successors and Assigns.  (a) Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither any Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender (other than as
provided in Section 11.22) and no Lender may assign or otherwise transfer any of
its rights or obligations hereunder except (i) to an assignee in accordance with
the provisions of Section

 

-172-

 

 

11.06(b), (ii) by way of participation in accordance with the provisions of
Section 11.06(d), or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.06(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)          Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 11.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that (in
each case with respect to any Facility) any such assignment shall be subject to
the following conditions:

 

(i)          Minimum Amounts.

 

(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or contemporaneous assignments to related Approved
Funds that equal at least the amount specified in paragraph (b)(i)(B) of this
Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

(B)         in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed);

 

(ii)         Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
the Revolving Credit Facility and any separate revolving credit or term loan
facilities provided pursuant to the last paragraph of Section 11.01 on a non-pro
rata basis;

 

-173-

 

 

(iii)        Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)         the consent of the Administrative Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund,
provided that the Administrative Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof; and provided further that the Administrative Borrower’s consent shall
not be required during the primary syndication of the Facilities;

 

(B)         the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Term Commitment or any Revolving Credit Commitment if such assignment
is to a Person that is not a Lender with a Commitment in respect of the
applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (ii) any Term Loan to a Person that is not a Lender,
an Affiliate of a Lender or an Approved Fund;

 

(C)         the consent of each L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility; and

 

(D)         the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.

 

(iv)        Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive all or any portion of such processing and recordation fee in the
case of any assignment.  The assignee, if it is not a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.

 

(v)         No Assignment to Certain Persons.  No such assignment shall be made
(A) to any Borrower or to any Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or to a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).

 

(vi)        Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the

 

-174-

 

 

parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Administrative Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent,
each L/C Issuer or any Lender hereunder (and interest accrued thereon) and (y)
acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swing Line Loans in accordance with its
Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrowers (at their expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.06(d).

 

(c)          Register.  The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers (and such agency being solely for tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it (or the equivalent thereof in electronic form)
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and interest) of the Loans and
L/C Obligations owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement.  Any
assignment of any Loans or other obligation hereunder shall be effective only
upon appropriate entries with respect thereto being made in the Register.  The
Register shall

 

-175-

 

 

be available for inspection by any Borrower and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

 

(d)          Participations.  

 

(i)          Any Lender may at any time, without the consent of, or notice to,
the Borrowers or the Administrative Agent, sell participations to any Person
(other than a natural Person, or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or any Borrower or any of the Borrowers’ Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  For the avoidance of doubt, each Lender shall be responsible
for the indemnity under Section 11.04(c) without regard to the existence of any
participation.

 

(ii)         Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Section 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrowers’ request and expense, to use reasonable efforts to cooperate with the
Borrowers to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal

 

-176-

 

 

amounts (and interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”), provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)          Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(f)          Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Revolving Credit Commitment and
Revolving Credit Loans pursuant to Section 11.06(b), Bank of America may, (i)
upon 30 days’ notice to the Administrative Borrower and the Lenders, resign as a
L/C Issuer and/or (ii) upon 30 days’ notice to the Administrative Borrower,
resign as Swing Line Lender.  In the event of any such resignation as a L/C
Issuer or Swing Line Lender, the Administrative Borrower shall be entitled to
appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Administrative Borrower to
appoint any such successor shall affect the resignation of Bank of America as a
L/C Issuer or Swing Line Lender, as the case may be.  If Bank of America resigns
as a L/C Issuer, it shall retain all the rights, powers, privileges and duties
of a L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as a L/C Issuer and all L/C Obligations
with respect thereto (including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

-177-

 

 

11.07.    Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
provided that the Person that discloses any Information pursuant to this clause
(c) shall notify the Administrative Borrower in advance of such disclosure (if
permitted by applicable Law) or shall provide the Administrative Borrower with
prompt written notice of such disclosure (if permitted by applicable Law), (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.16, Section 2.17 and Section 11.01 or (ii) any
actual or prospective counterparty (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrowers and their obligations, this Agreement or payments hereunder,
(g) on a confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder, (h) with
the consent of the Administrative Borrower or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, any
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrowers, their Subsidiaries or their attorneys or
accountants.  In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry and service
providers to the Agents and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis (and not as a result of a breach of a duty of
confidentiality with respect to such information) prior to disclosure by any
Loan Party or any Subsidiary thereof.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person in its capacity
described in clause (a) of the preceding paragraph has exercised the same degree
of care to maintain the confidentiality of such Information as such Person would
accord to the confidential information of the Administrative Agent or the
applicable Lender, as the case may be.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrowers or a

 

-178-

 

 

Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

11.08.     Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the applicable Borrower against any and all of the obligations of
such Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, L/C Issuer or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of such Borrower may be contingent or unmatured or are owed to
a branch, office or Affiliate of such Lender or such L/C Issuer different from
the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.19 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have.  Each Lender and each L/C Issuer agrees to
notify the Administrative Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

11.09.     Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

11.10.     Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect

 

-179-

 

 

to fees payable to the Administrative Agent, the Arrangers or the L/C Issuers,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.
“pdf” or “tif) shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

11.11.     Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12.     Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuers or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

 

11.13.     Replacement of Lenders.  If the Borrowers are entitled to replace a
Lender pursuant to the provisions of Section 3.06, if any Lender is a Defaulting
Lender or a Non-Consenting Lender, if any Lender is prohibited under applicable
Law or shall not be licensed to make Loans or otherwise extend credit to an
Applicant Borrower as provided in Section 2.15(b) (provided that such Applicant
Borrower is otherwise approved by the Required Lenders), or if any other
circumstance exists hereunder that gives the Borrowers the right to replace a
Lender as a party hereto, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent by the
Administrative Borrower, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such

 

-180-

 

 

obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(a)          the Borrowers shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.06(b);

 

(b)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

 

(c)          in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)          such assignment does not conflict with applicable Law; and

 

(e)          in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.  Each Lender agrees that, if the Borrowers elect to replace such
Lender in accordance with this Section 11.13, it shall (subject to the
Borrowers’ compliance with the provisions of this Section 11.13) promptly
execute and deliver to the Administrative Agent an Assignment and Assumption to
evidence the assignment and shall deliver to the Administrative Agent any Note
(if Notes have been issued in respect of such Lender’s Loans) subject to such
Assignment and Assumption; provided that the failure of any such Lender to
execute an Assignment and Assumption shall not render such assignment invalid
and such assignment shall be recorded in the Register.

 

11.14.    Governing Law; Jurisdiction; Etc.  

 

(a)          GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT
GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE THAT WOULD
CAUSE THE APPLICATION OF THE DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER STATE).

 

(b)          SUBMISSION TO JURISDICTION.  THE BORROWERS IRREVOCABLY AND
UNCONDITIONALLY AGREE THAT THEY WILL NOT COMMENCE ANY

 

-181-

 

 

ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE
AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY
WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWERS OR THEIR PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)          WAIVER OF VENUE.  EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)          SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15.     Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR

 

-182-

 

 

ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16.     No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrowers acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between the Borrowers and
their respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders on the other hand, (B) each of the Borrowers has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each of the Borrowers is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, the Arrangers, and each Lender is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrowers or any of their respective Affiliates, or any other
Person and (B) neither the Administrative Agent, the Arrangers, nor any Lender
has any obligation to the Borrowers or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers, and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers and their respective
Affiliates, and neither the Administrative Agent, the Arrangers, nor any Lender
has any obligation to disclose any of such interests to the Borrowers or any of
their respective Affiliates.  To the fullest extent permitted by Law, the
Borrowers and each other Loan Party hereby waives and releases any claims that
it may have against the Administrative Agent, the Arrangers, or any Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

11.17.     Electronic Execution of Assignments and Certain Other Documents.  
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, Swing Line Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform

 

-183-

 



 

Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it,
provided further without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.

 

11.18.    USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.  The Borrowers shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.

 

11.19.    Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

11.20.    Dutch Parallel Debt.

 

(a)          This Section applies solely for the purpose of determining
Obligations in any Collateral Document that is governed by Dutch Law and,
accordingly, the provisions of this Section 11.20 are governed by Dutch Law.

 

-184-

 

 

(b)          For purposes of this Section 11.20:

 

(i)          The term “Corresponding Debt” shall mean all Obligations, other
than the Parallel Debt; and

 

(ii)         The term “Parallel Debt” shall mean any amount which a Loan Party
owes to the Administrative Agent under this Section;

 

(c)          Each Loan Party irrevocably and unconditionally undertakes to pay
to the Administrative Agent amounts equal to, and in the currency or currencies
of, its Corresponding Debt.

 

(d)          The Parallel Debt of each Loan Party:

 

(i)          shall become due and payable at the same time as its Corresponding
Debt and an Event of Default in respect of its Corresponding Debt shall
constitute a default (verzuim) within the meaning of section 3:248 of the Dutch
Civil Code with respect to its Parallel Debt without any notice being required;

 

(ii)         is independent and separate from, and without prejudice to, its
Corresponding Debt.

 

(e)          For purposes of this Section, the Administrative Agent:

 

(i)          is the independent and separate creditor of each Parallel Debt;

 

(ii)         acts in its own name and not as agent, representative or trustee of
the Lenders and its claims in respect of each Parallel Debt shall not be held on
trust; and

 

(iii)        shall have the independent and separate right to demand payment of
each Parallel Debt in its own name (including, without limitation, through any
suit, execution, enforcement of security, recovery of guarantees and
applications for and voting in any kind of insolvency proceeding).

 

(f)          The Parallel Debt of a Loan Party shall be (a) decreased to the
extent that its Corresponding Debt has been irrevocably and unconditionally paid
or discharged, and (b) increased to the extent to that its Corresponding Debt
has increased, and the Corresponding Debt of a Loan Party shall be (x) decreased
to the extent that its Parallel Debt has been irrevocably and unconditionally
paid or discharged, and (y) increased to the extent that its Parallel Debt has
increased, in each case provided that the Parallel Debt of a Loan Party shall
never exceed its Corresponding Debt.

 

(g)          All amounts received or recovered by the Administrative Agent in
connection with this Section, to the extent permitted by applicable law, shall
be applied in accordance with Section 8.03.

 

11.21.    Guaranty Limitations for Foreign Subsidiary Guarantors.  A Guaranty
comprised in this Agreement shall not apply to any liability of any Guarantor
incorporated under

 

-185-

 

 

the laws of Ireland to the extent that it would result in such Guaranty
constituting unlawful financing assistance within the meaning of the Irish
Companies Act.

 

11.22.    Assumption of Global Term Loans.  In connection with the consummation
of the Restructuring and the transfer of the IP Rights of Target to APH, each of
the Lenders and the Administrative Agent hereby agree that the Administrative
Borrower may assign to APH, and APH may assume from the Administrative Borrower,
the obligations of the Administrative Borrower under this Agreement and the
other Loan Documents to which the Administrative Borrower is a party in respect
of Global Term Loans made to the Administrative Borrower on the Closing Date in
an aggregate principal amount not to exceed $3,000,000,000 (the “Assigned Global
Term Loan Obligations”); provided that: (A) APH shall expressly assume all such
Assigned Global Term Loan Obligations of the Administrative Borrower under this
Agreement and the other Loan Documents to which the Administrative Borrower is a
party pursuant to documents in form and substance reasonably satisfactory to the
Administrative Agent, (B) each other Loan Party, shall have confirmed in a
manner satisfactory to the Administrative Agent its Guarantee of the respective
Obligations under the Loan Documents, (C) each other Loan Party, shall have by a
supplement to the Securities Pledge Agreement and other applicable Collateral
Documents, in form and substance satisfactory to the Administrative Agent,
confirmed that its obligations thereunder shall apply to the Assigned Global
Term Loan Obligations under the Loan Documents, and (D) the Administrative
Borrower and APH shall have delivered to the Administrative Agent such
supporting resolutions, incumbency certificates, opinions of counsel and other
documents or information, in form, content and scope reasonably satisfactory to
the Administrative Agent, as may be required by the Administrative Agent.

 

11.23.    ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

ARTICLE XII.
COLLECTION ALLOCATION MECHANISM

 

(a)          On the CAM Exchange Date, (i) the Commitments shall automatically
and without further act be terminated in accordance with Section 8.02, (ii) in
the event that on the CAM Exchange Date any Unreimbursed Amount is outstanding
on account of any Letter of Credit or Lender Issued Guaranty, each Global
Revolving Credit Lender shall, in accordance with Section 2.03(c), promptly make
its L/C Advance in respect of such Unreimbursed Amount (but, in any event,
immediately prior to giving effect to the CAM Exchange), whereupon the Lenders
shall automatically and without further act be deemed to have exchanged
interests in the Designated Obligations such that, in lieu of the interests of
each Lender in the Designated Obligations under each Class of Loans and
Commitments in which it shall participate as of such date, such Lender shall own
an interest equal to such Lender’s CAM Percentage in the Designated Obligations
under each of the Classes of Loans and Commitments and (iii) simultaneously with
the deemed exchange of interests pursuant to clause (ii) above, the interests in
the Designated Obligations to be received in such deemed exchange shall,
automatically and with no further action required, be converted into the Dollar
Equivalent,

 

-186-

 

 

determined using the Spot Rate calculated as of such date, of such amount and on
and after such date all amounts accruing and owed to the Lenders in respect of
such Designated Obligations shall accrue and be payable in Dollars at the rate
otherwise applicable hereunder.  Each Lender and each Person acquiring a
participation from any Lender as contemplated by Section 11.06 hereby consents
and agrees to the CAM Exchange.  Each Lender agrees from time to time to execute
and deliver to the Administrative Agent all instruments and documents as the
Administrative Agent shall reasonably request to evidence and confirm the
respective interests and obligations of the Lenders after giving effect to the
CAM Exchange; provided that the failure of any Lender to execute and deliver any
such instrument or document shall not affect the validity or effectiveness of
the CAM Exchange.  

 

(b)          As a result of the CAM Exchange, on and after the CAM Exchange
Date, each payment received by the Administrative Agent pursuant to any Loan
Document in respect of the Designated Obligations shall be distributed to the
Lenders pro rata in accordance with their respective CAM Percentages (to be
redetermined as of each such date of payment or distribution to the extent
required by the next paragraph below).  Any direct payment received by a Lender
upon or after the CAM Exchange Date, including by way of set-off, in respect of
an Obligation shall be paid over to the Administrative Agent for distribution to
the Lenders in accordance with this Article XII.  

 

(c)          In the event that, on or after the CAM Exchange Date, the aggregate
amount of the Designated Obligations shall change as a result of the making of a
disbursement under a Letter of Credit by an L/C Issuer or Lender Issued
Guarantee by the Guarantee Lender that is not reimbursed by a Borrower, then
(i) each Global Revolving Credit Lender shall, in accordance with
Section 2.03(c), promptly make its L/C Advance in respect of such Unreimbursed
Amount (without giving effect to the CAM Exchange), (ii) the Administrative
Agent shall redetermine the CAM Percentages after giving effect to such
disbursement and the making of such L/C Advances and the Lenders shall
automatically and without further act be deemed to have exchanged interests in
the Designated Obligations such that each Lender shall own an interest equal to
such Lender’s CAM Percentage in the Designated Obligations under each of the
Classes of Loans and Commitments (and the interests in the Designated
Obligations to be received in such deemed exchange shall, automatically and with
no further action required, be converted into the Dollar Equivalent of such
amount in accordance with the first sentence of paragraph (a) above), and
(iii) in the event distributions shall have been made in accordance with clause
(i) of paragraph (b) above, the Lenders shall make such payments to one another
as shall be necessary in order that the amounts received by them shall be equal
to the amounts they would have received had each such disbursement and L/C
Advance been outstanding on the CAM Exchange Date.  Each such redetermination
shall be binding on each of the Lenders and their successors and assigns and
shall be conclusive, absent manifest error.

 

(d)          It is acknowledged and agreed that the foregoing provisions of this
Section reflect an agreement entered into solely among the Lenders (and not any
Loan Party).

 

(e)          Each Borrower (for itself and on behalf of each other Loan Party)
does not object to the foregoing (and agrees to not to raise any such objection
in the future, including, without limitation, in any proceeding under any Debtor
Relief Law).

 

-187-

 

 

(f)          Each Borrower (for itself and on behalf of each other Loan Party)
agrees that (i) no consent of any Loan Party shall be required under any Loan
Document (including under Section 11.06) with respect to any action taken by the
Lenders pursuant to this Article XII and (ii) after the CAM Exchange
Date, Section 3.01 shall be interpreted such that any Taxes required to be
withheld, deducted or remitted with respect to a payment to Recipient following
the CAM Exchange, that were not required to be withheld, deducted or remitted
with respect to payments to such Recipient prior to the CAM Exchange, shall be
Indemnified Taxes or Other Taxes (and not Excluded Taxes or subject to the
proviso in Section 3.01(a)(iii) or the fourth parenthetical phrase (relating to
Irish Withholding Taxes) in Section 3.01(c)).

 

[Remainder of the page intentionally left blank]

 

-188-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  ALEXION PHARMACEUTICALS, INC.       By: /s/ Vikas Sinha   Name: Vikas Sinha  
Title: Executive Vice President and Chief     Financial Officer       ALEXION
PHARMA HOLDING       By: /s/ Kirk Caza   Name:  Kirk Caza   Title:  Director    
    ALEXION PHARMA INTERNATIONAL TRADING       Name: /s/ Grainne McAleese  
Name: Grainne McAleese   Title: Director

 

 

 

 

  bank of america, n.a., as Administrative Agent       By: /s/ Angela Larkin  
Name: Angela Larkin   Title: Assistant Vice President

 

 

 

 

  bank of america, n.a., as   a Lender, Swing Line Lender and an L/C Issuer    
  By: /s/ Linda Alto   Name: Linda Alto   Title: Senior Vice President

 

 

 

 

  JPMorgan chase Bank, N.A., as   a Lender and an L/C Issuer       By: /s/ D.
Scott Farquhar   Name: D. Scott Farquhar   Title: Executive Director

 

 

 

 

  DNB Capital LLC, as a Lender       By: /s/ Caroline Adams   Name: Caroline
Adams   Title: First Vice President         By: /s/ Bjorn Erik Hammerstad  
Name: Bjorn Erik Hammerstad   Title: Senior Vice President

 

 

 

 

  The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a   Lender         By:   /s/ Teuta
Ghilaga   Name: Teuta Ghilaga   Title: Director

 

 

 

 



  Sumitomo Mitsui Banking Corporation, as a Lender       By:   /s/ James D
Weinstein   Name: James D Weinstein   Title: Managing Director

 

 

 

 

  Santander Bank, N.A., as a Lender         By: /s/ Javier Azagra     Name:
Javier Azagra   Title: Executive Director

 

 

 

 



  SunTrust Bank, as a Lender         By: /s/ Katherine Bass     Name: Katherine
Bass   Title: Director

 



 

 

 

 

Wells Fargo Bank, National Association, as a

Lender

        By: /s/ Monique Gasque     Name: Monique Gasque   Title: Vice President

 

 

 

 

  U.S. BANK, NATIONAL ASSOCATION, as a Lender         By:   /s/ Jennifer A.
Hwang     Name: Jennifer A. Hwang   Title: Senior Vice President

 

 

 

 

  CITIZENS BANK, N.A., as a Lender         By:   /s/ Andrea B. Goldman     Name:
Andrea B. Goldman   Title: Senior Vice President

 

 

 

 

  DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender         By: /s/ Ming K. Chu     Name: Ming K. Chu   Title: Vice
President         By: /s/ John S. McGill     Name: John S. McGill   Title:
Director

 

 

 

 

  Compass Bank, as a Lender         By: /s/ Cameron Gateman     Name: Cameron
Gateman   Title: Senior Banker

 

 

 

 



  LLoyds Bank plc, as a Lender         By: /s/ Erin Doherty     Name: Erin
Doherty   Title: Assistant Vice President – D006         By: /s/ Daven Popat  
Name: Daven Popat   Title: Senior Vice President – P003

 

 

 

 

  People’s United Bank, National Assocation, as a Lender         By: /s/ Yvette
D. Hawkins   Name: Yvette D. Hawkins   Title: Vice President

 

 

 

 

  Regions Bank, as a Lender         By: /s/ Joseph A. Miller   Name: Joseph A.
Miller   Title: Managing Director

 

 

 

 

  HSBC Bank USA, N.A., as a Lender         By: /s/ Elizabeth R Peck   Name:
Elizabeth R Peck   Title: Senior Vice President

 

 

 

 

  HSBC Bank plc, Dublin Branch, as a Lender         By: /s/ Alan Duffy   Name:
Alan Duffy   Title: Head of Corporate Banking,     HSBC Ireland, 1 Grand Canal
Square     Dublin 2.         By: /s/ John O’Connor   Name: John O’Connor  
Title: Head of Multinationals,     HSBC Ireland, 1 Grand Canal Square     Dublin
2.

 



 

 

 



  The Governor and company of the
bank of Ireland, as a Lender         By: /s/ Connor Linehan   Name: Connor
Linehan   Title: Associate Director         By: /s/ Ford Young   Name: Ford
Young   Title: Director

 

 

 

 

  Siemens Financial Services, Inc., as a Lender         By: /s/ Maria Levy  
Name: Maria Levy   Title: Vice President         By: /s/ Melissa J Brown   Name:
Melissa J Brown   Title: Sr. Transaction Coordinator

 

 

 

 

  WEBSTER BANK, NATIONAL ASSOCIATION,
as a Lender         By: /s/ Michele L. Lynch   Name: Michele L. Lynch   Title:
Vice President

 



 

 

 



  ALLIED IRISH BANKS, PLC, as a Lender         By:   /s/ Vivienne O’Sullivan  
Name: Vivienne O’Sullivan   Title: Assistant Vice President         By: /s/ Fern
Lindsay   Name: Fern Lindsay   Title: Vice President

 

 

 

 

  Bank of Taiwan, a Republic of China bank acting through its Los Angeles
Branch, as a Lender         By:   /s/ Shu Chen Chang   Name: Shu Chen Chang  
Title: Vice President and General Manager

 

 

 

 

  First Commercial Bank, Ltd., A Republic of China Bank Acting Through Its Los
Angeles Branch, as a Lender         By: /s/ Terry Yuan-Gan Ju   Name: Terry
Yuan-Gan Ju   Title: VP & General Manager

 

 

 

 

  Mega International Commercial Bank Co., Ltd.
New York Branch, as a Lender         By: /s/ Chien-Du Jan   Name: Chien-Du Jan  
Title: Vice President & DGM

 

 

 

 

  Banco de Sabadell S.A.- Miami Branch, as a Lender         By: /s/ Maurici
Lladó   Name: Maurici Lladó   Title: Executive Director,     Corporate &
Investment Banking Americas

 

 

 

  

  E. Sun Commercial Bank, Ltd., Los Angeles Branch, as a Lender         By: /s/
Edward Chen   Name: Edward Chen   Title: Senior VP & GM

 

 

 

 

  The Northern Trust Company, as a Lender         By:   /s/ Eric Siebert   Name:
Eric Siebert   Title: Vice President

 

 

 

 

  Taiwan Business Bank, Los Angeles Branch, as a Lender         By: /s/ Sandy
Chen   Name: Sandy Chen   Title: General Manager

 

 

 

 

  Chang Hwa Commercial Bank, Ltd. Los Angeles Branch, as a Lender         By:  
/s/ Kang Yang   Name: Kang Yang   Title:   VP & General Manager

 

 

 

 

  FirstMerit Bank, N.A., as a Lender         By: /s/ Sherlyn Nelson     Name:
Sherlyn Nelson   Title: Vice President

 

 

 

 

  TriState Capital Bank, as a Lender         By:   /s/ Ellen Frank     Name:
Ellen Frank   Title: Senior Vice President

 



 

 

 

Schedule 1.01

 

Existing Letters of Credit

 

Letter of Credit No.  Issuer  Beneficiary  Dollar
Amount   Expiry Date  Currency 68024675  BANK OF AMERICA, N.A.  WE 350 KNOTTER 
$200,000.00   5/31/2016  USD 68045948  BANK OF AMERICA, N.A.  BANK OF AMERICA,
N.A.  $53,570.45   8/31/2015  EUR 68050883  BANK OF AMERICA, N.A.  SUMITOMO
MITSUI BANK  $4,037,950.00   6/30/2015  JPY 68058784  BANK OF AMERICA, N.A. 
BANK OF AMERICA, N.A.  $58,155.80   6/30/2015  CHF 68062335  BANK OF AMERICA,
N.A.  BANK OF AMERICA, N.A.  $58,155.80   6/30/2015  CHF 68062797  BANK OF
AMERICA, N.A.  BANK OF AMERICA, N.A.  $27,768.95   10/31/2015  CHF 68063341 
BANK OF AMERICA, N.A.  BANK OF AMERICA, N.A.  $68,585.05   6/30/2015  CHF
68063342  BANK OF AMERICA, N.A.  BANK OF AMERICA, N.A.  $47,694.75   6/30/2015 
CHF 68063345  BANK OF AMERICA, N.A.  BANK OF AMERICA, N.A.  $44,515.10  
6/30/2015  CHF 68063443  BANK OF AMERICA, N.A.  BANK OF AMERICA, N.A. 
$192,366.90   12/31/2015  NOK 68063444  BANK OF AMERICA, N.A.  BANK OF AMERICA,
N.A.  $58,155.80   6/30/2015  CHF 68075073  BANK OF AMERICA, N.A.  BANK OF
AMERICA, N.A.  $81,561.00   6/30/2015  EUR 68090026  BANK OF AMERICA, N.A.  BANK
OF AMERICA, N.A.  $530,885.28   6/30/2015  EUR 68096060  BANK OF AMERICA, N.A. 
BANK OF AMERICA, N.A.  $52,464.23   6/30/2015  CHF 68096062  BANK OF AMERICA,
N.A.  BANK OF AMERICA, N.A.  $20,985.69   6/30/2015  CHF 68098333  BANK OF
AMERICA, N.A.  55 CAMBRIDGE PARKWAY  $380,533.50   8/15/2015  USD 68099831  BANK
OF AMERICA, N.A.  BANK OF AMERICA, N.A.  $837,727.24   6/30/2015  EUR 68099858 
BANK OF AMERICA, N.A.  BANK OF AMERICA, N.A.  $389,640.58   6/30/2015  EUR
68102966  BANK OF AMERICA, N.A.  BANK OF AMERICA, N.A.  $2,288,700.00  
4/09/2016  GBP 68103129  BANK OF AMERICA, N.A.  BERKLEY NATIONAL INS 
$115,000.00   8/15/2015  USD 68102949  BANK OF AMERICA, N.A.  BANK OF AMERICA,
N.A.  $68,926.72   7/31/2015  EUR 68104614  BANK OF AMERICA, N.A.  UP 47/75
SIDNEY ST  $96,390.00   8/07/2015  USD

 

 

 

 

 

Schedule 1.01(e)

 

Existing Contractual Relationships

 

None.

 

 

 

 

Schedule 1.01(l)

 

Limited Risk Distributors

 

Alexion Pharmaceuticals Australasia Pty Ltd.

Alexion Pharma France S.A.S.

Alexion Pharma UK Limited

Alexion Pharma Belgium SPRL

Alexion Pharma Spain S.L.

Alexion Pharma Italy S.r.l.

Alexion Pharma Germany GmbH

Alexion Pharma Netherlands B.V.

Alexion Pharma Nordics AB

Alexion Pharma Canada Corp.

 

 

 

 

Schedule 1.01(r)

 

Restructuring

 

Please see attached.

 

 

 

 

Schedule 2.01

 

Commitments and Applicable Percentages

 

Please see attached.

 

 

 

 

Schedule 5.06

 

Litigation

 

None.

 



 

 

 

Schedule 5.14

 

Subsidiaries and Other Equity Investments; Loan Parties

 

Part (a)

 

Alexion Delaware Holding LLC, Delaware limited liability company, Alexion
Pharmaceuticals, Inc. is sole member

 

Alexion Pharma Argentina SRL, an Argentina limited liability corporation, 98%
owned by Alexion Holding B.V. and 2% owned by Alexion Farmacêutica América
Latina Serviços de Administração de Vendas Ltda.

 

Alexion Pharmaceuticals Australasia Pty Ltd., an Australia proprietary
corporation, 100% owned by Alexion Holding B.V.

 

Alexion Pharma Belgium Sprl, a Belgium private limited liability corporation,
99.73% owned by Alexion Holding B.V., 0.27% owned by Alexion Bermuda, L.P.

 

Alexion Services Latin America, Inc., a Delaware corporation, 100% owned by
Alexion Pharmaceuticals, Inc.

 

Alexion Services Europe Sprl (formerly, Enobia Pharma Belgium Sprl), a Belgium
corporation, 100% owned by Alexion Pharma Canada Corp.

 

Alexion Bermuda L.P., a Bermuda limited partnership, Alexion Pharmaceuticals,
Inc. is 7.3% limited partner and Alexion Delaware Holding LLC is 92.7% general
partner

 

Alexion Bermuda II L.P., a Bermuda limited partnership, Alexion Pharmaceuticals,
Inc. is a limited partner and Alexion Delaware Holding LLC is general partner

 

Alexion Farmacêutica América Latina Serviços de Administração de Vendas Ltda., a
Brazilian limited company, 99.1% owned by Alexion Delaware Holding LLC, 0.9%
owned by Alexion Pharmaceuticals, Inc.

 

Alexion Farmacêutica Brasil Importação e Distribuição de Produtos e Serviços de
Administração de Vendas Ltda., a Brazilian limited company, 99.1% owned by
Alexion Holding B.V., 0.9% owned by Alexion Farmacêutica América Latina Serviços
de Administração de Vendas Ltda.

 

Alexion Pharma Canada Corp., a Canadian corporation, 100% owned by Alexion
Holding B.V.

 

Alexion (Shanghai) Company Limited, a Shanghai wholly owned foreign enterprise,
100% owned by Alexion Holding B.V.

 

Alexion Pharma Colombia SAS, a Colombia corporation, 100% owned by Alexion
Holding B.V.

 

Alexion Europe SAS, a French corporation, 100% owned by Alexion Holding B.V.

 



 

 

 

Alexion Pharma France SAS, French corporation, 100% owned by Alexion Holding
B.V.

 

Alexion Pharma Germany GmbH, a German corporation, 100% owned by Alexion Holding
B.V.

 

Alexion Business Services Private Limited, an India private limited company,
99.1% owned by Alexion Delaware Holding LLC and 0.9% owned by Alexion
Pharmaceuticals, Inc.

 

Alexion Pharma Israel Ltd., an Israeli corporation, 100% owned by Alexion
Holding B.V.

 

Alexion Pharma Italy Sarl, an Italian limited liability corporation, 100% owned
by Alexion Holding B.V.

 

Alexion Pharma GK, a Japanese corporation, 100% owned by Alexion Holding B.V.

 

Alexion Pharma Mexico S. de R.L. de C.V., a Mexico limited liability
corporation, 98% owned by Alexion Holding B.V., and 2% owned by Alexion
Farmacêutica América Latina Serviços de Administração de Vendas Ltda.

 

Alexion Holding B.V., a Netherlands limited liability company, 34.41% owned by
Alexion Pharmaceuticals, Inc., 60.51% owned by Alexion Bermuda L.P. and 5.08%
owned by Alexion Bermuda II, L.P.

 

Alexion Pharma Netherlands B.V., a Netherlands limited liability company, 100%
owned by Alexion Holding B.V.

 

Alexion Pharma OOO, a Russia limited liability corporation, 99.1% owned by
Alexion Holding B.V. and 0.9% by Alexion Pharma International Sarl

 

Alexion Nordics AB, a Swedish private limited liability corporation, 100% owned
by Alexion Holding B.V.

 

Alexion Pharma International Sarl., a Switzerland limited liability corporation,
100% owned by Alexion Holding B.V.

 

Alexion Pharma Spain S.L., a Spanish private limited liability company, 100%
owned by Alexion Holding B.V.

 

Alexion İlaç Ticaret Limited Şirketi, a Turkey limited liability company, 99.1%
owned by Alexion Holding B.V. and 0.9% owned by Alexion Pharma International
Sarl

 

Alexion Pharma UK Limited, a United Kingdom limited company, 100% owned by
Alexion Holding B.V.

 

Alexion Pharma Holding, an Irish unlimited liability company, 99% owned by
Alexion Holding B.V. and 1% owned by Alexion Bermuda Holding ULC

 

Alexion Pharma International Trading, an Irish unlimited liability company, 99%
owned by Alexion Pharma Holding and 1% owned by Alexion Bermuda Holding ULC

 

 

 

 

Alexion Bermuda Holding ULC, a Bermuda company, 100% owned by Alexion Holding
B.V.

 

Alexion Pharma Middle East FZ-LLC, a Dubai limited liability company, 100% owned
by Alexion Holding B.V.

 

Alexion Pharma Czech S.R.O., a Czech Republic limited liability company, 100%
owned by Alexion Holding B.V.

 

Alexion R&D France SAS, a French limited liability company, 100% owned by
Alexion Holding B.V.

 

The Alexion Foundation Inc., a non-profit corporation organized in Connecticut,
100% owned by Alexion Pharmaceuticals, Inc.

 

Abbey Biopharma Corp., a Delaware corporation, 100% owned by Galaxy Merger Sub
LLC (which shall, upon consummation of the Second Merger, change its name to
“Alexion Pharma LLC”)

 

Galaxy Merger Sub LLC, a Delaware limited liability company (which shall, upon
consummation of the Second Merger, change its name to “Alexion Pharma LLC”),
100% owned by Alexion Pharmaceuticals, Inc.

 

Synageva BioPharma Corp., a Delaware corporation, 100% owned by Alexion
Pharmaceuticals, Inc.

 

Synageva BioPharma Luxembourg S.a.r.l., a Luxembourg limited liability company,
100% owned by Galaxy Merger Sub LLC (which shall, upon consummation of the
Second Merger, change its name to “Alexion Pharma LLC”)

 

Synageva Securities Corp., a Massachusetts corporation, 100% owned by Galaxy
Merger Sub LLC (which shall, upon consummation of the Second Merger, change its
name to “Alexion Pharma LLC”)

 

Rigby Therapeutics Corp., a Delaware corporation, 100% owned by Galaxy Merger
Sub LLC (which shall, upon consummation of the Second Merger, change its name to
“Alexion Pharma LLC”)

 

Savoy Therapeutics Corp., a Delaware corporation, 100% owned by Galaxy Merger
Sub LLC (which shall, upon consummation of the Second Merger, change its name to
“Alexion Pharma LLC”)

 

Synageva BioPharma Mexico, S.de R.L. de C.V., a Mexico company, 99.998% owned by
Galaxy Merger Sub LLC (which shall, upon consummation of the Second Merger,
change its name to “Alexion Pharma LLC”) and 0.002% owned by Abbey Biopharma
Corp.

 

Synageva Biopharma S.L., a Spanish limited liability company, 100% owned by
Synageva BioPharma Luxembourg S.a.r.l.

 



 

 

 

Synageva Biopharma Japan KK, a Japanese corporation, 100% owned by Synageva
Biopharma Luxembourg S.a.r.l.

 

Synageva BioPharma Germany GmbH, a German corporation, 100% owned by Synageva
Biopharma Luxembourg S.a.r.l.

 

Synageva BioPharma GmbH, a Swiss corporation, 100% owned by Synageva Biopharma
Luxembourg S.a.r.l.

 

Synageva Participacoes Limitada, a Brazilian limited company, 99.99% owned by
Synageva Biopharma Luxembourg S.a.r.l. and .01% owned by Synageva BioPharma GmbH

 

Synageva BioPharma SAS, a French corporation, 100% owned by Synageva BioPharma
Corp.

 

Synageva BioPharma S.R.L., an Italian corporation, 100% owned by Synageva
BioPharma Corp.

 

Synageva BioPharma B.V., a Netherlands limited liability company, 100% owned by
Synageva BioPharma Corp.

 

Synageva BioPharma Limited, a United Kingdom limited company, 100% owned by
Synageva BioPharma Corp.

 

Part (c)

 

Domestic Subsidiary Guarantors

 

Galaxy Merger Sub LLC (which shall, upon consummation of the Second Merger,
change its name to “Alexion Pharma LLC”)

 

Foreign Subsidiary Guarantors

 

Alexion Holding B.V.

 

 

 

 

Schedule 7.07

 

Burdensome Agreements

 

None.

 

 

 

Schedule 11.02

 

Administrative Agent’s Office, Certain Addresses for Notices

 

ADMINISTRATIVE BORROWER:

Alexion Pharmaceuticals, Inc.

352 Knotter Drive

Cheshire, Connecticut 06410

Attention: Vikas Sinha, Senior Vice President

Telephone: (203) 272-2596

Telecopier: (203) 271-8198

Electronic Mail: SinhaV@alxn.com

Website Address: www.alxn.com

U.S. Taxpayer Identification Number: 13-3648318

 

with a copy to:

Alexion Pharmaceuticals, Inc.

352 Knotter Drive

Cheshire, Connecticut 06410

Attention: Chief Legal Officer

Telecopier: (203) 271-8198

 

DESIGNATED BORROWER:

Alexion Pharma International Trading

Block 10A Beckett Way Park West Business Park Nangor Rd.

Dublin 12, Ireland

Attention: Julie O’Neill, Executive Vice President, Global Operations

Telephone: +353.1.254.6458

Telecopier: +353.1.254.6540

Electronic Mail: oneillj@alxn.com

Website Address: www.alxn.com

U.S. Taxpayer Identification Number: 98-1122569

 

with a copy to:

Alexion Pharmaceuticals, Inc.

352 Knotter Drive

Cheshire, Connecticut 06410

Attention: John Moriarty, Executive Vice President and Chief Legal Officer

Telephone: (203) 272-2596

Telecopier: (203) 271-8198

Electronic Mail: MoriartyJ@alxn.com

Alexion Pharma Holding

Canon’s Court, 22 Victoria Street

Hamilton, HM12

 



 

 

 

Attention: Director

Website Address: www.alxn.com

U.S. Taxpayer Identification Number: 98-1126009

 

with a copy to:

Alexion Pharmaceuticals, Inc.

352 Knotter Drive

Cheshire, Connecticut 06410

Attention: John Moriarty, Executive Vice President and Chief Legal Officer

Telephone: (203) 272-2596

Telecopier: (203) 271-8198

Electronic Mail: MoriartyJ@alxn.com

 



 

 

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office (for payments and Requests for Credit Extensions):
Bank of America, N.A.
101 North Tryon Street
Mail Code: NC1-001-04-39
Charlotte, NC 28255
Attention: Rose Bollard
Telephone: (980) 386-2881
Telecopier: (704) 409-0355
Electronic Mail: rose.bollard@baml.com

Account No. (for Dollars):
Bank of America, New York, NY
ABA #: 026009593
Acct #: 1366212250600
Attn: Corporate Credit Services
Ref: Alexion Pharmaceuticals, Inc.



Account No. (for Euro):

Bank of America, London
SWIFT: BOFAGB22

IBAN #: GB80BOFA16505065280019

Attn: Credit Services

Ref: Alexion Pharmaceuticals, Inc

 

Account No. (for Sterling):

Bank of America, London

SWIFT: BOFAGB22

SORT CODE: 16-50-50

IBAN #: GB58 BOFA 1650 5065 2800 27

Acct #: 65280027

Attn: Credit Services

Ref: Alexion Pharmaceuticals, Inc.



Account No. (for Yen):

Bank of America, Tokyo

SWIFT: BOFAJPJX

Acct #: 606490661046

Attn: Credit Services

Ref: Alexion Pharmaceuticals, Inc.

 

Account No. (for Australian Dollars):

Bank of America Australia Ltd, Sidney

SWIFT: BOFAAUSX

Acct #: 520190661017

Attn: Credit Services

 



 

 

 

Ref: Alexion Pharmaceuticals, Inc.

 

Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
135 S. LaSalle Street,
Mailcode: IL4-135-09-61
Chicago, IL 60603
Attention: Angela Larkin
Telephone: (312) 828-3882
Telecopier: (877) 206-8409
Electronic Mail: angela.larkin@baml.com

 

 

 

 

L/C ISSUER:

Bank of America, N.A.

Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention: Charles Herron

Telephone: (570) 496-9564

Telecopier: (800) 755-8743

Electronic Mail: charles.p.herron@baml.com

 

SWING LINE LENDER:

Bank of America, N.A.
101 North Tryon Street

Mail Code: NC1-001-04-39

Charlotte, NC 28255
Attention: Rose Bollard

Telephone: (980) 386-2881

Telecopier: (704) 409-0355

Electronic Mail: rose.bollard@baml.com

ABA#: 026009593

Acct #: 1366212250600

Attn: Corporate Credit Services

Ref: Alexion Pharmaceuticals, Inc.

 

 

 







 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date: ___________, _____

 

To:Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of June 22, 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Alexion Pharmaceuticals, Inc., a Delaware corporation
(the “Administrative Borrower”), the Designated Borrowers from time to time
party thereto, the Lenders from time to time party thereto, Bank of America,
N.A., as Administrative Agent, an L/C Issuer and Swing Line Lender, and the
other agents and arrangers from time to time party thereto.

 

The undersigned Borrower hereby requests, on behalf of itself or, if applicable,
the Administrative Borrower requests on behalf of the Designated Borrower
referenced in item 6 below (the “Applicable Designated Borrower”) (select one):

 

¨ A Borrowing of Revolving Credit Loans

 

¨ A Borrowing of Term Loans

 

¨ A conversion or continuation of Revolving Credit Loans

 

¨ A conversion or continuation of Term Loans

 

1.          Which will be [Domestic Term Loans][Global Term Loans][Domestic
Revolving Loans][Global Revolving Loans].

 

2.          On ______________________________ (a Business Day).

 

3.          In the principal amount of _____________.

 

4.          Comprised of       ___________________________.
                                                        [Type of Loan]

 

5.          For Eurodollar Rate Loans: with an Interest Period of [[1][2][3][6]
months].

 

6.          In the following currency: ________________________.

 

7.          On behalf of: ____________________________ [insert name of
applicable Designated Borrower].

 

8.          Of the following Class: ________________________.

 

 

 

 

[The undersigned Borrower hereby represents and warrants that the conditions
specified in Sections 4.02(a), (b) and, if applicable, (d) of the Agreement have
been satisfied on and as of the date of the applicable Credit Extension.]1

 

[The Borrowing, if any, requested herein complies with the proviso to the first
sentence of Section 2.01(b) of the Agreement.]2

 

[This Committed Loan Notice is conditioned solely on the consummation of the
Closing Date Acquisition and the occurrence of the Closing Date, and may be
rescinded by the Administrative Borrower in the event such conditions are not
satisfied on or prior to the date of the requested Borrowing(s) set forth
above.]3

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

[Signature Page Follows]

 

 





1 To be included for any Borrowing.

2 To be included for any Borrowing of Revolving Credit Loans.

3 To be included on the Closing Date only.

 

 

 

 

IN WITNESS WHEREOF, the undersigned Borrower has executed and delivered this
Committed Loan Notice as of the date first written above.

 



  [ALEXION PHARMACEUTICALS, INC., as Administrative Borrower       By:     Name:
      Title:]       [[___________________________], as Designated Borrower      
By:                                                  Name:       Title:]

 

 

 

 

EXHIBIT B-1

 

FORM OF Revolving credit NOTE

 

____________ ___, 201___

 

FOR VALUE RECEIVED, the undersigned (the “Borrower[s]”) hereby promise[s] to pay
to _____________________ or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Revolving Credit Loan from time to time made by the Lender to
such Borrower under that certain Credit Agreement, dated as of June 22, 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Alexion Pharmaceuticals, Inc., a Delaware corporation,
the Designated Borrowers from time to time party thereto, the Lenders from time
to time party thereto, Bank of America, N.A., as Administrative Agent, an L/C
Issuer and Swing Line Lender, and the other agents and arrangers from time to
time party thereto.

 

[The][Each] Borrower promises to pay interest on the unpaid principal amount of
each Revolving Credit Loan made by the Lender to such Borrower from the date of
such Revolving Credit Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
Revolving Credit Loan is denominated and in Same Day Funds at the Administrative
Agent’s Office for such currency. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, and the holder is entitled to the benefits thereof and may be
prepaid in whole or in part subject to the terms and conditions provided in the
Agreement. This Revolving Credit Note is also entitled to the benefits of the
Guaranty [(Domestic Subsidiary Guarantors)]1 and is secured by the Collateral
[of the U.S. Loan Parties].2 For the avoidance of doubt, this Revolving Credit
Note and the rights and obligations of [the][each] Borrower and Lender hereunder
are subject to Section 2.20 of the Agreement. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Revolving Credit Note shall become, or
may be declared to be, immediately due and payable all as provided in the
Agreement. Revolving Credit Loans made by the Lender to [the][each] Borrower
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Revolving Credit Note and endorse thereon the date, amount, currency and
maturity of its Revolving Credit Loans and payments with respect thereto.

 

 





1 To be included for Revolving Credit Notes in favor of Domestic Revolving
Credit Lenders.

2 To be included for Revolving Credit Notes in favor of Domestic Revolving
Credit Lenders.

 

 

 

 

[The][Each] Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Revolving Credit Note.

 

Delivery of an executed counterpart of a signature page of this Revolving Credit
Note by fax transmission or other electronic mail transmission (e.g. “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Revolving Credit Note.

 

[Signature Page Follows]

 

 

 

 

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ANY CHOICE OR
CONFLICT OF LAW PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION OF THE
DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER STATE).

 

  ALEXION PHARMACEUTICALS, INC.         By:                         Name:  
Title:         [ALEXION PHARMA HOLDING         By:     Name:   Title:        
ALEXION PHARMA INTERNATIONAL TRADING         By:     Name:   Title:]3        
[[APPLICABLE DESIGNATED BORROWER]         By:     Name:   Title:]4

 

 





3 To be included for Revolving Credit Notes in favor of Global Revolving Credit
Lenders.

4 If applicable, to be included for Revolving Credit Notes in favor of Global
Revolving Credit Lenders.

 

 

 

 

Revolving credit LoanS AND PAYMENTS with respect thereto

 

Date  Type of
Revolving
Credit Loan
Made   Currency
and
Amount of
Revolving
Credit Loan
Made   End of
Interest
Period   Amount of
Principal or
Interest
Paid This
Date   Outstanding
Principal
Balance
This Date   Notation
Made By                                                                      
                                                                                
                                                                              
                                                                                
                                                                              
                                                                                
                                                                              
                                             

 

 

 

 

EXHIBIT B-2

 

FORM OF TERM NOTE

 

____________ ___, 201___

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_______________________ or its registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of the Term Loan made by the Lender to the Borrower under that certain
Credit Agreement, dated as of June 22, 2015 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Alexion Pharmaceuticals, Inc., a Delaware corporation, the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent, an L/C Issuer and Swing
Line Lender, and the other agents and arrangers from time to time party thereto.

 

The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan made by the Lender to the Borrower from the date of such Term Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Agreement. All payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in the currency
in which such Term Loan is denominated and in Same Day Funds at the
Administrative Agent’s Office for such currency. If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.

 

This Term Note is one of the Term Notes referred to in the Agreement, and the
holder is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided in the Agreement. Subject to
Section 2.20 of the Agreement, this Term Note is also entitled to the benefits
of the applicable Guaranties and is secured by the Collateral of the applicable
Loan Parties. For the avoidance of doubt, this Term Note and the rights and
obligations of the Borrower and Lender hereunder are subject to Section 2.20 of
the Agreement. Upon the occurrence and continuation of one or more of the Events
of Default specified in the Agreement, all amounts then remaining unpaid on this
Term Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement. The Term Loan made by the Lender to the
Borrower shall be evidenced by one or more loan accounts or records maintained
by the Lender in the ordinary course of business. The Lender may also attach
schedules to this Term Note and endorse thereon the date, amount and maturity of
its Term Loan and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

 

 

 

 

Delivery of an executed counterpart of a signature page of this Term Note by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Term Note.

 

[Signature Page Follows]

 

 

 

 

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW
PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION OF THE DOMESTIC SUBSTANTIVE
LAWS OF ANY OTHER STATE).

 

  ALEXION PHARMACEUTICALS, INC.         By:                      Name:   Title:

 

 

 

 

TERM LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date  Type of
Term Loan
Made   Amount of
Term Loan
Made   End of
Interest
Period   Amount of
Principal or
Interest Paid
This Date   Outstanding
Principal
Balance This
Date   Notation
Made By                                                                      
                                                                                
                                                                              
                                                                                
                                                                              
                                                                                
                                                                              
                                             

 

 

 

 

EXHIBIT C

 

form of COMPLIANCE CERTIFICATE

 

Financial Statement Date: __________ ___, 20___

 

To:Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of June 22, 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Alexion Pharmaceuticals, Inc., a Delaware corporation
(the “Administrative Borrower”), the Designated Borrowers from time to time
party thereto, the Lenders from time to time party thereto, Bank of America,
N.A., as Administrative Agent, an L/C Issuer and Swing Line Lender, and the
other agents and arrangers from time to time party thereto.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [Chief Executive Officer][Chief Financial Officer][Vice President
of Treasury][Treasurer][Controller] of the Administrative Borrower, and that, as
such, he/she is authorized to execute and deliver this Compliance Certificate to
the Administrative Agent on the behalf of the Borrowers and the other Loan
Parties, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.          The Administrative Borrower has delivered the year-end audited
financial statements required by Section 6.01(a) of the Agreement for the fiscal
year of the Administrative Borrower ended as of the above date, together with
the report and opinion of an independent certified public accountant required by
such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.          The Administrative Borrower has delivered the unaudited financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of the Administrative Borrower ended as of the above date. Such consolidated
financial statements fairly present in all material respects the financial
condition, results of operations and cash flows of the Administrative Borrower
and its Restricted Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

 

2.          The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrowers during the accounting period covered by such financial statements.

 

3.          A review of the activities of the Borrowers during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such

 

 

 

 

fiscal period each of the Borrowers performed and observed all of their
respective Obligations under the Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned, during such fiscal period each
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

 

—or—

 

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]

 

4.          The financial covenant analyses and information set forth on
Schedules 1 (Financial Covenants), and 2 (Consolidated EBITDA) attached hereto
are true and accurate on and as of the date of this Certificate.

 

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of __________ ___, 20___.

 

  ALEXION PHARMACEUTICALS, INC., as Administrative Borrower       By:
                     Name:  

Title: [Chief Executive Officer][Chief Financial
Officer][Vice President of

Treasury][Treasurer][Controller]

 

 

 

 

For the Quarter/Year ended _______________ ___, 201___ (“Statement Date”)

 

SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

 

Financial Covenants

 

I. Section 7.09(a) – Maximum Consolidated Net Leverage Ratio                 A.
Consolidated Funded Indebtedness (as of the Statement Date)1                    
1. All obligations of the Administrative Borrower and its Restricted
Subsidiaries on a consolidated basis for borrowed money and all obligations of
such Persons on a consolidated basis evidenced by bonds, debentures, notes, loan
agreements or other similar instruments $                 2. All unreimbursed
obligations of the Administrative Borrower and its Restricted Subsidiaries on a
consolidated basis under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments $  
              3. All obligations of the Administrative Borrower and its
Restricted Subsidiaries on a consolidated basis to pay the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business) $                 4. Monetary obligations (excluding prepaid
interest on Indebtedness) secured by a Lien on property owned or being purchased
by the Administrative Borrower and its Restricted Subsidiaries on a consolidated
basis (including indebtedness arising under conditional sales or other title
retention agreements) $                 5. All Attributable Indebtedness in
respect of Capitalized Leases and Synthetic Lease Obligations of the
Administrative Borrower and its Restricted Subsidiaries on a consolidated basis
(other than in respect of the lease of the    

 

 





1 Obligations in respect of any economic development incentive program from any
State or any subdivision thereof in connection with the Administrative
Borrower’s business development activities in such State or subdivision shall
constitute Consolidated Funded Indebtedness solely to the extent required under
GAAP.

 

 

 

 

      Administrative Borrower’s headquarters location in an amount not to exceed
$150,000,000) $                   6. Without duplication, all Guarantees of the
Administrative Borrower and its Restricted Subsidiaries on a consolidated basis
in respect of any of the foregoing types of Indebtedness specified in Lines
I.A.1 through I.A.5 $                   7. Consolidated Funded Indebtedness
(Lines I.A.1 + 2 + 3 + 4 + 5 + 6)2 $                 B.   Unrestricted Cash
Amount (as of the Statement Date) $                   1. $500,000,000          
          2. Solely for any Statement Date ending no later than one year after
the Closing Date, $500,000,000 minus any decrease in the amount of Unrestricted
Cash (from such amount maintained as of the Closing Date); otherwise, enter zero
$                   3. Line I.B.1 + Line I.B.2 $                   4.
Unrestricted Cash of the Administrative Borrower and the Domestic Subsidiary
Guarantors maintained in the United States $                   5. Solely to the
extent of Revolving Credit Loans made to, Letters of Credit issued for the
account of, and Term Loans assumed (in accordance with the terms of the Credit
Agreement) by Designated Borrowers that are Foreign Subsidiaries, Unrestricted
Cash of such Designated Borrowers and Foreign Subsidiary Guarantors; otherwise
enter zero $                   6. Line I.B.4 + Line I.B.5 $  

 

 





2 For all of Line I.A.1 through Line I.A.6: whether or not each of them is
included as indebtedness or liabilities in accordance with GAAP. Shall include
the Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which the
Administrative Borrower or any of its Restricted Subsidiaries is a general
partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person. For purposes of Line I.A.4, the amount of
Indebtedness of any Person that is non-recourse to such Person shall be deemed
to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith. For the avoidance of doubt,
“Consolidated Funded Indebtedness” does not include obligations representing
deferred compensation to employees of the Administrative Borrower and its
Subsidiaries incurred in the ordinary course of business.

 

 

 

 

    7. Enter the lesser of Line I.B.3 and Line I.B.6 $                 C.  
Consolidated EBITDA of the Administrative Borrower and its Subsidiaries for
Measurement Period ending on above date (as calculated on Schedule 2) $        
        D.   Consolidated Net Leverage Ratio ([Line I.A.7 - Line I.B.7] ÷ Line
I.C)3  

                Maximum permitted (for each Statement Date on or before
[September 30, 2016], subject to adjustment as provided below): [3.75]4 [4.25]5
[4.00]6 to 1.00               Maximum permitted (for each Statement Date after
[September 30, 2016], subject to adjustment as provided below) [3.50]7 [4.00]8
[3.75]9 to 1.00               In Compliance?         Yes/No                
Section 7.09 (a) - Adjusted Consolidated Net Leverage Ratio                E. Is
the Adjusted Consolidated Net Leverage Ratio in effect:    [YES][NO]            
F. If “Yes”:                   1. Commencement date of the most recent Adjusted
Consolidated Leverage Ratio was: _____________ __, 201__.    

 



 





 

 





3 Ratio shall be determined on a Pro Forma Basis.

4 Select at all times other than during any period in which the Adjusted
Consolidated Net Leverage Ratio is in effect.

5 Select when the Adjusted Consolidated Net Leverage Ratio is in effect and
Measurement Period ends on a date that is the end of the first and second fiscal
quarters ending following the date of the consummation of the Material
Acquisition that gave rise to the most recent application of the Adjusted
Consolidated Net Leverage Ratio.

6 Select when the Adjusted Consolidated Net Leverage Ratio is in effect and
Measurement Period ends on a date that is the end of the third and fourth fiscal
quarters ending following the date of the consummation of the Material
Acquisition that gave rise to the most recent application of the Adjusted
Consolidated Net Leverage Ratio.

7 Select at all times other than during any period in which the Adjusted
Consolidated Net Leverage Ratio is in effect.

8 Select when the Adjusted Consolidated Net Leverage Ratio is in effect and
Measurement Period ends on a date that is the end of the first and second fiscal
quarters ending following the date of the consummation of the Material
Acquisition that gave rise to the most recent application of the Adjusted
Consolidated Net Leverage Ratio.

9 Select when the Adjusted Consolidated Net Leverage Ratio is in effect and
Measurement Period ends on a date that is the end of the third and fourth fiscal
quarters ending following the date of the consummation of the Material
Acquisition that gave rise to the most recent application of the Adjusted
Consolidated Net Leverage Ratio.

 

 

 

 

2. The date that that is end of the second fiscal quarter ending after the date
of the consummation of the Material Acquisition that gave rise to the most
recent application of the Adjusted Consolidated Net Leverage Ratio was/is:
_____________ __, 201__.

 

3. The date that that is the end of the fourth fiscal quarter ending following
the date of the consummation of the Material Acquisition that gave rise to the
most recent application Adjusted Consolidated Net Leverage Ratio is:
_____________ __, 201__.

 

II.Section 7.09 (b) – Minimum Consolidated Interest Coverage Ratio

 

A. Consolidated EBITDA of the Administrative Borrower and its Subsidiaries for
Measurement Period ending on the Statement Date (as calculated on Schedule 2): $
          B. Consolidated Interest Charges of the Administrative Borrower and
its Restricted Subsidiaries for the Measurement Period ending on the Statement
Date:                 1. All interest, premium payments, debt discount, fees,
charges and related expenses in connection with Indebtedness (including
capitalized interest), in each case to the extent treated as interest in
accordance with GAAP, of the Administrative Borrower and its Restricted
Subsidiaries on a consolidated basis for such Measurement Period $              
2.   The portion of rent expense under Capitalized Leases that is treated as
interest in accordance with GAAP, of or by the Administrative Borrower and its
Restricted Subsidiaries on a consolidated basis for such Measurement Period $  
            3. Consolidated Interest Charges (Line II.B.1 + Line II.B.2) $      
      G. Consolidated Interest Coverage Ratio (Line II.A ¸ Line II.B.3)10:      
        Minimum required:   3.50 to 1.00

 

In Compliance?          Yes/No

SCHEDULE 2
to the Compliance Certificate ($ in 000’s)

 

 





10 To be determined on a Pro Forma Basis.

 

 

 

 

Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)

 

 

Consolidated EBITDA

  Quarter
Ended   Quarter
Ended   Quarter
Ended   Quarter
Ended   Twelve
Months
Ended                        Consolidated Net Income                     +
Consolidated Interest Charges                          + provisions for Federal,
state, local and foreign income taxes                          + depreciation
expense                          + amortization expense                         
+ compensation paid to employees in the form of common stock                
         + one-time non-recurring transaction fees, costs and expenses,
integration, reorganization and restructuring costs and facility consolidation
and closing costs incurred in connection with reorganizations, restructurings
and Investments (including, the incurrence of Indebtedness in connection
therewith) and Dispositions not otherwise prohibited                         

 

 

 

 

under the Credit Agreement11                     + one-time non-recurring
severance costs and expenses, payments to employees on account of their equity
ownership and one-time compensation charges incurred in connection with
reorganizations, restructurings and Investments (including, the incurrence of
Indebtedness in connection therewith) and Dispositions not otherwise prohibited
under the Credit Agreement12                          + Transaction Expenses,
integration costs, facility consolidation and closing costs, severance costs and
expenses and one-time compensation charges, in each case, in connection with the
Transaction in an aggregate amount not to exceed $180,000,00013                
        

 

 





11 Such costs, fees and expenses must be incurred within twelve (12) months of
the occurrence of such applicable triggering event and the aggregate amount of
such fees, costs and expenses added back pursuant to this item shall not to
exceed 12.5% of Consolidated EBITDA for the Measurement Period ending on the
Statement Date (prior to giving effect to such adjustments).

12 Such costs, fees and expenses must be incurred within twelve (12) months of
the occurrence of such applicable triggering event.

13 Such costs, expenses and charges are incurred within twelve (12) months of
the consummation of the Closing Date Acquisition.

 

 

 

 

+ the effects of adjustments pursuant to GAAP resulting from purchase accounting
in relation to the Transaction or any other Investment not prohibited by the
Agreement, or the amortization or write-off of any amounts thereof, net of
taxes, in each case, which do not represent a cash item in such period or any
future period                 + gains or losses associated with the revaluation
of earnouts, milestones or other similar contingent obligations incurred in
connection with the Transaction or any other Investment not prohibited by the
Agreement (including upfront, earnout or milestone payments)                    
+ one-time non-recurring reasonable costs and expenses in an aggregate amount
not to exceed $44,000,000 incurred in connection with the reorganization and
relocation of the Borrowers’ European headquarters from Lausanne to Zurich      
              + one-time non-recurring up-front and milestone payments      
             

 

 

 

 

payable under research and development licensing agreements, collaboration
agreements or development agreements relating to uncommercialized product
candidates                     + other non-recurring expenses reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period and including, for the avoidance of doubt, the $24,352,000 expense
for inventory of Strensiq the Administrative Borrower incurred during the first
quarter of 2015),                          + other costs, expenses and
adjustments related to the Transaction or other Investments not prohibited by
this Agreement as the Administrative shall approve in its reasonable discretion 
                        - all non-cash items increasing Consolidated Net Income 
                        - amounts increasing Consolidated Net Income during such
period on account of agreements made with the French government                
        

 

 

 

 

with respect to prospective reimbursement of Soliris and for reimbursement for
shipments of Soliris in years prior to January 1, 2014                     -
amounts received in respect of upfront, earnout or milestone payments or other
similar contingent amounts in connection with any Disposition                
         = Consolidated EBITDA14                         

 

 







14 Notwithstanding anything in this Schedule 2 to the contrary, non-cash gains
and losses resulting from the equity method of accounting for investees shall be
disregarded in determining Consolidated EBITDA.

 

 

 

 

EXHIBIT D

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

 





1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

 

 

 

1. Assignor[s]:    

 

       

 

  [Assignor [is][is not] a Defaulting Lender]

 

2. Assignee[s]:    

 

       

 

  [for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3. Borrower(s):    

 

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

5. Credit Agreement: Credit Agreement, dated as of June 22, 2015, among Alexion
Pharmaceuticals, Inc., a Delaware corporation (the “Administrative Borrower”),
the Designated Borrowers from time to time party thereto, the Lenders from time
to time party thereto, Bank of America, N.A., as Administrative Agent, an L/C
Issuer and Swing Line Lender, and the other agents and arrangers from time to
time party thereto.

 

6. Assigned Interest[s]:



 



 

 

Assignor[s]5

 

 

 

Assignee[s]6

 

 

 

Facility

Assigned7

 

Aggregate

Amount of

Commitment/Loans

for all Lenders8

   Amount of
Commitment/
Loans
Assigned  

Percentage

Assigned of

Commitment/

Loans9

   CUSIP
Number                                 $    $      %           $    $      %   
         $    $      %   

 

[7.Trade Date:       __________________]10

 

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

 





5 List each Assignor, as appropriate.

6 List each Assignee, as appropriate.

7 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (i.e., the
“Revolving Credit Facility” or the “Term Facility”).

8 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

9 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

 

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR[S]   [NAME OF ASSIGNOR]         By:        Name:   Title:      
ASSIGNEE[S]   [NAME OF ASSIGNEE]         By:              Name:   Title:

[Consented to and] Accepted:

BANK OF AMERICA, N.A., as
Administrative Agent[, Swing Line Lender
and an L/C Issuer]

 



By:     Name:   Title:       [Consented to:   JP MORGAN CHASE BANK, N.A., as  
an L/C Issuer]           By:     Name:   Title:]       [Consented to:]11  
ALEXION PHARMACEUTICALS, INC.,
as Administrative Borrower         By:     Name:   Title:  

 

 





11 Not required if (1) an Event of Default has occurred and is continuing or (2)
the assignment is to a Lender, an Affiliate of a Lender or an Approved Fund.

 

 

 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.       Representations and Warranties.

 

1.1.    Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.     Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01(a) thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

 

 

  

2.            Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.  Notwithstanding the foregoing, the Administrative
Agent shall make all payments of interest, fees or other amounts paid or payable
in kind from and after the Effective Date to the [the][the relevant] Assignee.

 

3.            General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by fax transmission or other electronic mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption.  This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York (without giving effect to any choice or conflict of law
provision or rule that would cause the application of the domestic substantive
laws of any other state).

 

 

 

 

EXHIBIT E-1

 

FORM OF GUARANTY
(ADMINISTRATIVE BORROWER)

 

Please see attached.

 

 

 

 

EXHIBIT E-2

 

FORM OF GUARANTY
(domestic subsidiary guarantors)

 

Please see attached.

 

 

 

 

EXHIBIT E-3

 

FORM OF GUARANTY
(foreign subsidiary guarantors)

 

 

 

 

EXHIBIT F

 

FORM OF swing line loan NOTICE

 

Date: ___________, _____

 

To:Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of June 22, 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Alexion Pharmaceuticals, Inc., a Delaware corporation
(the “Administrative Borrower”), the Designated Borrowers from time to time
party thereto, the Lenders from time to time party thereto, Bank of America,
N.A., as Administrative Agent, an L/C Issuer and Swing Line Lender, and the
other agents and arrangers from time to time party thereto.

 

The undersigned Borrower hereby requests a Swing Line Loan, on behalf of itself
or, if applicable, the Administrative Borrower requests on behalf of the
Designated Borrower referenced in item 3 below (the “Applicable Designated
Borrower”):

 

1.             On__________________________________ (a Business Day).

 

2.             In the principal amount of $______________.

 

3.             On behalf of ____________________________ [insert name of
applicable Designated Borrower].

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

The undersigned Borrower hereby represents and warrants that the conditions
specified in Sections 4.02(a), (b) and, if applicable, (d) of the Agreement have
been satisfied on and as of the date of the applicable Swing Line Borrowing.

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

[Signature Page Follows]

 

 

 

  

IN WITNESS WHEREOF, the undersigned Borrower has executed and delivered this
Swing Line Loan Notice as of the date first written above.

 

  [ALEXION PHARMACEUTICALS, INC.,   as   Administrative Borrower       By:
                                  Name:   Title:]        
[[____________________________],   as   Designated Borrower         By:    
Name:   Title:]

 

 

 

 

EXHIBIT G

 

FORM OF DESIGNATED BORROWER
rEQUEST AND ASSUMPTION AGREEMENT

 

Date: ___________, _____

 

To:Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.15 of that certain Credit Agreement, dated as of June 22,
2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Alexion
Pharmaceuticals, Inc., a Delaware corporation (the “Administrative Borrower”),
the Designated Borrowers from time to time party thereto, the Lenders from time
to time party thereto, Bank of America, N.A., as Administrative Agent, an L/C
Issuer and Swing Line Lender, and the other agents and arrangers from time to
time party thereto, and reference is made thereto for full particulars of the
matters described therein.  All capitalized terms used in this Designated
Borrower Request and Assumption Agreement and not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.

 

Each of ______________________ (the “Designated Borrower”) and the
Administrative Borrower hereby confirms, represents and warrants to the
Administrative Agent and the Lenders that the Designated Borrower is a
wholly-owned Foreign Subsidiary of the Administrative Borrower.

 

The documents required to be delivered to the Administrative Agent under
Section 2.15 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.

 

The true and correct unique identification number that has been issued to the
Designated Borrower by its jurisdiction of organization and the name of such
jurisdiction are set forth below:

 

Identification Number Jurisdiction of Organization        

 

The parties hereto hereby confirm that, with effect from the date of the
Designated Borrower Notice for the Designated Borrower, the Designated Borrower
shall have obligations, duties and liabilities toward each of the other parties
to the Credit Agreement and the other Loan Documents identical to those which
the Designated Borrower would have had if the Designated Borrower had been an
original party to the Credit Agreement and the other Loan Documents as a
Designated Borrower.  Effective as of the date of the Designated Borrower Notice
for the Designated Borrower, the Designated Borrower confirms its acceptance of,
and consents to, all covenants, and other terms and provisions of the Credit
Agreement and the other applicable Loan Documents and that all the
representations and warranties set forth contained in Article V and the other
Loan Documents are true and correct, except to the extent that such
representations

 

 

 

  

and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date.

 

The parties hereto hereby request that the Designated Borrower be entitled to
receive Loans under the Credit Agreement, and understand, acknowledge and agree
that neither the Designated Borrower nor the Administrative Borrower on its
behalf shall have any right to request any Loans for its account unless and
until the date five Business Days after the effective date designated by the
Administrative Agent in a Designated Borrower Notice delivered to the Company
and the Lenders pursuant to Section 2.15 of the Credit Agreement.

 

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

 

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT
GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE THAT WOULD
CAUSE THE APPLICATION OF THE DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER STATE).

 

This Designated Borrower Request and Assumption Agreement may be executed in any
number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Designated Borrower Request and Assumption Agreement by fax transmission or
other electronic mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Designated Borrower Request
and Assumption Agreement.

 

[Signature Page Follows]

 

 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

  [Designated Borrower]       By:                      Name:   Title:      

ALEXION PHARMACEUTICALS, INC., as

Administrative Borrower

      By:     Name:   Title:

 

 

 

 

EXHIBIT H

 

FORM OF Designated BORROWER NOTICE

 

Date: ___________, _____

 

To:Alexion Pharmaceuticals, Inc., as Administrative Borrower

The Lenders party to the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

This Designated Borrower Notice is made and delivered pursuant to Section 2.15
of that certain Credit Agreement, dated as of June 22, 2015 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among Alexion Pharmaceuticals, Inc., a Delaware
corporation (the “Administrative Borrower”), the Designated Borrowers from time
to time party thereto, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, an L/C Issuer and Swing Line Lender, and
the other agents and arrangers from time to time party thereto, and reference is
made thereto for full particulars of the matters described therein.  All
capitalized terms used in this Designated Borrower Notice and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

 

The Administrative Agent hereby notifies the Administrative Borrower and the
Lenders that effective as of the date hereof [_________________________] shall
be a Designated Borrower and may receive Loans for its account on the terms and
conditions set forth in the Credit Agreement.

 

Delivery of an executed counterpart of a signature page of this Designated
Borrower Notice by fax transmission or other electronic mail transmission (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Designated Borrower Notice.

 

[Signature Page Follows]

 

 

 

  

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

 

  BANK OF AMERICA, N.A., as Administrative   Agent       By:              Name:
  Title:

 

 

 

 

EXHIBIT I-1

 

Form of

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of June 22, 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Alexion Pharmaceuticals, Inc., a
Delaware corporation (the “Administrative Borrower”), the Designated Borrowers
from time to time party thereto, the Lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent, an L/C Issuer and Swing Line
Lender, and the other agents and arrangers from time to time party thereto.  

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Administrative Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to the
Administrative Borrower as described in Section 881(c)(3)(C) of the Code and (v)
the interest payments in question are not effectively connected with the
undersigned’s conduct of a U.S. trade or business.  If Lender is an entity
disregarded as separate from its owner for U.S. federal income tax purposes,
this form shall be signed by the owner of such entity for U.S. federal income
tax purposes.

 

The undersigned has furnished the Administrative Agent and the Administrative
Borrower with a certificate of its non-U.S. Person status on IRS Form
W-8BEN-E.  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Administrative Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Administrative Borrower and
the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[Signature Page Follows]

 

 

 

  

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]       By:               Name:               Title:     

 

Date: ________ __, 20[  ]

 

 

 

 

EXHIBIT I-2

 

Form of

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of June 22, 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Alexion Pharmaceuticals, Inc., a
Delaware corporation (the “Administrative Borrower”), the Designated Borrowers
from time to time party thereto, the Lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent, an L/C Issuer and Swing Line
Lender, and the other agents and arrangers from time to time party thereto.  

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Administrative Borrower within the
meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Administrative Borrower as described in Section
881(c)(3)(C) of the Code and (v) the interest payments in question are not
effectively connected with the undersigned’s conduct of a U.S. trade or
business.  If the Participant is an entity disregarded as separate from its
owner for U.S. federal income tax purposes, this form shall be signed by the
owner of such entity for U.S. federal income tax purposes.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[Signature Page Follows]

 

 

 

  

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]       By:             Name:                 Title:     

 

Date: ________ __, 20[  ]

 

 

 

 

EXHIBIT I-3

 

Form of

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of June 22, 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Alexion Pharmaceuticals, Inc., a
Delaware corporation (the “Administrative Borrower”), the Designated Borrowers
from time to time party thereto, the Lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent, an L/C Issuer and Swing Line
Lender, and the other agents and arrangers from time to time party thereto.  

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Administrative Borrower within the meaning of Section 871(h)(3)(B) of the Code,
(v) none of its direct or indirect partners/members is a controlled foreign
corporation related to the Administrative Borrower as described in Section
881(c)(3)(C) of the Code and (vi) the interest payments in question are not
effectively connected with the undersigned’s or its partners/members’ conduct of
a U.S. trade or business.  If the Participant is an entity disregarded as
separate from its owner for U.S. federal income tax purposes, this form shall be
signed by the owner of such entity for U.S. federal income tax purposes.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or (ii)
an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[Signature Page Follows]

 

 

 

  

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]       By:                 Name:                 Title:    

 

Date: ________ __, 20[  ]

 

 

 

 

EXHIBIT I-4

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of June 22, 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Alexion Pharmaceuticals, Inc., a
Delaware corporation (the “Administrative Borrower”), the Designated Borrowers
from time to time party thereto, the Lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent, an L/C Issuer and Swing Line
Lender, and the other agents and arrangers from time to time party thereto.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Administrative
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Administrative Borrower as described in Section 881(c)(3)(C) of the Code
and (vi) the interest payments in question are not effectively connected with
the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.  If the Lender is an entity disregarded as separate from its owner for
U.S. federal income tax purposes, this form shall be signed by the owner of such
entity for U.S. federal income tax purposes.

 

The undersigned has furnished the Administrative Agent and the Administrative
Borrower with IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Administrative Borrower
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Administrative Borrower and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[Signature Page Follows]

 

 

 

  

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]       By:                 Name:                Title:     

 

Date: ________ __, 20[ ]

 

 

 

 

Exhibit J

 

FORM OF SOLVENCY CERTIFICATE

 

[___________] [___], 2015

 

This Solvency Certificate is delivered pursuant to Section 4.01(a)(xiii) of that
certain Credit Agreement, dated as of June 22, 2015 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among Alexion Pharmaceuticals, Inc., a Delaware corporation
(the “Administrative Borrower”), the Designated Borrowers from time to time
party thereto, the Lenders from time to time party thereto, Bank of America,
N.A., as Administrative Agent, an L/C Issuer and Swing Line Lender, and the
other agents and arrangers from time to time party thereto.  Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

 

The undersigned hereby certifies, solely in his capacity as an officer of the
Administrative Borrower and not in his individual capacity, as follows:

 

1.            I am the Chief Financial Officer of the Administrative
Borrower.  I am familiar with the Transaction, and have reviewed the Credit
Agreement, financial statements referred to in Section 6.01(a) and (b) of the
Credit Agreement and such documents and made such investigation as I have deemed
relevant for the purposes of this Solvency Certificate.

 

2.            As of the date hereof, immediately after giving effect to the
consummation of the Transaction, on and as of such date (i) the fair value of
the assets of the Administrative Borrower and its Restricted Subsidiaries on a
consolidated basis will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of the Administrative Borrower and its Restricted
Subsidiaries on a consolidated basis; (ii) the present fair saleable value of
the property of the Administrative Borrower and its Restricted Subsidiaries on a
consolidated basis will be no less than the amount that will be required to pay
the probable liability of the Administrative Borrower and its Restricted
Subsidiaries on a consolidated basis on their existing debts and other
liabilities, direct, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) the Administrative Borrower
and its Restricted Subsidiaries on a consolidated basis will be able to pay
their debts and liabilities, direct, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (iv) the
Administrative Borrower and its Restricted Subsidiaries on a consolidated basis
will not have unreasonably small capital with which to conduct the businesses in
which they are engaged as such businesses are now conducted and are proposed to
be conducted following the Closing Date.

 

3.            As of the date hereof, immediately after giving effect to the
consummation of the Transaction, the Administrative Borrower and its Restricted
Subsidiaries do not

 

 

 

 

 

intend to, nor do they believe they will, incur debts beyond their ability to
pay such debts as they mature.

 

For purposes of this certificate, the amount of any contingent liability at any
time shall be computed (in accordance with generally accepted accounting
principles) as the amount that would reasonably be expected to become an actual
and matured liability.

 

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as chief financial officer of the Administrative Borrower and not
individually and the undersigned shall have no personal liability to the
Administrative Agent or the Lenders with respect thereto.

 

[Remainder of Page Left Intentionally Blank]

 

 

 

  

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

 

ALEXION PHARMACEUTICALS, INC., as

Administrative Borrower

        By:                      Name:   Title:  Chief Financial Officer

 

 

 

 

Exhibit K

 

FORM OF LETTER OF CREDIT REPORT

 

TO:Bank of America, N.A., as Administrative Agent

 

RE:Credit Agreement, dated as of June 22, 2015 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;” capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement), among Alexion Pharmaceuticals,
Inc., a Delaware corporation (the “Administrative Borrower”), the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent, an L/C Issuer and Swing
Line Lender, and the other agents and arrangers from time to time party thereto.

 

DATE: ______________ ___, 20___

 



 

 

 

The undersigned, [insert name of L/C Issuer] (the “L/C Issuer”) hereby delivers
this report to the Administrative Agent, pursuant to the terms of Section
2.03(n) of the Credit Agreement.

 

The L/C Issuer plans to issue, amend, renew, increase or extend the follow
Letter(s) of Credit on [insert date].

 

L/C No.  Maximum
Face
Amount   Current
Face
Amount   Currency   Financials
or
Performance
SBLC   Beneficiary
Name   Issuance
Date   Expiry Date   Auto
Renewal   Date of
Amendment   Amount of
Amendment                                                                      
                                                                                
                                                      

 

 

 

  



Set forth in the table below is a description of each Letter of Credit issued by
the undersigned and outstanding on the date hereof.

 

L/C No.  Maximum
Face
Amount   Current
Face
Amount   Currency   Financials
or
Performance
SBLC   Beneficiary
Name   Issuance
Date   Expiry Date   Auto
Renewal   Date of
Amendment   Amount of
Amendment                                                                      
                                                                                
                                                      

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

This Letter of Credit Report is executed as of the date set forth below.

 

[l/c issuer], as L/C Issuer       By:     Name:   Title:  

 

 

